Exhibit 10.1

 

EXECUTION VERSION

 

$350,000,000

 

CREDIT AND GUARANTY AGREEMENT

 

dated as of October 1, 2018

 

by and among

 

COHU, INC.,
as Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTY HERETO,
as Guarantor Subsidiaries,

 

The Lenders From Time to Time Party Hereto,

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent and Collateral Agent,

 

_____________________________________________

 

DEUTSCHE BANK SECURITIES INC.,
as Lead Arranger and Lead Book Running Manager

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

SECTION 1.

DEFINITIONS AND INTERPRETATION

2

     

1.1

Definitions

2

1.2

Accounting Terms

56

1.3

Interpretation, etc.

57

1.4

Certifications

57

1.5

Limited Condition Acquisitions

58

     

SECTION 2.

LOANS

58

     

2.1

Term Loans

58

2.2

[Reserved]

59

2.3

[Reserved]

59

2.4

[Reserved]

59

2.5

Pro Rata Shares; Availability of Funds

59

2.6

Use of Proceeds

60

2.7

Evidence of Debt; Register; Disqualified Lender List; Term Loan Notes

60

2.8

Interest on Loans

61

2.9

Conversion/Continuation

62

2.10

Default Interest

63

2.11

Loan Call Protection

63

2.12

Scheduled Payments

64

2.13

Voluntary Prepayments

65

2.14

Mandatory Prepayments/Commitment Reductions

65

2.15

Application of Prepayments/Reductions

67

2.16

General Provisions Regarding Payments

69

2.17

Ratable Sharing

70

2.18

Making or Maintaining Eurodollar Rate Loans

71

2.19

Increased Costs; Capital Adequacy

73

2.20

Taxes; Withholding, etc

74

2.21

Obligation to Mitigate

78

2.22

[Reserved]

78

2.23

Removal or Replacement of a Lender

78

2.24

Incremental Facilities

79

2.25

Discounted Prepayments

83

2.26

Credit Agreement Refinancing Indebtedness; Refinancing Amendments

85

     

SECTION 3.

CONDITIONS PRECEDENT

86

     

3.1

Closing Date

86

3.2

Conditions to Each Credit Extension After the Closing Date

89

     

SECTION 4.

REPRESENTATIONS AND WARRANTIES

90

     

4.1

Organization; Requisite Power and Authority; Qualification

90

4.2

Due Authorization

90

4.3

No Conflict; Government Consents

90

 

i

--------------------------------------------------------------------------------

 

 

4.4

Binding Obligation

91

4.5

Historical Financial Statements

91

4.6

[Reserved]

91

4.7

No Material Adverse Effect

91

4.8

Adverse Proceedings

91

4.9

Payment of Taxes

91

4.10

Ownership of Material Property

91

4.11

Environmental Matters

92

4.12

Governmental Regulation

92

4.13

Margin Stock

92

4.14

Employee Matters

93

4.15

Employee Benefit Plans

93

4.16

Solvency

93

4.17

Compliance with Laws

93

4.18

Disclosure

94

4.19

Perfection of Security Interests in the Collateral

95

4.20

Use of Proceeds

95

     

SECTION 5.

AFFIRMATIVE COVENANTS

95

     

5.1

Financial Statements; Notices and Other Reports

95

5.2

Existence

98

5.3

Payment of Taxes and Claims

98

5.4

Maintenance of Properties

98

5.5

Insurance

99

5.6

Books and Records; Inspections

99

5.7

Compliance with Laws

99

5.8

Anti-Money Laundering Laws and Anti-Corruption Laws

100

5.9

[Reserved]

100

5.10

Additional Subsidiaries

100

5.11

Material Real Estate Assets

101

5.12

Further Assurances

101

5.13

Designation of Subsidiaries and Unrestricted Subsidiaries

102

5.14

Annual Lender Calls

102

5.15

Maintenance of Ratings

102

5.16

Use of Proceeds

102

5.17

Post-Closing Matters

102

     

SECTION 6.

NEGATIVE COVENANTS

102

     

6.1

Indebtedness

103

6.2

Liens

107

6.3

No Further Negative Pledges

111

6.4

Restricted Junior Payments

112

6.5

Restrictions on Subsidiary Distributions

114

6.6

Investments

115

6.7

[Reserved]

118

6.8

Fundamental Changes; Disposition of Assets

118

6.9

Transactions with Affiliates

120

6.10

Conduct of Business

120

6.11

[Reserved]

121

 

ii

--------------------------------------------------------------------------------

 

 

6.12

Certain Amendments or Waivers

121

6.13

Fiscal Year

121

     

SECTION 7.

GUARANTY

121

     

7.1

Guaranty of the Obligations

121

7.2

Contribution by Guarantors

121

7.3

Liability of Guarantors Absolute

122

7.4

Waivers by Guarantors

123

7.5

Guarantors’ Rights of Subrogation, Contribution, etc

124

7.6

Subordination of Other Obligations

125

7.7

Continuing Guaranty

125

7.8

Authority of Guarantors or the Borrower

125

7.9

Financial Condition of the Borrower

125

7.10

Bankruptcy, etc

125

7.11

Discharge of Guaranty upon Sale of Guarantor

126

7.12

[Reserved]

126

7.13

General Limitation on Guarantee Obligations

126

7.14

Keepwell

126

     

SECTION 8.

EVENTS OF DEFAULT

127

     

8.1

Events of Default

127

8.2

Remedies upon an Event of Default

129

8.3

Application of Proceeds

130

     

SECTION 9.

AGENTS

131

     

9.1

Appointment and Duties

131

9.2

Binding Effect

132

9.3

Use of Discretion

133

9.4

Delegation of Rights and Duties

133

9.5

Reliance and Liability

134

9.6

Agent Individually

135

9.7

Lender Credit Decision

135

9.8

Expenses; Indemnities; Withholding

136

9.9

Resignation of Administrative Agent or Collateral Agent

137

9.10

Release of Collateral or Guarantors

138

9.11

[Reserved]

140

9.12

Lead Arranger and Bookrunner

140

9.13

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

140

9.14

Certain ERISA Matters

141

     

SECTION 10.

MISCELLANEOUS

142

     

10.1

Notices

142

10.2

Expenses

144

10.3

Indemnity; Certain Waivers

145

10.4

Set-Off

146

10.5

Amendments and Waivers

147

10.6

Successors and Assigns; Participations

153

 

iii

--------------------------------------------------------------------------------

 

 

10.7

Independence of Covenants; Interpretation

158

10.8

Survival of Representations, Warranties and Agreements

158

10.9

No Waiver; Remedies Cumulative

159

10.10

Marshalling; Payments Set Aside

159

10.11

Severability

159

10.12

Obligations Several; Independent Nature of the Lenders’ Rights

159

10.13

Headings

160

10.14

Applicable Law

160

10.15

Consent to Jurisdiction

160

10.16

WAIVER OF JURY TRIAL

160

10.17

Confidentiality; Tombstones; Etc

161

10.18

Usury Savings Clause

162

10.19

Counterparts

162

10.20

No Strict Construction

162

10.21

Effectiveness; Entire Agreement

162

10.22

No Fiduciary Duty

162

10.23

No Third Parties Benefit

163

10.24

PATRIOT Act

163

10.25

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

163

 

iv

--------------------------------------------------------------------------------

 

 

Appendices

 

Appendix A-1

Initial Term B Loan Commitments

Appendix A-2

Term C Loan Commitments

Appendix B

Notice Addresses

   

Schedules

 

   

Schedule 4.10(b)

Capital Stock and Ownership

Schedule 5.17

Post-Closing Matters

Schedule 6.1

Indebtedness

Schedule 6.2

Liens

Schedule 6.3

No Further Negative Pledges

Schedule 6.6

Investments

Schedule 6.9

Affiliate Transactions

   

Exhibits

 

   

Exhibit A-1

Form of Funding Notice

Exhibit A-2

Form of Conversion/Continuation Notice

Exhibit B-1

Form of Initial Term B Loan Note

Exhibit B-2

Form of Term C Loan Note

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Solvency Certificate

Exhibit E

Form of Assignment and Assumption

Exhibit F-1

Form of U.S. Tax Compliance Certificate (Non-U.S. Lenders; not partnerships)

Exhibit F-2

Form of U.S. Tax Compliance Certificate (Non-U.S. participants; not
partnerships)

Exhibit F-3

Form of U.S. Tax Compliance Certificate (Non-U.S. participants; partnerships)

Exhibit F-4

Form of U.S. Tax Compliance Certificate (Non-U.S. Lenders; partnerships)

Exhibit G

Form of Closing Date Certificate

Exhibit H

Form of Counterpart Agreement

Exhibit I

Form of Pledge and Security Agreement

Exhibit J

Form of Global Intercompany Note

Exhibit K

Form of Perfection Certificate

 

v

--------------------------------------------------------------------------------

 

 

CREDIT AND GUARANTY AGREEMENT

 

This CREDIT AND GUARANTY AGREEMENT, dated as of October 1, 2018 (this
“Agreement”), is entered into by and among COHU, INC., a Delaware corporation
(the “Borrower”), certain Subsidiaries of the Borrower from time to time party
hereto, as Guarantor Subsidiaries, the Lenders from time to time party hereto,
and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (together with its
permitted successors in such capacity, the “Administrative Agent”) and as
collateral agent (together with its permitted successors in such capacity, the
“Collateral Agent”).

 

RECITALS:

 

WHEREAS, capitalized terms used in these recitals will have the respective
meanings set forth for such terms in Section 1.1;

 

WHEREAS, pursuant to the transactions undertaken in connection with that certain
Agreement and Plan of Merger, dated as of May 7, 2018, by and among the
Borrower, Xavier Acquisition Corporation, a Delaware corporation (“Merger Sub”),
and Xcerra Corporation, a Massachusetts corporation (the “Closing Date Target”
and, together with its subsidiaries, the “Acquired Business”) (such agreement,
including all exhibits, schedules and disclosure schedules thereto, as amended,
restated, supplemented or otherwise modified prior to the Closing Date, the
“Merger Agreement”), pursuant to which the Borrower will acquire 100% of the
Capital Stock of the Closing Date Target by way of a merger of Merger Sub within
and into the Closing Date Target, with the Closing Date Target continuing as the
surviving entity of such merger and a wholly-owned subsidiary of the Borrower
(the “Acquisition”);

 

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, in an aggregate principal amount of $350,000,000, consisting of (a)
$350,000,000 in aggregate principal amount of Initial Term B Loans and (b) up to
$100,000,000 in aggregate principal amount of Term C Loans (or such lesser
principal amount as the Borrower may elect by notice to the Administrative Agent
prior to the Closing Date);

 

WHEREAS, the proceeds of the Initial Term B Loans and the Term C Loans, if any,
will be used on the Closing Date, together with unrestricted cash on hand of the
Borrower and the Acquired Business, to (A) consummate the Acquisition and the
other Transactions, and (B) pay the Transaction Costs;

 

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a Lien on
substantially all of its assets subject to certain exceptions set forth herein
and in the Pledge and Security Agreement; and

 

WHEREAS, the Guarantor Subsidiaries have agreed to guarantee the obligations of
the Borrower hereunder and to secure their respective Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a Lien on
substantially all of their respective assets subject to certain exceptions as
set forth herein and in the Pledge and Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

 

--------------------------------------------------------------------------------

 

 

Section 1.                    DEFINITIONS AND INTERPRETATION

 

1.1     Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, will have the following meanings:

 

“Acceptable Discount Price” as defined in Section 2.25(b).

 

“Acquired Business” as defined in the recitals hereto.

 

“Acquisition” as defined in the recitals hereto.

 

“Additional Incremental RCF Basket Amount” means, as of any date of measurement,
the sum of (a) $35,000,000 minus (b) the aggregate principal amount of
Incremental Revolving Facilities previously incurred in reliance on this
definition, plus (c) the aggregate principal amount of voluntary permanent
reductions of Incremental Revolving Credit Commitments previously incurred in
reliance on this definition (solely to the extent not funded with the proceeds
of Funded Debt).

 

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any (a) Incremental Loan in accordance with
Section 2.24 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.26; provided that each
Additional Lender (other than any Person that is a Lender, an Affiliate of a
Lender or an Approved Fund of a Lender at such time) will be subject to the
approval of the Administrative Agent (such approval not to be unreasonably
withheld, conditioned or delayed), to the extent any such consent would be
required from the Administrative Agent under Section 10.6(c) for an assignment
of Loans to such Additional Lender.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Borrower or any Subsidiary) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
any Executive Officer of the Borrower, threatened against or affecting the
Borrower or any Subsidiary or any property of the Borrower or any Subsidiary.

 

“Affected Lender” as defined in Section 2.18(c).

 

“Affected Loans” as defined in Section 2.18(c).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise. For the avoidance of doubt, none of the Agents or
their respective lender affiliates shall be deemed to be an Affiliate of the
Borrower, any Subsidiary or any Unrestricted Subsidiary.

 

“Agency Fee Letter” means that certain Fee Letter, dated May 7, 2018, by and
among the Borrower, DBNY and DBSI.

 

2

--------------------------------------------------------------------------------

 

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Bookrunner and the Lead Arranger.

 

“Aggregate Amounts Due” as defined in Section 2.17.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” as defined in the preamble hereto.

 

“All-In Yield” means, as to any Indebtedness or Term Loans of any Class, the
yield thereof, whether in the form of interest rate, margin, original issue
discount, upfront fees, a Eurodollar Rate floor or Base Rate floor to the extent
greater than 0.00% per annum or 1.00% per annum, respectively (with such
increased amount being equated to interest margins for purposes of determining
any increase to the Applicable Margin); provided that (i) original issue
discount and upfront fees will be equated to interest rate assuming a 4-year
life to maturity (or, if less, the stated life to maturity at the time of its
incurrence of the applicable Indebtedness); (ii) that “All-In Yield” will not
include arrangement fees, structuring fees, underwriting fees, commitment fees,
ticking fees, amendment fees, closing fees or any other similar fees payable to
the Lead Arranger in connection with the Initial Term B Loans or to one or more
arrangers or lenders (or their respective affiliates) in connection with any
other applicable Indebtedness or commitments in respect thereof (regardless of
how such fees are computed); and (iii) if a Eurodollar Rate floor or Base Rate
floor for the applicable Indebtedness or commitments in respect thereof being
incurred is greater than the Eurodollar Rate floor or Base Rate floor,
respectively, for the Initial Term B Loans, the difference between such floor
for such applicable new Indebtedness or commitments and the Initial Term B Loans
will be equated to an increase in the Applicable Margin, and in such case the
interest rate floor (expressed in the definition of Eurodollar Rate or Base
Rate), but not the Applicable Margin, as applicable to the Initial Term B Loans
will be increased to the extent of such differential between interest rate
floors.

 

“Annual Budget” as defined in Section 5.1(c).

 

“Anti-Corruption Laws” means Laws relating to anti-bribery or anti-corruption
(governmental or commercial) which apply to the Credit Parties, their
Subsidiaries or their Unrestricted Subsidiaries, including Laws that prohibit
the corrupt payment, offer, promise, or authorization of the payment or transfer
of anything of value (including gifts or entertainment), directly or indirectly,
to any Government Official, any foreign government employee or commercial entity
in order to obtain an improper business advantage; including the FCPA, the
United Kingdom Bribery Act of 2010, and all national and international Laws
enacted to implement the OECD Convention on Combating Bribery of Foreign
Officials in International Business Transactions.

 

“Anti-Money Laundering Laws” means any of the Laws relating to money laundering,
including, but not limited to, (i) the PATRIOT Act, and (ii) the Laws comprising
or implementing the Bank Secrecy Act.

 

“Applicable Discount Price” as defined in Section 2.25(b).

 

“Applicable Margin” means:

 

(a)     with respect to Initial Term B Loans, a percentage per annum equal to
(i) for Eurodollar Rate Loans, 3.00% and (ii) for Base Rate Loans, 2.00%;

 

3

--------------------------------------------------------------------------------

 

 

(b)     with respect to Term C Loans, if any, a percentage per annum equal to
(i) for Eurodollar Rate Loans, 2.00% and (ii) for Base Rate Loans, 1.00%; and

 

(c)     with respect any Term Loans (other than Initial Term B Loans and Term C
Loans), as specified in the applicable Incremental Amendment, Extension
Amendment or Refinancing Amendment.

 

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Administrative Agent or to the
Lenders by means of electronic communications pursuant to Section 10.1(d).

 

“Approved Fund” means (a) any investment company, fund, securitization vehicle,
trust or conduit that is engaged in making, purchasing, holding or investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (b) any Person (other than a Natural Person) which temporarily
warehouses loans for any Lender or any entity described in the preceding clause
(a) and that in the case of each of the preceding clauses (a) and (b) with
respect to any Lender, is administered or managed by (i) such Lender, (ii) an
Affiliate of such Lender or (iii) an entity or an Affiliate of an entity that
administers or manages such Lender.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
lease-back, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition (including any disposition of
property to a Delaware Divided LLC pursuant to a Delaware LLC Division) to, or
any exchange of property with (each, a “disposition”), any Person in one
transaction or a series of related transactions, of all or any part of the
Borrower’s or any Subsidiary’s assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Capital Stock of any
Subsidiary, other than:

 

(a)     dispositions of inventory and goods in the ordinary course of business;

 

(b)     dispositions of worn-out, obsolete, used or surplus property and
property no longer used or useful in the Business;

 

(c)     dispositions of assets that are made subject to a Capital Lease or
Purchase Money Indebtedness within 270 days after the acquisition, construction,
lease or improvement of the asset financed;

 

(d)     any disposition of property that constitutes a Casualty Event;

 

(e)     dispositions of cash or Cash Equivalents (or Investments that were cash
or Cash Equivalents when made);

 

(f)     dispositions of equipment or Real Estate Assets to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) any portion of the net cash proceeds of such
disposition that are applied within 270 days of the receipt thereof to the
purchase price of replacement property;

 

(g)     dispositions, discounts or forgiveness by the Borrower or any Subsidiary
of accounts, receivables or notes receivable in connection with the collection
or compromise thereof, including supplier financing arrangements without
recourse to the Borrower or any Subsidiary that accelerate collection of
receivables from clients or customers;

 

4

--------------------------------------------------------------------------------

 

 

(h)     (i) licenses or sub-licenses of Intellectual Property granted in the
ordinary course of business and (ii) the expiration, lapse, abandonment, sale,
transfer or other disposition of Intellectual Property that is in the reasonable
good faith judgment of the Borrower, no longer economically practicable to
maintain or useful in the conduct of the business of the Credit Parties taken as
a whole;

 

(i)     leases, subleases, licenses or sub-licenses of real property or personal
property (other than Intellectual Property) in the ordinary course of business;

 

(j)     dispositions of any business, asset or property between or among the
Borrower and the Subsidiaries; provided that any such disposition outside the
ordinary course of business (A) by any Subsidiary that is not a Guarantor
Subsidiary to the Borrower or to another Guarantor Subsidiary or (B) by the
Borrower or any Guarantor Subsidiary to a Subsidiary that is not a Guarantor
Subsidiary is, in each case, on terms that are, taken as a whole, at least as
favorable to the Borrower or such Guarantor Subsidiary, as the case may be, as
the terms of an arm’s length disposition of such business, asset or property,
taken as a whole, between unaffiliated Persons; provided, further, that any such
disposition as described in clause (B) shall not be permitted unless treated as
an Investment that is permitted by Section 6.6;

 

(k)     dispositions of other assets for aggregate consideration not to exceed
(i) $2,500,000 in the case of any single transaction or series of related
transactions or (ii) $10,000,000 in the aggregate during any Fiscal Year;

 

(l)     dispositions of non-core assets acquired in a Permitted Acquisition or
other Investment permitted under Section 6.6 disposed of within eighteen (18)
months following the consummation of such Permitted Acquisition or other
Investment and in the aggregate amount not to exceed 25% of the cash purchase
consideration paid in respect of such Permitted Acquisition or other Investment;

 

(m)     dispositions of real property and related assets in connection with
relocation of Executive Officers or employees of the Borrower or any Subsidiary;

 

(n)     unwinding of Rate Contracts;

 

(o)     issuance of Capital Stock by a Subsidiary to the Borrower or any other
Subsidiary;

 

(p)     to the extent constituting dispositions, Liens permitted by Section 6.2,
Restricted Junior Payments permitted by Section 6.4 and Investments permitted by
Section 6.6;

 

(q)     dispositions of Capital Stock held in any Unrestricted Subsidiary;

 

(r)     dispositions of Capital Stock in Joint Ventures and Joint Venture
Subsidiaries pursuant to buy/sell arrangements set forth in joint venture
agreements and similar binding agreements; and

 

(s)     the issuance of directors’ qualifying shares and shares of Capital Stock
of Foreign Subsidiaries issued to foreign nationals as requred by applicable
Law.

 

“Asset Sale Sweep Percentage” as defined in Section 2.14(a).

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.

 

5

--------------------------------------------------------------------------------

 

 

“Assignment Effective Date” as defined in Section 10.6(b).

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
chief operating officer, chief financial officer, president, vice president,
treasurer and any other officer having substantially the same authority and
responsibility as any of the foregoing.

 

“Available Amount” means, as at any date of determination, an amount equal to:

 

(a)          the sum (and, in the case of clauses (ii) through (vii) below,
received or retained, as applicable, after the Closing Date and prior to such
date of determination), without duplication, of:

 

(i)      the greater of (x) $35,000,000 and (y) 25% of LTM Consolidated Adjusted
EBITDA;

 

(ii)     50.0% of the Consolidated Net Income of the Borrower for the period
(taken as one accounting period) beginning from the first day of the first full
Fiscal Quarter of the Borrower commencing after the Closing Date to the end of
the Borrower’s most recently ended Fiscal Quarter for which financial statements
have been delivered pursuant to Section 5.1(a) or (b) at such time, or, in the
case such Consolidated Net Income for such period is a deficit, minus 100.0% of
such deficit (which amount shall not be less than zero);

 

(iii)     the net cash proceeds received by the Borrower after the Closing Date
(and prior to such date of determination) from issuances or sales of its Capital
Stock (that is not Disqualified Capital Stock), other than to the extent such
proceeds have been previously utilized in accordance with the terms of this
Agreement;

 

(iv)     the amount of any Waivable Mandatory Prepayment retained by the
Borrower (and not otherwise utilized) in accordance with the terms of this
Agreement;

 

(v)     the net cash proceeds received by the Borrower or any Subsidiary in
connection with the sale, transfer or other disposition of any Investment
(including its ownership interest in any Joint Ventures or Unrestricted
Subsidiaries) during the period from and including the Business Day immediately
following the Closing Date through and including the date of determination, in
each case, to the extent that the original Investments were made in reliance on
the Available Amount;

 

(vi)     the Investments of the Borrower or any Subsidiary made in reliance on
the Available Amount in any Unrestricted Subsidiary that has been re-designated
as a Subsidiary or that has been merged or consolidated with or into the
Borrower or any Subsidiary (up to the lesser of (A) the fair market value (as
determined in good faith by the Borrower) of the investments of the Borrower or
any Subsidiary in such Unrestricted Subsidiary at the time of such
re-designation or merger or consolidation and (B) the fair market value (as
determined in good faith by the Borrower) of the original investments by the
Borrower or any Subsidiary in such Unrestricted Subsidiary); and

 

(vii)     the returns (including repayments of principal and payments of
interest), profits, distributions, returns of capital and similar amounts
received in cash or Cash Equivalents by the Borrower or any Subsidiary on
Investments made by the Borrower or any Subsidiary in reliance on the Available
Amount pursuant to Section 6.6(l) (including as a result of any termination or
unwinding of such Investments) to the extent not included in the calculation of
Consolidated Adjusted EBITDA;

 

6

--------------------------------------------------------------------------------

 

 

minus

 

(b)         the sum, without duplication, of:

 

(i)     the aggregate amount of Restricted Junior Payments made after the
Closing Date (and prior to such date of determination) pursuant to Section
6.4(g); and

 

(ii)     the aggregate amount of Investments made after the Closing Date (and
prior to such date of determination) pursuant to Section 6.6(l), with each such
Investment measured as of the date made and without giving effect to subsequent
changes in value.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Product Agreement” means any agreement evidencing Bank Product
Obligations.

 

“Bank Product Obligations” means all obligations of every nature of the Borrower
or any Subsidiary from time to time owed to any Bank Product Provider in
connection with any Bank Product, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
the Borrower or such Subsidiary, would have accrued on any Bank Product
Obligation, whether or not a claim is allowed against the Borrower or such
Subsidiary for such interest in the related bankruptcy proceeding),
reimbursement, fees, expenses, indemnification or otherwise.

 

“Bank Product Provider” means a Lender or Agent, or any Affiliate of a Lender or
Agent, in its capacity as such, in each case that provides Bank Products to the
Borrower or any Subsidiary (or a Person who was a Lender or an Affiliate of a
Lender at the time of execution and delivery of a Bank Product Agreement),
whether or not such Person subsequently ceases to be a Lender, an Agent or an
Affiliate of a Lender or Agent, in the case of any such Affiliate, that has
executed and delivered to the Administrative Agent a letter agreement in form
and substance reasonably acceptable to the Administrative Agent pursuant to
which such Affiliate of such Lender or Agent appoints the Administrative Agent
and the Collateral Agent as agents under the applicable Credit Documents.

 

“Bank Products” means all facilities or services related to (a) cash management
and related services, including automated clearinghouse of funds, treasury,
depository, overdraft, electronic funds transfer, cash pooling, controlled
disbursements and other cash management arrangements, (b) commercial credit card
and merchant card services, credit or debit cards, stored value cards and
purchase cards and the processing of related sales or receipts and (c)
E-payables and comparable services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Proceeding” means any voluntary or involuntary proceeding commenced
under the Bankruptcy Code.

 

7

--------------------------------------------------------------------------------

 

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate of interest last announced or established by the Administrative Agent as
the “prime” rate in the United States for Dollar loans or, if the Administrative
Agent ceases to announce or establish such rate, the highest per annum interest
rate published by the Board of Governors in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Administrative Agent) or any similar release by the Board of Governors
(as determined by the Administrative Agent), (b) the sum of 0.50% per annum and
the Federal Funds Rate, and (c) the sum of (i) the Eurodollar Rate calculated
for each such day based on an Interest Period of one month determined two (2)
Business Days prior to such day, plus (ii) 1.00%; provided that the Base Rate
shall never be less than zero percent (0.00%). Any change in the Base Rate due
to a change in any of the foregoing will be effective on the effective date of
such change in the “prime” rate, the Federal Funds Rate or Eurodollar Rate for
an Interest Period of one month.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Big Boy Letter” as defined Section 2.25.

 

“Blocked Person” means any Person: (a) listed in the annex to, or otherwise
subject to the provisions of, Executive Order No. 13224; (b) listed in any
sanctions-related list of designated Persons maintained by the United States
(including, but not limited to, OFAC Lists), the United Nations Security
Council, the European Union or any of its member states, or Her Majesty’s
Treasury of the United Kingdom, or any relevant sanctions authority of a
jurisdiction where the Borrower and the Subsidiaries operate the Business; (c)
with which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Sanctions; or (d) that is the government of a Sanctioned
Country; or (e) with which dealings are otherwise restricted or prohibited
pursuant to any Sanctions, including by reason of ownership, control, or agency
with any person described in (a), (b), (c), or (d).

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

“Bookrunner” means DBSI, in its capacity as joint book running manager.

 

“Borrower” as defined in the preamble hereto.

 

“Business” means, at any time, a collective reference to (a) the business
activities engaged in or proposed to be engaged in by the Borrower and the
Subsidiaries on the Closing Date, after giving effect to the Transactions, (b)
all business activities that are similar, ancillary, incidental, complementary
or related to the business activities identified in clause (a), and (c) all
business activities that are a natural outgrowth or a reasonable or logical
extension, expansion or development of the business activities identified in
clauses (a) and (b).

 

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (b) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

 

8

--------------------------------------------------------------------------------

 

 

“Cap” means, with respect to any provision of this Agreement as of any date of
determination, any limitation based on a fixed Dollar amount or percentage of
LTM Consolidated Adjusted EBITDA (or if both apply to such provision, whichever
is higher determined as of such date); provided that, for the avoidance of
doubt, Cap shall not include any limitation based on a ratio.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP as in effect on the Closing Date, is or should be accounted for as a
capital lease on the balance sheet of that Person; provided that for all
purposes hereunder the amount of obligations under any Capital Lease shall be
the amount thereof accounted for as a liability in accordance with Accounting
Standards Codification 840 (regardless of whether or not then in effect) and
without giving effect to Accounting Standards Codification 842 requiring
operating leases to be recharacterized or treated as capital leases.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing; provided that no Indebtedness of the Borrower will constitute Capital
Stock by virtue of being convertible or exchangeable into Capital Stock prior to
such conversion or exchange.

 

“Cash Equivalents” means, as at any date of determination:

 

(a)     Dollars, Canadian Dollars, Euros and Pounds Sterling;

 

(b)     local currencies held by the Borrower or any Subsidiary from time to
time in the ordinary course of business or consistent with past practice and not
for speculation;

 

(c)     marketable securities (i) issued or directly and unconditionally
guaranteed or insured as to interest and principal by the United States
Government or EEA Member Country or (ii) issued by any agency or instrumentality
of the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date;

 

(d)     marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision of any such state,
commonwealth or territory or any public instrumentality thereof, in each case
maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s;

 

(e)     commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another nationally recognized statistical rating agency);

 

(f)     certificates of deposit, time deposits or bankers’ acceptances maturing
within one year after such date and issued or accepted (x) by any Lender or (y)
by any commercial bank organized under the laws of the United States, any State
or Commonwealth thereof or the District of Columbia that (i) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (ii) has Tier 1 capital (as defined in such regulations)
of not less than $250,000,000;

 

(g)     marketable short-term money market and similar highly liquid funds
having a rating of at least P-1 or A-1 from either Moody’s or S&P, respectively
(or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
and

 

9

--------------------------------------------------------------------------------

 

 

(h)     investment funds investing substantially all of their assets in
securities of the types described in clauses (a) through (g) above.

 

In the case of Investments by any Foreign Subsidiary or Investments made in a
jurisdiction outside the United States, Cash Equivalents shall also include (i)
investments of the type and maturity described in clauses (a) through (h) above
of foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments in
accordance with normal investment practices for cash management in investments
analogous to the foregoing investments in clauses (a) through (h) and in this
paragraph.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property.

 

“CFC” as defined in the definition of “Excluded Foreign Subsidiary”.

 

“Change of Control” means an event or series of events by which

 

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
Person or its Subsidiaries and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of forty percent (40%) or more of
the equity securities of the Borrower entitled to vote for members of the board
of directors or equivalent governing body of the Borrower on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or

 

(b)     during any 24 consecutive month period, occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the Borrower
nor (ii) appointed or approved by the directors so nominated.

 

“Class” means (a) with respect to the Lenders, each of the following classes of
the Lenders: (i) the Lenders having Term Loan Exposure arising from the Initial
Term B Loans, (ii) the Lenders having Term Loan Exposure arising from the Term C
Loans, (iii) the Lenders having Term Loan Exposure arising from any separately
identifiable tranche of Incremental Term Loans, (iv) the Lenders having Term
Loan Exposure arising from any separately identifiable tranche of Refinancing
Term Loans, (v) the Lenders having Term Loan Exposure arising from any
separately identifiable tranche of Extended Term Loans and (vi) the Lenders
having Incremental Revolving Loan Exposure arising from any separately
identifiable tranche of Incremental Revolving Credit Commitments, and (b) with
respect to Loans, each of the following classes of Loans: (i) Initial Term B
Loans, (ii) Term C Loans, (iii) any separately identifiable tranche of
Incremental Term Loans, (iv) any separately identifiable tranche of Refinancing
Term Loans, (v) any separately identifiable tranche of Extended Term Loans and
(vi) any separately identifiable tranche of Incremental Revolving Loans and/or
Incremental Revolving Credit Commitments .

 

10

--------------------------------------------------------------------------------

 

 

“Closing Date” means October 1, 2018.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G.

 

“Closing Date Target” as defined in the recitals hereto.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are granted or purported to be granted
pursuant to the Collateral Documents as collateral security for the Obligations;
provided that Collateral shall not include any Excluded Assets (as defined in
the Pledge and Security Agreement) or any other property or assets specifically
excluded from the scope of any granting clause under any other Collateral
Document unless (as to any Credit Party) such Credit Party hereafter agrees in
writing that any such Excluded Asset, asset or property shall constitute
Collateral hereunder.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to the Collateral Agent, for the benefit of the Secured Parties, a Lien
on any real, personal or mixed property of that Credit Party as security for the
Obligations.

 

“Commitment” means any Initial Term B Loan Commitment, any Term C Loan
Commitment, any Incremental Term Loan Commitment and any Incremental Revolving
Credit Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company Material Adverse Effect” as defined in the Merger Agreement (as in
effect on May 7, 2018).

 

“Compliance Certificate” means a Compliance Certificate of the Borrower
substantially in the form of Exhibit C.

 

“Consolidated Adjusted EBITDA” means, for any Test Period, an amount determined
for the Borrower and the Subsidiaries on a consolidated basis and without
duplication equal to:

 

(a)          Consolidated Net Income for such period, plus

 

(b)          the sum of, in each case (other than subclauses (x) and (xviii)
below) to the extent deducted (and not added back or excluded) in the
calculation of Consolidated Net Income, but without duplication:

 

(i)      Consolidated Interest Expense for such Test Period;

 

(ii)     consolidated tax expense for such Test Period based on income, profits
or capital, including state, franchise, capital and similar taxes and
withholding taxes paid or accrued during such period;

 

(iii)     amounts attributable to depreciation and amortization expense for such
Test Period (including amortization of customer contracts, non-compete
agreements or other intangible assets);

 

11

--------------------------------------------------------------------------------

 

 

(iv)     non-cash charges or expenses reducing Consolidated Net Income for such
Test Period (provided, in connection with any non-cash charge or expense that is
an accrual of a reserve for a cash expenditure or payment required to be made,
or anticipated to be made, in a future period, (1) the Borrower may determine
not to add back such non-cash charge or expense in the current Test Period and
(2) to the extent the Borrower decides to add back such non-cash charge or
expense, the cash payment in respect thereof in such future period will be
subtracted from Consolidated Adjusted EBITDA to such extent);

 

(v)     costs, fees and expenses associated with the Transactions;

 

(vi)     costs, fees, charges, accruals and expenses arising in connection with
the Acquisition and any transaction that is or would be a Permitted Acquisition,
permitted Investment, disposition, incurrence or repayment of Indebtedness
(including a refinancing, amendment or other modification thereof) and/or equity
offering, in each case whether or not consummated and any amendment or
modification to the terms of any such transactions (including such costs, fees,
charges and expenses reimbursed or actually paid by a Person that is not the
Borrower or a Subsidiary or covered by indemnification or reimbursement
provisions);

 

(vii)    restructuring, integration or similar charges, expenses or reserves,
whether or not classified as restructuring charges or expenses under GAAP
(including restructuring costs related to acquisitions and closure or
consolidation of branches, facilities or locations, any lease termination
settlements (or remaining rental expense until the end of the applicable lease
term), and any expense related to any reconstruction, recommissioning or
reconfiguration of fixed assets for alternate use);

 

(viii)   changes in reserves for earnouts and similar obligations during such
period;

 

(ix)     extraordinary, unusual or non-recurring costs, fees, charges and other
expenses, including severance costs and expenses (including such fees, charges
and expenses incurred by the Borrower or any Subsidiary that are reimbursed or
actually paid by a Person that is not the Borrower or a Subsidiary or covered by
indemnification or reimbursement provisions);

 

(x)      expenses, losses (including lost revenues) or charges incurred during
such period in connection with Casualty Events to the extent that any such
amount is covered by business interruption or other insurance and which either
has been reimbursed or as to which the Borrower has made a determination that
there exists reasonable evidence that such amount will be reimbursed by the
insurer and only to the extent that such amount is (a) not denied by the
applicable insurance carrier in writing and (b) in fact reimbursed within 365
days of the date of such determination (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days);

 

(xi)     expenses, charges and losses due to the effects of purchase accounting,
as set forth in the Statement of Financial Accounting Standards 141(R), Business
Combinations;

 

(xii)     the amount of any expenses paid on behalf of any member of the board
of directors or reimbursable to such member of the board of directors;

 

(xiii)    costs or expenses incurred by the Borrower or any Subsidiary pursuant
to an equity-based compensation plan, profits interest or stock option plan or
any other management or employee benefit plan or arrangement or any stock
subscription or shareholder plan and any payments of taxes on behalf of
employees or option holders in connection with equity-based compensation plans;

 

(xiv)    any minority interest expense;

 

12

--------------------------------------------------------------------------------

 

 

(xv)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated Net Income in any period to the
extent non-cash gains relating to such income were deducted in the calculation
of Consolidated Adjusted EBITDA pursuant to clause (c)(ii) of this definition
for any previous period;

 

(xvi)     in connection with acquisitions of Foreign Subsidiaries, expenses
recognized on conversion from IFRS to GAAP for items capitalized under IFRS but
expensed under GAAP;

 

(xvii)    costs relating to compliance with the Sarbanes-Oxley Act of 2002, as
amended, and other expenses arising out of or incidental to the status of the
Borrower as a reporting company, including costs, fees and expenses relating to
compliance with provisions of the Securities Act and the Exchange Act and the
rules of national securities exchange companies with listed equity securities;

 

(xviii)    the amount of “run-rate” cost savings, operating expense reductions
and synergies projected by the Borrower in good faith to result from (A) actions
taken, (B) actions relating to any acquisition, disposition or operational
change committed to be taken or expected to be taken no later than 24 months
after such acquisition, disposition or operational change and (C) actions
relating to the Transactions and acquisitions that occurred prior to the Closing
Date reasonably expected to be taken no later than 24 months after the Closing
Date, in each case, which cost savings, operating expense reductions and
synergies will be determined by the Borrower in good faith and calculated on a
Pro Forma Basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of the Test Period for which
Consolidated Adjusted EBITDA is being determined;

 

(xix)     any other add-backs and adjustments set forth in the bank model
delivered to the Administrative Agent and the Lead Arranger, dated April 28,
2018;

 

(xx)      expenses, charges and losses in the form of earn-out obligations and
contingent consideration obligations (including to the extent accounted for as
performance and retention bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments, in each case paid in connection with
Permitted Acquisitions or other permitted Investments or acquisitions;

 

(xxi)     retention, recruiting, relocation and signing bonuses and expenses;
and

 

(xxii)     any net loss from abandoned or discontinued operations, minus

 

(c)          the sum of, in each case to the extent included in the calculation
of Consolidated Net Income, but without duplication:

 

(i)     extraordinary, unusual or non-recurring cash gains of such Person for
such Test Period increasing Consolidated Net Income;

 

(ii)     all non-cash items of such Person for such Test Period increasing
Consolidated Net Income, including gains on cancellation of debt purchased at
less than par (in each case of or by the Borrower and the Subsidiaries for such
period), other than the accrual of revenue in the ordinary course and excluding
any such items which represent the reversal in such Test Period of any accrual
of, or cash reserve for, anticipated cash charges in any prior period to the
extent such amount was deducted in determining Consolidated Adjusted EBITDA for
such prior period; and

 

(iii)     any net gain from abandoned or discontinued operations.

 

13

--------------------------------------------------------------------------------

 

 

To the extent the determination of Consolidated Adjusted EBITDA of any other
Person is required in connection with any Specified Transaction or Pro Forma
calculations with respect thereto, the Borrower shall determine the Consolidated
Adjusted EBITDA of such Person in a manner consistent with this definition but
substituting such other Person and its Subsidiaries therein.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and the Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Cash Equivalents, deferred taxes, assets held for sale, loans (permitted) to
third parties, pension assets, deferred bank fees and derivative financial
instruments, and excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to any consummated acquisition.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and the Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding (A) the current portion of long term debt and deferred taxes, (B) the
current portion of interest, (C) accruals of any costs or expenses related to
restructuring reserves, (D) deferred revenue arising from cash receipts that are
earmarked for specific projects, (E) liabilities in respect of unpaid earn-outs
or letters of credit and (F) the current portion of any other long-term
liabilities, and, furthermore, excluding the effects of adjustments pursuant to
GAAP resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to any consummated acquisition.

 

“Consolidated Excess Cash Flow” means for any Fiscal Year, with respect to the
Borrower and the Subsidiaries on a consolidated basis, an amount, equal to:

 

(a)          the sum, without duplication, of:

 

(i)      the sum of (x) Consolidated Adjusted EBITDA for such Fiscal Year (for
the avoidance of doubt, calculated on an actual and not on a Pro Forma Basis),
minus (y) the aggregate cash component of all fees, costs, expenses, charges,
proceeds or other amounts included in the calculation of Consolidated Adjusted
EBITDA (pursuant to clause (b) of the definition thereof) for such Fiscal Year;
plus

 

(ii)     all cash extraordinary, unusual and non-recurring gains excluded in the
calculation of Consolidated Adjusted EBITDA (pursuant to clause (c)(i) of the
definition thereof) for such Fiscal Year; plus

 

(iii)     decreases in the Consolidated Working Capital Adjustment for such
Fiscal Year (other than any such decreases arising from acquisitions or
dispositions by the Borrower and the Subsidiaries completed during such period
or the application of purchase accounting);

 

minus

 

(b)          the sum, without duplication (and without duplication of amounts
deducted pursuant to clause (a)(i)(y) above), of:

 

(i)      consolidated capital expenditures in accordance with GAAP or
acquisitions of Intellectual Property accrued or paid in cash by the Borrower
and the Subsidiaries during such period or thereafter and prior to the ECF
Payment Date or committed to be paid in cash thereafter and prior to the ECF
Payment Date, in each case to the extent funded with Internally Generated Cash;
plus

 

14

--------------------------------------------------------------------------------

 

 

(ii)     the amounts for such Fiscal Year of all repayments, repurchases,
redemptions, retirements, defeasances or other discharges of Consolidated Total
Debt funded with Internally Generated Cash (excluding (w) Term C Loans, (x) any
such payments made in reliance on any basket calculated by reference to the
Available Amount, (y) repayments of revolving Indebtedness unless accompanied by
a permanent reduction in the commitments thereunder and (z) purchases,
prepayments and repayments of Term Loans (other than Term C Loans) and other
Pari Passu Lien Indebtedness, to the extent the same reduce the amount of
mandatory prepayments of Term Loans (other than Term C Loans) from Consolidated
Excess Cash Flow pursuant to Sections 2.14(d)(ii) and/or 2.14(d)(iii)), in each
case paid in cash during such period; plus

 

(iii)     the amount of Restricted Equity Payments pursuant to Sections 6.4(a)
and (c) made during such period or thereafter and prior to the ECF Payment Date
to the extent funded with Internally Generated Cash; plus

 

(iv)     the aggregate consideration paid in cash during such period or
thereafter and prior to the ECF Payment Date or committed to be paid in cash
thereafter and prior to the ECF Payment Date in connection with Permitted
Acquisitions or other Investments permitted under Section 6.6 to the extent
funded with Internally Generated Cash (excluding any intercompany Investments by
and among the Borrower and its Subsidiaries, Investments pursuant to Section
6.6(a) and any such payments made in reliance on any basket calculated by
reference to the Available Amount); plus

 

(v)     the amount of any payments in respect of purchase price adjustments,
earn-outs or long-term liabilities of the Borrower and its Subsidiaries (A) made
in cash by the Borrower or any Subsidiary after the Closing Date (1) during such
period or (2) thereafter and prior to the ECF Payment Date or (B) committed to
be made in cash within one year after the end of such period (only to the extent
made with Internally Generated Cash and excluding any such payments made in
reliance on any basket calculated by reference to the Available Amount); plus

 

(vi)     increases in the Consolidated Working Capital Adjustment for such
Fiscal Year (other than any such increases arising from acquisitions or
dispositions by the Borrower and the Subsidiaries completed during such Fiscal
Year or the application of purchase accounting); plus

 

(vii)     all non-cash expenses, charges and adjustments for such Fiscal Year
added to Consolidated Adjusted EBITDA pursuant to clause (b) of the definition
thereof; plus

 

(viii)    an amount equal to the aggregate net non-cash gain on dispositions of
property by the Borrower and its Subsidiaries during such Fiscal Year (other
than dispositions of property in the ordinary course of business) to the extent
included in arriving at such Consolidated Adjusted EBITDA and the net cash loss
on dispositions to the extent otherwise added to arrive at Consolidated Adjusted
EBITDA; plus

 

(ix)     the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Subsidiaries during such Fiscal
Year that are made in connection with any prepayment of any principal of
Indebtedness to the extent (x) such prepayment of principal reduced Consolidated
Excess Cash Flow pursuant to clause (b)(ii) above or reduced the mandatory
prepayment required by Section 2.14(d) and (y) such payment is made with
Internally Generated Cash; plus

 

(x)      the amount of cash Taxes paid or Tax reserves set aside or payable
(without duplication) in or with respect to such Fiscal Year; plus

 

15

--------------------------------------------------------------------------------

 

 

(xi)     without duplication of amounts deducted from Consolidated Excess Cash
Flow in prior periods, at the option of the Borrower, the aggregate
consideration required to be paid in cash by the Borrower or any Subsidiary
pursuant to binding contracts (the “Contract Consideration”) entered into prior
to or during such period relating to Investments permitted by Section 6.6
(including Permitted Acquisitions) or any planned capital expenditures or other
expenditures for research and development to be consummated or made during the
period of four consecutive Fiscal Quarters following the end of such period to
the extent intended to be financed with Internally Generated Cash; provided,
that to the extent the aggregate amount utilized to consummate such transaction
during such period of four consecutive Fiscal Quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Consolidated Excess Cash Flow at the end of such period of four consecutive
Fiscal Quarters; plus

 

(xii)     the aggregate amount of expenditures actually made by the Borrower and
its Subsidiaries in cash during such period to the extent such expenditures are
not expensed during such period to the extent such expenditures were funded with
Internally Generated Cash;

 

provided that, in the case of clauses (b)(i), (b)(iv), (b)(v) and (b)(xi) above,
(A) any amount committed to be paid or made within such time period that reduces
Consolidated Excess Cash Flow in such Fiscal Year pursuant to such clause will
not be deducted again in the calculation of Consolidated Excess Cash Flow for
any subsequent Fiscal Year and (B) to the extent any such amount committed to be
paid or made after the end of such Fiscal Year is not actually paid or made in
cash within such time period, such unpaid amount will, to the extent applicable,
be added to the calculation of Consolidated Excess Cash Flow for the immediately
succeeding Fiscal Year.

 

For purposes of Section 2.14(d), “Consolidated Excess Cash Flow” will be deemed
to be $0 if the calculation above results in a negative number.

 

“Consolidated Interest Expense” means, with respect to the Borrower and the
Subsidiaries for any Test Period, the total consolidated interest expense for
such Test Period determined on a consolidated basis in accordance with GAAP,
plus, without duplication:

 

(a)     imputed interest on Capital Leases for such Test Period;

 

(b)     commissions, discounts and other fees, charges and expenses owed with
respect to letters of credit securing financial obligations and bankers’
acceptance financing for such Test Period;

 

(c)     amortization of debt issuance costs, debt discount, or premium and other
debt or equity financing fees and expenses incurred for such Test Period
including net costs under Rate Contracts or other derivative instruments entered
into for the purpose of hedging interest rate risk and any commitment fees
payable thereunder;

 

(d)     cash contributions to any employee stock ownership plan or similar trust
made to the extent such contributions are used by such plan or trust to pay
interest or fees to any Person (other than the Borrower or any wholly-owned
Subsidiary) in connection with Indebtedness incurred by such plan or trust for
such Test Period;

 

(e)     the interest portion of any deferred payment obligations for such Test
Period; and

 

(f)     all interest on any Indebtedness that is (i) Indebtedness of others
secured by any Lien on property owned or acquired by the Borrower or any
Subsidiary, whether or not the obligations secured thereby have been assumed,
but limited to the fair market value of such property or (ii) contingent
obligations in respect of Indebtedness of the Borrower or any Subsidiary;

 

16

--------------------------------------------------------------------------------

 

 

less, interest income for such period;

 

provided that Consolidated Interest Expense shall be calculated after giving
effect to Rate Contracts related to interest rates (including associated costs),
but excluding unrealized gains and losses with respect to such Rate Contracts;
provided, further, that when determining Consolidated Interest Expense in
respect of any Test Period ending prior to the first anniversary of the Closing
Date, Consolidated Interest Expense will be calculated by multiplying the
aggregate Consolidated Interest Expense accrued since the Closing Date by 365
and then dividing such product by the number of days from and including the
Closing Date to and including the last day of such Test Period. For purposes of
this definition, interest on Capital Leases will be deemed to accrue at the
interest rate reasonably determined by an Authorized Officer of the Borrower to
be the rate of interest implicit in such Capital Lease in accordance with GAAP
as in effect on the Closing Date.

 

To the extent the determination of Consolidated Interest Expense of any other
Person is required in connection with any Specified Transaction or Pro Forma
calculations with respect thereto, the Borrower shall determine the Consolidated
Interest Expense of such Person in a manner consistent with this definition but
substituting such other Person and its Subsidiaries therein.

 

“Consolidated Net Income” means, for any Test Period, an amount determined for
the Borrower and the Subsidiaries on a consolidated basis and without
duplication equal to:

 

(a)         the net income (or loss) of the Borrower and the Subsidiaries on a
consolidated basis for such Test Period taken as a single accounting period
determined in conformity with GAAP, plus

 

(b)         the income (or loss) of any Joint Venture or Unrestricted Subsidiary
of the Borrower or any Subsidiary, solely, in the case of any income, to the
extent of the amount of dividends or other distributions actually paid in cash
to the Borrower or any Subsidiary by such Joint Venture or Unrestricted
Subsidiary during such Test Period, minus

 

(c)          to the extent included in clause (a) above, an amount equal to the
sum of (without duplication):

 

(i)     with respect to any Person that is not a wholly-owned Subsidiary of the
Borrower but whose net income is consolidated in whole or in part with the net
income of the Borrower, the income (or loss) of such Person solely to the extent
attributable to that portion of the Capital Stock in such Person that is not
owned, directly or indirectly, by the Borrower during such Test Period;
provided, the Borrower’s equity in the net income in such Person will be
included in Consolidated Net Income up to the amount of dividends, distributions
or other payments in respect of such equity that are paid in cash (or to the
extent converted into cash) by such Person to the Borrower or any Subsidiary
(and the Borrower’s equity in the net loss of such Person shall be included to
the extent of the aggregate Investment of the Borrower or any Subsidiary in such
Person);

 

(ii)     with respect to any Person that is not a wholly-owned Subsidiary of the
Borrower but whose net income is consolidated in whole or in part with the net
income of the Borrower, the income of such Person solely to the extent that the
declaration or payment of dividends or similar distributions by such Person of
that income is not permitted by operation of the terms of its Organizational
Documents or any agreement, instrument or requirement of Law applicable to such
Person during such Test Period; provided that Consolidated Net Income shall be
increased by the amount of dividends or distributions or other payments that are
actually paid by such Person to the Borrower or any Subsidiary in respect of
such Test Period;

 

17

--------------------------------------------------------------------------------

 

 

(iii)     the income (or loss) of any Person (other than the Acquired Business
in connection with the Acquisition) accrued prior to the date (x) such Person
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any Subsidiary or (y) such Person’s assets are acquired by the
Borrower or any Subsidiary;

 

(iv)     any after-tax gains or losses attributable to non-ordinary course
dispositions of property;

 

(v)     earnings (or losses), including any non-cash impairment charge,
resulting from any reappraisal, revaluation or write-up (or write-down) of
assets during such Test Period;

 

(vi)     (A) unrealized gains and losses with respect to Rate Contracts for such
Test Period and the application of Accounting Standards Codification 815
(Derivatives and Hedging) and (B) any after-tax effect of income (or losses) for
such Test Period that result from the early extinguishment of (x) Indebtedness,
(y) obligations under any Rate Contracts or (z) other derivative instruments;

 

(vii)     gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such Test Period;

 

(viii)     the effects of adjustments (including the effects of such adjustments
pushed down to such Person and its Subsidiaries) in the inventory, property and
equipment, software, goodwill, other intangible assets, in-process research and
development, deferred revenue, debt and unfavorable or favorable lease line
items in such Person’s consolidated financial statements pursuant to GAAP for
such Test Period resulting from the application of purchase accounting in
relation to the Transactions or any acquisition consummated prior to the Closing
Date and any Permitted Acquisition or other Investment or the amortization or
write-off of any amounts thereof, net of taxes, for such Test Period; and

 

(ix)     solely with respect to the calculation of “Consolidated Net Income”
used in determining the “Available Amount”, the income of any Subsidiary (other
than a Guarantor) solely to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of that income is not
permitted by operation of the terms of its Organizational Documents or any
agreement, instrument or requirement of Law applicable to such Person at such
date of determination (other than restrictions that have been waived or
otherwise released); provided that Consolidated Net Income shall be increased by
the amount of dividends or distributions or other payments that are actually
paid by such Person to the Borrower or any Subsidiary in respect of such Test
Period or the amount that could have been paid without violating any such
restriction or requiring any such approval, to such Person or a Subsidiary
thereof in respect of such Test Period, to the extent not already included
therein;

 

provided however that:

 

I.       any net after-Tax effect of costs, fees, charges, accruals and expenses
arising in connection with the Acquisition and any transaction that is or would
be a Permitted Acquisition, permitted Investment, disposition, incurrence or
repayment of Indebtedness (including a refinancing, amendment or other
modification thereof) and/or equity offering, in each case whether or not
consummated and any amendment or modification to the terms of any such
transactions (including such costs, fees, charges and expenses reimbursed or
actually paid by a Person that is not the Borrower or a Subsidiary or covered by
indemnification or reimbursement provisions) shall be excluded;

 

18

--------------------------------------------------------------------------------

 

 

II.      any net after-Tax effect of expenses, charges and losses due to the
effects of purchase accounting, as set forth in the Statement of Financial
Accounting Standards 141(R), Business Combinations shall be excluded; and

 

III.     any net after-Tax effect of costs or expenses incurred by the Borrower
or any Subsidiary pursuant to an equity-based compensation plan, profits
interest or stock option plan or any other management or employee benefit plan
or arrangement or any stock subscription or shareholder plan shall be excluded.

 

To the extent the determination of Consolidated Net Income of any other Person
is required in connection with any Specified Transaction or Pro Forma
calculations with respect thereto, the Borrower shall determine the Consolidated
Net Income of such Person in a manner consistent with this definition but
substituting such other Person and its Subsidiaries therein.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
principal amount of all Indebtedness of the Borrower and the Subsidiaries
referred to in the following clauses of the definition of “Indebtedness”:
clauses (a) (including, for the avoidance of doubt, any Purchase Money
Indebtedness), (b), (c), (e) (but only to the extent that any letter of credit
has been drawn and not reimbursed) and (h) (solely to the extent relating to
Indebtedness of the type described in clauses (a), (b), (c), and (e) of the
definition thereof), in each case determined on a consolidated basis in
accordance with GAAP; provided that Consolidated Total Debt shall not include
Indebtedness in respect of obligations under Rate Contracts.

 

“Consolidated Working Capital” means, as at any date of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any Fiscal Year on a
consolidated basis, the amount equal to Consolidated Working Capital as of the
beginning of such Fiscal Year, minus Consolidated Working Capital as of the end
of such Fiscal Year (which amount may be positive or negative); provided that,
for purposes of this definition, Consolidated Working Capital as of the
beginning of the Fiscal Year shall be adjusted to give effect to any working
capital arising from acquisitions or dispositions by the Borrower and the
Subsidiaries completed during such Fiscal Year (including the impact of any
post-closing working capital adjustment).

 

“Contractual Obligation” means, as applied to any Person, any provision of any
of the Securities issued by that Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Controlled Entity” means, as to any Person, any other Person that is in control
of, or is controlled by, such Person. For purposes of this definition, “control”
of a Person means the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a conversion/continuation notice
substantially in the form of Exhibit A-2.

 

19

--------------------------------------------------------------------------------

 

 

“Counterpart Agreement” means a counterpart agreement substantially in the form
of Exhibit H.

 

“Credit Agreement Refinancing Indebtedness” means secured or unsecured
Indebtedness of the Borrower in the form of (i) Refinancing Term Commitments or
Refinancing Term Loans or (ii) other term loans or notes or revolving
commitments governed by definitive documentation other than this Agreement;
provided that:

 

(a)         such Indebtedness is incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace, or refinance, in whole or part, any Class of Term
Loans (other than Term C Loans) (“Refinanced Indebtedness”);

 

(b)         such Indebtedness is in an original aggregate principal amount not
greater than the Maximum Refinancing Amount;

 

(c)        any such Indebtedness will not mature prior to the final maturity
date of the Refinanced Indebtedness, or have a shorter Weighted Average Life to
Maturity than (without giving effect to any amortization or prepayments on the
outstanding Term Loans) the Refinanced Indebtedness and, in the case of
Indebtedness in the form of notes, have mandatory prepayment provisions (other
than relating to customary asset sale and change of control or events of
default) that could result in prepayments of such notes prior to the Refinanced
Indebtedness;

 

(d)          any mandatory prepayments (and, with respect to any Credit
Agreement Refinancing Indebtedness comprising revolving loans, to the extent
commitments thereunder are permanently reduced or terminated) of:

 

(i)      any Credit Agreement Refinancing Indebtedness that comprises junior
lien or unsecured notes or loans, or Pari Passu Lien Indebtedness governed by
documentation other than this Agreement, may not be made except to the extent
that prepayments are (A) permitted hereunder and (B) to the extent required
hereunder or pursuant to the terms of any Pari Passu Lien Indebtedness, first
made or offered to the Term Loans and any such Pari Passu Lien Indebtedness; and

 

(ii)     any Credit Agreement Refinancing Indebtedness constituting Pari Passu
Lien Indebtedness may participate on a pro rata basis, less than pro rata basis
or greater than pro rata basis (but not greater than a pro rata basis as
compared to any Class of Term Loans constituting Pari Passu Lien Indebtedness
with an earlier or equivalent maturity date (other than pursuant to a permitted
refinancing with the proceeds such of Credit Agreement Refinancing
Indebtedness)) with the then-outstanding Term Loans (other than Term C Loans) in
any mandatory prepayments hereunder;

 

(e)          such Indebtedness is not incurred or guaranteed by any Person other
than a Guarantor Subsidiary;

 

(f)          if such Indebtedness is secured:

 

(i)      such Indebtedness is not secured by any assets or property of the
Borrower or any Subsidiary that does not constitute Collateral (subject to
customary exceptions for cash collateral in favor of an agent, letter of credit
issuer or similar “fronting” lender);

 

(ii)     the security agreements relating to such Indebtedness are substantially
similar to or the same as the Collateral Documents (as determined in good faith
by the Borrower);

 

20

--------------------------------------------------------------------------------

 

 

(iii)     if such Indebtedness constitutes Pari Passu Lien Indebtedness, a Debt
Representative acting on behalf of the holders of such Indebtedness has become
party to or is otherwise subject to the provisions of a Pari Passu Lien
Intercreditor Agreement; and

 

(iv)     if such Indebtedness is secured on a junior basis to the Term Loans, a
Debt Representative, acting on behalf of the holders of such Indebtedness, has
become party to or is otherwise subject to the provisions of a Junior Lien
Intercreditor Agreement; and

 

(g)         the other terms applicable to such Indebtedness are substantially
identical to, or (taken as a whole as reasonably determined by the Borrower in
good faith) no more favorable to the lenders or holders providing such
Indebtedness than, those applicable to such Refinanced Indebtedness; provided
that this clause (g) will not apply to (1) terms addressed in the preceding
clauses (a) through (f), (2) interest rates, rate floors, fees, funding
discounts and other pricing terms, (3) redemption, prepayment or other premiums,
(4) optional prepayment terms (subject to clause (d) above) and (5) covenants
and other terms that are (i) applied to the Initial Term B Loans and Term Loan
Commitments existing at the time of incurrence of such Credit Agreement
Refinancing Indebtedness (so that existing Lenders also receive the benefit of
such provisions) and/or (ii) applicable only to periods after the Latest Term
Loan Maturity Date at the time of incurrence of such Indebtedness; provided,
further, a certificate of the Borrower delivered to the Administrative Agent
stating that the Borrower has reasonably determined in good faith that the terms
and conditions satisfy the foregoing requirement shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirement; provided,
further, that “Credit Agreement Refinancing Indebtedness” may be incurred in the
form of a bridge or other interim credit facility intended to be refinanced with
(or which converts into or is exchanged for) long-term indebtedness (and such
bridge or other interim credit facility shall be deemed to satisfy clause (c) of
this definition so long as (x) such credit facility includes customary
“rollover” provisions and (y) assuming such credit facility were to be extended
pursuant to such “rollover” provisions, such extended credit facility would
comply with clause (c) above) and in which case, on or prior to the first
anniversary of the incurrence of such “bridge” or other interim credit facility,
clauses (d) and (g) of this definition shall not prohibit the inclusion of
customary terms for “bridge” facilities, including customary mandatory
prepayment, repurchase or redemption provisions.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of (i) this Agreement, (ii) any Pari Passu Lien
Intercreditor Agreement or Junior Lien Intercreditor Agreement, (iii) (other
than for purposes of Section 10.5) the Term Loan Notes, if any, (iv) the
Collateral Documents, (v) the Agency Fee Letter, (vi) any third party
subordination and intercreditor agreement entered into pursuant to the terms
hereof and (vii) any Incremental Amendment, Refinancing Amendment or Extension
Amendment, or any amendment entered into in connection with any Replacement Term
Loans.

 

“Credit Extension” means the making of a Loan.

 

“Credit Party” means the Borrower and each Guarantor Subsidiary.

 

“DBNY” means Deutsche Bank AG New York Branch.

 

“DBSI” means Deutsche Bank Securities Inc.

 

“Debt Representative” means, with respect to any series of Pari Passu Lien
Indebtedness, Junior Lien Indebtedness or other Indebtedness secured by a Lien
permitted under Section 6.1, administrative agent, trustee, collateral agent,
security agent or similar agent under the credit agreement, indenture, note
purchase agreement or similar agreement or instrument pursuant to which such
Indebtedness is incurred, issued or otherwise obtained, as the case may be, and
each of their successors in such capacities.

 

21

--------------------------------------------------------------------------------

 

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

 

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any Subsidiary in connection with an
Asset Sale pursuant to Section 6.8(e) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of an Authorized Officer, setting forth
the basis of such valuation (which amount will be reduced by the fair market
value of the portion of the non-cash consideration converted to cash within one
hundred eighty (180) days following the consummation of the applicable Asset
Sale).

 

“Discount Price Range” as defined in Section 2.25(b).

 

“Discounted Prepayment” as defined in Section 2.25(a).

 

“Discounted Prepayment Amount” as defined in Section 2.25(b).

 

“Discounted Prepayment Notice” as defined in Section 2.25(b).

 

“Discounted Prepayment Offeror” as defined in Section 2.25(a).

 

“Discounted Prepayment Response Date” as defined in Section 2.25(b).

 

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely in exchange for
Capital Stock that is not otherwise Disqualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof (other than solely in exchange for Capital Stock that is not
otherwise Disqualified Capital Stock), in whole or in part, (c) provides for the
scheduled payment of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Capital Stock, in each case, prior to the date that is ninety-one
(91) days after the Latest Term Loan Maturity Date, except, in the case of
clauses (a) and (b), if as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full in cash
of all Obligations and the termination of the Commitments; provided, if such
Capital Stock is issued pursuant to a plan for the benefit of future, current or
former employees, directors or officers of the Borrower or any Subsidiary or by
any such plan to such employees, directors or officers, such Capital Stock will
not constitute Disqualified Capital Stock solely because the Borrower or any
Subsidiary may be required to repurchase such Capital Stock in order to satisfy
applicable statutory or regulatory obligations or as a result of such
employee’s, director’s or officer’s termination, death or disability.

 

22

--------------------------------------------------------------------------------

 

 

“Disqualified Lender” means (a) the bona fide competitors of the Borrower, its
Subsidiaries and the Acquired Business identified in writing by the Borrower by
name to the Lead Arranger on or prior to the Closing Date, or from time to time
after the Closing Date to the Administrative Agent, (b) those particular banks,
financial institutions and other institutional lenders identified in writing by
the Borrower by name to the Lead Arranger on or prior to May 7, 2018, and (c)
any clearly identifiable (on the basis of its name or as identified in writing
by the Borrower) affiliate of the entities described in the preceding clauses
(a) and (b) or Persons that are identified as affiliates in writing by the
Borrower to the Administrative Agent from time to time (other than any
affiliates that are banks, financial institutions, bona fide debt funds or
investment vehicles that are engaged in making, purchasing, holding or otherwise
investing in commercial loans, bonds and similar extensions of credit in the
ordinary course and a Person described in clause (a) or (b) does not have the
power to direct the investment policies of such entity (other than a limited
number of senior employees in connection with such person’s internal legal,
compliance and risk management and credit committee members) with respect to
decisions involving any investment in debt of the Borrower or any of its
Subsidiaries), provided, any Person that is a Lender and subsequently becomes a
Disqualified Lender (but was not a Disqualified Lender on or prior to May 7,
2018, or at the time it became a Lender) will be deemed to not be a Disqualified
Lender hereunder.

 

“Dollars” and the sign “$” mean the lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State or Commonwealth thereof or the District of Columbia.

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system approved by the Administrative Agent,
including IntraLinks® and ClearPar® and any other Internet or extranet-based
site, whether such electronic system is owned, operated or hosted by the
Administrative Agent, any of its Related Persons or any other Person, providing
for access to data protected by passcodes or other security system.

 

“ECF Payment Date” as defined in Section 2.14(d).

 

“ECF Percentage” as defined in Section 2.14(d).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

23

--------------------------------------------------------------------------------

 

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.

 

“Eligible Assignee” means, in each case, subject to the proviso at the end of
this definition, (a) any Lender, any Affiliate of any Lender and any Related
Fund (any two or more Related Funds being treated as a single Eligible Assignee
for all purposes hereof), (b) any Person (other than a Natural Person) in
compliance with Section 10.6(c)(ii) or (c) any Approved Fund; provided that in
no event will a Disqualified Lender be an Eligible Assignee without the
Borrower’s consent.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, the Borrower, any Subsidiary or any of their
respective ERISA Affiliates, or with respect to any Pension Plan or
Multiemployer Plan, to which the Borrower or any of its Subsidiaries or any
ERISA Affiliate thereof has within the preceding five plan years made
contributions.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, to which the Borrower or any of its Subsidiaries or any of their
respective Facilities or operations are subject and arising (a) pursuant to or
in connection with any actual or alleged Environmental Liability or violation of
any applicable Environmental Law; (b) in connection with any Release of any
Hazardous Material; or (c) in connection with any actual or alleged damage,
injury, threat or harm to health or safety (with respect to exposure to
Hazardous Materials), natural resources or the environment.

 

“Environmental Laws” means any and all current and future foreign or domestic,
federal or state (or any subdivision of either of them) Laws, Governmental
Authorizations, or any other requirements of Governmental Authorities relating
to (a) the protection or cleanup of the environment or natural resources such as
plants and animals; (b) Hazardous Materials; or (c) occupational health and
safety or, with respect to exposure to Hazardous Materials, the protection of
human, plant or animal health or welfare, in any such case, as of any date of
determination, then in force and in any manner applicable to the Borrower or any
of its Subsidiaries or any Facility.

 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
attorneys’ costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, (a) any actual or alleged violation of any applicable Environmental Law; (b)
any Release or threatened Release; (c) any Remedial Action; or (d) any contract
or written agreement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

24

--------------------------------------------------------------------------------

 

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or Business under common control within the meaning of Section 414(c) of
the Internal Revenue Code of which that Person is a member; and (c) any member
of an affiliated service group within the meaning of Section 414(m) or (o) of
the Internal Revenue Code of which that Person, any corporation described in
clause (a) above or any trade or business described in clause (b) above is a
member. Any former ERISA Affiliate of the Borrower or any Subsidiary will
continue to be considered an ERISA Affiliate of the Borrower or such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of the Borrower or such Subsidiary and with respect to
liabilities arising after such period for which the Borrower or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation in effect on the Closing Date); (b) the failure to meet the
minimum funding standard of Section 412 of the Internal Revenue Code or Section
302 or 303 of ERISA with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code) or the failure to
make by its due date a required installment under Section 430(j) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (d) the withdrawal by the Borrower, any Subsidiary or
any of their respective ERISA Affiliates from any Pension Plan with two or more
non-related contributing sponsors or the termination of any such Pension Plan
resulting in liability to the Borrower, any Subsidiary or any of their
respective ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the
institution by the PBGC of proceedings to terminate any Pension Plan or
Multiemployer Plan, or the occurrence of any event or condition which could
reasonably constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any such plan; (f) the imposition of any
liability under Title IV of ERISA on the Borrower, any Subsidiary or any of
their respective ERISA Affiliates with respect to the termination of any Pension
Plan; (g) the withdrawal of the Borrower, any Subsidiary or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by the Borrower, any
Subsidiary or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in insolvency pursuant to Section 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (h) the imposition of a Lien pursuant to Section 430(k) of the Internal
Revenue Code or pursuant to ERISA with respect to any Pension Plan; (i) the
occurrence of a non-exempt “prohibited transaction” with respect to which the
Borrower or any Subsidiary is a “disqualified person” or a “party in interest”
(within the meaning of Section 4975 of the Internal Revenue Code or Section 406
of ERISA, respectively) or which could reasonably be expected to result in
Liability to the Borrower or any Subsidiary; or (j) a determination that any
Pension Plan is, or is expected to be, in “at risk” status (as defined in
Section 430(j) of the Internal Revenue Code or Section 303 of ERISA) or in
“critical and declining” status (within the meaning of Section 305 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Rate” means, for any Interest Period, the rate per annum obtained by
dividing (i) the ICE Benchmark Administration London Interbank Offered Rate on
the applicable Reuters screen page (or such other commercially available source
providing such quotations of LIBOR as designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period by (ii) an amount equal to (x) one minus (y) the applicable
Statutory Reserves, if any; provided, however, that if the Eurodollar Rate at
any time would otherwise be less than zero, such rate shall be deemed to be zero
(including for purposes of clause (c) in the definition of “Base Rate”).

 

25

--------------------------------------------------------------------------------

 

 

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

 

“Event of Default” as defined in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Foreign Subsidiary” means (i) any Subsidiary that is (x) a Foreign
Subsidiary which is a “controlled foreign corporation” within the meaning of
Section 957 of the Internal Revenue Code (each, a “CFC”) or (y) any direct or
indirect Domestic Subsidiary that is treated as a “disregarded entity” for
federal income tax purposes which owns no material assets other than the Capital
Stock, or intercompany Indebtedness, of one or more Subsidiaries that are CFCs
(“Pass-Through Foreign Subsidiary Holding Company”) or other Pass-Through
Foreign Subsidiary Holding Companies, (ii) any direct or indirect Subsidiary of
a CFC or a Pass-Through Foreign Subsidiary Holding Company and (iii) any other
Subsidiary that is a Foreign Subsidiary.

 

“Excluded Real Estate Assets” means, with respect to any Credit Party, (a) any
fee interest in owned real property not constituting a Material Real Estate
Asset, (b) any leasehold interest (including any ground lease interest) in real
property and (c) any fixtures affixed to any real property to the extent (i)
such real property does not constitute Collateral and/or (ii) such real property
is not otherwise an Excluded Asset (as defined in the Pledge and Security
Agreement) and a security interest in such fixtures may not be perfected by a
UCC-1 financing statement in the jurisdiction of organization of the applicable
Credit Party.

 

“Excluded Subsidiary” means (a) each Immaterial Subsidiary, (b) each
Unrestricted Subsidiary, (c) each Excluded Foreign Subsidiary, (d) each
Subsidiary to the extent that (and only for so long as) such Subsidiary is
prohibited by any applicable Law from guaranteeing the Obligations, (e) each
Subsidiary if, and for so long as, the guarantee of the Obligations by such
Subsidiary would require the consent, approval, license or authorization of a
Governmental Authority or under any binding Contractual Obligation (or, if such
Subsidiary is not a wholly-owned Subsidiary, under its Organizational Documents)
with any Person other than the Borrower or any Subsidiary existing on the
Closing Date (or, if later, the date such Subsidiary is acquired (so long as
such Contractual Obligation is not incurred in contemplation of such
acquisition)), except to the extent and until such consent, approval, license or
authorization has actually been obtained, (f) each Subsidiary that is a
not-for-profit organization, (g) each Subsidiary which is not a wholly-owned
Subsidiary of the Borrower, (h) each Subsidiary with respect to which, as
reasonably determined by the Borrower in good faith, the guarantee by such
Subsidiary would reasonably be expected to result in material adverse tax
consequences to the Borrower or any Subsidiary, and (i) each Subsidiary with
respect to which, as reasonably determined by the Borrower and the
Administrative Agent the cost, burden, consequences and/or potential tax
liability of providing a guarantee shall be excessive in relation to the
benefits to be obtained by the Lenders therefrom.

 

26

--------------------------------------------------------------------------------

 

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” (determined after giving effect to any
applicable keep well, support or other agreement for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Credit Parties) as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 7.14) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion will apply only to the portion of such Swap Obligation that is
attributable to swaps for which the Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

 

“Excluded Tax” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient (a) Taxes imposed on or measured by net income (however denominated,
and including branch profits taxes) and franchise taxes, in each case (i)
imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) imposed on any Recipient as a result of a present
or former connection between such Recipient and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
authority thereof or therein (other than such connection arising solely from any
such Recipient having executed, delivered or performed its obligations or
received a payment under, received or perfected a security interest under, or
enforced, any Credit Document); (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Recipient with respect to an
applicable interest in a Loan or Commitment pursuant to a Law in effect on the
date on which such Recipient (i) acquires such interest in the Loan or
Commitment or otherwise becomes a party to this Agreement (other than, with
respect to a Lender, pursuant to an assignment request by the Borrower under
Section 2.23) or (ii) changes its lending office, except in each case, to the
extent that, pursuant to Section 2.20, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office;
(c) Taxes that are attributable to the failure by any Recipient to deliver the
documentation required to be delivered pursuant to Section 2.20(f) or Section
2.20(g); and (d) Taxes imposed under FATCA.

 

“Executive Officer” means, as applied to any Person, any individual holding the
position of chairman of the board of directors, chief executive officer,
president, chief financial officer, chief operating officer, chief compliance
officer, chief legal officer and any other executive officer having
substantially the same authority and responsibility as any of the foregoing.

 

“Executive Order No. 13224” means Executive Order No. 13224 of September 23,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism.

 

“Export Controls” means any applicable laws, regulations, and orders related to
the regulation of imports, exports, re-exports, transfers, releases, shipments,
transmissions, or any other provision or receipt of goods, technology, technical
data, software, or services, including the Export Administration Regulations (15
C.F.R. § 730-774), the Arms Export Control Act (22 U.S.C. § 2778), the
International Traffic in Arms Regulations (22 C.F.R. § 120-130), the Tariff Act
of 1930 and regulations administered and enforced by U.S. Customs and Border
Protection and U.S. Immigration and Customs Enforcement, and any other laws,
regulations, and orders of a similar nature.

 

“Extended Term Lender” as defined in Section 10.5(g).

 

27

--------------------------------------------------------------------------------

 

 

“Extended Term Loans” as defined in Section 10.5(g).

 

“Extension” as defined in Section 10.5(g).

 

“Extension Amendment” as defined in Section 10.5(g).

 

“Extension Offer” as defined in Section 10.5(g).

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower, any Subsidiary or any of their respective
predecessors or Affiliates.

 

“Fair Share” as defined in Section 7.2.

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Internal Revenue Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such intergovernmental
agreement.

 

“FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. §§78dd-1 et
seq.).

 

“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
will be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day will be the average rate charged to the Administrative Agent, in its
capacity as a Lender, on such day on such transactions as determined by the
Administrative Agent.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer, treasurer, controller or other officer with equivalent
duties of the Borrower that such financial statements fairly present, in all
material respects, the financial condition of the Borrower and the Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments and the absence of footnotes.

 

“FIRREA” means the Financial Institutions Reform Recovery and Enforcement Act of
1989, as amended from time to time.

 

“First Lien Net Leverage Ratio” means, as of any date, the ratio of (a) the sum
of Consolidated Total Debt that is secured by a Lien on any asset or property of
the Borrower or any Subsidiary (excluding any Subordinated Debt and any Junior
Lien Indebtedness that is subject to a Junior Lien Intercreditor Agreement),
minus Unrestricted Cash (not to exceed $60,000,000) as of such date to (b)
Consolidated Adjusted EBITDA for the most recently ended Test Period, all of the
foregoing determined on a Pro Forma Basis.

 

28

--------------------------------------------------------------------------------

 

 

“Fiscal Quarter” means, with respect to any Person, the fiscal quarter of such
Person. In the case of the Borrower, Fiscal Quarter means a fiscal quarter of
any Fiscal Year of the Borrower. A Fiscal Quarter of the Borrower may be
designated by reference to the last day thereof (i.e., the “December 29, 2018
Fiscal Quarter” refers to the Fiscal Quarter ended on December 29, 2018, the
last day of the Borrower’s fourth Fiscal Quarter for Fiscal Year 2018) or by
reference to the applicable Fiscal Quarter of a Fiscal Year (i.e., the “Q4-2018
Fiscal Quarter” also refers to the Borrower’s fourth Fiscal Quarter for Fiscal
Year 2018). To the extent that the Fiscal Quarters of any Person (other than the
Borrower) are different than the Fiscal Quarters of the Borrower, the Borrower
shall determine in good faith a methodology to align such other Person’s Fiscal
Quarters with the corresponding Fiscal Quarters of the Borrower. For purposes of
this Agreement, except to the extent expressly stated otherwise, references to
any “Fiscal Quarter” will mean a Fiscal Quarter of the Borrower.

 

“Fiscal Year” means, with respect to any Person, the fiscal year of such Person.
In the case of the Borrower, Fiscal Year means the fiscal year of the Borrower
and the Subsidiaries ending on the last Saturday of each calendar year. A Fiscal
Year of the Borrower may be designated by reference to the last day thereof
(i.e., the “December 29, 2018 Fiscal Year” refers to the Fiscal Year ended on
December 29, 2018) or by reference to the calendar year in which such Fiscal
Year ends (i.e., the “Fiscal Year 2018” also refers to the Fiscal Year ended on
December 29, 2018). To the extent that the Fiscal Years of any Person (other
than the Borrower) are different than the Fiscal Years of the Borrower, the
Borrower shall determine in good faith a methodology to align such other
Person’s Fiscal Years with the corresponding Fiscal Years of the Borrower. For
purposes of this Agreement, except to the extent expressly stated otherwise,
references to any “Fiscal Year” will mean a Fiscal Year of the Borrower.

 

“Flood Insurance Laws” means collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973), (d) the
Flood Insurance Reform Act of 2004 and (e) the Biggert-Waters Flood Insurance
Reform Act of 2012, each as now or hereafter in effect or any successor statute
thereto and any and all official rulings and interpretation thereunder or
thereof.

 

“Foreign Casualty Event” as defined in Section 2.15(f).

 

“Foreign Disposition” as defined in Section 2.15(f).

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by the Borrower or any of its
Subsidiaries with respect to employees employed outside the United States.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funded Debt” means all Indebtedness of the Borrower and the Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

 

“Funding Guarantor” as defined in Section 7.2.

 

29

--------------------------------------------------------------------------------

 

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2 and in the definition of Capital Lease, United States generally
accepted accounting principles in effect as of the date of determination
thereof.

 

“Global Intercompany Note” means the Global Intercompany Note to be executed by
the Borrower and the Subsidiaries substantially in the form of Exhibit J.

 

“Government Official” means (a) any official, officer, employee or
representative of, or any Person acting in an official capacity for or on behalf
of, any Governmental Entity, (b) any political party or party official or
candidate for political office or (c) any official, officer, employee, or any
Person acting in an official capacity for or on behalf of, any company,
business, enterprise or other entity owned (in whole or in substantial part)
controlled by or Affiliated (as defined without reference to clause (a) of the
second sentence set forth in the definition of “Affiliate”) with a Governmental
Entity.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government in a jurisdiction where the Borrower
and the Subsidiaries operate the Business, including any supra-national bodies
(such as the European Union or the European Central Bank).

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Governmental Entity” means any (a) international, multinational, foreign,
federal, state, local, municipal, or other government or political subdivision,
(b) governmental or quasi-governmental entity of any nature (including any
governmental agency, branch, department, commission, board, bureau, official, or
entity and any court or other tribunal) or (c) body exercising, or entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature, including any arbitral
tribunal.

 

“Granting Lender” as defined in Section 10.6(k).

 

“Grantor” as defined in the Pledge and Security Agreement.

 

“Guaranteed Obligations” means all Obligations; provided that, with respect to
any Guarantor, “Guaranteed Obligations” shall exclude all Excluded Swap
Obligations of such Guarantor.

 

“Guarantor” means the Borrower (solely with respect to the Guaranteed
Obligations in respect of any Bank Product Agreement or Secured Rate Contract
entered into by any other Credit Party and not with respect to its direct
Obligations as a primary obligor under the Credit Documents) and each Guarantor
Subsidiary, and, in each case, their respective successors and assigns.

 

“Guarantor Subsidiary” means each direct and indirect Subsidiary of the Borrower
(other than an Excluded Subsidiary) that has provided a Guaranty hereunder.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

30

--------------------------------------------------------------------------------

 

 

“Hazardous Materials” means any chemical, material, substance or waste, exposure
to which, or the Release of which, either is prohibited, limited or regulated by
any Governmental Authority or may give rise to Environmental Liability.

 

“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

 

“Historical Audited Financial Statements” means, as of the Closing Date, the
audited consolidated balance sheets and related statements of income and cash
flows of the Borrower as of the Fiscal Years ended December 26, 2015, December
31, 2016 and December 30, 2017 and of the Acquired Business as of the Fiscal
Years of the Acquired Business ended July 31, 2015, July 31, 2016 and July 31,
2017.

 

“Historical Financial Statements” means, collectively, the Historical Audited
Financial Statements and the Historical Unaudited Financial Statements.

 

“Historical Unaudited Financial Statements” means, as of the Closing Date, the
unaudited consolidated balance sheets and related statements of income and cash
flows of the Borrower as of the Fiscal Quarters ended June 30, 2018 and March
31, 2018 and of the Acquired Business as of the fiscal quarters of the Acquired
Business ended April 30, 2018, January 31, 2018 and October 31, 2017.

 

“Immaterial Subsidiary” means on any date, any Subsidiary of the Borrower that
has less than 5.0% of consolidated total assets on a Pro Forma Basis and
generates less than 5.0% of annual consolidated revenues of the Borrower and the
Subsidiaries as reflected in the most recent financial statements delivered
pursuant to Section 5.1(a) prior to such date (or, at any time prior to the
first date that financial statements have been or are required to be delivered
pursuant to Section 5.1(a), as reflected in the Historical Audited Financial
Statements for the Borrower for the Fiscal Year ended December 30, 2017 and the
Historical Audited Financial Statements for the Acquired Business for the fiscal
year of the Acquired Business ended July 31, 2017); provided that if, at any
time and from time to time after the Closing Date (or such longer period as the
Administrative Agent may agree in its sole discretion), Domestic Subsidiaries
that are not Guarantors solely because they meet the thresholds set forth above
comprise in the aggregate more than (when taken together with the consolidated
total assets of the Subsidiaries of such Domestic Subsidiaries at the last day
of the most recent Test Period) 7.5% of consolidated total assets of the
Borrower and the Subsidiaries as of the end of the most recently ended Test
Period or more than (when taken together with the revenues of the Subsidiaries
of such Domestic Subsidiaries for such Test Period) 7.5% of the consolidated
revenues of the Borrower and the Subsidiaries for such Test Period, then the
Borrower shall, not later than sixty (60) days after the date by which financial
statements for such Test Period were required to be delivered pursuant to this
Agreement (or such longer period as the Administrative Agent may agree in its
reasonable discretion), cause one or more Domestic Subsidiaries to comply with
the provisions of Section 5.10 with respect to any such Subsidiaries so that the
foregoing condition ceases to be true.

 

“Increased Cost Lender” as defined in Section 2.23.

 

31

--------------------------------------------------------------------------------

 

 

“Incremental Amendment” as defined in Section 2.24(e).

 

“Incremental Equivalent Debt” means Indebtedness of any one or more Credit
Parties in the form of term loans or notes that constitute Pari Passu Lien
Indebtedness or Junior Lien Indebtedness or that are unsecured; provided that:

 

(a)     on the date of each incurrence of Incremental Equivalent Debt, (A) the
aggregate principal amount of such Incremental Equivalent Debt (together with
any Incremental Revolving Facilities and/or Incremental Term Facilities incurred
on such date in reliance on clause (A) of the first sentence of Section 2.24(c))
shall not exceed an amount equal to the Incremental Ratio Amount (determined on
the same basis as the Borrower may incur Incremental Facilities pursuant to the
second, third, fourth and fifth sentences of Section 2.24(c), but substituting
“Incremental Equivalent Debt” for “Incremental Facility” therein solely for the
purposes thereof) or (B) the aggregate principal amount of such Incremental
Equivalent Debt, together with the aggregate principal amount of all other
Incremental Equivalent Debt incurred in reliance on this clause (B) and all
Incremental Term Facilities and Incremental Revolving Facilities incurred in
reliance on clause (B) of the first sentence of Section 2.24(c) (without regard
to the proviso therein), shall not exceed an amount equal to the Incremental
Fixed Amount (it being understood that Incremental Equivalent Debt may be
incurred under either clause (A) or (B) as selected by the Borrower in its sole
discretion, including by designating any portion of the Incremental Equivalent
Debt in excess of an amount permitted to be incurred under clause (A) at the
time of such incurrence as incurred under clause (B));

 

(b)     any Incremental Equivalent Debt will not mature prior to the Latest Term
Loan Maturity Date with respect to any Class of outstanding Term Loans, or have
a shorter Weighted Average Life to Maturity than the remaining Weighted Average
Life to Maturity of any Class of outstanding Term Loans;

 

(c)     any Incremental Equivalent Debt that is secured (i) will not be secured
by any property or assets of the Borrower or any Subsidiary other than the
Collateral and (ii) will be subject to a Pari Passu Lien Intercreditor Agreement
or a Junior Lien Intercreditor Agreement, as applicable;

 

(d)     any Incremental Equivalent Debt (i) constituting Pari Passu Lien
Indebtedness may participate on a pro rata basis, less than pro rata basis or
greater than pro rata basis (but not greater than a pro rata basis as compared
to any Class of Term Loans constituting Pari Passu Lien Indebtedness with an
earlier or equivalent maturity date (other than pursuant to a permitted
refinancing) with the then-outstanding Term Loans (other than Term C Loans) in
any mandatory prepayments hereunder, and (ii) constituting Junior Lien
Indebtedness or that is unsecured may not participate in any voluntary or
mandatory prepayments, except to the extent that such prepayments are offered,
to the extent required under this Agreement or any Pari Passu Lien Indebtedness,
first pro rata to the Term Loans (other than Term C Loans) and any applicable
Pari Passu Lien Indebtedness;

 

(e)     Incremental Equivalent Debt will not be guaranteed by any Person other
than the Credit Parties;

 

(f)     with respect to any Incremental Equivalent Debt that constitutes MFN
Eligible Debt, the MFN Adjustment will apply to such Incremental Equivalent Debt
(but the MFN Adjustment will not apply to any other Incremental Equivalent
Debt);

 

(g)     subject to provisions of Section 1.5 if an LCA Election has been made,
no Default or Event of Default (other than with respect to a Limited Condition
Acquisition, which shall be subject only to the absence of an Event of Default
pursuant to Section 8.1(a), (f) or (g)) will have occurred and be continuing on
the date such Incremental Equivalent Debt is incurred or would occur immediately
after giving effect thereto; and

 

32

--------------------------------------------------------------------------------

 

 

(h)     the other terms applicable to such Indebtedness are substantially
identical to, or either (A) (taken as a whole as determined by the Borrower in
good faith) not materially more restrictive to the Borrower and its Subsidiaries
than those applicable to the Initial Term B Loans or (B) if the requirements in
clause (A) are not satisfied, are reasonably satisfactory to the Administrative
Agent; provided that this clause (h) will not apply to (1) interest rate, fees,
funding discounts and other pricing terms, (2) redemption, prepayment or other
premiums, (3) optional prepayment terms, and (4) covenants and other terms that
are (i) applied to the Term Loans (other than Term C Loans) existing at the time
of incurrence of such Incremental Equivalent Debt (so that existing Lenders also
receive the benefit of such provisions) and/or (ii) applicable only to periods
after the Latest Term Loan Maturity Date at the time of incurrence of such
Indebtedness; provided, further, a certificate of the Borrower delivered to the
Administrative Agent stating that the Borrower has reasonably determined in good
faith that the terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement.

 

“Incremental Facility” as defined in Section 2.24(a).

 

“Incremental Fixed Amount” means, as of any date of measurement, the sum of (a)
the greater of (x) $145,000,000 and (y) 100% of LTM Consolidated Adjusted EBITDA
as of such date, minus (b) the aggregate principal amount of Incremental Term
Loans and Incremental Revolving Facilities previously incurred in reliance on
this definition, minus (c) the aggregate principal amount of all Incremental
Equivalent Debt previously incurred in reliance on this definition, plus (d) the
aggregate principal amount of any voluntary prepayments of Term Loans (other
than Term C Loans), Incremental Equivalent Debt or Refinancing Indebtedness in
respect thereof (in each case, including those made through discounted debt
buy-backs by the Borrower or any Subsidiary in an amount equal to the discounted
amount actually paid in respect of such buy-back, but excluding any Incremental
Loans or Incremental Equivalent Debt incurred in reliance on the Incremental
Ratio Amount (or Refinancing Indebtedness in respect thereof)) made prior to
such date, plus (e) the aggregate principal amount of voluntary permanent
reductions of Incremental Revolving Credit Commitments (excluding any
Incremental Revolving Credit Commitments and Incremental Revolving Loans
incurred in reliance on the Incremental Ratio Amount and/or the Additional
Incremental RCF Basket Amount) (or Refinancing Indebtedness in respect thereof))
made prior to such date; provided that, in the case of each of clauses (d) and
(e), solely to the extent not funded with the proceeds of Funded Debt.

 

“Incremental Loans” as defined in Section 2.24(a).

 

“Incremental Ratio Amount” means an aggregate principal amount of Indebtedness
that, after the incurrence thereof on Pro Forma Basis and excluding the cash
proceeds to the Borrower or any Subsidiary therefrom that are actually applied
or intended to be applied to a particular use or transaction as of the date of
incurrence thereof (but otherwise giving effect to the use of such proceeds so
applied or intended to be applied), and subject to Section 1.5, would not result
in:

 

(a)     with respect to any Incremental Facility or Incremental Equivalent Debt
to be incurred as Pari Passu Lien Indebtedness, the First Lien Net Leverage
Ratio being equal to or greater than 1.82:1.00; and

 

(b)     with respect to any Incremental Facility or Incremental Equivalent Debt
to be incurred as Junior Lien Indebtedness or unsecured Indebtedness, the Total
Net Leverage Ratio being equal to or greater than 3.50:1.00.

 

33

--------------------------------------------------------------------------------

 

 

“Incremental Revolving Facilities” as defined in Section 2.24(a).

 

“Incremental Revolving Loans” as defined in Section 2.24(a).

 

“Incremental Term Facilities” as defined in Section 2.24(a).

 

“Incremental Term Loans” as defined in Section 2.24(a).

 

“Incremental Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Incremental Term Loan and “Incremental Term Loan Commitments”
means such commitments of all Lenders in the aggregate.

 

“Incremental Revolving Credit Commitment” means each commitment of a Lender to
make or otherwise fund any Incremental Revolving Loan, and “Incremental
Revolving Credit Commitments” means such commitments of all of such Lenders in
the aggregate. The amount of a Lender’s Incremental Revolving Credit Commitment
is set forth, if applicable, in the Incremental Amendment evidencing an
Incremental Revolving Facility.

 

“Incremental Revolving Loan Exposure” means, with respect to any Lender, as of
any date of determination, the outstanding principal amount of the Incremental
Revolving Loans of such Lenders; provided, at any time prior to the making of
the Incremental Revolving Loans, the Incremental Revolving Loan Exposure of any
Lender will be equal to such Lender’s Incremental Revolving Credit Commitment.

 

“Incremental Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Incremental Term
Loans of such Lenders; provided, at any time prior to the making of the
Incremental Term Loans, the Incremental Term Loan Exposure of any Lender will be
equal to such Lender’s Incremental Term Loan Commitment.

 

“Indebtedness” as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) all obligations evidenced by bonds,
debentures, notes or similar instruments; (c) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP as in effect of the date hereof (but
giving effect to the proviso in the definition of “Capital Lease”); (d) any
obligation owed for all or any part of the deferred purchase price of property
or services, which purchase price is (A) due more than six months from the date
of incurrence of the obligation in respect thereof or (B) evidenced by a note or
similar written instrument (excluding (i) any such obligations incurred under
ERISA, (ii) trade accounts, accounts payable, payroll and other liabilities and
accrued expenses incurred in the ordinary course of business that are not
overdue by more than one hundred eighty (180) days from the date of incurrence
of the obligations in respect thereof and (iii) accruals for deferred
compensation, payroll and other liabilities in the ordinary course of business;
(e) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings; (f) Disqualified Capital Stock; (g) the direct or indirect guaranty of
obligations, of the type in clauses (a)-(f) of this definition, of any other
Person; (h) obligations, of the type in clauses (a)-(f) of this definition, that
are secured by a Lien on any property or asset owned or held by that Person
regardless of whether such obligations are owed by or recourse to such Person;
and (i) obligations of such Person in respect of any derivative transaction,
including any Rate Contract, whether entered into for hedging or speculative
purposes. Notwithstanding the foregoing, for all purposes of this Agreement: (1)
Indebtedness of any Person will include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, except to the extent such Person’s liability for such Indebtedness is
otherwise limited and only to the extent such Indebtedness would be included in
the calculation of Consolidated Total Debt; (2) with respect to clause (e)
above, to the extent any letter of credit issued for the benefit of the Borrower
or any Subsidiary (a “Primary LC”) is supported (including any “back-to-back”
arrangement) by a another letter of credit also issued for the benefit of the
Borrower or any Subsidiary (the “Supporting LC”), to the extent that both such
Primary LC and the relevant Supporting LC would constitute “Indebtedness” for
any purpose under this Agreement, then the Primary LC and the relevant
Supporting LC shall be deemed to be a single obligation in an amount equal to
the amount of Indebtedness attributable to the Primary LC (and any corresponding
amount of the Supporting LC that also would then constitute “Indebtedness” will
be disregarded); (3) with respect to clause (h) above, the amount of
Indebtedness of any Person will be deemed to be equal to the lesser of (x) the
aggregate unpaid amount of such Indebtedness and (y) the fair market value (as
determined by such Person in good faith) of the property encumbered thereby as
determined by such Person in good faith; (4) the amount of any obligation under
any Rate Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date; (5) with respect to clause (i) above, in no event will
obligations under any Rate Contract be deemed “Indebtedness” for the purpose of
calculating any ratio contemplated by this Agreement; and (6) “Indebtedness”
shall not include (i) deferred or prepaid revenue or  (ii) purchase price
holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the seller.

 

34

--------------------------------------------------------------------------------

 

 

“Indemnified Liabilities” means, collectively, any and all liabilities
(including Environmental Liabilities), obligations, losses, damages (including
natural resource damages), penalties, claims (including Environmental Claims),
actions, judgments, suits, costs (including the costs of any Remedial Action),
expenses and disbursements of any kind or nature whatsoever (including the
reasonable and documented in reasonable detail fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, whether or not any
such Indemnitee will be designated as a party or a potential party thereto, and
any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether direct, indirect or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and applicable Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (a) this Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions or the use or intended use of the proceeds
thereof, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (b) the Agency Fee Letter and any Contractual
Obligation entered into in connection with any Approved Electronic
Communications; (c) any Environmental Claim, any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
required by Environmental Law to remove, remediate, clean up or abate any
Hazardous Materials Activity or any action, suit, or proceeding by any
Governmental Authority or any other Person related to Hazardous Materials
Activity, in each case relating to or arising from, directly or indirectly, any
past or present activity, operation, land ownership, or practice of the Borrower
or any Subsidiary; or (d) any actual or prospective investigation, litigation or
other proceeding relating to any of the foregoing, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of securities or
creditors (and including attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other Law
or theory thereof, including common law, equity, contract, tort or otherwise.

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document, and (b) to the extent not otherwise
described in (a), Other Taxes.

 

35

--------------------------------------------------------------------------------

 

 

“Indemnitee” as defined in Section 10.3.

 

“Initial Credit Extension” as defined in Section 3.1.

 

“Initial Term B Loan” means a Term Loan made by a Lender to the Borrower on the
Closing Date pursuant to Section 2.1(a).

 

“Initial Term B Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Initial Term B Loan and “Initial Term B Loan Commitments”
means such commitments of all of the Lenders in the aggregate. The amount of
each Lender’s Initial Term B Loan Commitment, if any, is set forth on Appendix
A-1 or in the applicable Assignment Agreement, subject to any adjustment or
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Initial Term B Loan Commitments as of the Closing Date is $350,000,000.

 

“Initial Term B Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Initial Term B Loans
of such Lender; provided, at any time prior to the making of the Initial Term B
Loans, the Initial Term B Loan Exposure of any Lender will be equal to such
Lender’s Initial Term B Loan Commitment.

 

“Initial Term B Loan Note” means a promissory note in the form of Exhibit B-1,
as it may be amended, supplemented or otherwise modified from time to time.

 

“Intellectual Property” means all rights, priorities and privileges relating to
intellectual property, whether arising under United States, state, multinational
or foreign laws or otherwise, including, without limitation such rights in:
copyrights (including copyrights in software) whether registered or unregistered
and all applications therefor, patents and certificates of invention, or similar
industrial property rights, and applications therefor, software, trademarks
(whether registered or unregistered and applications therefor), goodwill
associated with trademarks, service-marks, domain names, technology, trade
secrets, including confidential know-how and processes, formulas and all rights
to sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

 

“Interest Payment Date” means with respect to (a) any Base Rate Loan, the last
Business Day of each calendar quarter, commencing on the first such date to
occur after the borrowing of such Loan and the final maturity date or conversion
date of such Loan; and (b) any Eurodollar Rate Loan, the last day of each
Interest Period applicable to such Loan; provided that in the case of each
Interest Period of longer than three months “Interest Payment Date” will also
include each date that is three months, or an integral multiple thereof, after
the commencement of such Interest Period.

 

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six- months (or, if available (x) twelve months
or shorter periods, in each case, with the consent of each applicable Lender of
the affected Class or (y) a period of less than one month with the consent of
the Administrative Agent in its sole discretion), as selected by the Borrower in
the applicable Funding Notice or Conversion/Continuation Notice, (a) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (b) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided that (i) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period will
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period will expire on the immediately
preceding Business Day; (ii) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
will, subject to clause (iii) of this definition, end on the last Business Day
of a calendar month; (iii) no Interest Period with respect to any portion of any
Class of Term Loans will extend beyond such Class’s Term Loan Maturity Date; and
(iv) in the case of any Term C Loan maintained as a Eurodollar Rate Loan, the
Interest Period applicable thereto shall be one month.

 

36

--------------------------------------------------------------------------------

 

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Internally Generated Cash” means, with respect to any Person, funds of such
Person and its Subsidiaries not constituting (a) proceeds of the issuance of (or
contributions in respect of) Capital Stock of such Person, (b) proceeds of the
incurrence of Indebtedness by such Person or any of its Subsidiaries (excluding
borrowings under revolving credit facilities or revolving lines of credit) or
(c) proceeds of dispositions (other than dispositions of inventory in the
ordinary course of business) and Casualty Events.

 

“Investment” means (a) any direct or indirect purchase or other acquisition by
the Borrower or any Subsidiary, or of a beneficial interest in, any of the
Securities of any other Person; (b) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Subsidiary from any
Person, of any Capital Stock of such Person; (c) any direct or indirect loan,
advance or capital contribution by the Borrower or any Subsidiary to any other
Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business and (d) any acquisition, whether by
purchase, merger or otherwise, of all or a material portion of the assets of, or
a division, unit, business line or product line of, any other Person. The amount
of any Investment will be the original cost of such Investment plus (x) the cost
of all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment
minus (y) the amount of any dividend, distribution, interest payment, return of
capital, repayment or other amount received in cash or Cash Equivalents by the
Borrower or a Subsidiary in respect of such Investment; provided that for
purposes of calculating an Investment made in reliance on the Available Amount,
the foregoing deduction in clause (y) shall be disregarded (it being understood
that clauses (a)(v), (vi) and (vii) of the definition of “Available Amount”
already provide for a “rebuild” based on returns, repayments, distributions,
etc.).

 

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any Subsidiary and (b) any Person in whom the
Borrower or any of the Subsidiaries beneficially owns any Capital Stock that is
not a Subsidiary (other than an Unrestricted Subsidiary); provided that in no
event will any Subsidiary of any Person be considered a Joint Venture of such
Person.

 

“Joint Venture Subsidiary” means any Subsidiary that is not wholly-owned,
directly or indirectly, by the Borrower and the business and management thereof
is jointly controlled by the holders of the Capital Stock in such Subsidiary
pursuant to customary joint venture arrangements.

 

“Junior Financing” means any Junior Lien Indebtedness, any Subordinated Debt and
any Indebtedness of the Borrower or its Subsidiaries that is unsecured.

 

“Junior Lien Indebtedness” means any Indebtedness of any Credit Party that is
secured by Liens on Collateral that rank junior in priority to the Liens that
secure the Obligations.

 

“Junior Lien Intercreditor Agreement” means an intercreditor agreement, in form
and substance reasonably acceptable to the Borrower, the Collateral Agent and
the applicable Debt Representatives for Junior Lien Indebtedness permitted
hereunder.

 

37

--------------------------------------------------------------------------------

 

 

“Latest Term Loan Maturity Date” means, as at any date of determination, the
latest maturity or expiration date applicable to any Term Loan (including any
Incremental Term Loan), as extended in accordance with this Agreement from time
to time.

 

“Laws” means, with respect to any Person, (a) the common law and any federal,
state, local, foreign, multinational or international statutes, laws, treaties,
judicial decisions, standards, rules and regulations, guidances, guidelines,
ordinances, rules, judgments, writs, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions (including administrative or judicial precedents or
authorities), in each case whether now or hereafter in effect, and (b) the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“LCA Election” as defined in Section 1.5.

 

“LCA Test Date” as defined in Section 1.5.

 

“Lead Arranger” means DBSI, in its capacity as lead arranger.

 

“Lender” means, collectively, (a) each Person listed on the signature pages
hereto as a Lender holding a Term Loan Commitment or a Term Loan, (b) any other
Person (other than a Natural Person) that becomes a party hereto pursuant to an
Assignment Agreement and holds a Term Loan Commitment or a Term Loan and (c) any
other Person (other than a Natural Person) that becomes a party hereto pursuant
to an Incremental Amendment and holds an Incremental Revolving Credit Commitment
or an Incremental Revolving Loan. Notwithstanding the foregoing, any
Disqualified Lender that purports to become a Lender hereunder, and to which the
Borrower has not consented in writing to allow to become a Lender hereunder,
shall not be entitled to receive confidential information or attend Lender
meetings.

 

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on Appendix B
hereto or in the administrative questionnaire delivered by such Lender to the
Borrower and the Administrative Agent, or, in each case, such other office or
offices of such Lender as it may from time to time notify the Borrower and the
Administrative Agent.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing; provided that
in no event shall an operating lease in and of itself be deemed a Lien.

 

38

--------------------------------------------------------------------------------

 

 

“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted hereunder by the Borrower and/or one or more Subsidiaries
the consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.

 

“Loan” means an Initial Term B Loan, a Term C Loan (if any), an Incremental Term
Loan, an Extended Term Loan, a Refinancing Term Loan or, as applicable, an
Incremental Revolving Loan.

 

“LTM Consolidated Adjusted EBITDA” means, as of any date of determination, the
Consolidated Adjusted EBITDA for the four consecutive Fiscal Quarters most
recently ended prior to such date for which financial statements have been
delivered pursuant to Section 5.1(a) or (b) (or, in the case of a determination
date that occurs prior to the first such delivery pursuant to such Sections, for
the four consecutive Fiscal Quarters ended as of June 30, 2018 consistent with
the Consolidated Adjusted EBITDA used in the syndication of the Initial Term B
Loan Commitments), on a Pro Forma Basis.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Board of Governors as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets or financial condition of the Borrower and the
Subsidiaries, taken as a whole; (b) the ability of any Credit Party to fully and
timely perform its payment obligations under the Credit Documents; or (c) the
rights, remedies and benefits available to, or conferred upon, any Agent and any
Lender or any Secured Party under any Credit Document.

 

“Material Indebtedness” means third party Indebtedness with an aggregate
principal amount (including undrawn commitments) in excess of $30,000,000.

 

“Material Real Estate Asset” means any fee-owned Real Estate Asset having a fair
market value (as reasonably determined by the Borrower in good faith and without
requirement of delivery of an appraisal or other third-party valuation) equal to
or in excess of $5,000,000.

 

“Maximum Refinancing Amount” means, with respect to any Refinancing
Indebtedness, the principal amount (including interest paid in kind or otherwise
capitalized to principal) and/or undrawn commitments, as applicable, of the
Refinanced Indebtedness subject to refinancing with such Refinancing
Indebtedness plus the sum of (i) the amount of all accrued and unpaid interest
on such Refinanced Indebtedness, (ii) the amount of any premiums (including
tender premiums), make-whole amounts or penalties on such Refinanced
Indebtedness, (iii) the amount of all fees (including any exit consent fees) on
such Refinanced Indebtedness, (iv) the amount of all fees (including
arrangement, commitment, structuring, underwriting, ticking, amendment, closing
and other similar fees), commissions, costs, expenses and other amounts
associated with such Refinancing Indebtedness and (v) the amount of all original
issue discount and upfront fees associated with such Refinancing Indebtedness
(“Refinancing Amount”); provided that (1) to the extent on the date of such
Permitted Refinancing the Borrower has capacity under the clause of Section 6.1
pursuant to which such Refinanced Indebtedness was initially incurred (or to
which such Refinanced Indebtedness at such time has been classified, as
applicable) to incur additional principal amount of the same type as the
Refinanced Indebtedness (“Additional Incurrence Capacity”), then the Borrower
and the Subsidiaries may incur Refinancing Indebtedness in an aggregate
principal amount not to exceed the maximum Additional Incurrence Capacity if
greater than the Refinancing Amount; provided, further, that the amount of
Refinancing Indebtedness incurred in reliance on the Additional Incurrence
Capacity will be considered to have been incurred under the clause of Section
6.1 pursuant to which such Refinanced Indebtedness was initially incurred (or to
which such Refinanced Indebtedness at such time has been classified, as
applicable).

 

39

--------------------------------------------------------------------------------

 

 

“Merger Agreement” as defined in the recitals hereto.

 

“Merger Agreement Representations” means such of the representations and
warranties made by (or with respect to) the Acquired Business in the Merger
Agreement as are material to the interests of the Lenders in their capacities as
such, but only to the extent the Borrower (or its applicable Affiliate) has the
right (taking into account any applicable cure provisions and determined without
regard to any notice requirement) to terminate its (or its Affiliate’s)
obligations (or to refuse to consummate the Acquisition) under the Merger
Agreement as a result of a breach of such representations.

 

“Merger Sub” as defined in the recitals hereto.

 

“MFN Adjustment” means, with respect to the incurrence of any MFN Eligible Debt,
in the event that the All-In Yield applicable to such MFN Eligible Debt exceeds
the All-In Yield of the Initial Term B Loans at the time of such incurrence by
more than 50 basis points, then the interest rate margins for the Initial Term B
Loans will automatically be increased on the date of incurrence of such MFN
Eligible Debt to the extent necessary so that the All-In Yield of the Initial
Term B Loans is equal to the All-In Yield of such MFN Eligible Debt minus 50
basis points (provided that any increase in All-In Yield of the Initial Term B
Loans due to the increase in a Eurodollar Rate or Base Rate floor on such MFN
Eligible Debt will be effected solely through an increase in any Eurocurrency or
Base Rate floor, respectively, applicable to the Initial Term B Loans).

 

“MFN Eligible Debt” means any Indebtedness that is incurred following the
Closing Date as Incremental Term Loans, Incremental Equivalent Debt or Permitted
Ratio Debt that is, in each case, Pari Passu Lien Indebtedness in the form of
term loans (but not securities).

 

“Moody’s” means Moody’s Investor Services, Inc., or any successor thereto.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or other
document creating a Lien on any Real Estate Asset or any direct interest in any
Real Estate Asset, as applicable, made in favor of the Collateral Agent for the
benefit of the Secured Parties in form reasonably acceptable to the
Administrative Agent.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“NAIC” means The National Association of Insurance Commissioners and any
successor thereto.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the results of
operations and financial condition of the Borrower and the Subsidiaries in the
form prepared on a basis consistent with that included in the Borrower’s
historical public filings prior to the Closing Date for the applicable Fiscal
Quarter or Fiscal Year and for the period from the beginning of the Fiscal Year
in which such Fiscal Quarter occurs to the end of such Fiscal Quarter.

 

“Natural Person” means a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person.

 

40

--------------------------------------------------------------------------------

 

 

“Net Cash Proceeds” means:

 

(a)     with respect to any Asset Sale subject to Section 2.14(a) or Casualty
Event subject to Section 2.14(b), an amount equal to: (i) cash payments
(including any cash received by way of release from escrow or deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any Subsidiary from such Asset
Sale or Casualty Event, minus (ii) any bona fide direct costs incurred in
connection with such Asset Sale or Casualty Event, including (A) Taxes payable
in connection with such Asset Sale or Casualty Event (including taxes imposed on
the distribution or repatriation of such Net Cash Proceeds), (B) payment of the
outstanding principal amount of, premium or penalty, if any, interest and
breakage costs on any Indebtedness (other than the Loans) that is secured by a
Lien on the stock or assets in question (and, to the extent such stock or assets
constitute Collateral, only if the Lien is senior to the Lien of the Agent) and
that is required to be repaid under the terms thereof as a result of such Asset
Sale or Casualty Event, (C) a reserve for any purchase price adjustment or
indemnification payments (fixed or contingent) established in accordance with
GAAP or attributable to seller’s indemnities and representations and warranties
to purchaser in respect of such Asset Sale undertaken by the Borrower or any
Subsidiary in connection with such Asset Sale, (D) the out-of-pocket expenses,
costs and fees (including with respect to legal, investment banking, brokerage,
advisor and accounting and other professional fees, sales commissions and
disbursements, survey costs, title insurance premiums and related search and
recording charges, transfer taxes and deed or mortgage recording taxes or
following a Casualty Event, restoration costs) in each case actually incurred in
connection with such Asset Sale or Casualty Event and payable to a Person that
is not an Affiliate of the Borrower, (E) in the case of any Asset Sale or
Casualty Event by a non-wholly-owned Subsidiary, the pro rata portion of the Net
Cash Proceeds thereof attributable to minority interests and not available for
distribution to or for the account of the Borrower or any other Subsidiary of
the Borrower as a result thereof and (F) in the case of an Asset Sale, any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by the Borrower or any Subsidiary after such Asset
Sale, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such Asset Sale, it being understood that “Net Cash
Proceeds” shall include the amount of any reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any reserve
described in this subclause (F)); and

 

(b)     with respect to the sale, incurrence or issuance of any Indebtedness by
the Borrower or any Subsidiary, the excess, if any, of (A) the sum of all cash
and Cash Equivalents received in connection with such incurrence or issuance,
over (B) the sum of all Taxes paid or reasonably estimated to be payable as a
result thereof, all fees (including investment banking fees, attorneys’ fees,
accountants’ fees, underwriting fees and discounts), commissions, costs and
other out-of-pocket expenses and all other customary expenses, in each case
incurred by the Borrower or such Subsidiary in connection with such sale,
incurrence or issuance.

 

“Non-Consenting Lender” as defined in Section 2.23.

 

“Non-Credit Party” means any Subsidiary that is not a Credit Party.

 

“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Internal Revenue Code.

 

“Nonpublic Information” means material information with respect to the Borrower
or any Subsidiary or their respective securities which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD.

 

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

 

41

--------------------------------------------------------------------------------

 

 

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to any Agent (including any former Agent), any Lender, any
Indemnitee or any other Secured Party under any Credit Document, any obligations
owed to any Secured Swap Provider under any Secured Rate Contract, or any
obligations owed to any Bank Product Provider in respect of Bank Product
Obligations under any Bank Product Agreement, in each case, whether for
principal, premium, interest (including interest premiums, fees and other
amounts incurred during the pendency of any bankruptcy, insolvency, receivership
or similar proceeding, whether or not due and payable and whether or not allowed
or allowable in such proceeding), fees, expenses, indemnification or otherwise.
For the avoidance of doubt, “Obligations” will include obligations arising under
any Incremental Term Loan or any Extended Term Loan.

 

“Obligee Guarantor” as defined in Section 7.6.

 

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the SDN List and/or any other list of
terrorists or other restricted Persons maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any applicable executive orders.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” will only be to a document of a type customarily
certified by such governmental official.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are imposed as
a result of a present or former connection between a Recipient and the
jurisdiction imposing such Tax other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document or sold or assigned an interest in any Loan or Credit Document
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

 

“Pari Passu Lien Indebtedness” means any Indebtedness of any Credit Party that
is secured by Liens on Collateral that rank pari passu in priority with the
Liens on Collateral that secure the Obligations.

 

“Pari Passu Lien Intercreditor Agreement” means an intercreditor agreement among
the Collateral Agent and one or more Debt Representatives for Pari Passu Lien
Indebtedness permitted hereunder in form and substance reasonably acceptable to
the Borrower, the Collateral Agent and the applicable Debt Representatives for
such Pari Passu Lien Indebtedness.

 

“Participant Register” as defined in Section 10.6(g).

 

42

--------------------------------------------------------------------------------

 

 

“Pass-Through Foreign Subsidiary Holding Company” as defined in the definition
of “Excluded Foreign Subsidiary”.

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time.

 

“Payment Office” means the office of the Administrative Agent set forth on
Appendix B hereto, or such other office or Person as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA. For the avoidance of doubt, the definition of Pension Plan does not
include any Foreign Plan.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit K or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time.

 

“Permitted Acquisition” means the purchase or other acquisition of property and
assets or the business of any Person or of assets constituting a business unit,
a line of business or division of such Person, a facility or Capital Stock in a
Joint Venture or other Capital Stock in another Person that, upon the
consummation thereof, will be a Subsidiary (including as a result of a merger or
consolidation) or, in the case of a purchase or acquisition of assets (other
than Capital Stock), will be owned by the Borrower and/or any one or more
Subsidiaries; provided that:

 

(a)     subject to the provisions of Section 1.5 to the extent an LCA Election
has been made with respect to such acquisition, immediately prior to and after
giving effect thereto, no Default or Event of Default (other than with respect
to a Limited Condition Acquisition, which shall be subject only to the absence
of an Event of Default pursuant to Section 8.1(a), (f) or (g)) has occurred and
is continuing;

 

(b)     the Person, assets or division acquired are in the same business as the
Business engaged in by the Borrower and the Subsidiaries on the Closing Date,
after giving effect to the Transactions, or other similar, ancillary or related,
or reasonable or logical extensions of such, Business or otherwise constitutes a
business permitted under Section 6.10; and

 

(c)     to the extent any acquired Person is required to become a Guarantor, the
Borrower takes all actions required by Sections 5.10 and 5.11, as applicable,
within the time periods specified thereunder; provided that the Borrower and the
Guarantor Subsidiaries shall not make Permitted Acquisitions of Persons that do
not become Guarantor Subsidiaries (or pay for the purchase of assets that are
acquired directly by Non-Credit Parties) for aggregate consideration, together
with any Investments made in reliance on the proviso in Section 6.6(b) (in each
case determined as of the date of making any such Investment, and after giving
effect to clause (1) in the last paragraph of Section 6.6), in excess of the
greater of (i) $50,000,000 and (ii) an amount equal to 30% of LTM Consolidated
Adjusted EBITDA.

 

“Permitted Liens” as defined in Section 6.2.

 

43

--------------------------------------------------------------------------------

 

 

“Permitted Ratio Debt” means Indebtedness of the Borrower and/or any one or more
Subsidiaries; provided that:

 

(a)        subject to the provisions of Section 1.5 to the extent an LCA
Election has been made with respect to a Permitted Acquisition or other
permitted Investment to be funded with the proceeds of such Indebtedness,
immediately before and after giving effect thereto and to the use of the
proceeds thereof no Default or Event of Default (other than with respect to a
Limited Condition Acquisition, which shall be subject only to the absence of an
Event of Default pursuant to Section 8.1(a), (f) or (g)) has occurred and is
continuing or would result therefrom;

 

(b)        immediately after giving effect to the issuance, incurrence, or
assumption of such Indebtedness and excluding the cash proceeds to the Borrower
or any Subsidiary therefrom that are actually applied or intended to be applied
to a particular use or transaction as of the date of incurrence thereof (but
otherwise giving effect to the use of such proceeds so applied or intended to be
applied):

 

(i)      with respect to any Permitted Ratio Debt to be incurred as Pari Passu
Lien Indebtedness, the First Lien Net Leverage Ratio being equal to or less than
1.82:1.00; and

 

(ii)     with respect to any Permitted Ratio Debt to be incurred as Junior Lien
Indebtedness or unsecured Indebtedness, the Total Net Leverage Ratio being equal
to or less than 3.50:1.00;

 

(c)        to the extent that such Indebtedness is incurred by a Credit Party,
such Indebtedness will not mature prior to the Latest Term Loan Maturity Date
with respect to any Class of Term Loans then outstanding, or have a shorter
Weighted Average Life to Maturity than the remaining Weighted Average Life to
Maturity of any Class of Term Loans then outstanding (provided that Permitted
Ratio Debt may be incurred in the form of a bridge or other interim credit
facility intended to be refinanced or replaced with long term indebtedness, so
long as such credit facility includes customary “rollover provisions” that
satisfy the requirements of this clause (c) following such rollover, in which
case, on or prior to the first anniversary of the incurrence of such “bridge” or
other credit facility, such clause (c) shall not prohibit the inclusion of
customary terms for “bridge” facilities, including customary mandatory
prepayment, redemption or repurchase provisions);

 

(d)        if such Indebtedness is (i) Pari Passu Lien Indebtedness, then (x) a
Debt Representative acting on behalf of the holders of such Indebtedness has
become party to or is otherwise subject to the provisions of a Pari Passu Lien
Intercreditor Agreement and (y) any mandatory prepayments of any such Permitted
Ratio Debt shall be made on a pro rata basis, less than pro rata basis or
greater than pro rata basis (but not greater than a pro rata basis as compared
to any Class of Term Loans constituting Pari Passu Lien Indebtedness with an
earlier or equivalent maturity date (other than pursuant to a permitted
refinancing)) with mandatory prepayments of the then-outstanding Term Loans
(other than Term C Loans), (ii) Junior Lien Indebtedness, then a Debt
Representative, acting on behalf of the holders of such Indebtedness, has become
party to or is otherwise subject to the provisions of a Junior Lien
Intercreditor Agreement and (iii) Junior Lien Indebtedness or unsecured, then
such Permitted Ratio Debt may not participate in any mandatory prepayments,
except to the extent that such prepayments are offered, to the extent required
under this Agreement or any Pari Passu Lien Indebtedness, first pro rata to the
Term Loans (other than Term C Loans) and any applicable Pari Passu Lien
Indebtedness; and

 

(e)        the interest rate, fees, and original issue discount for any
Indebtedness will be as determined by the Borrower and the Persons providing
such Incremental Term Loans; provided that the MFN Adjustment will apply to any
such Indebtedness that constitutes MFN Eligible Debt; and

 

44

--------------------------------------------------------------------------------

 

 

(f)     the other terms applicable to such Indebtedness are substantially
identical to, or (taken as a whole as determined by the Borrower in good faith)
no more favorable to the lenders or holders providing such Permitted Ratio Debt
than, those applicable to the Initial Term B Loans; provided that this clause
(f) will not apply to (1) interest rate, fees, funding discounts and other
pricing terms, (2) redemption, prepayment or other premiums, (3) optional
prepayment terms, and (4) covenants and other terms that are (i) applied to the
Term Loans (other than Term C Loans) existing at the time of incurrence of such
Permitted Ratio Debt (so that existing Lenders also receive the benefit of such
provisions) and/or (ii) applicable only to periods after the Latest Term Loan
Maturity Date at the time of incurrence of such Indebtedness; provided, further,
a certificate of the Borrower delivered to the Administrative Agent stating that
the Borrower has reasonably determined in good faith that the terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement.

 

“Permitted Refinancing” means, with respect to any specified Indebtedness of any
Person (“Refinanced Indebtedness”), any modification, refinancing, refunding,
replacement, renewal, extension, defeasance or discharge (the Indebtedness
incurred to effect such modification, refinancing, refunding, replacement,
renewal, extension, defeasance or discharge, “Refinancing Indebtedness”) of such
Refinanced Indebtedness; provided that:

 

(a)     the principal amount (and/or undrawn commitments, as applicable) of such
Refinancing Indebtedness is not greater than the Maximum Refinancing Amount (it
being understood, however, the foregoing limitation should not be construed to
limit the incurrence of additional Indebtedness permitted by a separate clause
of Section 6.1 that is incurred concurrently with, and governed by the same
documentation as, such Refinancing Indebtedness);

 

(b)     except with respect to Indebtedness of the Borrower and the Subsidiaries
incurred pursuant to Section 6.1(c), (d), (k), (r)(i), or (v), has (x) a
scheduled final maturity that is no sooner than the scheduled final maturity
date of such Refinanced Indebtedness (or, if sooner, no earlier than the date
that is 91 days after the Latest Term Loan Maturity Date) and (y) a Weighted
Average Life to Maturity that is no shorter than the remaining Weighted Average
Life to Maturity of such Refinanced Indebtedness;

 

(c)     the only obligors in respect of such Refinancing Indebtedness are the
obligors on such Refinanced Indebtedness; provided that, in the case of a
Permitted Refinancing that occurs in connection with a Permitted Acquisition or
other Investment permitted pursuant to Section 6.6, additional Persons that are
created or acquired as part of such Permitted Acquisition or Investment may be
added as obligors to the Refinancing Indebtedness;

 

(d)     the other terms applicable to such new Indebtedness are substantially
identical to, or (taken as a whole as determined by the Borrower in good faith)
no more favorable to the lenders or holders providing such Indebtedness than,
those applicable to such Refinanced Indebtedness; provided that this clause (d)
will not apply to (i) interest rate, fees, funding discounts and other pricing
terms, (ii) redemption, prepayment or other premiums, (iii) optional prepayment
terms, and (iv) covenants and other terms that are (A) applied to the Term Loans
(other than Term C Loans) existing at the time of incurrence of such Refinancing
Indebtedness (so that existing Lenders also receive the benefit of such
provisions) and/or (B) applicable only to periods after the Latest Term Loan
Maturity Date at the time of incurrence of such Indebtedness;

 

(e)     to the extent such Refinanced Indebtedness is Subordinated Debt, such
Refinancing Indebtedness is Subordinated Debt; and

 

45

--------------------------------------------------------------------------------

 

 

(f)     to the extent such Refinanced Indebtedness is secured by Liens on any
property or assets of the Borrower or any Subsidiary, such Refinancing
Indebtedness is (i) unsecured, (ii) secured by Liens on property and assets that
are not Collateral, or (iii) secured by Liens on Collateral; provided that (x)
if such Refinanced Indebtedness is Junior Lien Indebtedness, the Refinancing
Indebtedness is also Junior Lien Indebtedness on intercreditor terms at least as
favorable to the Lenders as those contained in the intercreditor documentation
governing the Refinanced Indebtedness or is unsecured and (y) if such Refinanced
Indebtedness is Pari Passu Lien Indebtedness, the Refinancing Indebtedness is
either Pari Passu Lien Indebtedness or Junior Lien Indebtedness, in either case
on intercreditor terms at least as favorable to the Lenders as those contained
in the intercreditor documentation governing the Refinanced Indebtedness (as
reasonably determined by the Borrower in good faith) or is unsecured;

 

provided, further, (x) in the case of clauses (d), (e) and (f) of this
definition, a certificate of the Borrower delivered to the Administrative Agent
stating that the Borrower has reasonably determined in good faith that the terms
and conditions satisfy the foregoing requirement shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirement and (y)
Refinancing Indebtedness may be incurred in the form of a bridge or other
interim credit facility intended to be refinanced with long-term indebtedness
(and such bridge or other interim credit facility shall be deemed to satisfy
clause (b) of this definition so long as (I) such credit facility includes
customary “rollover” provisions and (II) assuming such credit facility were to
be extended pursuant to such “rollover” provisions, such extended credit
facility would comply with clause (b) of this definition).

 

“Permitted Restructuring Transactions” means, collectively, any dividends and
distributions (other than dividends and distributions paid or made directly or
indirectly by the Borrower) or intercompany dispositions, transfers or
Investments undertaken concurrently with, or within the 24-month period
following, the consummation of the Acquisition, in order to achieve synergies or
tax efficiencies related to the Acquisition and integration thereof (as
reasonably determined by the Borrower); provided that no such transactions shall
(i) individually or in the aggregate, materially and adversely impact the
interest of Secured Parties in the Collateral or (ii) result in the disposition,
transfer or migration of assets owned by a Credit Party (including Intellectual
Property (it being understood that intercompany licenses and sub-licenses of
Intellectual Property shall be permitted) but excluding Capital Stock of Persons
that are not Credit Parties) to a Person that is not a Credit Party.

 

“Person” means and includes Natural Persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Platform” as defined in Section 5.1(o).

 

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by the Borrower and each Guarantor substantially in the form of Exhibit
I.

 

“Pro Forma” or “Pro Forma Basis” means, with respect to the calculation of the
First Lien Net Leverage Ratio, the Total Net Leverage Ratio or for any other pro
forma calculation called for by this Agreement to be made Pro Forma or on a Pro
Forma Basis, as of any time, that pro forma effect will be given to the
Transactions, any Permitted Acquisition, or any other Specified Transaction
(including any such transaction prior to the Closing Date), as follows:

 

(a)     with respect to any incurrence, assumption, guarantee, redemption or
permanent repayment of Indebtedness, such ratio will be calculated giving pro
forma effect thereto as if such incurrence, assumption, guarantee, redemption or
permanent repayment of Indebtedness had occurred on the first day of such Test
Period;

 

46

--------------------------------------------------------------------------------

 

 

(b)     with respect to the Transactions, acquisitions prior to the Closing
Date, any Permitted Acquisition or other permitted Investment or the
redesignation of an Unrestricted Subsidiary, such ratio or other calculation
will be calculated giving pro forma effect thereto as if such action occurred on
the first day of such Test Period in a manner consistent, where applicable, with
the pro forma adjustments (along with the limitations pertaining thereto) set
forth in the definition of “Consolidated Adjusted EBITDA” (including for the
amount of “run-rate” cost savings, operating expense reductions and synergies
projected by the Borrower in good faith to result from (A) actions taken, (B)
actions relating to any acquisition, disposition or operational change committed
to be taken or expected to be taken no later than 24 months after the end of
such acquisition, disposition or operational change and (C) actions related to
the Transactions and acquisitions that occurred prior to the Closing Date
reasonably expected to be taken no later than 24 months after the Closing Date,
in each case, which cost savings, operating expense reductions and synergies
will be calculated as though such cost savings, operating expense reductions and
synergies had been realized on the first day of the Test Period for which
Consolidated Adjusted EBITDA is being determined);

 

(c)     with respect to any merger, sale, transfer or other disposition, and the
designation of an “Unrestricted Subsidiary”, such ratio will be calculated
giving pro forma effect thereto as if such action had occurred on the first day
of such Test Period; and

 

(d)     all Indebtedness assumed to be outstanding pursuant to preceding clause
(a) shall be deemed to have borne interest at (i) in the case of fixed rate
indebtedness, the rate applicable thereto, or (ii) in the case of floating rate
Indebtedness, (x) with respect to any portion of the relevant Test Period that
such Indebtedness was outstanding, the actual rates applicable thereto and (y)
with respect to any portion of the relevant Test Period that such Indebtedness
was not in fact outstanding (or if such Indebtedness was not outstanding at any
time during the relevant Test Period), the rate applicable thereto as of the
applicable date of determination as if such rate had been the applicable rate
for such portion of the Test Period (or the entire Test Period), in any such
case under this clause (ii), after giving effect to the operation of any Rate
Contracts applicable to such floating rate Indebtedness.

 

Notwithstanding the foregoing, for purposes of the calculation of (x) the Total
Net Leverage Ratio as used in the determination of the Asset Sale Sweep
Percentage and (y) the First Lien Net Leverage Ratio as used in the
determination of the ECF Percentage pursuant to Section 2.14(d) in each case,
such calculation shall be made on the last day of the applicable Test Period
(or, in the case of the ECF Percentage, the last day of the applicable Fiscal
Year), and no Pro Forma effect shall be given to any Specified Transaction that
is consummated after the last day of such Test Period (or such Fiscal Year, as
applicable).

 

“Pro Rata Share” means (a) with respect to all payments, computations and other
matters relating to the Initial Term B Loan of any Lender, the percentage
obtained by dividing (i) the Initial Term B Loan Exposure of that Lender by (ii)
the aggregate Initial Term B Loan Exposure of all of the Lenders; (b) with
respect to all payments, computations and other matters relating to the Term C
Loan of any Lender, the percentage obtained by dividing (i) the Term C Loan
Exposure of that Lender by (ii) the aggregate Term C Loan Exposure of all of the
Lenders; (c) with respect to all payments, computations and other matters
relating to the Incremental Term Loan of any Lender, the percentage obtained by
dividing (i) the Incremental Term Loan Exposure of that Lender by (ii) the
aggregate Incremental Term Loan Exposure of all of the Lenders; (d) with respect
to all payments, computations and other matters relating to the Extended Term
Loan of any Lender, the percentage obtained by dividing (i) the Term Loan
Exposure of that Lender arising from Extended Term Loans of such Lender by (ii)
the aggregate Term Loan Exposure of all of the Lenders arising from the Extended
Term Loans; (e) with respect to all payments, computations and other matters
relating to the Refinancing Term Loan of any Lender, the percentage obtained by
dividing (i) the Term Loan Exposure of that Lender arising from Refinancing Term
Loans of such Lender by (ii) the aggregate Term Loan Exposure of all of the
Lenders arising from the Refinancing Term Loans; and (f) with respect to all
payments, computations and other matters relating to the Incremental Revolving
Credit Commitment or Incremental Revolving Loans of any Lender, the percentage
obtained by dividing (i) the Incremental Revolving Loan Exposure of that Lender
by (ii) the aggregate Incremental Revolving Loan Exposure of all of the Lenders.
For all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Term Loan
Exposure and the Incremental Revolving Loan Exposure of that Lender, by (B) an
amount equal to the sum of the aggregate Term Loan Exposure and the aggregate
Incremental Revolving Loan Exposure of all of the Lenders.

 

47

--------------------------------------------------------------------------------

 

 

“Projections” as defined in Section 4.6.

 

“Public Lender” as defined in Section 5.1(o).

 

“Purchase Money Indebtedness” means Indebtedness of the Borrower or any
Subsidiary incurred for the purpose of financing all or any part of the purchase
price or cost of acquisition, repair, construction or improvement of property or
assets used or useful in the business of the Borrower and the Subsidiaries,
taken as a whole.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has assets exceeding $10,000,000 at the time the relevant Guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Term Loans” as defined in Section 2.25(c).

 

“Rate Contracts” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, interest rate
options, commodity swaps, commodity options, forward commodity contracts, equity
or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions, forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, derivative
transactions, insurance transactions, cap transactions, floor transactions,
collar transactions, spot contracts, or any other similar transactions or any
combination of any of the foregoing whether relating to interest rates,
commodities, investments, securities, currencies or any other reference measure
(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Real Estate Asset” means, at any time of determination, any direct interest
(fee, leasehold or otherwise) then owned by any Credit Party in any real
property.

 

“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.

 

48

--------------------------------------------------------------------------------

 

 

“Refinanced Indebtedness” means, (a) with respect to any Credit Agreement
Refinancing Indebtedness, as defined in the definition thereof, (b) with respect
to any Permitted Refinancing, as defined in the definition thereof and (c) with
respect to any other refinancing, the obligations being refinanced.

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.26.

 

“Refinancing Indebtedness” means, (a) with respect to any Term Loans, Credit
Agreement Refinancing Indebtedness, (b) with respect to any Permitted
Refinancing, as defined in the definition thereof and (c) with respect to any
other refinancing, the new obligations being incurred the proceeds of which will
be used to refinance other obligations.

 

“Refinancing Term Commitments” means one or more Classes of Term Loan
Commitments hereunder that result from a Refinancing Amendment.

 

“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.

 

“Register” as defined in Section 2.7(b).

 

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

 

“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, partner, agent, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor and other consultants and agents of or to such
Person or any of its Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material).

 

“Remedial Action” means all actions required pursuant to applicable
Environmental Laws to (a) clean up, remove, treat or in any other way address
any Hazardous Material in the indoor or outdoor environment, (b) prevent or
minimize any Release so that a Hazardous Material does not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care with respect to any Hazardous Material.

 

“Replacement Term Loan” as defined in Section 10.5(f)(ii).

 

49

--------------------------------------------------------------------------------

 

 

“Repricing Event” shall mean (a) the incurrence by the Borrower or any
Subsidiary of any Indebtedness (including any new or additional Term Loans under
this Agreement, whether incurred directly or by way of the conversion of the
Initial Term B Loans into a new tranche of replacement Term Loans under this
Agreement) (i) having an All-In Yield that is less than the All-In Yield for the
Initial Term B Loans of the respective Type of Loan (as determined by the
Administrative Agent), and (ii) the proceeds of which are used to prepay (or, in
the case of a conversion, deemed to prepay or replace), in whole or in part, the
outstanding principal of the Initial Term B Loans or (b) any effective reduction
in the All-In Yield applicable to the Initial Term B Loans (e.g., by way of
amendment, waiver or otherwise); provided that a Repricing Event shall not
include any event described in clause (a) or (b) above that is not consummated
for the primary purpose of lowering the All-In Yield applicable to the Initial
Term B Loans (as determined in good faith by the Borrower) or is consummated in
connection with a Change of Control or Transformative Acquisition.

 

“Required Lenders” means, as of any date of determination, one or more of the
Lenders having or holding Term Loan Exposure and/or Incremental Revolving Loan
Exposure representing more than 50% of the sum of (i) the aggregate Term Loan
Exposure of all of the Lenders, and (ii) the aggregate Incremental Revolving
Loan Exposure of all the Lenders.

 

“Required Prepayment Date” as defined in Section 2.15(e).

 

“Required Term C Loan Lenders” means, as of any date of determination, one or
more of the Lenders having or holding Term C Loan Exposure and representing more
than 50% of the aggregate Term C Loan Exposure of all of the Lenders

 

“Responsible Officer” means the chief executive officer, president or chief
financial officer of the Borrower.

 

“Restricted Debt Payment” means any payment of principal of, or any payment of
any premium, if any, or interest on, or fees on, or indemnities or expenses
owing to any holder of, or redemption, purchase, retirement, defeasance
(including in substance or legal defeasance), sinking fund or similar payment,
in each case prior to the stated maturity or due date thereof, with respect to
any Junior Financing.

 

“Restricted Equity Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of the Borrower now
or hereafter outstanding, except a dividend payable solely in Capital Stock of
the Borrower (other than Disqualified Capital Stock); (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of the Borrower
now or hereafter outstanding, other than in exchange for Capital Stock of the
Borrower (other than Disqualified Capital Stock); and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of stock of the Borrower now or
hereafter outstanding, other than in exchange for Capital Stock of the Borrower
(other than Disqualified Capital Stock).

 

“Restricted Junior Payment” means any Restricted Equity Payment and any
Restricted Debt Payment.

 

“S&P” means S&P Global Ratings, or any successor entity thereto.

 

“Sanctions” means any economic sanctions or trade restrictions administered or
enforced by the U.S. government (including, without limitation, the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or the Bureau of Industry and Security of the U.S.
Department of Commerce), the United Nations Security Council, the European
Union, or Her Majesty’s Treasury, or any other relevant sanctions authority of a
jurisdiction where the Borrower and the Subsidiaries operate the Business.

 

50

--------------------------------------------------------------------------------

 

 

“Sanctioned Country” means, at any time, any country or territory, with whom
dealings are broadly prohibited or restricted by any Sanctions (including, but
not limited to, the Crimea region of Ukraine, Cuba, Iran, North Korea and
Syria).

 

“SDN List” means the Specially Designated Nationals and Blocked Persons List
maintained by OFAC.

 

“Secured Party” means the Administrative Agent, the Collateral Agent, each other
Agent, each Lender, each other Indemnitee solely to the extent of any
outstanding claim under Section 10.2 or for Indemnified Liabilities of such
Indemnitee pursuant to and in accordance with Section 10.3, each Secured Swap
Provider and each Bank Product Provider.

 

“Secured Rate Contract” means any Rate Contract between the Borrower and/or any
Subsidiary and the counterparty thereto, which has been provided by the
Administrative Agent, a Lender or an Affiliate of the Administrative Agent or a
Lender (or a Person who was the Administrative Agent, a Lender or an Affiliate
of the Administrative Agent or a Lender at the time of execution and delivery of
a Rate Contract).

 

“Secured Swap Provider” means an Agent or a Lender or an Affiliate of an Agent
or a Lender (or a Person who was an Agent or a Lender or an Affiliate of an
Agent or a Lender at the time of execution and delivery of a Rate Contract) who
has entered into a Secured Rate Contract with the Borrower and/or any
Subsidiary, and in the case of any such Affiliate, that has executed and
delivered to the Administrative Agent a letter agreement (or other written
confirmation) in form and substance reasonably acceptable to the Administrative
Agent pursuant to which such Affiliate of such Lender or Agent appoints the
Administrative Agent and the Collateral Agent as agents under the applicable
Credit Documents.

 

“Securities” means any Capital Stock, voting trust certificates, certificates of
interest or participation in any profit-sharing agreement or arrangement, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Solvent” means, with respect to any Person, that as of the date of
determination, (a) the fair value of the present assets of the Borrower and its
Subsidiaries, taken as a whole, exceeds the debts (including contingent
liabilities) of the Borrower and its Subsidiaries, taken as a whole, (b) the
present fair saleable value of the assets of the Borrower and its Subsidiaries,
taken as a whole, is not less than the amount that will be required to pay the
probable liabilities (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, on their debts as such debts become absolute and
matured, (c) the Borrower and the Subsidiaries, taken as a whole, are able to
pay their debts (including current obligations and contingent liabilities) as
such debts and liabilities become absolute and matured and do not intend to
incur, or believe they will incur, debts (including current obligations and
contingent liabilities) beyond their ability to pay such debts and liabilities
as they mature in the ordinary course of business, and (d) the capital of the
Borrower and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of the Borrower or its Subsidiaries, taken as a whole,
contemplated as of such date. For the purposes of this definition, the amount of
any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).

 

51

--------------------------------------------------------------------------------

 

 

“SPC” as defined in Section 10.6(k).

 

“Specified Representations” means the representations and warranties set forth
in Sections 4.1(a), 4.1(b)(ii), 4.1(b)(iii), 4.2, 4.3(a)(i)(1), 4.4, 4.12, 4.13,
4.16, 4.17(b), 4.17(c), 4.19 and 4.20 (with respect to use of proceeds in
accordance with Section 2.6(d)).

 

“Specified Transaction” means any Permitted Acquisition, any permitted
Investment or other acquisition (including acquisition of a line of business),
any issuance, incurrence, assumption, guarantee, redemption or permanent
repayment of indebtedness (including indebtedness issued, incurred or assumed as
a result of, or to finance, any relevant transaction), the creation of any Lien,
any designation or re-designation of an “Unrestricted Subsidiary,” any merger or
other fundamental change, all sales, transfers and other dispositions of any
Subsidiary, line of business or division or any Restricted Junior Payment.

 

“Statutory Reserves” means, for any day during any Interest Period for any
Eurodollar Rate Loan, the aggregate maximum rate (expressed as a decimal) at
which reserves (including any marginal, supplemental, special or emergency
reserves) are required to be maintained with respect thereto during such
Interest Period under regulations issued by the Board of Governors against
Eurocurrency funding liabilities (currently referred to as “Eurocurrency
liabilities” (as such term is used in Regulation D)). Such reserves shall
include those imposed under Regulation D. Eurodollar Rate Loans will be deemed
to constitute “Eurodollar Liabilities” (as defined in Regulation D) and to be
subject to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D.

 

“Subordinated Debt” means, collectively, any Incremental Equivalent Debt,
Permitted Ratio Debt or other Indebtedness, in each case permitted to be
incurred hereunder, that is subject to a Subordination Agreement made by the
holders or lenders of such Indebtedness (or a Debt Representative with respect
thereto) with respect to the Obligations. For the avoidance of doubt, no
Indebtedness will be construed to be Subordinated Debt due to the fact that such
Indebtedness is unsecured or secured by Liens that rank junior in priority to
any other Liens.

 

“Subordination Agreement” means, collectively, each agreement with respect to
Indebtedness (other than the Obligations) that provides that such Indebtedness
is expressly subordinated in right of payment to the payment of the Obligations.
For the avoidance of doubt, neither the subordination of the priority of any
Lien securing any Indebtedness (other than the Obligations), nor the fact that
any Indebtedness is unsecured, shall be construed to be the subordination of
such Indebtedness in right of payment to the Obligations.

 

52

--------------------------------------------------------------------------------

 

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person will be deemed to be outstanding. For
purposes of this Agreement, except to the extent expressly stated otherwise, (a)
references to any “Subsidiary” will mean a Subsidiary of the Borrower and (b)
with respect to the Borrower or any of its direct or indirect subsidiaries,
references to “Subsidiary” will not include any Unrestricted Subsidiary;
provided, however, that for purposes of all representations and warranties,
negative covenants, affirmative covenants and event of default provisions solely
with respect to matters related to Anti-Money Laundering Laws and
Anti-Corruption Laws (including, but not limited to, Sections 2.6(d), 4.17(b),
4.17(c), 5.7 and 5.8 (solely to the extent of any portion of such provisions
relate to Anti-Money Laundering Laws and Anti-Corruption Laws)), references to
“Subsidiary” will include all Unrestricted Subsidiaries.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Rate Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Rate Contracts, (a) for any date on or after the date
such Rate Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Rate Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Rate Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Target Person” as defined in Section 6.6(5).

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (including backup withholding) of any nature and
whatever called, levied, collected, withheld or assessed by any Governmental
Authority, together with any interest thereon, additions to tax or penalties
imposed with respect thereto.

 

“Term C Loan” means a Term Loan made by a Lender to the Borrower on the Closing
Date pursuant to Section 2.1(b), if any.

 

“Term C Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term C Loan and “Term C Loan Commitments” means such commitments of all
of the Lenders in the aggregate. The amount of each Lender’s Term C Loan
Commitment, if any, is set forth on Appendix A-2. The aggregate amount of the
Term C Loan Commitments as of the Closing Date is $0 (it being understood that
the Borrower elected to reduce the aggregate amount of the Term C Loan
Commitments to $0 by notice to the Administrative Agent after the pricing and
allocation of the Initial Term B Loans in connection with the primary
syndication thereof and prior to the Closing Date).

 

“Term C Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term C Loans of such
Lender; provided, at any time prior to the making of the Term C Loans, the Term
C Loan Exposure of any Lender will be equal to such Lender’s Term C Loan
Commitment.

 

“Term C Loan Note” means a promissory note in the form of Exhibit B-2, as it may
be amended, supplemented or otherwise modified from time to time.

 

53

--------------------------------------------------------------------------------

 

 

“Term C Loan Payment Cross Default” as defined in Section 8.1(a).

 

“Term C Loan Payment Event of Default” as defined in Section 8.2(b).

 

“Term Lender” means a Lender with a Term Loan Commitment or an outstanding Term
Loan.

 

“Term Loan” means, individually and collectively, the Initial Term B Loans, the
Term C Loans, the Incremental Term Loans, if any, Extended Term Loans, if any,
and Refinancing Term Loans, if any.

 

“Term Loan Commitment” means, collectively, the Initial Term B Loan Commitments,
the Term C Loan Commitments, the Incremental Term Loan Commitments (if any) and
commitments to make Refinancing Term Loans, if any, and Extended Term Loans, if
any.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided that, at any time prior to the making of the Term Loans, the
Term Loan Exposure of any Lender will be equal to such Lender’s Term Loan
Commitment.

 

“Term Loan Maturity Date” means (a) for the Initial Term B Loans, the earlier of
(i) the seventh anniversary of the Closing Date, as extended in accordance with
this Agreement from time to time, and (ii) the date that all such Initial Term B
Loans become due and payable in full hereunder, whether by acceleration or
otherwise; (b) for the Term C Loans (if any), the earlier of (i) the date which
is 30 days after the Closing Date and (ii) the date that all such Term C Loans
become due and payable in full hereunder, whether by acceleration or otherwise,
(c) for any Incremental Term Loans, the earlier of (i) the date identified in
the applicable Incremental Amendment, as extended in accordance with this
Agreement from time to time, and (ii) the date that all such Incremental Term
Loans become due and payable in full hereunder, whether by acceleration or
otherwise; (d) for any Extended Term Loans, the earlier of (i) the final
maturity date as specified in the applicable Extension Amendment and (ii) the
date such Extended Term Loans become due and payable in full hereunder, whether
by acceleration or otherwise, (e) with respect to any Refinancing Term Loans,
the earlier of (i) the final maturity date as specified in the applicable
Refinancing Amendment and (ii) the date such Refinancing Term Loans become due
and payable in full hereunder, whether by acceleration or otherwise.

 

“Term Loan Note” means an Initial Term B Loan Note and a Term C Loan Note, as
the context requires.

 

“Terminated Lender” as defined in Section 2.23.

 

“Test Period” in effect at any time means the most recent period of four
consecutive Fiscal Quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 5.1(a) or (b), as applicable; provided that, prior
to the first date that financial statements have been or are required to be
delivered pursuant to Section 5.1(a) or (b), the Test Period in effect will be
the period of four consecutive Fiscal Quarters of the Borrower ended June 30,
2018 consistent with the Consolidated Adjusted EBITDA used in the syndication of
the Initial Term B Loan Commitments. A Test Period may be designated by
reference to the last day thereof (i.e., the “December 29, 2018 Test Period”
refers to the period of four consecutive Fiscal Quarters ended on December 29,
2018) or by reference to the applicable fiscal period (i.e., references to the
“Q4-2018 Test Period” and the “Fiscal Year 2018 Test Period” also both refer to
the period of four consecutive Fiscal Quarters ended on December 29, 2018), and
a Test Period will be deemed to end on the last day thereof.

 

54

--------------------------------------------------------------------------------

 

 

“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Debt as of such date, minus Unrestricted Cash (not to exceed $60,000,000)
as of such date to (b) Consolidated Adjusted EBITDA for the most recently ended
Test Period, all of the foregoing determined on a Pro Forma Basis.

 

“Transaction Costs” means the fees, costs and expenses paid or payable by the
Borrower or the Subsidiaries in connection with the Transactions paid on or
about the Closing Date.

 

“Transactions” means the Initial Credit Extension, the consummation of the
Acquisition on the Closing Date, the payment of the Transaction Costs, the other
transactions consummated (or to be consummated) on or about the Closing Date and
the other transactions to occur pursuant to or in connection with the Merger
Agreement and the Credit Documents.

 

“Transformative Acquisition” means any merger, acquisition, Investment,
dissolution, liquidation, consolidation or disposition, in any such case by the
Borrower or any Subsidiary that is either (a) not permitted by the terms of any
Credit Document immediately prior to the consummation of such transaction or (b)
if permitted by the terms of the Credit Documents immediately prior to the
consummation of such transaction, would not provide the Borrower and the
Subsidiaries with adequate flexibility under the Credit Documents for the
continuation and/or expansion of their combined operations following such
consummation, as reasonably determined by the Borrower acting in good faith.

 

“Type of Loan” means, with respect to either Term Loans or Incremental Revolving
Loans, a Base Rate Loan or a Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection, the effect of perfection or non-perfection or the priority of
the security interests of the Collateral Agent in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
the term “UCC” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

 

“Unrestricted Cash” means the sum of the aggregate amount of cash and Cash
Equivalents held in accounts of the Borrower and the Subsidiaries reflected in
the combined consolidated balance sheet of the Borrower and the Subsidiaries to
the extent that (a) it would not appear as “restricted” on the combined
consolidated balance sheet of the Borrower and the Subsidiaries (unless such
appearance is related to the Credit Documents (or the Liens created
thereunder)), (b) it is not subject to any Lien (other than Permitted Liens) in
favor of any Person other than the Collateral Agent for the benefit of the
Secured Parties or (c) for purposes of calculating any of the First Lien Net
Leverage Ratio or the Total Net Leverage Ratio, it does not represent the cash
proceeds of any Indebtedness then being incurred.

 

“Unrestricted Subsidiary” means, as of any date, collectively and individually,
any direct or indirect subsidiary (determined in accordance with the definition
of “Subsidiary” but without giving effect to clause (b) of the last sentence
thereof) of the Borrower identified by the Borrower in writing to the
Administrative Agent as being an “Unrestricted Subsidiary” pursuant to Section
5.13; provided that (a) except to the extent provided in Section 5.13, no
Subsidiary may be designated (or re-designated) as an Unrestricted Subsidiary
and (b) no Person may be designated as an “Unrestricted Subsidiary” if such
Person is not an “Unrestricted Subsidiary” or is a “Guarantor” under any
agreement, document or instrument evidencing any Incremental Equivalent Debt,
Credit Agreement Refinancing Indebtedness or other Material Indebtedness of the
Borrower or any of its Subsidiaries, or any Permitted Refinancing in respect of
the foregoing, or has otherwise guaranteed or given assurances of payment or
performance under or in respect of any such Indebtedness. For purposes of
calculating Investments permitted under Section 6.6, (i) the designation of any
Subsidiary as an “Unrestricted Subsidiary” will constitute an Investment in an
amount equal to the fair market value of such Subsidiary, determined as of the
date of such designation by the Borrower in its good faith and reasonable
business judgment and (ii) the aggregate amount of all Investments permitted to
be made in all “Unrestricted Subsidiaries” will be limited as provided in
Section 6.6. The designation of any Unrestricted Subsidiary as a Subsidiary
shall constitute the incurrence at the time of designation of any Indebtedness
or Liens of such Subsidiary existing at such time and (except for purposes of
the calculation of a return on Investment pursuant to clause (vi) of the
definition of Available Amount) a return on any Investment by the Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value as determined by the Borrower in good faith at the date
of such designation of the Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary. On the Closing Date, immediately after giving
effect to the Transactions, there are no Unrestricted Subsidiaries.

 

55

--------------------------------------------------------------------------------

 

 

“U.S.” or “United States” means United States of America.

 

“U.S. Lender” means each Lender that is a United States person as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“Voting Capital Stock” means, with respect to any Person, shares of such
Person’s Capital Stock having the right to vote for the election of directors of
such Person and any other Capital Stock of such Person treated as voting stock
for purposes of Treasury Regulation Section 1.956-2(c)(2).

 

“Waivable Mandatory Prepayment” as defined in Section 2.15(e).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then-outstanding principal amount of such
Indebtedness.

 

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Capital Stock of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2     Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein will have the meanings assigned to
them in conformity with GAAP. Financial statements and other information
required to be delivered by the Borrower to the Lenders pursuant to Sections
5.1(a) and 5.1(b) will be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(f), if applicable). If at any time any
change in GAAP would affect the computation of any financial ratio or financial
requirement, or compliance with any covenant, set forth in any Credit Document,
and either the Borrower or the Required Lenders will so request, the
Administrative Agent, the Lenders and the Borrower will negotiate in good faith
to amend such ratio, requirement or covenant to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that until so amended, (a) such ratio, requirement or
covenant will continue to be computed in accordance with GAAP prior to such
change therein and (b) the Borrower will provide to the Administrative Agent and
the Lenders reconciliation statements to the extent provided in Section 5.1(f),
if applicable. Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein will be construed, and all
computations of amounts and ratios referred to in Section 5 and Section 6 will
be made, without giving effect to any election under Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other Liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value.” Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof may utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial Statements, including those
identified as exceptions to generally accepted accounting principles in the
definition of “GAAP.”

 

56

--------------------------------------------------------------------------------

 

 

1.3     Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References to “hereof” or “herein” mean of or in this Agreement,
as applicable. References herein to any Section, Appendix, Schedule or Exhibit
will be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
will not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather will be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license will include sub-lease and sub-license, as
applicable. Unless the context requires otherwise, any definition of or
reference to any agreement, instrument or other document (including any
Organizational Document) will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document). Any
reference herein to any Person will be construed to include such Person’s
successors and permitted assigns. The words “asset” and “property” will be
construed to have the same meaning and effect. The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Any reference
to any law or regulation will (i) include all statutory and regulatory
provisions consolidating, replacing or interpreting or supplementing such law or
regulation and (ii) unless otherwise specified, refer to such law or regulation
as amended, modified or supplemented from time to time. This Section 1.3 will
apply, mutatis mutandis, to all Credit Documents.

 

1.4     Certifications. Any certificate or other writing required hereunder or
under any other Credit Document to be certified by any officer or other
authorized representative of any Person will be deemed to be executed and
delivered by such officer or other authorized representative solely in such
individual’s capacity as an officer or other authorized representative of such
Person and not in such officer’s or other authorized representative’s individual
capacity.

 

57

--------------------------------------------------------------------------------

 

 

1.5     Limited Condition Acquisitions. Notwithstanding anything in this
Agreement or any Credit Document to the contrary, when (a)(i) calculating any
applicable ratio or the use of any basket (including baskets measured as a
percentage of LTM Consolidated Adjusted EBITDA), (ii) determining the accuracy
of the representations and warranties set forth in Section 4 hereof or (iii)
determining satisfaction of any conditions precedent or (b) determining
compliance with any provision that requires that no Default or Event of Default
has occurred, is continuing or would result therefrom, in the case of each of
clauses (a) and (b) in connection with a Limited Condition Acquisition, the date
of determination of such ratio and determination of such compliance will, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”). If on a Pro Forma Basis after giving
effect to such Limited Condition Acquisition and any other Specified
Transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) calculated as if
such Limited Condition Acquisition or other transactions had occurred at the
beginning of the most recently ended Test Period ending prior to the LCA Test
Date for which financial statements are delivered (or were required to have been
delivered), the Borrower could have taken such action on the relevant LCA Test
Date in compliance with the applicable ratios, then such provisions will be
deemed to have been complied with, unless an Event of Default pursuant to
Section 8.1(a), (f) or (g) will be continuing on the date such Limited Condition
Acquisition is consummated. For the avoidance of doubt, (i) if any of such
ratios are exceeded as a result of fluctuations in such ratio (including due to
fluctuations in LTM Consolidated Adjusted EBITDA, Consolidated Adjusted EBITDA
or Consolidated Current Assets) at or prior to the consummation of the relevant
Limited Condition Acquisition, such ratios and other provisions will not be
deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (ii) such ratios and compliance with such conditions will not be
tested at the time of consummation of such Limited Condition Acquisition or
related Specified Transactions, unless an Event of Default pursuant to Section
8.1(a), (f) or (g) will be continuing. If the Borrower has made an LCA Election
for any Limited Condition Acquisition, then in connection with any subsequent
calculation of any ratio or basket availability with respect to any other
Specified Transaction on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Acquisition is
consummated or the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket will be calculated and tested
(x) assuming such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof and the use of cash which would have otherwise constituted
Unrestricted Cash for the purpose of calculating any applicable ratio) have not
been consummated and (y) on a Pro Forma Basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof and the use of cash
which would have otherwise constituted Unrestricted Cash for the purpose of
calculating any applicable ratio) have been consummated, until such time as the
applicable Limited Condition Acquisition has actually closed or the definitive
agreement with respect thereto has been terminated or expires.

 

Section 2.                     LOANS

 

2.1         Term Loans.

 

(a)     Initial Term B Loan Commitments. Subject to the terms and conditions
hereof, each Lender identified on Appendix A-1 hereto severally agrees to make,
on the Closing Date, an Initial Term B Loan to the Borrower in an amount equal
to such Lender’s Initial Term B Loan Commitment as of such date; provided that
the Borrower will deliver to Administrative Agent on behalf of the Lenders a
fully executed Funding Notice no later than 12:00 p.m. (New York City time) at
least one (1) Business Day in advance of the proposed funding date, and in any
case which Funding Notice may be conditional on consummation of the Acquisition.
The Borrower may make only one borrowing under the Initial Term B Loan
Commitment, which will be on the Closing Date. Any amount borrowed under this
Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed. Subject
to Sections 2.12, 2.13 and 2.14, all amounts owed hereunder with respect to the
Initial Term B Loans will be paid in full no later than the applicable Term Loan
Maturity Date. Each Lender’s Initial Term B Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Initial Term B Loan Commitment on such date.

 

58

--------------------------------------------------------------------------------

 

 

(b)     Term C Loan Commitments. Subject to the terms and conditions hereof,
each Lender identified on Appendix A-2 hereto severally agrees to make, on the
Closing Date, a Term C Loan to the Borrower in an amount equal to such Lender’s
Term C Loan Commitment as of such date; provided that the Borrower will deliver
to Administrative Agent on behalf of the Lenders a fully executed Funding Notice
no later than 12:00 p.m. (New York City time) at least one (1) Business Day in
advance of the proposed funding date, and in any case which Funding Notice may
be conditional on consummation of the Acquisition. The Borrower may make only
one borrowing under the Term C Loan Commitment, which will be on the Closing
Date. Any amount borrowed under this Section 2.1(b) and subsequently repaid or
prepaid may not be reborrowed. Subject to Sections 2.12, 2.13 and 2.14, all
amounts owed hereunder with respect to the Term C Loans will be paid in full no
later than the applicable Term Loan Maturity Date. Each Lender’s Term C Loan
Commitment shall terminate immediately and without further action on the Closing
Date after giving effect to the funding of such Lender’s Term C Loan Commitment
on such date. Notwithstanding the forgoing or anything else in this Agreement or
the other Credit Documents to the contrary, it is understood that the amount of
the Term C Loan Commitments as of the Closing Date is $0 and no Term C Loans
were borrowed by the Borrower on the Closing Date and the other provisions in
this Agreement regarding the Term C Loans (including the provisions regarding a
Term C Loan Payment Event of Default and Term C Loan Payment Cross Default)
shall be inoperative.

 

2.2         [Reserved].

 

2.3         [Reserved].

 

2.4         [Reserved].

 

2.5         Pro Rata Shares; Availability of Funds.

 

(a)     Pro Rata Shares. All Loans will be made, and all participations will be
purchased, by the Lenders simultaneously and proportionately to their respective
Pro Rata Shares. No Lender will be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor will any Term Loan Commitment or
any Incremental Revolving Credit Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.

 

(b)     Availability of Funds. Unless the Administrative Agent will have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
will not be obligated to, make available to the Borrower a corresponding amount
on such Credit Date. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent will be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to the Administrative Agent, at the customary rate set
by the Administrative Agent for the correction of errors among banks for three
(3) Business Days and thereafter at the Base Rate. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent will promptly notify the Borrower and the
Borrower will immediately pay such corresponding amount to the Administrative
Agent together with interest thereon, for each day from such Credit Date until
the date such amount is paid to the Administrative Agent, at the rate payable
hereunder for Base Rate Loans for such Class of Loans. Nothing in this Section
2.5(b) will be deemed to relieve any Lender from its obligation to fulfill its
Term Loan Commitments and Incremental Revolving Credit Commitments hereunder or
to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

59

--------------------------------------------------------------------------------

 

 

2.6         Use of Proceeds.

 

(a)     The proceeds of the Initial Term B Loans will be used to consummate the
Transactions. The proceeds of any Term C Loans will be used to consummate the
Transactions.

 

(b)     [Reserved].

 

(c)     No portion of the proceeds of or draws related to any Credit Extension
will be used to purchase or carry Margin Stock or in any manner that causes or
might cause such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors or any
other regulation thereof or to violate the Exchange Act.

 

(d)     No Credit Party, nor any of its Controlled Entities or any of their
respective directors and officers, will directly or, to its knowledge,
indirectly use any part of any proceeds of any Credit Extension or lend,
contribute, or otherwise make available such proceeds to any Person (a) to fund
or facilitate any activities or business of or with any Person that, at the time
of such funding or facilitation, is the subject or the target of applicable
Sanctions except to the extent authorized or permissible for a Person required
to comply with Sanctions, (b) to fund or facilitate any activities or business
of or in any Sanctioned Country except to the extent authorized or permissible
for a Person required to comply with applicable Sanctions or (c) in any other
manner that, in each case, will result in a violation by any Credit Party or any
of its Controlled Entities of Sanctions. No part of the proceeds of any Credit
Extension will be used by any Credit Party or any of its Controlled Entities,
directly or indirectly, for any payments to any Government Official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation by any Credit
Party or any of its Controlled Entities of the FCPA or in material violation by
any Credit Party or any of its Controlled Entities of any other Anti-Corruption
Laws.

 

2.7         Evidence of Debt; Register; Disqualified Lender List; Term Loan
Notes.

 

(a)     Evidence of Debt. Each Lender will maintain on its internal records an
account or accounts evidencing the Indebtedness of the Borrower to such Lender,
including the amounts of the Loans made by it and each repayment and prepayment
in respect thereof. Any such recordation will be conclusive and binding on the
Borrower, absent manifest error; provided that failure to make any such
recordation, or any error in such recordation, will not affect any Lender’s
Commitments or the Borrower’s Obligations in respect of any applicable Loans;
and provided, further, in the event of any inconsistency between the Register
and any Lender’s records, the recordations in the Register will govern.

 

(b)     Register. The Administrative Agent will maintain a register for the
recordation of the names and addresses of the Lenders and the Commitments and
the Loans of each Lender from time to time (the “Register”). The Register will
be available for inspection by the Borrower or any Lender (with respect to any
entry relating to such Lender’s Loans) at any reasonable time from time to time
upon reasonable prior notice. The Administrative Agent will record in the
Register the Loans and the Commitments, the principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
to time and each repayment or prepayment in respect of the principal amount of
the Loans, and any such recordation will be conclusive and binding on the
Borrower and each Lender, absent manifest error; provided that failure to make
any such recordation, or any error in such recordation, will not affect any
Lender’s Commitments or the Borrower’s Obligations in respect of any Loan. The
Borrower hereby designates the Administrative Agent to serve as the Borrower’s
agent solely for purposes of maintaining the Register as provided in this
Section 2.7, and the Borrower hereby agrees that, to the extent the
Administrative Agent serves in such capacity, the Administrative Agent and its
officers, directors, employees, agents and affiliates will constitute
“Indemnitees.”

 

60

--------------------------------------------------------------------------------

 

 

(c)     Disqualified Lender List. The list of Disqualified Lenders will be
available to the Lenders and other Agents upon written request to the Borrower
and the Administrative Agent. The parties to this Agreement hereby acknowledge
and agree that the Administrative Agent will not be deemed to be in default
under this Agreement or to have any duty or responsibility or to incur any
liabilities as a result of a breach of this Section 2.7(c), nor will the
Administrative Agent have any duty, responsibility or liability to monitor or
enforce assignments, participations or other actions in respect of Disqualified
Lenders, inquire as to whether any Person is a Disqualified Lender or otherwise
take (or omit to take) any action with respect thereto.

 

(d)     Term Loan Notes. If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent) at least two (2) Business
Days prior to the Closing Date, or at any time thereafter, the Borrower will
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) on the Closing Date (or, if such notice is delivered after the date that
is three (3) Business Days prior to the Closing Date, promptly after the
Borrower’s receipt of such notice) a Term Loan Note or Term Loan Notes to
evidence such Lender’s Term Loan.

 

2.8         Interest on Loans.

 

(a)     Except as otherwise set forth herein, each Class of Loans will bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

 

Class of Loans

Interest

Initial Term B Loans and Term C Loans that are Base Rate Loans

Base Rate plus the Applicable Margin

Initial Term B Loans and Term C Loans that are Eurodollar Rate Loans

Eurodollar Rate plus the Applicable Margin

Incremental Loans, Extended Term Loans or Refinancing Term Loans that are Base
Rate Loans

Base Rate plus the applicable margin set forth in the applicable Incremental
Amendment, Extension Amendment or Refinancing Amendment.

Incremental Loans, Extended Term Loans or Refinancing Term Loans that are
Eurodollar Rate Loans

Eurodollar Rate plus the applicable margin set forth in the applicable
Incremental Amendment, Extension Amendment or Refinancing Amendment.

 

(b)     The basis for determining the rate of interest with respect to any Loan,
and the Interest Period with respect to any Eurodollar Rate Loan, will be
selected by the Borrower and notified to the Administrative Agent and the
Lenders pursuant to the applicable Funding Notice or Conversion/Continuation
Notice, as the case may be. If on any day a Loan is outstanding with respect to
which a Funding Notice or Conversion/Continuation Notice has not been delivered
to the Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan will be a Base Rate Loan.

 

61

--------------------------------------------------------------------------------

 

 

(c)     In connection with Eurodollar Rate Loans there will be no more than five
(5) Interest Periods outstanding at any time (unless otherwise agreed by the
Administrative Agent). In the event the Borrower fails to specify between a Base
Rate Loan or a Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Loan (if outstanding as a Eurodollar Rate
Loan) will be automatically converted into a Base Rate Loan on the last day of
the then-current Interest Period for such Loan (or if outstanding as a Base Rate
Loan will remain as, or (if not then outstanding) will be made as, a Base Rate
Loan). In the event the Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, the Borrower will be deemed to have selected an Interest Period of one
month. As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, the Administrative Agent will determine (which
determination will, absent manifest error, be final, conclusive and binding upon
all parties) the interest rate that will apply to the Eurodollar Rate Loans for
which an interest rate is then being determined for the applicable Interest
Period and will promptly give notice thereof (in writing or by telephone
confirmed in writing) to the Borrower and each Lender.

 

(d)     Interest payable pursuant to Section 2.8(a) will be computed (i) in the
case of Base Rate Loans with the Base Rate determined pursuant to subclause (a)
of the definition of “Base Rate”, on the basis of a 365-day year (or 366-day
year, in the case of a leap year), (ii) in the case of Base Rate Loans with the
Base Rate determined pursuant to subclause (b) or (c) of the definition of “Base
Rate”, on the basis of a 360-day year and (iii) in the case of Eurodollar Rate
Loans, on the basis of a 360-day year, in each case for the actual number of
days elapsed in the period during which it accrues. In computing interest on any
Loan, the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, will be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, will be excluded; provided that if a Loan is repaid on
the same day on which it is made, one day’s interest will be paid on that Loan.

 

(e)     Except as otherwise set forth herein, interest on each Loan will accrue
on a daily basis and be payable in arrears (i) on each Interest Payment Date
applicable to that Loan; (ii) any prepayment of that Term Loan, whether
voluntary or mandatory, to the extent accrued on the amount being prepaid; and
(iii) at maturity, including final maturity and, after such maturity (or
termination), on each date on which demand for payment is made.

 

2.9         Conversion/Continuation.

 

(a)       Subject to Section 2.18 and so long as no Default or Event of Default
will have occurred and then be continuing, the Borrower will have the option:

 

(i)     to convert at any time all or any part of any Term Loan or Incremental
Revolving Loan equal to $100,000 and integral multiples of $50,000 in excess of
that amount from one Type of Loan to another Type of Loan; provided that a
Eurodollar Rate Loan may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loan unless the Borrower will pay all
amounts due under Section 2.18 in connection with any such conversion; or

 

62

--------------------------------------------------------------------------------

 

 

(ii)     upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $100,000 and
integral multiples of $50,000 in excess of that amount as a Eurodollar Rate
Loan.

 

(b)       The Borrower will deliver a Conversion/Continuation Notice to the
Administrative Agent by Electronic Transmission no later than 12:00 p.m. (New
York City time) at least one (1) Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three (3) Business Days in advance of the proposed conversion/continuation date
(in the case of a conversion to, or a continuation of, a Eurodollar Rate Loan).
Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any Eurodollar Rate Loans will be irrevocable
on and after the related Interest Rate Determination Date, and the Borrower will
be bound to effect a conversion or continuation in accordance therewith.

 

2.10        Default Interest. The overdue principal amount of any Loans and, to
the extent permitted by applicable law and due and owing, any overdue interest
payments on the Loans and any other overdue fees and other overdue amounts, will
bear interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws), payable on demand at a
rate that is 2.00% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts that do not relate to a specific Class of Loans or
Commitments, at a rate which is 2.00% per annum in excess of the interest rate
otherwise payable hereunder for Initial Term B Loans outstanding as Base Rate
Loans); provided that in the case of any overdue principal or interest with
respect to Eurodollar Rate Loans, upon the expiration of the Interest Period in
effect at the time any the increase in interest rate is effective, such
Eurodollar Rate Loans will thereupon become Base Rate Loans and thereafter such
overdue principal or interest, as applicable, will bear interest payable upon
demand at a rate that is 2.00% per annum in excess of the interest rate
otherwise payable hereunder for such Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and will not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

 

2.11        Loan Call Protection.

 

(a)     Loan Call Protection. At the time of the effectiveness of any Repricing
Event that is consummated during the period from the Closing Date to the
six-month anniversary of the Closing Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Lender with Initial Term B
Loans that are either repaid, converted or subjected to a pricing reduction or
amendment (including the Initial Term B Loans of any Non-Consenting Lender
replaced pursuant to Section 2.23 in connection with such conversion or
amendment), in each case, in connection with such Repricing Event, a fee in an
amount equal to 1.00% of (x) in the case of a Repricing Event described in
clause (a) of the definition thereof, the aggregate principal amount of all
Initial Term B Loans prepaid (or converted) in connection with such Repricing
Event and (y) in the case of a Repricing Event described in clause (b) of the
definition thereof, the aggregate principal amount of all Initial Term B Loans
outstanding on such date that are subject to an effective pricing reduction
pursuant to such Repricing Event. Such fees shall be earned, due and payable
upon the date of the effectiveness of such Repricing Event.

 

(b)     All fees referred to in Section 2.11(a) will be calculated on the basis
of a 360-day year and the actual number of days elapsed.

 

(c)     In addition to the foregoing fees, the Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

 

63

--------------------------------------------------------------------------------

 

 

(d)      Once paid, none of the foregoing fees will be refundable under any
circumstances.

 

2.12        Scheduled Payments.

 

(a)       The Borrower will repay to the Administrative Agent for the ratable
account of the Lenders holding Initial Term B Loans:

 

(i)     on the last Business Day of each Fiscal Quarter (commencing with the
Fiscal Quarter ending December 29, 2018, which is the first full Fiscal Quarter
after the Closing Date) an aggregate principal amount equal to 0.25% of the
original aggregate principal amount of all Initial Term B Loans outstanding on
the Closing Date (which, for the avoidance of doubt, is $875,000 per calendar
quarter, subject to adjustment as provided in clause (c) below), and

 

(ii)     on the applicable Term Loan Maturity Date, the aggregate principal
amount of all Initial Term B Loans outstanding on such date.

 

(b)       In the event any Incremental Term Loans, Extended Term Loans or
Refinancing Term Loans are made, such Incremental Term Loans, Extended Term
Loans or Refinancing Term Loans will be repaid in such installments as may be
set forth in the applicable Incremental Amendment, Extension Amendment or
Refinancing Amendment, as applicable.

 

(c)       The Borrower will repay to the Administrative Agent for the ratable
account of the Lenders holding Term C Loans (if any), on the applicable Term
Loan Maturity Date, the aggregate principal amount of all Term C Loans
outstanding on such date.

 

(d)       Notwithstanding the foregoing clauses (a), (b) and (c):

 

(i)     any installment payments contemplated by clause (a) or (b) above will be
reduced in connection with any voluntary or mandatory prepayments of the
applicable Term Loans in accordance with Sections 2.13, 2.14 and 2.15, as
applicable, or any Discounted Prepayments of the Term Loans in accordance with
Section 2.25 or 10.6(j);

 

(ii)     the rate of amortization (or the amount of any installment) with
respect to any Class of Term Loans may be increased (and the provisions of
clause (a)(i) or the applicable Incremental Amendment, Extension Amendment or
Refinancing Amendment may be amended accordingly) without the consent of the
Lenders or the Administrative Agent in connection with the incurrence of any
subsequent Incremental Term Loans, Extended Term Loans or Refinancing Term Loans
that also comprise part of such Class of Term Loans; and

 

(iii)     the Term Loans of a given Class, together with all other amounts owed
hereunder with respect thereto, will, in any event, be paid in full no later
than the applicable Term Loan Maturity Date.

 

64

--------------------------------------------------------------------------------

 

 

2.13        Voluntary Prepayments. Any time and from time to time, with respect
to any Type of Loan, the Borrower may prepay the Loans, in whole or in part, on
any Business Day in whole or in part, in an aggregate minimum amount of and
integral multiples in excess of that amount (or, in each case, if less the
entire amount thereof), and upon prior written notice given to the
Administrative Agent, by 1:00 p.m. (New York City time) on the applicable date
indicated below, in each case, as set forth in the following table:

 

Type of Loans

Minimum
Amount

Integral
Multiple

Prior Notice

Base Rate Loans

$100,000

$50,000

One Business Day

Eurodollar Rate Loans

$100,000

$50,000

Three Business Days

 

Any amounts received after such time on such date will be deemed to have been
received on the next succeeding Business Day. Upon the giving of any such
notice, the principal amount of the Loans specified in such notice will become
due and payable without premium or penalty (except as set forth in Section
2.11(a) and subject to Section 2.18(c)) on the prepayment date specified
therein; provided that such notice may be conditioned on receiving the proceeds
necessary for such prepayment in a refinancing or otherwise conditioned. Any
such voluntary prepayment will be applied as specified in Section 2.15(a). The
foregoing provisions will not apply with respect to any Discounted Prepayment
governed by Section 2.25.

 

2.14        Mandatory Prepayments/Commitment Reductions.

 

(a)       Asset Sales. No later than the fifth Business Day following the date
of receipt by the Borrower or any Subsidiary of any Net Cash Proceeds from Asset
Sales made pursuant to Section 6.8(e), the Borrower will prepay, or cause to be
prepaid, the Term Loans (other than Term C Loans) in accordance with Section
2.15(b) in an aggregate amount equal to 100% (such percentage, as it may be
reduced as described below, the “Asset Sale Sweep Percentage”) of such Net Cash
Proceeds (subject to Sections 2.15(e) and 2.15(f)); provided that:

 

(i)     the Borrower will have the option, directly or through one or more
Subsidiaries, to invest such Net Cash Proceeds within three hundred sixty-five
(365) days of receipt thereof (subject to extension as provided in subclause
(ii) below) in the Business (other than inventory and other working capital
assets), which investment may include research and development expenditures,
capital expenditures and the repair, restoration or replacement of the
applicable assets thereof; and

 

(ii)     if the Borrower or any Subsidiary enters into a legally binding
commitment to invest such Net Cash Proceeds within the 365-day period specified
in subclause (i) above, it may directly or through one or more Subsidiaries, so
invest such Net Cash Proceeds within one hundred eighty (180) days following the
end of such initial 365-day period.

 

provided that (x) so long as no Event of Default has occurred and is continuing,
if, as of the last day of the most recently ended Test Period prior to such
Asset Sale, the Total Net Leverage Ratio (determined on a Pro Forma Basis by
reference to the applicable Compliance Certificate then last delivered pursuant
to Section 5.1(e)) is less than 0.82:1.00, the Asset Sale Sweep Percentage will
be 50% and (y) to the extent that the sum of all Net Cash Proceeds from Asset
Sales made pursuant to Section 6.8(e) received during any Fiscal Year does not
exceed $10,000,000, then no such prepayment shall be required (it being
understood that if such Net Cash Proceeds exceeds $10,000,000 in a Fiscal Year,
then the Borrower shall only be required to make a prepayment with such excess
amount above $10,000,000).

 

65

--------------------------------------------------------------------------------

 

 

(b)      Casualty Events. No later than the fifth Business Day following the
date of receipt by the Borrower or any Subsidiary, or the Administrative Agent
as loss payee, of any Net Cash Proceeds from a Casualty Event, the Borrower will
prepay, or cause to be prepaid, the Term Loans (other than Term C Loans) in
accordance with Section 2.15(b) in an aggregate amount equal to 100% of such Net
Cash Proceeds (subject to Sections 2.15(e) and 2.15(f)); provided that:

 

(i)     the Borrower will have the option, directly or through one or more of
the Subsidiaries, to invest such Net Cash Proceeds within three hundred
sixty-five (365) days of receipt thereof (subject to extension as provided in
subclause (ii) below) in assets used or useful in the Business, which investment
may include the repair, restoration or replacement of the applicable assets
thereof; and

 

(ii)     if the Borrower or any Subsidiary enters into a legally binding
commitment to invest such Net Cash Proceeds within the 365-day period specified
in subclause (i) above, it may directly or through one or more of the
Subsidiaries, so invest such Net Cash Proceeds within one hundred eighty (180)
days following the end of such initial 365-day period.

 

(c)      Issuance of Debt. No later than the first Business Day following
receipt by the Borrower or any Subsidiary of any Net Cash Proceeds from the
incurrence of any Indebtedness of the Borrower or any Subsidiary (other than any
Indebtedness permitted to be incurred or issued pursuant to Section 6.1
(excluding Credit Agreement Refinancing Indebtedness and Replacement Term
Loans)), the Borrower will prepay the Term Loans in accordance with Section
2.15(b) in an aggregate amount equal to 100% of such Net Cash Proceeds.

 

(d)      Consolidated Excess Cash Flow. In the event that there is positive
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending 2019), the Borrower will, within five (5) Business Days of delivery
(or, if later, required delivery) of the annual financial statements pursuant to
Section 5.1(a) (the date of such payment, the “ECF Payment Date”), prepay the
Term Loans in accordance with Section 2.15(b) in an aggregate amount equal to
25% (such percentage, as it may be increased or decreased as described below,
the “ECF Percentage”) of the sum of (subject to Sections 2.15(e) and 2.15(f)):

 

(i)      Consolidated Excess Cash Flow for such Fiscal Year, minus

 

(ii)     the aggregate amount of all voluntary repayments or prepayments of
Loans (including Incremental Term Loans, but excluding Term C Loans) and any
other Pari Passu Lien Indebtedness, in each case made during such Fiscal Year
(other than (A) repayments or prepayments of Incremental Revolving Loans, unless
such repayments or prepayments are accompanied by a permanent reduction of the
Incremental Revolving Credit Commitments in like amount, (B) repurchases or
other refinancing of Term Loans pursuant to Section 2.26 or substantially
comparable repurchase or refinancing provisions in the definitive documentation
governing such other Indebtedness and (C) repayments or prepayments of Loans or
such other Indebtedness with proceeds of Funded Debt), minus

 

(iii)     the aggregate amount of all voluntary purchases, repayments or
prepayments of the Term Loans (including Incremental Term Loans, but excluding
Term C Loans) and any other Pari Passu Lien Indebtedness made at a discount to
par in compliance with Section 2.25 or Section 10.6(j) or comparable provisions
in the definitive documentation governing such other Indebtedness (in each case,
other than any such purchase, repayment or prepayment made with proceeds of
Funded Debt), with such amount being equal to the discounted amount actually
paid in respect of such prepayment for such Indebtedness during such Fiscal
Year;

 

66

--------------------------------------------------------------------------------

 

 

provided that if, as of the last day of the most recently ended Fiscal Year, the
First Lien Net Leverage Ratio on a Pro Forma Basis (determined for any such
period by reference to the applicable Compliance Certificate delivered pursuant
to Section 5.1(e), calculating the First Lien Net Leverage Ratio on a Pro Forma
Basis as of the last day of such Fiscal Year) is (i) equal to or greater than
2.50:1.00, the ECF Percentage will be increased to 50% and (ii) equal to or less
than 1.50:1.00, the ECF Percentage will be decreased to 0%, so long as no
Default or Event of Default has occurred and is continuing.

 

(e)      Prepayment Certificate. Concurrently with any prepayment of the Term
Loans pursuant to Sections 2.14(a) through 2.14(d), the Borrower will deliver to
the Administrative Agent a calculation of the amount of the applicable Net Cash
Proceeds or Consolidated Excess Cash Flow, as the case may be. In the event that
the Borrower will subsequently determine that the actual amount received
exceeded the amount applied pursuant to this Section 2.14, the Borrower will
promptly make an additional prepayment of the Term Loans in an amount equal to
such excess, and the Borrower will concurrently therewith deliver to the
Administrative Agent a calculation of such excess.

 

2.15        Application of Prepayments/Reductions.

 

(a)       Application of Voluntary Prepayments. Subject to Section 2.15(d), any
prepayment of any Loan pursuant to Section 2.13 will be applied as specified by
the Borrower in the applicable notice of prepayment and absent any such
direction as to the prepayment of such Loans, in direct order of maturity;
provided that in any event, any prepayment shall be applied ratably among
holders of the same Class of Loans (or, in the case of any Obligations other
than Loans, of the same type of such Obligations).

 

(b)       Application of Mandatory Prepayments. Subject to Section 2.15(d), any
amount required to be paid pursuant to Sections 2.14(a) through 2.14(d) will be
applied as follows:

 

(i)      except as set forth in any Refinancing Amendment, Extension Amendment
or Incremental Amendment (or as otherwise provided in Section 2.14(a) or (b)),
such prepayment will be applied to each Class of Term Loans on a pro rata basis
(in accordance with the respective outstanding principal amounts thereof);
provided that any prepayment of Term Loans with the Net Cash Proceeds of Credit
Agreement Refinancing Indebtedness will be applied solely to each applicable
Class of Refinanced Indebtedness, and

 

(ii)     such prepayment will be applied to the succeeding installments of each
applicable Class of Term Loans in such order as the Borrower may direct, or, if
no direction is given, in direct order of maturity, with the balance, if any,
applied to the amount due at maturity.

 

Notwithstanding anything to the contrary in any Credit Document, the Borrower
may use a portion of the amounts required to be paid pursuant to Sections
2.14(a) and 2.14(b) to prepay, repurchase, redeem, defease or otherwise repay,
or offer to prepay, repurchase, redeem, defease or otherwise repay, with such
amounts other Pari Passu Lien Indebtedness and the amount required to be paid
pursuant to such Sections will be ratably reduced; provided that the definitive
documentation in respect of such Pari Passu Lien Indebtedness requires the
issuer or borrower thereof to prepay, repurchase, redeem, defease or otherwise
repay, or offer to prepay, repurchase, redeem, defease or otherwise repay, such
Pari Passu Lien Indebtedness with such amounts, in each case, on a pro rata
basis with the outstanding principal amount of Term Loans.

 

67

--------------------------------------------------------------------------------

 

 

(c)       Application of Prepayments of Loans to Base Rate Loans and Eurodollar
Rate Loans. Considering each Class of Loans being prepaid separately, any
prepayment thereof will be applied first to Base Rate Loans to the full extent
thereof before application to Eurodollar Rate Loans, in each case, in a manner
that minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.18(c).

 

(d)       Application of Payments or Proceeds. During the continuance of an
Event of Default, the Administrative Agent may and will upon the direction of
the Required Lenders apply any and all payments received by the Administrative
Agent in respect of any Obligation in accordance with Section 8.2. All payments
made by a Credit Party to the Administrative Agent after any or all of the
Obligations have been accelerated (so long as such acceleration has not been
rescinded), including proceeds of Collateral, will be applied in accordance with
Section 8.2.

 

(e)       Waivable Mandatory Prepayment. Anything contained herein to the
contrary notwithstanding, so long as any Term Loans are outstanding, in the
event the Borrower is required to make any mandatory prepayment pursuant to
Section 2.14(a) through (d) (other than any mandatory prepayment with the Net
Cash Proceeds of any Credit Agreement Refinancing Indebtedness or Replacement
Term Loans) (a “Waivable Mandatory Prepayment”), not less than three (3)
Business Days prior to the date (the “Required Prepayment Date”) on which the
Borrower is are required to make such Waivable Mandatory Prepayment, the
Borrower will notify the Administrative Agent of the amount of such prepayment.
Each such Lender may exercise its option to refuse any Waivable Mandatory
Prepayment by giving written notice to the Borrower and the Administrative Agent
of its election to do so on or before the first Business Day prior to the
Required Prepayment Date (it being understood that any Lender that does not
notify the Borrower and the Administrative Agent of its election to exercise
such option on or before the first Business Day prior to the Required Prepayment
Date will be deemed to have elected, as of such date, not to exercise such
option). On the Required Prepayment Date, the Borrower will pay to the
Administrative Agent the amount of the Waivable Mandatory Prepayment, which
amount will be applied to those Lenders that have elected not to exercise such
option, as prepayment of the Term Loans (which prepayment will be applied to the
scheduled installments of principal of the Term Loans of Lenders not electing to
exercise such option, in accordance with Section 2.15(b)), with any balance of
the Waivable Mandatory Prepayment to be retained by the Borrower and used for
any purpose permitted by the terms of this Agreement.

 

(f)        Repatriation; Foreign Considerations. Notwithstanding any provisions
of Section 2.14 or this Section 2.15 to the contrary:

 

(i)     to the extent that any or all of the Net Cash Proceeds of any Asset Sale
by a Foreign Subsidiary (or a Domestic Subsidiary of a Foreign Subsidiary)
giving rise to a prepayment event pursuant to Section 2.14(a) (a “Foreign
Disposition”), the Net Cash Proceeds of any Casualty Event from a Foreign
Subsidiary (or a Domestic Subsidiary of a Foreign Subsidiary) giving rise to a
prepayment event pursuant to Section 2.14(b) (a “Foreign Casualty Event”) or
Consolidated Excess Cash Flow are prohibited or delayed by applicable local law
(including, without limitation, as to financial assistance, restrictions on
upstreaming of cash, corporate benefit restrictions and as to fiduciary and
statutory duties of directors and managers) from being repatriated to the United
States, the portion of such Net Cash Proceeds or Consolidated Excess Cash Flow
so affected will not be required to be applied to repay Term Loans at the times
provided in Section 2.14 but may be retained by the applicable Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the United States, and once such repatriation of any of such affected Net
Cash Proceeds or Consolidated Excess Cash Flow is permitted under the applicable
local law, such repatriation will be effected promptly and such repatriated Net
Cash Proceeds or Consolidated Excess Cash Flow will be promptly (and in any
event not later than three (3) Business Days after such repatriation) applied
(net of additional Taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to Section 2.14 to the extent provided
therein, and

 

68

--------------------------------------------------------------------------------

 

 

(ii)     to the extent that the Borrower has reasonably determined in good faith
that repatriation of any of or all the Net Cash Proceeds of any Foreign
Disposition, Net Cash Proceeds of any Foreign Casualty Event or Consolidated
Excess Cash Flow would result in material adverse Tax consequences (taking into
account any foreign tax credit or benefit received in connection with such
repatriation) with respect to such Net Cash Proceeds or Consolidated Excess Cash
Flow, the Net Cash Proceeds or Consolidated Excess Cash Flow so affected may be
retained by the applicable Subsidiary; provided that, that to the extent that
the repatriation of any Net Cash Proceeds or Consolidated Excess Cash Flow from
the relevant Subsidiary would no longer result in such material adverse Tax
consequences, an amount equal to the Net Cash Proceeds or Consolidated Excess
Cash Flow, as applicable, not previously applied by operation of this clause
(ii) shall be promptly applied to the repayment of the Term Loans pursuant to
Section 2.14 as otherwise provided therein.

 

2.16        General Provisions Regarding Payments.

 

(a)     All payments by the Borrower of principal, interest, fees and other
Obligations will be made in Dollars in same day funds and by wire transfer or
ACH transfer (which will be the exclusive means of payment hereunder), without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to the Administrative Agent not later than 1:00 p.m. (New York City
time) on the date due at the Payment Office (or such other address as the
Administrative Agent may from time to time specify in accordance with Section
10.1) for the account of the Lenders; for purposes of computing interest and
fees, funds received by the Administrative Agent after that time on such due
date will be deemed to have been paid by the Borrower on the next succeeding
Business Day.

 

(b)     All payments of the principal amount of any Term Loan made pursuant to
Section 2.13 will be accompanied by payment of accrued interest on the principal
amount being repaid or prepaid, and all such payments will be applied to the
payment of interest then due and payable before application to principal.

 

(c)     The Administrative Agent (or its agent or sub-agent appointed by it)
will promptly distribute to each Lender at such address as such Lender may
indicate in writing, (i) such Lender’s applicable Pro Rata Share of all payments
and prepayments of principal and interest due to such Lender pursuant to
Sections 2.8, 2.10, 2.12, 2.13 or 2.14, and (ii) all other amounts due to such
Lender, including all fees payable with respect thereto, to the extent received
by the Administrative Agent.

 

(d)     Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, the Administrative Agent will give effect thereto in
apportioning payments received thereafter.

 

69

--------------------------------------------------------------------------------

 

 

(e)     Subject to the provisos set forth in the definition of “Interest
Period,” whenever any payment to be made hereunder is stated to be due on a day
that is not a Business Day, such payment will be made on the next succeeding
Business Day and such extension of time will be included in the computation of
the payment of interest hereunder.

 

(f)     The Administrative Agent will deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 1:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment will not be
deemed to have been received by the Administrative Agent until the later of (i)
the time such funds become available funds and (ii) the applicable next Business
Day. The Administrative Agent will give prompt written notice to the Borrower if
any payment is non-conforming. Any non-conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of Section
8.1(a). Interest will continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate determined pursuant to Section
2.10 from the date such amount was due and payable until the date such amount is
paid in full.

 

(g)     Notwithstanding any other provisions hereof, so long as no Event of
Default has occurred and is continuing, if any prepayment of Eurodollar Rate
Loans is required to be made prior to the last day of the Interest Period
therefor, in lieu of making any payment in respect of any such Eurodollar Rate
Loan prior to the last day of the Interest Period therefor, the Borrower may, in
the sole discretion of the Borrower, deposit an amount sufficient to make any
such prepayment otherwise required to be made thereunder together with accrued
interest to the last day of such Interest Period into an escrow account
designated by the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent will be authorized (without any
further action by or notice to or from the Borrower or any other Credit Party)
to apply such amount to the prepayment of such Term Loans in accordance with the
provisions of this Agreement otherwise applicable to such payment. Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent will also be authorized (without any further action by or
notice to or from the Borrower or any other Credit Party) to apply such amount
to the prepayment of the outstanding Loans in accordance with the provisions of
this Agreement otherwise applicable to such payment.

 

2.17       Ratable Sharing. The Lenders hereby agree among themselves that,
except as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents, or as
adequate protection of a deposit treated as cash collateral under the Bankruptcy
Code or as a distribution in connection with a plan of reorganization, plan of
liquidation or similar dispositive plan, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Credit
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment will (a) notify the Administrative Agent and
each other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it will be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due will be shared by
all of the Lenders in proportion to the Aggregate Amounts Due to them; provided
that if all or part of such proportionately greater payment received by such
purchasing Lender is thereafter recovered from such Lender upon the bankruptcy
or reorganization of the Borrower or otherwise, those purchases will be
rescinded and the purchase prices paid for such participations will be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. The Borrower expressly consents to the foregoing arrangement and
agrees that any holder of a participation so purchased may exercise any and all
rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by the Borrower to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder. The
provisions of this Section 2.17 will not be construed to apply to (i) any
payment made by a Credit Party pursuant to and in accordance with the express
terms of this Agreement, (ii) any payment obtained by any Lender as
consideration for the assignment or sale of a participation in any of its Loans
or other Obligations owed to it, (iii) the exchange of any Loans held by a
Lender for all or a portion of a new tranche of Loans issued hereunder or (iv)
the acceptance of the Waivable Mandatory Prepayment in accordance with Section
2.15(e).

 

70

--------------------------------------------------------------------------------

 

 

2.18        Making or Maintaining Eurodollar Rate Loans.

 

(a)     Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent determines (which determination will be final and
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that (i) adequate
and fair means do not exist for ascertaining the interest rate applicable to
such Loans on the basis provided for in the definition of “Eurodollar Rate” or
(ii) the Eurodollar Rate for any requested Interest Period does not adequately
and fairly reflect the cost to Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will on such date give notice (by electronic notice or by
telephone confirmed in writing) to the Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist and (ii) any Funding Notice or Conversion/Continuation Notice given
by the Borrower with respect to the Loans in respect of which such determination
was made will be deemed to be rescinded by the Borrower.

 

(b)     Eurodollar Replacement Rate. If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (i) of Section 2.18(a) have arisen and
such circumstances are unlikely to be temporary or (ii) the circumstances set
forth in clause (i) of Section 2.18(a) have not arisen but the supervisor for
the administrator of the screen rate used by the Administrative Agent pursuant
to clause (a)(i) of the definition of “Eurodollar Rate” or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which such screen rate shall no
longer be used or published for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin).

 

Notwithstanding anything to the contrary in Section 10.5, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders of each
Class stating that such Required Lenders object to such amendment; provided
that, to the extent such written notice is received from the Required Lenders
within such time period, only the consent of the Required Lenders shall be
necessary to amend this Agreement to reflect an alternate rate of interest to
the Eurodollar Rate, and such other related changes to this Agreement as may be
applicable. Until an alternate rate of interest shall be determined in
accordance with this Section 2.18(b) (but, in the case of the circumstances
described in clause (ii) of the immediately preceding paragraph (b), only to the
extent the screen rate used by the Administrative Agent pursuant to clause
(a)(i) of the definition of “Eurodollar Rate” for such Interest Period is not
available or published at such time on a current basis), (x) any Funding Notice
or Conversion/Continuation Notice that requests the conversion of any Loan to,
or continuation of any Loan as, a Eurodollar Rate Loan shall be ineffective, and
(y) if any Funding Notice or Conversion/Continuation Notice requests a
Eurodollar Rate Loan, such Loan shall be made as or converted into a Base Rate
Loan; provided that, if such alternate rate of interest shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

 

71

--------------------------------------------------------------------------------

 

 

(c)     Illegality or Impracticability of Eurodollar Rate Loans. In the event
that on any date any Lender determines in good faith (which determination will
be final and conclusive and binding upon all parties hereto but will be made
only after consultation with the Borrower and the Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the Closing Date that materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, each such Lender will be an “Affected Lender” and it will on that
day give notice (by electronic notice or by telephone confirmed in writing) to
the Borrower and the Administrative Agent of such determination (which notice
the Administrative Agent will promptly transmit to each other Lender). If the
Administrative Agent receives a notice from any Lender pursuant to the preceding
sentence, then (A) the obligation of such Lender to make Loans as, or to convert
Loans to, Eurodollar Rate Loans will be suspended until such notice is withdrawn
by such Affected Lender, (B) to the extent such determination by the Affected
Lender relates to a Eurodollar Rate Loan then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, such Lender
makes such Loan as (or continue such Loan as or convert such Loan to, as the
case may be) a Base Rate Loan, (C) such Lender’s obligations to maintain its
outstanding Eurodollar Rate Loans (the “Affected Loans”) will be terminated at
the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (D) the Affected
Loans will automatically convert into Base Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan then being
requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Borrower will have the option, subject to
the provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written notice to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent will promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.18(c)
will affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.

 

(d)     Compensation for Breakage or Non-Commencement of Interest Periods. In
the event of (i) the payment or prepayment (voluntary or otherwise) of any
principal of any Eurodollar Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (ii)
the conversion of any Eurodollar Rate Loan other than on the last day of the
Interest Period applicable thereto, (iii) the failure to borrow, convert,
continue or prepay any Eurodollar Rate Loan on the date specified in any notice
delivered pursuant hereto or (iv) the assignment of any Eurodollar Rate Loan
earlier than the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.23, then, in any such event,
the Borrower will compensate each Lender for the actual loss, cost and expense
incurred by such Lender attributable to such event, excluding loss of
anticipated profits or margin and without giving to any applicable LIBOR
“floor.” A certificate of any Lender computing any amount or amounts that such
Lender is entitled to receive pursuant to this Section in reasonable detail will
be delivered to the Borrower and will be presumptively correct. The Borrower
will pay such Lender the amount shown as due on any such certificate within
thirty (30) days after receipt thereof.

 

72

--------------------------------------------------------------------------------

 

 

(e)     Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

 

2.19        Increased Costs; Capital Adequacy.

 

(a)     Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which will be controlling with respect to the matters covered
thereby), in the event that any Lender determines in good faith (which
determination will, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a Governmental
Authority, in each case that becomes effective after the Closing Date, or
compliance by such Lender with any guideline, request or directive issued or
made after the Closing Date by any central bank or other Governmental Authority:
(i) subjects such Lender (or its applicable Lending Office) to any additional
Tax (other than (x) Indemnified Taxes and (y) Excluded Taxes) with respect to
this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
Lending Office) of principal, interest, fees or any other amount payable
hereunder or thereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to Eurodollar Rate Loans that are reflected in the
definition of “Eurodollar Rate”); or (iii) imposes any other condition (other
than with respect to a Tax matter) on or affecting such Lender (or its
applicable Lending Office) or its obligations hereunder or the London interbank
market; and the result of any of the foregoing is to increase the cost to such
Lender of agreeing to make, making or maintaining Loans hereunder or to reduce
any amount received or receivable by such Lender (or its applicable Lending
Office) with respect thereto; then, in any such case, the Borrower will pay to
such Lender, within ten (10) Business Days of receipt of the statement referred
to in the next sentence, such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion may determine) as may be necessary to
compensate such Lender for any such increased cost or reduction in amounts
received or receivable hereunder. Such Lender will deliver to the Borrower (with
a copy to the Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(a), which statement will be conclusive and
binding upon all parties hereto absent manifest error.

 

73

--------------------------------------------------------------------------------

 

 

(b)     Capital Adequacy Adjustment. In the event that any Lender determines
that the adoption, effectiveness, phase-in or applicability after the Closing
Date of any law, rule or regulation (or any provision thereof) regarding capital
or liquidity requirements, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable Lending Office) or any entity controlling any
Lender with any guideline, request or directive regarding capital or liquidity
requirements (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the capital of such Lender or any entity
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Incremental Revolving Credit Commitments, if any, or participations
therein or other obligations hereunder with respect to the Loans to a level
below that which such Lender or such controlling entity could have achieved but
for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
entity with regard to capital or liquidity requirements), then from time to
time, within five (5) Business Days after receipt by the Borrower from such
Lender of the statement referred to in the next sentence, the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such controlling entity for such reduction. Such Lender will deliver to the
Borrower (with a copy to the Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.19(b), which statement will be conclusive and
binding upon all parties hereto absent manifest error.

 

(c)     Dodd-Frank; Basel III. Notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case in respect of this clause (ii)
pursuant to Basel III, will, in each case, be deemed to be a change in law,
treaty or governmental rule, regulation or order under subsection (a) above
and/or a change in law, rule or regulation (or any provision thereof) regarding
capital or liquidity requirements under subsection (b) above, as applicable,
regardless of the date enacted, adopted or issued.

 

(d)     Delay in Requests. The failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 2.19
will not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower will not be required to compensate a Lender pursuant
to the foregoing provisions of this Section 2.19 for any increased costs
incurred or reductions suffered more than one hundred and eighty (180) days
prior to the date that such Lender sends the Borrower written notice of such
Lender’s intention to claim compensation therefor; provided, further that if the
circumstance giving rise to such increased costs or reductions suffered is
retroactive, then the 180-day period referred to above will be extended to
include the period of retroactive effect thereof.

 

(e)     Most Favored Nations Limitation. A Lender shall only be entitled to
demand compensation pursuant to the foregoing provisions of this Section 2.19 if
such Lender is requesting compensation from borrowers similarly situated to the
Borrower under syndicated credit facilities comparable to those provided
hereunder.

 

2.20        Taxes; Withholding, etc.

 

(a)     Except as required by Law or otherwise provided in this Section 2.20,
each payment by any Credit Party under any Credit Document will be made without
deduction or withholding for any Taxes with respect thereto.

 

(b)     If any Taxes will be required by any Law to be deducted from or in
respect of any amount payable under any Credit Document to any Recipient (i) to
the extent such Taxes required to be deducted are Indemnified Taxes, such amount
will be increased as necessary to ensure that, after all required deductions for
Indemnified Taxes are made (including deductions for Indemnified Taxes
applicable to any increases to any amount under this Section 2.20(b)(i)), such
Recipient receives the amount it would have received had no such deductions for
Indemnified Taxes been made, (ii) the relevant Credit Party or the
Administrative Agent, as applicable, will make such deductions, (iii) the
relevant Credit Party or the Administrative Agent, as applicable, will timely
pay the full amount deducted to the relevant taxing authority or other authority
in accordance with applicable Law and (iv) within 30 days after any such payment
by a Credit Party is made, the relevant Credit Party will deliver to the
Administrative Agent an original or certified copy of a receipt evidencing such
payment or other evidence of payment reasonably satisfactory to the
Administrative Agent.

 

74

--------------------------------------------------------------------------------

 

 

(c)     In addition, the Credit Parties will timely pay to the relevant
Governmental Authority, in accordance with applicable law, any Other Taxes.
Within 30 days after the date of any payment of Other Taxes by any Credit Party
pursuant to this Section 2.20(c), the Borrower will deliver to the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof or other evidence of payment reasonably satisfactory to the
Administrative Agent.

 

(d)     Without duplication of Section 2.20(b) or Section 2.20(c), the Credit
Parties will jointly and severally indemnify and reimburse, within 30 days after
receipt of a written demand therefor (with copy to the Administrative Agent),
each Recipient for all Indemnified Taxes (including any Indemnified Taxes
imposed by any jurisdiction on amounts payable under this Section 2.20) imposed
on or with respect to any payment made by the Credit Parties hereunder, and any
reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally asserted. Any
Recipient claiming indemnity pursuant to this Section 2.20(d) will notify the
Credit Parties of the imposition of the relevant Indemnified Taxes as soon as
practicable after the Recipient becomes aware of such imposition. A certificate
of the Recipient (or of the Administrative Agent on behalf of such Recipient)
claiming any compensation under this clause (d), setting forth in reasonable
detail the amounts to be paid thereunder and delivered to the Borrower with copy
to the Administrative Agent, will be conclusive, binding and final for all
purposes, absent manifest error.

 

(e)     Without limiting Section 2.21, any Lender claiming any additional
amounts payable pursuant to this Section 2.20 will use its reasonable efforts
(consistent with its internal policies and Law) to change the jurisdiction of
its Lending Office if such a change would reduce any such additional amounts (or
any similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

 

(f)      

 

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document will
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, will deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(f)(ii)(1), Section 2.20(f)(ii)(2) and Section
2.20(f)(ii)(4) below) will not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

75

--------------------------------------------------------------------------------

 

 

(ii)     Without limiting the generality of the foregoing:

 

(1)        any U.S. Lender will deliver to the Borrower and the Administrative
Agent, on or prior to the date on which such Lender becomes a party to this
Agreement from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, executed originals of IRS Form W-9
(certifying that such U.S. Lender is exempt from U.S. federal backup withholding
tax);

 

(2)        Any Non-U.S. Lender will, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as will be requested by the recipient), on or prior to the date on which
such Non-U.S. Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

i)      in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document,
executed originals of IRS Form W-8BEN or W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

ii)      executed originals of IRS Form W-8ECI or W-8EXP;

 

iii)     in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, a “10-percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E; or

 

iv)      to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-2 or Exhibit F-3, IRS Form W-9 and/or other certification documents
from each beneficial owner, as applicable; provided that, if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;

 

76

--------------------------------------------------------------------------------

 

 

(3)     any Non-U.S. Lender will, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as will be requested by the recipient), on or prior to the date on which such
Non-U.S. Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(4)     if a payment made to a Recipient under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Recipient will deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section
2.20(f)(ii)(4), “FATCA” will include any amendments made to FATCA after the date
of this Agreement.

 

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it will update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)       Any Administrative Agent that (i) is a U.S. Person will deliver to the
Borrower, on or prior to the date on which it becomes a party to this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower),
duly completed copies of IRS Form W-9 certifying that such Administrative Agent
is exempt from U.S. federal backup withholding tax or (ii) is not a U.S. Person
will deliver to the Borrower, on or prior to the date on which it becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), duly completed copies of (A) IRS Form W-8IMY
evidencing its agreement with the Borrower to be treated as a U.S. Person and
(B) IRS Form W-8ECI, in each of case (A) and (B) establishing that the Borrower
can make payments to the Administrative Agent without deduction or withholding
of any Taxes imposed by the United States, including Taxes imposed under FATCA.
The Administrative Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it will
update such form or certification or promptly notify the Borrower in writing of
its legal inability to do so.

 

77

--------------------------------------------------------------------------------

 

 

(h)     If any Recipient determines in its sole discretion exercised in good
faith that it has received a refund (which for purposes of this paragraph shall
include a credit received in lieu of a refund) of any Taxes as to which it has
been indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to this Section 2.20), it will pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made or additional amounts paid under this Section 2.20 with respect to the
Taxes giving rise to such refund), net of all reasonable, documented,
out-of-pocket expenses of such Recipient and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). The Borrower, upon the request of such Recipient, will repay to such
Recipient the amount paid over pursuant to this Section 2.20(h) (plus any
penalties, interest or other charges properly imposed by the relevant
Governmental Authority) in the event that such Recipient is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (h), in no event will the Recipient be required to
pay any amount to a Credit Party pursuant to this paragraph (h) the payment of
which would place the Recipient in a less favorable net after-Tax position than
the Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph will not be construed to require any
Recipient to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Credit Party or any other
Person.

 

(i)     Each party’s obligations under this Section 2.20 will survive the
resignation or replacement of the Administrative Agent or any assignment of
right by, or the replacement of, a Recipient.

 

2.21       Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts (a) to make, fund or maintain its Credit Extensions, including any
Affected Loans, through another office of such Lender, or (b) to take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
funding or maintaining of such Commitments or Loans through such other office or
in accordance with such other measures, as the case may be, would not otherwise
adversely affect such Commitments or Loans or the interests of such Lender;
provided that such Lender will not be obligated to utilize such other office
pursuant to this Section 2.21 unless the Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above. A certificate as to the amount of any such expenses payable by
the Borrower pursuant to this Section 2.21 (setting forth in reasonable detail
the basis for requesting such amount) submitted by such Lender to the Borrower
(with a copy to the Administrative Agent) will be conclusive absent manifest
error.

 

2.22        [Reserved].

 

2.23        Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that:

 

(a)     (i) any Lender (an “Increased Cost Lender”) gives notice to the Borrower
that such Lender is an Affected Lender or that such Lender is entitled to
receive payments under Section 2.18, 2.19 or 2.20, (ii) the circumstances that
have caused such Lender to be an Affected Lender or that entitle such Lender to
receive such payments remain in effect, and (iii) such Lender fails to withdraw
such notice within five (5) Business Days after the Borrower’s request for such
withdrawal; or

 

78

--------------------------------------------------------------------------------

 

 

(b)     in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any of the provisions of a Credit Document as
contemplated by Section 10.5(b), the consent of Required Lenders with respect to
which has been obtained but the consent of one or more of such other Lenders
(each a “Non-Consenting Lender”) whose consent is required has not been
obtained;

 

then, with respect to each such Increased Cost Lender or Non-Consenting Lender
(the “Terminated Lender”), the Borrower may, by giving written notice to the
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign its outstanding Loans and its Incremental Revolving Credit
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and the
Borrower will pay the fees, if any, payable thereunder in connection with any
such assignment from an Increased Cost Lender or a Non-Consenting Lender;
provided that (1) on the date of such assignment, the Replacement Lender must
pay to a Terminated Lender an amount equal to the sum of (A) an amount equal to
the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section
2.11; (2) on the date of such assignment, the Borrower must pay any amounts
payable to such Terminated Lender pursuant to Section 2.11(a), 2.18(c), 2.19 or
2.20; and (3) in the event such Terminated Lender is a Non-Consenting Lender,
each Replacement Lender will consent, at the time of such assignment, to each
matter in respect of which such Terminated Lender was a Non-Consenting Lender.
Upon the assignment of all amounts owing to any Terminated Lender and the
termination or assignment of such Terminated Lender’s Incremental Revolving
Credit Commitments, if any, such Terminated Lender will no longer constitute a
“Lender” for purposes hereof; provided that any rights of such Terminated Lender
to indemnification hereunder will survive as to such Terminated Lender. Each
Lender agrees that if the Borrower exercises its option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender will, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6. In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one (1) Business
Day after receipt of such notice, each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power of attorney
will be coupled with an interest) to execute and deliver such documentation as
may be required to give effect to an assignment in accordance with Section 10.6
on behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by the Administrative Agent will be effective for
purposes of documenting an assignment pursuant to Section 10.6.

 

2.24        Incremental Facilities.

 

(a)     Notice. At any time and from time to time, on one or more occasions, the
Borrower may, by notice to the Administrative Agent, (i) increase the aggregate
principal amount of any outstanding tranche of Term Loans (other than Term C
Loans) or add one or more additional tranches of term loans under the Credit
Documents (the “Incremental Term Facilities” and the term loans made thereunder,
the “Incremental Term Loans”) or (ii) establish a tranche (or a new tranche) of
Incremental Revolving Credit Commitments on terms as agreed between the Borrower
and the Lenders providing such Incremental Revolving Credit Commitments (but
subject to the terms of this Section 2.24) and/or increase the aggregate
principal amount of Incremental Revolving Credit Commitments on the same terms
as any then-existing Incremental Revolving Credit Commitments (the “Incremental
Revolving Facilities” and the revolving loans and other extensions of credit
made thereunder, the “Incremental Revolving Loans”) (each such increase or
tranche pursuant to clauses (i) and (ii), an “Incremental Facility” and the
loans or other extensions of credit made thereunder, the “Incremental Loans”).

 

79

--------------------------------------------------------------------------------

 

 

(b)     Ranking. Incremental Facilities will (i) rank pari passu in right of
payment and security with the Initial Term B Loans and the Term C Loans (subject
to Section 8.2), (ii) be secured by the same Liens on the Collateral (with the
same ranking in priority) that secure the Term C Loans and the Initial Term B
Loans and (iii) benefit from the same Guaranties as the Term C Loans and the
Initial Term B Loans.

 

(c)     Size. On the date of each incurrence of Incremental Facilities, (A) the
aggregate principal amount of such Incremental Facilities (or relevant portion
thereof, if such Incremental Facilities includes a portion that will be incurred
under clause (B)) (together with any Incremental Equivalent Debt incurred on
such date in reliance on subclause (A) of clause (a) of the first proviso
appearing in the definition of “Incremental Equivalent Debt”) shall not exceed
an amount equal to the Incremental Ratio Amount or (B) the aggregate principal
amount of such Incremental Facilities (or relevant portion thereof, if such
Incremental Facilities includes a portion that will be incurred under clause
(A)), together with the aggregate principal amount of all other Incremental
Facilities incurred in reliance on this clause (B) (but without regard to the
immediately succeeding proviso) and all Incremental Equivalent Debt incurred in
reliance on subclause (B) of  clause (a) of the definition of “Incremental
Equivalent Debt”, shall not exceed an amount equal to the Incremental Fixed
Amount (it being understood that Incremental Facilities may be incurred under
either clause (A) or (B) as selected by the Borrower in its sole discretion,
including by designating any portion of the Incremental Facilities in excess of
an amount permitted to be incurred under clause (A) at the time of such
incurrence as incurred under clause (B)); provided, however, that in addition to
the foregoing, Incremental Revolving Facilities may be established, so long as
on the date of the establishment thereof, the aggregate principal amount of such
Incremental Revolving Facilities, together with the aggregate principal amount
of all other Incremental Revolving Facilities incurred in reliance on this
proviso, shall not exceed an amount equal to the Additional Incremental RCF
Basket Amount. Calculation of the Incremental Ratio Amount, if used, will be
made on Pro Forma Basis and, for purposes of the calculation thereof, all
Incremental Revolving Facilities incurred at the time of such calculation (other
than any Incremental Revolving Facilities incurred in reliance on the Additional
Incremental RCF Basket Amount) shall be deemed fully utilized. Each Incremental
Amendment executed in connection with an Incremental Facility will identify
whether all or any portion of such Incremental Facility is being incurred
pursuant to the Incremental Fixed Amount, the Incremental Ratio Amount or the
Additional Incremental RCF Basket Amount. For the avoidance of doubt, if the
Borrower incurs indebtedness under an Incremental Facility under the Incremental
Fixed Amount on the same date that it incurs indebtedness under the Incremental
Ratio Amount, then the First Lien Net Leverage Ratio or Total Net Leverage
Ratio, as applicable, will be calculated with respect to such incurrence under
the Incremental Ratio Amount without regard to any incurrence of indebtedness
under the Incremental Fixed Amount. Unless the Borrower elects otherwise, each
Incremental Facility will be deemed incurred first under the Incremental Ratio
Amount to the extent permitted, with the balance incurred under the Incremental
Fixed Amount. The Borrower may redesignate any indebtedness originally
designated as incurred under the Incremental Fixed Amount as having been
incurred under the Incremental Ratio Amount, so long as at the time of such
redesignation, the Borrower would be permitted to incur under the Incremental
Ratio Amount the aggregate principal amount of indebtedness being so
redesignated (for purposes of clarity, with any such redesignation having the
effect of increasing the Borrower’s ability to incur indebtedness under the
Incremental Fixed Amount as of the date of such redesignation by the amount of
indebtedness so redesignated). Each Incremental Facility will be in an integral
multiple of $1,000,000 and in an aggregate principal amount that is not less
than $5,000,000 (or such lesser minimum amount approved by the Administrative
Agent in its reasonable discretion); provided that such amount may be less than
such minimum amount or integral multiple amount if such amount represents all
the remaining availability under the limit set forth above.

 

80

--------------------------------------------------------------------------------

 

 

(d)      Incremental Lenders. Incremental Facilities may be provided by any
existing Lender (it being understood that no existing Lender will have an
obligation to make all or any portion of any Incremental Loan) or by any
Additional Lender on terms permitted by this Section 2.24; provided that the
Administrative Agent will have consented (in each case, such consent not to be
unreasonably withheld, conditioned or delayed) to any such Person’s providing
Incremental Facilities if such consent would be required under Section
10.6(c)(ii) for an assignment of Loans or Commitments to such Person.

 

(e)      Incremental Facility Amendments; Use of Proceeds. Each Incremental
Facility will become effective pursuant to an amendment (each, an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Credit Documents,
executed by the Borrower, each Person providing such Incremental Facility and
the Administrative Agent. Incremental Amendments may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable good faith
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.24, which shall include, without limitation, in the case of an
Incremental Revolving Facility, amendments to add customary revolving credit
facility conditions and provisions relating to letters of credit, swingline
facilities and defaulting Lenders, letter of credit fees, commitment fees,
financial maintenance covenants (which may exclusively benefit Lenders with
Incremental Revolving Loan Exposure), customary prepayment and repayment
provisions and voting and events of default provisions relating to financial
maintenance covenants that solely benefit Lenders with Incremental Revolving
Loan Exposure, in each case, without the consent of any Term Lender. An
Incremental Amendment may, at the election of the Borrower, effect such
amendments as may be reasonably necessary or advisable so that such Incremental
Term Loans and the applicable existing Term Loans form the same Class of Term
Loans or so that such Incremental Term Loans are fungible with other outstanding
Term Loans, including by (i) extending or adding “call protection” to any
applicable existing tranche of Term Loans, including amendments to Section
2.11(a), and (ii) amending the schedule of amortization payments relating to any
applicable existing tranche of Term Loans, including amendments to Section
2.12(a) (provided that any such amendment will not decrease any amortization
payment to any Lender that would have otherwise been payable to such Lender
immediately prior to the effectiveness of the applicable Incremental Amendment);
provided that such amendments are not adverse to the existing Term Lenders (as
determined in good faith by the Borrower). Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Amendment, this Agreement
and the other Credit Documents, as applicable, will be amended to the extent
necessary to reflect the existence and terms of the Incremental Facility and the
Incremental Loans evidenced thereby. This Section 2.24 will supersede any
provisions in Section 2.17 or 10.5 to the contrary. The Borrower may use the
proceeds of the Incremental Loans for working capital and other general
corporate purposes, including the financing of Permitted Acquisitions and other
Investments and any other purpose not prohibited by this Agreement.

 

(f)       Conditions. The availability of Incremental Facilities under this
Agreement will be subject solely to the following conditions:

 

(i)     no Default or Event of Default (other than with respect to a Limited
Condition Acquisition, which shall be subject only to the absence of an Event of
Default pursuant to Section 8.1(a), (f) or (g)) will have occurred and be
continuing on the date such Incremental Loans are incurred or would occur
immediately after giving effect thereto, subject to Section 1.5; and

 

81

--------------------------------------------------------------------------------

 

 

(ii)     the representations and warranties in the Credit Documents will be true
and correct in all material respects (except for representations and warranties
that are already qualified by materiality, which representations and warranties
will be true and correct in all respects) immediately prior to, and immediately
after giving effect to, the incurrence of such Incremental Facility (except to
the extent that such representation or warranty expressly relates to an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) as of such earlier date); provided that if such Incremental
Facility is being provided in connection with a Limited Condition Acquisition,
the condition set forth in this clause (ii) may, if agreed by the lenders
providing such Incremental Facility, be satisfied with (x) the accuracy of
customary “specified representations” and “acquisition agreement
representations” and (y) such other limitations or exceptions to representations
and warranties as may be agreed by the lenders providing such Incremental
Facility.

 

(g)       Terms. Each Incremental Amendment will set forth the amount and terms
of the relevant Incremental Facility. The other terms of each tranche of
Incremental Term Loans will be as agreed between the Borrower and the Persons
providing such Incremental Term Loans; provided that:

 

(i)       the final stated maturity date of such Incremental Term Loans will be
no earlier than the Latest Term Loan Maturity Date of any Class of
then-outstanding Term Loans;

 

(ii)      the Weighted Average Life to Maturity of such Incremental Term Loans
will be no shorter than the longest remaining Weighted Average Life to Maturity
of any then-outstanding Class of Term Loans;

 

(iii)     any such Incremental Term Loans may participate on a pro rata basis, a
less than pro rata basis or a greater than pro rata basis (but not greater than
a pro rata basis as compared to any earlier or equivalent maturing Class of Term
Loans (other than pursuant to a refinancing)) in any mandatory repayments or
prepayments of any other Term Loans (other than Term C Loans); and

 

(iv)     the other terms applicable to such Incremental Term Loans are
substantially identical to, or either (A) (taken as a whole as determined by the
Borrower in good faith) not materially more restrictive to the Borrower and its
Subsidiaries than those applicable to any then-outstanding Class of Term Loans
(other than Term C Loans) or (B) if the requirements in clause (A) are not
satisfied, are reasonably satisfactory to the Administrative Agent; provided
that this clause (iv) will not apply to (1) interest rates, fees, funding
discounts and other pricing terms, (2) redemption, prepayment or other premiums,
(3) optional prepayment terms, and (4) covenants and other terms, in each case
that are (i) applied to the Term Loans existing at the time of incurrence of
such Incremental Term Facility (so that existing Lenders also receive the
benefit of such provisions) and/or (ii) applicable only to periods after the
Latest Term Loan Maturity Date at the time of incurrence of such Indebtedness;
provided, further, a certificate of the Borrower delivered to the Administrative
Agent stating that the Borrower has reasonably determined in good faith that the
terms and conditions satisfy the foregoing requirement in clause (A) shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement in clause (A); provided, further that, in each case, the operational
and agency provisions contained in such documentation are reasonably
satisfactory to the Administrative Agent.

 

82

--------------------------------------------------------------------------------

 

 

(h)     Pricing. The interest rate, fees, and original issue discount for any
Incremental Term Loans will be as determined by the Borrower and the Persons
providing such Incremental Term Loans; provided that the MFN Adjustment will
apply to any Incremental Term Loans that constitute MFN Eligible Debt.

 

2.25        Discounted Prepayments.

 

(a)     Generally. Notwithstanding anything in any Credit Document to the
contrary, so long as (i) no Default or Event of Default has occurred and is
continuing on both the date a Discounted Prepayment Notice (as defined below) is
delivered to the Administrative Agent and Lenders and the date a Discounted
Prepayment (as defined below) is made (both before and after giving effect
thereto), (ii) all parties to such transaction render a Big Boy Letter and (iii)
no proceeds of Incremental Revolving Loans are used to make any such Discounted
Prepayment, the Borrower or other Credit Party (in such capacity, the
“Discounted Prepayment Offeror”) will be permitted to (x) offer to make
voluntary prepayments of the Term Loans (other than Term C Loans) from
internally generated funds and/or with the proceeds of any contribution to the
common equity capital of the Discounted Prepayment Offeror (each, a “Discounted
Prepayment”) on one or more occasions pursuant to the provisions of this Section
2.25, and (y) make such Discounted Prepayment on one or more occasions pursuant
to the provisions of this Section 2.25 (it being understood that no Lender will
have an obligation to accept a Discounted Prepayment). As used herein, “Big Boy
Letter” means a letter from a Lender acknowledging that (1) the Borrower may
have information regarding the Borrower and the Subsidiaries, their ability to
perform the Obligations or any other material information that has not
previously been disclosed to the Administrative Agent and the Lenders (“Excluded
Information”), (2) the Excluded Information may not be available to such Lender,
(3) such Lender has independently and without reliance on any other party made
its own analysis and determined to assign Term Loans to the Borrower pursuant to
this Section 2.25 notwithstanding its lack of knowledge of the Excluded
Information and (4) such Lender waives and releases any claims it may have
against the Administrative Agent, the Borrower and the Subsidiaries with respect
to the nondisclosure of the Excluded Information; or otherwise in form and
substance reasonably satisfactory to the Administrative Agent, the Borrower and
assigning such Lender

 

(b)     Procedures. In connection with any Discounted Prepayment, the Discounted
Prepayment Offeror will notify the Administrative Agent in writing (the
“Discounted Prepayment Notice”) that the Discounted Prepayment Offeror desires
to prepay the Term Loans on a specified Business Day, in a maximum aggregate
amount (which amount will be not less than $1,000,000 and whole increments of
$100,000 in excess thereof) (the “Discounted Prepayment Amount”) at a discount
to par (which will be expressed as a range of percentages of par of the
principal amount of the Term Loans (other than Term C Loans)) specified by the
Discounted Prepayment Offeror with respect to each Discounted Prepayment (the
“Discount Price Range”); provided that (i) such notice will be received by the
Administrative Agent and Lenders no earlier than 15 Business Days and no later
than 5 Business Days prior to the proposed date by which Lenders are required to
respond to the Discounted Prepayment Notice if they desire to participate (the
“Discounted Prepayment Response Date”) and (ii) at the Discounted Prepayment
Offeror’s discretion, the offer in any such notice will be made to all Lenders
holding Term Loans (other than Term C Loans) (it being understood that different
Discount Price Ranges may be offered with respect to different Classes of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.25). The Administrative Agent will
promptly provide each Lender of the applicable Classes a copy of such Discounted
Prepayment Notice. In connection with a Discounted Prepayment, each Lender
holding the Term Loans of the applicable Classes will be entitled to specify to
the Administrative Agent a discount to par (which will be expressed as a price
equal to a percentage of par of the principal amount of the Term Loans held by
such Lender, the “Acceptable Discount Price”) within the Discount Price Range
for a principal amount (subject to rounding requirements specified by the
Administrative Agent) of the Term Loans of the applicable Class held by such
Lender at which such Lender is willing to accept such Discounted Prepayment.
Each response by a Lender to a Discounted Prepayment Notice (x) will be due no
later than 5:00 p.m. (New York City time) on the Discounted Prepayment Response
Date, (y) to the extent not timely received by the Administrative Agent will be
disregarded and such Lender will be deemed to have declined the Discounted
Prepayment offer and (z) to the extent timely received by the Administrative
Agent will be irrevocable. The Administrative Agent will provide the Discounted
Prepayment Offeror with a summary of all tenders by Lenders in response to the
Discounted Prepayment Notice and, based on the Acceptable Discount Prices and
principal amounts of the Term Loans of the applicable Classes specified by
Lenders, the Administrative Agent, in consultation with the Discounted
Prepayment Offeror, will determine the applicable discount price (the
“Applicable Discount Price”) for the applicable Discounted Prepayment of all
Term Loans to be prepaid in such Discounted Prepayment, which will be the lower
of (i) the lowest Acceptable Discount Price at which the Discounted Prepayment
Offeror can complete the Discounted Prepayment for 100% of the Discounted
Prepayment Amount and (ii) if the Lenders’ response is such that the Discounted
Prepayment could not be completed for 100% of the Discounted Prepayment Amount,
the highest Acceptable Discount Price specified by the Lenders that is within
the Discount Price Range specified by the Discounted Prepayment Offeror. The
Discounted Prepayment Offeror will have the right, by written notice to the
Administrative Agent, to revoke in full (but not in part) its offer to make a
Discounted Prepayment and rescind any Discounted Prepayment Notice therefor at
its discretion at any time on or prior to the applicable Discounted Prepayment
Response Date (and if such offer is revoked or notice rescinded, any failure by
the Discounted Prepayment Offeror to make a prepayment to a Lender, as
applicable, pursuant to this Section will not constitute a Default or Event of
Default under Section 8.1 or otherwise).

 

83

--------------------------------------------------------------------------------

 

 

(c)     Prepayments; Application. The Discounted Prepayment Offeror will prepay
the Term Loans of the applicable Classes (or the respective portion thereof)
accepted by Lenders at the Acceptable Discount Prices specified by each such
Lender that are equal to or less than (expressed as a percentage of par of the
principal amount of such Term Loans) the Applicable Discount Price (“Qualifying
Term Loans”) at the Applicable Discount Price; provided that if the aggregate
proceeds required to prepay Qualifying Term Loans (disregarding any interest
payable under this Section 2.25) would exceed the Discounted Prepayment Amount
for such Discounted Prepayment, the Discounted Prepayment Offeror will prepay
such Qualifying Term Loans at the Applicable Discount Price ratably based on the
respective principal amounts of such Qualifying Term Loans (subject to rounding
requirements specified by the Administrative Agent). The portion of the Term
Loans prepaid by the Discounted Prepayment Offeror pursuant to this Section 2.25
will be accompanied by payment of accrued and unpaid interest on the par
principal amount so prepaid to, but not including, the date of prepayment. The
par principal amount of the Term Loans prepaid pursuant to this Section 2.25
will be applied to reduce the remaining installments of Term Loans pro rata
against all such scheduled installments (including, for the avoidance of doubt,
the amount of scheduled installments owing to Lenders not prepaid pursuant to
this Section 2.25). The Administrative Agent will notify the Discounted
Prepayment Offeror and the Lenders that received the Discounted Prepayment
Notice of the results of the offer promptly after completion of the
determinations referred to above, and the Discounted Prepayment Offeror will
make the Discounted Prepayment no later than 3 Business Days after receipt of
such notice. The par principal amount of the Term Loans prepaid pursuant to this
Section 2.25 will be deemed immediately cancelled upon payment of the applicable
Discounted Prepayment.

 

(d)     Lender Consent. The Lenders hereby consent to the transactions described
in this Section 2.25 and waive (i) the requirements of Section 2.17 or any other
requirement to the extent it would require that the Discounted Prepayment be
made in respect of the Lenders’ Pro Rata Share of the Term Loans or with respect
to all Classes of Term Loans, and (ii) the requirements of any provision of this
Agreement or any other Credit Document that might otherwise result in a Default
or Event of Default as a result of a Discounted Prepayment.

 

84

--------------------------------------------------------------------------------

 

 

(e)     Miscellaneous. Each Discounted Prepayment will be consummated pursuant
to procedures (including as to timing, rounding and minimum amounts, type and
Interest Periods of accepted Term Loans, conditions for terminating a Discounted
Prepayment or rescinding an acceptance of prepayment, forms of other notices
(including notices of offer and acceptance) by the Discounted Prepayment Offeror
and Lenders and determination of Applicable Discount Price) established by the
Administrative Agent acting in its reasonable discretion in consultation with
the Discounted Prepayment Offeror. The making of a Discounted Prepayment will be
deemed to be a representation and warranty by the Borrower that all conditions
precedent to such Discounted Prepayment set forth in this Section 2.25 were
satisfied in all respects.

 

2.26        Credit Agreement Refinancing Indebtedness; Refinancing Amendments.

 

(a)     Refinancing Term Loans. At any time after the Closing Date, the Borrower
may obtain (i) from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in the form of Refinancing Term Loans or Refinancing
Term Commitments, in each case pursuant to a Refinancing Amendment, or (ii) from
any bank, other financial institution or institutional investor that agrees to
provide any portion of any Credit Agreement Refinancing Indebtedness in any
other form, such other Credit Agreement Refinancing Indebtedness, in each case
to refinance (and to reduce on a dollar-for-dollar or greater basis) all or any
portion of the Term Loans (other than Term C Loans) then outstanding under this
Agreement.

 

(b)     Refinancing Amendments. The effectiveness of any Refinancing Amendment
will be subject only to the satisfaction on the date thereof of such of the
conditions set forth in Sections 3.1 and 3.2 as may be requested by the
providers of applicable Refinancing Term Loans. The Administrative Agent will
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement will be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Refinancing Term Loans incurred pursuant thereto (including any amendments
necessary to treat the Term Loans subject thereto as Refinancing Term Loans).

 

(c)     Required Consents. Any Refinancing Amendment may, without the consent of
any Person other than the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed), the Borrower and the Persons
providing the applicable Refinancing Term Loans, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.26. This Section 2.26 supersedes any provisions
in Section 10.5 to the contrary.

 

(d)     Providers of Refinancing Term Loans. Refinancing Term Loans may be
provided by any existing Lender (it being understood that no existing Lender
will have an obligation to make all or any portion of any Refinancing Term Loan)
or by any Additional Lender on terms permitted by this Section 2.26; provided
that the Administrative Agent will have consented (in each case, such consent
not to be unreasonably withheld, conditioned or delayed) to any such Person’s
providing Refinancing Term Loans or Refinancing Term Commitments if such consent
would be required under Section 10.6(c), respectively, for an assignment of Term
Loans or Term Loan Commitments to such Person.

 

85

--------------------------------------------------------------------------------

 

 

Section 3.                 CONDITIONS PRECEDENT

 

3.1         Closing Date. The obligation of the Lenders on the Closing Date to
fund the Initial Term B Loans and the Term C Loans on the Closing Date
(collectively, the “Initial Credit Extension”) is subject to the satisfaction,
or waiver by the Administrative Agent, of only the following conditions on or
before the Closing Date:

 

(a)       Credit Documents. The Administrative Agent will have received a copy
of each of the following Credit Documents, in each case where applicable,
executed and delivered by the Borrower and each Guarantor Subsidiary party
thereto: (A) this Agreement; (B) the Pledge and Security Agreement; (C) each of
the Term Loan Notes (if such Term Loan Notes have been requested at least three
(3) Business Days prior to the date the funding of the Initial Credit Extension
would otherwise occur); and (D) the Perfection Certificate.

 

(b)       Organizational Documents; Incumbency; Resolutions; Good Standing
Certificates. The Administrative Agent will have received a customary
secretary’s certificate from the Borrower and each Guarantor Subsidiary
appending:

 

(i)     Organizational Documents. A copy of each Organizational Document of the
Borrower and each Guarantor Subsidiary and, to the extent applicable, certified
as of a recent date by the appropriate governmental official, each dated the
Closing Date or a recent date prior thereto.

 

(ii)     Incumbency Certificate. A signature and incumbency certificate of the
officers or other authorized representatives of the Borrower and each Guarantor
Subsidiary executing the Credit Documents referenced in Section 3.1(a).

 

(iii)     Resolutions. Resolutions of the board of directors or similar
governing body of the Borrower and each Guarantor Subsidiary approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary (or any other officer with an equivalent
role) as being in full force and effect without modification or amendment.

 

(iv)     Good Standing Certificates. A good standing certificate from the
applicable Governmental Authority of the jurisdiction of incorporation,
organization or formation of the Borrower and each Guarantor Subsidiary.

 

(c)       [Reserved].

 

(d)       Funding Notice. The Administrative Agent will have received a fully
executed and delivered Funding Notice as required pursuant to Section 2.1;
provided that all certifications made under such Funding Notice will be made (or
deemed made) as of the Closing Date.

 

(e)       Closing Date Certificate and Attachments. The Administrative Agent
will have received an executed Closing Date Certificate, together with all
attachments thereto, certifying to the satisfaction of the conditions set forth
in Sections 3.1(f), 3.1(g) and 3.1(j).

 

86

--------------------------------------------------------------------------------

 

 

(f)       Acquisition. The Acquisition will have been consummated substantially
concurrently with the Initial Credit Extension in accordance with the terms and
conditions of the Merger Agreement without any waiver, amendment or modification
thereof, in each case, that is materially adverse to the Lenders unless
consented to in writing by the Administrative Agent and the Lead Arranger (such
consents not to be unreasonably withheld or delayed); it being understood and
agreed that any alteration, change, supplement, amendment, modification, waiver
or consent (a) that decreases the purchase price in respect of the Acquisition
shall not be deemed to be adverse to the interests of the Lenders in any
material respect, so long as any such decrease is allocated on a
dollar-for-dollar basis to reduce (i) first, the aggregate principal amount of
the Initial Term B Loans and (ii) thereafter, the aggregate principal amount of
the Term C Loans and (b) that results in any increase in the purchase price in
respect of the Acquisition shall not be deemed to be adverse to the interests of
the Lenders in any material respect, so long as such increase is funded solely
by an issuance of common equity interests of, or unrestricted cash on hand of,
the Borrower.

 

(g)       Specified Representations and Merger Agreement Representations. Each
of (x) the Specified Representations and (y) the Merger Agreement
Representations will be true and correct in all material respects on and as of
the Closing Date (or, if qualified by materiality, true and correct in all
respects).

 

(h)       [Reserved].

  

(i)       Financial Statements. The Administrative Agent and the Lenders will
have received (i) the audited consolidated balance sheets and related statements
of income and cash flows of each of the Borrower and the Acquired Business for
the Fiscal Years ended December 26, 2015, December 31, 2016 and December 30,
2017, with respect to the Borrower, and ended July 31, 2015, July 31, 2016 and
July 31, 2017, with respect to the Acquired Business; (ii) the unaudited
consolidated balance sheets and related statements of income and cash flows of
the Borrower and the Acquired Business for the Fiscal Quarters ended June 30,
2018 and March 31, 2018, with respect to the Borrower, and ended April 30, 2018,
January 31, 2018 and October 31, 2017, with respect to the Acquired Business;
and (iii) a pro forma consolidated balance sheet for the Borrower and its
Subsidiaries (including the Acquired Business) and a pro forma consolidated
statement of comprehensive income (loss) for the Borrower and its Subsidiaries
as of and for the twelve-month period ending June 30, 2018, prepared after
giving effect to the Transactions as if the Transactions had occurred at the
beginning of such period, which need not be prepared in compliance with
Regulation S-X of the Securities Act, or include adjustments for purchase
accounting.

 

(j)       No Material Adverse Effect No event, occurrence, revelation or
development of a state of circumstances or facts, which individually or in the
aggregate has had or would reasonably be expected to have a Company Material
Adverse Effect, has occurred.

 

(k)       Solvency. The Administrative Agent will have received a solvency
certificate in the form attached as Exhibit D from the chief financial officer
or other officer with reasonably equivalent duties of the Borrower certifying to
the solvency of the Borrower and the Subsidiaries on a consolidated basis after
giving effect to the Transactions.

 

(l)       Existing Indebtedness. On the Closing Date, after giving effect to the
Transactions, the Borrower and its Subsidiaries shall have no outstanding third
party Indebtedness for borrowed money, other than Indebtedness permitted
pursuant to Sections 6.1(a) and (c), working capital Indebtedness in an amount
not to exceed $10,000,000, purchase money Indebtedness and Capital Lease
obligations incurred in the ordinary course of business and such other
Indebtedness as agreed by the Lead Arranger.

 

87

--------------------------------------------------------------------------------

 

 

(m)       Personal Property Collateral. The Collateral Agent will have received
(or arrangements shall have been made for the execution, delivery and filing of
the following substantially concurrently with the consummation of the
Transactions):

 

(i)     Deliverables, Etc. In connection with the pledge of Capital Stock held
by the Credit Parties, and the pledge of Indebtedness owing to the Credit
Parties, in each case to the extent required under the Pledge and Security
Agreement, the Borrower and each applicable Guarantor Subsidiary will deliver,
or cause to be delivered, to the Collateral Agent, to the extent required under
the Pledge and Security Agreement, an original stock certificate or other
instruments representing such pledged Capital Stock or Indebtedness, together
with customary blank stock or other equity transfer powers and instruments of
transfer and irrevocable powers duly executed in blank.

 

(ii)     UCC financing statements in appropriate form for filing under the UCC,
documents suitable for filing with the United States Patent and Trademark Office
and United States Copyright Office, and all other documents and instruments
necessary to establish and perfect under the laws of the United States the
Collateral Agent’s first priority Lien in the Collateral other than foreign
Intellectual Property (subject to Permitted Liens), in each case, executed and
delivered (if applicable, in proper form for filing) by the Borrower and the
Guarantors;

 

provided that, to the extent any Liens on the Collateral that are required
hereunder or the other Credit Documents have not attached or are not perfected
on the Closing Date (other than to the extent that a Lien on such Collateral may
be perfected by (A) the filing of a financing statement under the UCC or (B) the
delivery of certificated securities representing equity of direct wholly-owned
material domestic subsidiaries of the Borrower (other than any subsidiaries of
the Acquired Business, which will, to the extent the Borrower has used
commercially reasonable efforts to obtain such certificated securities, only be
required to be delivered on the Closing Date to the extent received from the
holders thereof prior to the Closing Date)) after use of commercially reasonable
efforts to do so, such attachment or perfection will not constitute a condition
precedent to the borrowing on the Closing Date, but will be required in
accordance with Section 5.17.

 

(n)     Opinions of Counsel to Credit Parties. The Administrative Agent and its
counsel will have received copies of (and each Credit Party hereby instructs
such counsel to deliver such opinions to the Administrative Agent and the
Lenders) customary legal opinions, each dated as of the Closing Date, of Cleary
Gottlieb Steen & Hamilton LLP, Young Conaway Stargatt & Taylor, LLP and DLA
Piper LLP, special counsel to the Borrower, with respect to the Borrower and
each Guarantor Subsidiary.

 

(o)     Fees and Expenses. All reasonable and documented costs, fees, expenses
(including, without limitation, legal fees and expenses) and other compensation
payable to the Lead Arranger, Administrative Agent and the Lenders will have
been paid (or will concurrently be paid) to the extent then due and owing on the
Closing Date; provided that an invoice of such expenses will have been presented
no less than three (3) Business Days prior to the Closing Date.

 

(p)     “Know-Your-Customer”. The Administrative Agent will have received all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations (including the PATRIOT Act) at least three (3) Business Days prior
to the Closing Date, to the extent requested in writing from the Borrower at
least ten (10) days prior to the Closing Date. At least three (3) days prior to
the Closing Date, the Borrower and any Guarantor Subsidiary that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall deliver
a Beneficial Ownership Certification in relation to the Borrower and any such
Guarantor Subsidiary.

 

88

--------------------------------------------------------------------------------

 

 

(q)     Upfront Fee. The Borrower shall have paid each Lender an upfront fee
equal to 0.50% of its Initial Term B Loan Commitment on the Closing Date (as in
effect immediately before giving effect to the termination thereof pursuant to
Section 2.1(a)), with such payment to be earned by, and payable to, each such
Lender on the Closing Date.

 

For purposes of determining compliance with the conditions specified in this
Section 3.1, (i) each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto and (ii) transactions occurring (or to occur)
on the Closing Date in accordance with, and as expressly set forth in, the funds
flow memorandum delivered to (and approved by) the Administrative Agent shall be
deemed to occur and have occurred substantially simultaneously with the Initial
Credit Extension.

 

3.2        Conditions to Each Credit Extension After the Closing Date.

 

(a)       Conditions Precedent. Except (x) in connection with the Initial Credit
Extension and (y) as may be limited in respect of certain conditions precedent
as set forth in Section 2.24(f) with respect to Incremental Term Loans or in
Section 1.5 with respect to any Limited Condition Acquisition, the obligation of
each Lender to make any Loan on any Credit Date, are subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:

 

(i)      Notice. The Administrative Agent will have received a fully executed
and delivered Funding Notice or Application, as the case may be;

 

(ii)     Representations and Warranties. As of such Credit Date, the
representations and warranties contained herein and in the other Credit
Documents will be true and correct in all material respects (except for those
representations and warranties that are conditioned by materiality, which will
be true and correct in all respects) both immediately before and after such
Credit Extension on and as of that Credit Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties will have been true and correct in all material respects (except for
those representations and warranties that are conditioned by materiality, which
will have been true and correct in all respects) on and as of such earlier date;
and

 

(iii)     No Default or Event of Default. Both immediately before and after the
Credit Extension on such Credit Date, no Default or an Event of Default shall
have occurred and be continuing.

 

(b)       Notices. Any Notice will be executed by an Authorized Officer in a
writing delivered to the Administrative Agent. The Administrative Agent or any
Lender will not have any obligation to verify the veracity of any such notice
referred to above nor will the Administrative Agent or any Lender incur any
liability to the Borrower in acting upon any notice referred to above that the
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other Person authorized on behalf of the Borrower. Each
delivery of a Notice will constitute a representation and warranty that as of
the date of any Credit Extension (both immediately before and immediately after
such Credit Extension) the conditions contained in Section 3.2 have been
satisfied.

 

89

--------------------------------------------------------------------------------

 

 

Section 4.               REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders and each Agent to enter into this Agreement and
to make each Credit Extension to be made thereby, each Credit Party represents
and warrants to the Lenders and the Agents, on the Closing Date and on each
Credit Date, that the following statements are true and correct:

 

4.1          Organization; Requisite Power and Authority; Qualification. The
Borrower and each Subsidiary (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization which, as of the
Closing Date, is identified in Schedule 4.10(b), (b) has all requisite
organizational power and authority to (i) own and operate its properties, to
lease the property it operates as lessee, and to carry on its business as now
conducted and as proposed to be conducted, (ii) to enter into the Credit
Documents to which it is a party and (iii) to carry out the transactions
contemplated hereby and thereby, and (c) is qualified to do business and in good
standing as a foreign entity in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where (i) such Person is organized, (ii) there is no requirement
to be so registered, or (iii) the failure to be so qualified or in good standing
has not had, and would not be reasonably expected to have, a Material Adverse
Effect.

 

4.2          Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

 

4.3          No Conflict; Government Consents.

 

(a)     No Conflict with Organizational Documents, Law or Contractual
Obligations; No Creation of Liens. The execution, delivery and performance by
each Credit Party of the Credit Documents to which it is a party and the
consummation of the transactions contemplated by the Credit Documents do not and
will not (i)(1) violate any of the Organizational Documents of such Credit Party
or (2) otherwise require any approval of any stockholder, member or partner of
such Credit Party, except for such approvals or consents which have been
obtained or made prior to the Closing Date; (ii) violate any provision of any
law, rule, regulation, order, judgment or decree of any Governmental Authority
applicable to or otherwise binding on such Credit Party, except to the extent
such violation would not reasonably be expected to have a Material Adverse
Effect; (iii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under, or otherwise require any
approval or consent of any Person under, (x) any Contractual Obligation of such
Credit Party, except to the extent such conflict, breach or default would not
reasonably be expected to have a Material Adverse Effect, or (y) any Material
Indebtedness, and in each case, except for such approvals or consents which have
been obtained or made; or (iv) result in or require the creation or imposition
of any Lien upon any of the properties or assets of such Credit Party (other
than any Liens created under any of the Credit Documents in favor of the
Collateral Agent, on behalf of the Secured Parties, and Permitted Liens).

 

(b)     Governmental Consents. The execution, delivery and performance by each
Credit Party of the Credit Documents to which it is party and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent, license, permit or approval of, or
notice to, or other action to, with or by, any Governmental Authority, except
for (x) such filings and recordings with respect to the Collateral made as of
the Closing Date or made or to be made in accordance with Sections 5.10, 5.12
and 5.17, (y) such as have been obtained or made and are (or will so be) in full
force and effect on the Closing Date and (z) those the failure to obtain or make
which, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

90

--------------------------------------------------------------------------------

 

 

4.4        Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by general equitable principles, regardless of
whether considered in a proceeding in equity or at law and principles of good
faith and fair dealing.

 

4.5        Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP applied on a consistent basis throughout
the periods covered thereby, except as may be indicated in the notes thereto,
and fairly present, in all material respects, the financial position, on a
consolidated basis, of the Persons described in such financial statements as at
the respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments.

 

4.6        [Reserved].

 

4.7        No Material Adverse Effect. Since December 30, 2017, no event or
change has occurred that has caused or would reasonably be expected to cause,
either in any case or in the aggregate, a Material Adverse Effect.

 

4.8        Adverse Proceedings. There are no Adverse Proceedings, individually
or in the aggregate, that would reasonably be expected to have a Material
Adverse Effect. None of the Borrower or the Subsidiaries is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

4.9        Payment of Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Borrower and the Subsidiaries have timely filed (or obtained valid extensions)
with the appropriate United States federal, state, local and foreign taxing
authorities all tax returns and reports that were required to be filed and have
timely paid all Taxes owed by them, except those that are being contested in
good faith by appropriate proceedings, so long as adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP therefor.

 

4.10        Ownership of Material Property.

 

(a)     Generally. The Borrower and its Subsidiaries have (i) good, valid and
legal fee simple title to (in the case of fee interests in real property), (ii)
valid leasehold interests in (in the case of leasehold interests in real or
tangible personal property) and (iii) good title, valid leasehold interests in,
licenses of, or other rights with respect to (in the case of all other tangible
personal property), all of their respective properties and material assets
necessary in the ordinary conduct of the Business (as of the Closing Date, as
reflected in the Historical Financial Statements and, from time to time after
the Closing Date, as reflected in the most recent financial statements delivered
pursuant to Section 5.1(a) or (b)), in each case, to the extent necessary to not
materially interfere with its ability to conduct the Business or utilize such
assets for their intended purposes as of the date of such financial statements,
except (x) for assets disposed of since the balance sheet date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.8 and (y) as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. Except as permitted by this
Agreement or as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, all such properties and assets are free
and clear of Liens, except for Permitted Liens.

 

91

--------------------------------------------------------------------------------

 

 

(b)     Capital Stock and Subsidiaries The Capital Stock of the Borrower and
each Subsidiary has been duly authorized and validly issued in compliance with
all applicable federal, state and other Laws and is fully paid and
non-assessable (except to the extent such concepts are not applicable under the
applicable Law of such Subsidiary’s jurisdiction of formation). Except as set
forth on Schedule 4.10(b), as of the Closing Date, there is no existing option,
warrant, call, right, commitment or other agreement (including preemptive
rights) to which the Borrower or any Subsidiary is a party requiring, and there
is no membership interest or other Capital Stock of the Borrower or any
Subsidiary outstanding which upon conversion or exchange would require, the
issuance by the Borrower or any Subsidiary of any additional membership
interests or other Capital Stock of the Borrower or any Subsidiary or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of the
Borrower or any Subsidiary.

 

(c)     Intellectual Property. The Borrower and the Subsidiaries own, license,
or otherwise have the right to use all Intellectual Property that is used in or
otherwise necessary for the operation of their respective Business substantially
as currently conducted, except where the failure of the foregoing would not
reasonably be expected to have a Material Adverse Effect. The operation of the
Business by the Borrower and the Subsidiaries does not infringe upon,
misappropriate, violate or otherwise conflict with the material Intellectual
Property of any third party, except, in each case, as would not reasonably be
expected to have a Material Adverse Effect.

 

4.11        Environmental Matters. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:

 

(a)     neither the Borrower nor any of its Subsidiaries nor any of their
respective Facilities or operations are subject to any Environmental Claim, or
any Environmental Liability;

 

(b)     there are and, to the knowledge of any Executive Officer of the
Borrower, have been, no conditions or occurrences which could reasonably be
expected to form an Environmental Claim against the Borrower or any Subsidiary
or give rise to any Environmental Liabilities of the Borrower or any Subsidiary;
and

 

(c)     the Borrower, each Subsidiary and their respective Facilities and
operations are in compliance with applicable Environmental Laws, including
obtaining, maintaining and complying with the terms of any Governmental
Authorizations required under any applicable Environmental Law.

 

4.12        Governmental Regulation. None of the Credit Parties is required to
register as an “investment company” under the Investment Company Act of 1940, as
amended.

 

4.13        Margin Stock. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of any Credit Extension made to or for the benefit of any
Credit Party or any Subsidiary will be used to purchase or carry any Margin
Stock, to extend credit to others for the purpose of purchasing or carrying any
Margin Stock or for any purpose that, in each case, violates the provisions of
Regulation U or X of the Board of Governors, as in effect from time to time or
any successor to all or any portion of such regulations.

 

92

--------------------------------------------------------------------------------

 

 

4.14        Employee Matters. Neither the Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect. There is (a) no unfair labor practice complaint
pending against the Borrower or any Subsidiary, or to the knowledge of any
Executive Officer of the Borrower, threatened against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against the Borrower or any Subsidiary or to the knowledge of any Executive
Officer of the Borrower, threatened against any of them, (b) no strike or work
stoppage in existence or, to the knowledge of any Executive Officer of the
Borrower, threatened involving the Borrower or any Subsidiary, (c) no collective
bargaining agreement with any union covering the employees of any Credit Party
or any Subsidiary as of the Closing Date and (d) to the knowledge of any
Executive Officer of the Borrower, no union representation question existing
with respect to the employees of the Borrower or any Subsidiary, to the
knowledge of any Executive Officer of the Borrower, no union organization
activity that is taking place, except, with respect to any matter specified in
clause (a), (b) or (d) above, either individually or in the aggregate, as would
not be reasonably likely to result in a Material Adverse Effect.

 

4.15        Employee Benefit Plans. (a) The Borrower, each of its Subsidiaries
and each of their respective ERISA Affiliates are in compliance in all material
respects with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, (b) each Employee Benefit
Plan which is intended to qualify under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter from the Internal Revenue
Service indicating that such Employee Benefit Plan is so qualified and, to the
knowledge of any Executive Officer of the Borrower, nothing has occurred
subsequent to the issuance of such determination letter which would cause such
Employee Benefit Plan to lose its qualified status, (c) no Liability to the PBGC
(other than required premium payments), the Internal Revenue Service, any
Employee Benefit Plan (except in the ordinary course) or any trust established
under Title IV of ERISA has been or is expected to be incurred by the Borrower
or any Subsidiary or any of their respective ERISA Affiliates, (d) except to the
extent required under Section 4980B of the Internal Revenue Code or similar
state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of any of the Borrower or any Subsidiary or any of their respective
ERISA Affiliates, (e) the present value of the aggregate benefit liabilities
under each Pension Plan sponsored, maintained or contributed to by the Borrower
or any Subsidiary or any of their respective ERISA Affiliates, (determined as of
the end of the most recent plan year on the basis of the actuarial assumptions
specified for funding purposes in the most recent actuarial valuation for such
Pension Plan), did not exceed the aggregate current value of the assets of such
Pension Plan and (f) no ERISA Event has occurred or is reasonably expected to
occur; in each case, except as would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect. To the extent
applicable, each Foreign Plan has been maintained in material compliance with
its terms and with the requirements of any and all applicable requirements of
Law and has been maintained, where required, in good standing with applicable
regulatory authorities except where the failure to comply or be maintained in
good standing would not reasonably be expected to have a Material Adverse
Effect. No Credit Party has incurred any obligation in connection with the
termination of or withdrawal from any Foreign Plan that could reasonably be
expected to have a Material Adverse Effect.

 

4.16        Solvency. On the Closing Date, after giving effect to the
Transactions, including the making of the Credit Extensions to be made on the
Closing Date and giving effect to the application of the proceeds thereof, the
Borrower and the Subsidiaries, on a consolidated basis, are Solvent.

 

4.17        Compliance with Laws.

 

(a)     Generally. Each of the Borrower and the Subsidiaries is in compliance
with all applicable Laws in respect of the conduct of its business and the
ownership of its property, except such non-compliance that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

93

--------------------------------------------------------------------------------

 

 

(b)     Sanctions, Anti-Money Laundering Laws, Etc. Without limiting clause (a)
above, no Credit Party nor any of its Controlled Entities or any of their
respective directors or officers (i) is located, organized or resident in a
Sanctioned Country, (ii) is in material violation of any Anti-Money Laundering
Law. (iii) is in violation of any Sanctions, (iv) evades or avoids, or has the
purpose of evading or avoiding, or engages in or conspires to engage in any
transaction that attempts to violate any of the prohibitions set forth in any
Anti-Money Laundering Law or Sanctions or (v) is a Blocked Person.

 

(c)     Anti-Corruption Laws, Etc. During the five (5) years prior to the
Closing Date, there has been no action taken, directly or indirectly, by any
Credit Party or any of its Controlled Entities or any officer, director, or
employee of any Credit Party or any of its Controlled Entities when they are
acting on behalf of any Credit Party or any of its Controlled Entities, in
violation of the FCPA or in material violation of any other applicable
Anti-Corruption Laws. In the five (5) years prior to the Closing Date, to the
knowledge of the Responsible Officers, (i) none of the Credit Parties or any of
their Controlled Entities has been subjected to any investigation by a
Governmental Entity for violation of any applicable Anti-Corruption Laws, (ii)
there has been no material suit, litigation, arbitration, claim, audit, action,
investigation, or proceeding pending or threatened against the Credit Parties or
any of their Controlled Entities related to any applicable Anti-Corruption Laws,
before or by any Governmental Entity, and (iii) none of the Credit Parties or
any of their respective Subsidiaries has received any written notice, request or
citation regarding any actual or potential noncompliance with any of the
foregoing. In the five (5) years prior to the Closing Date, none of the Credit
Parties or any of their respective Subsidiaries has made a voluntary, directed,
or involuntary disclosure to any Governmental Entity with respect to any alleged
act or omission arising under or relating to any noncompliance with any
Anti-Corruption Laws.

 

4.18        Disclosure. None of the written information and data (other than any
projections, any information of a forward-looking nature and any general
economic or specific industry information) heretofore furnished to any Agent or
the Lenders by or on behalf of the Borrower on or prior to the Closing Date for
use in connection with the transactions contemplated hereby, when taken as a
whole, contains any untrue statement of a material fact or omits to state a
material fact (known to any Executive Officer of the Borrower, in the case of
any document not furnished by the Borrower) necessary in order to make the
statements contained therein taken as a whole not materially misleading in light
of the circumstances under which such statements were made (after giving effect
to all supplements and updates to such written information and data, in each
case, furnished after the date on which such written information or data was
originally delivered and prior to the Closing Date). Any projections and
information of a forward-looking nature furnished to any Agent or the Lenders by
or on behalf of the Borrower have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time made (it being
understood and agreed that such projections and information of a forward-looking
nature are not to be viewed as a guarantee of financial performance or
achievement, that such projections and information of a forward-looking nature
are subject to significant uncertainties and contingencies, many of which are
beyond the Borrower’s control, and that actual results may differ from the
Projections and such differences may be material and that no assurance can be
given that the projected results will be realized).

 

94

--------------------------------------------------------------------------------

 

 

4.19        Perfection of Security Interests in the Collateral. On the Closing
Date, the Collateral Documents create valid security interests in, and Liens on,
the Collateral of the Credit Parties purported to be covered thereby on such
date and described therein (other than foreign Intellectual Property), which
security interests and Liens will be first priority Liens (subject to Permitted
Liens) with respect to personal property of the Credit Parties, to the extent
such Liens are perfected by filing appropriate UCC-1 financing statements
against each such Credit Party with the secretary of state of the state of
incorporation or formation of each such Credit Party and the receipt and
recording of appropriate filings with the U.S. Patent and Trademark Office and
the U.S. Copyright Office, as applicable, or the pledge and delivery of original
stock certificates representing Capital Stock and customary stock and other
equity powers related thereto upon the timely and proper filings, deliveries and
other actions contemplated by the Collateral Documents (to the extent that such
security interests and Liens may be perfected by such filings, deliveries and
other actions contemplated by the Collateral Documents).

 

4.20        Use of Proceeds. The Borrower has used (or will use) the proceeds of
the Initial Term B Loans and the Term C Loans (if any) in accordance with
Section 2.6.

 

Section 5.                   AFFIRMATIVE COVENANTS

 

The Borrower and each Guarantor Subsidiary covenants and agrees that so long as
the Commitments have not been terminated and until the principal of and interest
on each Loan, all fees and all other expenses or amounts payable under any
Credit Document (other than amounts in respect of indemnification, expense
reimbursement, yield protection or tax gross-up and contingent obligations, in
each case that are not then owing or with respect to which no claim has been
made) have been paid in full and the Borrower will cause each of the
Subsidiaries to perform (to the extent applicable to such Subsidiaries), all
covenants in this Section 5.

 

5.1         Financial Statements; Notices and Other Reports. The Borrower will
deliver to the Administrative Agent by Electronic Transmission:

 

(a)     Annual Financial Statements. As soon as available, and in any event
within ninety (90) days after the end of each Fiscal Year ended after the
Closing Date, (i) the consolidated balance sheet of the Borrower and the
Subsidiaries and Unrestricted Subsidiaries as at the end of such Fiscal Year and
the related consolidated statements of comprehensive income, stockholders’
equity and cash flows of the Borrower and the Subsidiaries and Unrestricted
Subsidiaries for such Fiscal Year, setting forth, in each case, in comparative
form the corresponding figures for the previous Fiscal Year, together with a
Financial Officer Certification and a Narrative Report with respect thereto, and
(ii) with respect to such consolidated financial statements, a report thereon of
independent certified public accountants of recognized national standing
selected by the Borrower (or another accounting firm selected by the Borrower
and reasonably satisfactory to the Administrative Agent), which report (1) will
not be subject to any explanatory statement as to the Borrower’s ability to
continue as a “going concern” or like qualification or exception (other than
with respect to (A) an upcoming maturity of any Loans under this Agreement
within the subsequent twelve (12) months or (B) any actual or anticipated
inability to satisfy a financial covenant hereunder or in any Incremental
Equivalent Debt) or any qualification or exception as to the scope of such audit
and (2) will state that such consolidated financial statements fairly present,
in all material respects, the consolidated financial position of the Borrower
and the Subsidiaries and Unrestricted Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years (except
as otherwise disclosed in such financial statements).

 

(b)     Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, commencing with the September 30, 2018 Fiscal
Quarter, the consolidated balance sheet of the Borrower and the Subsidiaries and
Unrestricted Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of comprehensive income and cash flows of the Borrower
and the Subsidiaries and Unrestricted Subsidiaries for such Fiscal Quarter and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter, setting forth, in each case, in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail and in accordance with GAAP in all material respects
(subject to normal year-end audit adjustments and the absence of footnotes),
together with a Financial Officer Certification and a Narrative Report with
respect thereto.

 

95

--------------------------------------------------------------------------------

 

 

(c)      Annual Budget. As soon as practicable and in any event no later than
ninety (90) days after the beginning of each Fiscal Year after the Closing Date,
commencing with Fiscal Year 2019, upon the request of the Administrative Agent,
a summary consolidated budget for such Fiscal Year (a “Annual Budget”) in a form
customarily prepared by management of the Borrower.

 

(d)      Information Regarding Unrestricted Subsidiaries. Notwithstanding
anything to the contrary in this Section 5.1, if the Borrower has any
Unrestricted Subsidiaries as of the last date on which the financial statements
or Annual Budget for any fiscal period are required to be delivered pursuant to
Section 5.1(a), 5.1(b) or 5.1(c), then the Borrower will include, together with
delivery of such financial statements or Annual Budget, consolidating
information (which shall be audited or unaudited, as applicable) that shows in
reasonable detail in accordance with GAAP the breakdown of assets and
liabilities, and revenues and expenses, between the Borrower and the
Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on the other
hand, as of the dates and for the periods covered by such financial statements
or Annual Budget.

 

(e)      Compliance Certificate. Together with each delivery of financial
statements of the Borrower and the Subsidiaries and Unrestricted Subsidiaries
pursuant to Sections 5.1(a) and 5.1(b), a duly executed and completed Compliance
Certificate.

 

(f)      [Reserved].

 

(g)      [Reserved].

 

(h)      Notice of Default. Promptly upon an Executive Officer of the Borrower
obtaining knowledge:

 

(i)      of the occurrence of any Default or Event of Default; or

 

(ii)     of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect;

 

a certificate of an Authorized Officer of the Borrower specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action the Borrower
has taken, is taking and proposes to take with respect thereto.

 

(i)      Notice of Litigation and Judgments. Promptly upon an Executive Officer
of the Borrower obtaining knowledge of:

 

(i) the institution of, or non-frivolous threat of, any Adverse Proceeding not
previously disclosed in writing by the Borrower to the Administrative Agent; or

 

(ii) any material development in any Adverse Proceeding or the entry of any
judgment;

 

96

--------------------------------------------------------------------------------

 

 

that if adversely determined could be reasonably expected to result in a
Material Adverse Effect, written notice thereof by the Borrower.

 

(j)     Notices of ERISA Events. (i) Promptly upon an Executive Officer of the
Borrower becoming aware of the occurrence of or forthcoming occurrence of any
ERISA Event that would reasonably be expected to result in a material liability,
a written notice specifying the nature thereof, what action the Borrower or any
Subsidiary or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto; and (ii) with reasonable promptness, copies of (A) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by the Borrower or any Subsidiary or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (B) all
notices received by the Borrower or any Subsidiary or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event
that would reasonably be expected to result in a Material Adverse Effect; and
(C) copies of such other documents or governmental reports or filings relating
to any Employee Benefit Plan as the Administrative Agent will reasonably
request.

 

(k)     [Reserved].

 

(l)      [Reserved].

 

(m)     [Reserved].

 

(n)     Other Information. The Borrower will deliver to the Administrative
Agent, promptly upon request therefor, such other information and data with
respect to the Borrower, any Subsidiary or any Unrestricted Subsidiary the
Administrative Agent may from time to time reasonably request (including on
behalf of any Lender) relating to the Loans.

 

(o)     Certification of Public Information. Concurrently with the delivery of
any document or notice required to be delivered pursuant to this Section 5.1,
the Borrower will indicate in writing whether such document or notice contains
Nonpublic Information. The Borrower and each Lender acknowledge that certain of
the Lenders may be “public-side” Lenders (Lenders that do not wish to receive
Nonpublic Information, a “Public Lender”) and, if documents or notices required
to be delivered pursuant to this Section 5.1 or otherwise are being distributed
by Electronic Transmission (including, through IntraLinks/IntraAgency, SyndTrak
or another relevant website or other information platform approved by the
Administrative Agent (the “Platform”)), any document or notice that the Borrower
has indicated contains Nonpublic Information will not be posted on that portion
of the Platform designated for such public-side Lenders. If the Borrower has not
indicated whether a document or notice delivered pursuant to this Section 5.1
contains Nonpublic Information, the Administrative Agent reserves the right to
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive Nonpublic Information with respect to the
Borrower and the Subsidiaries and their respective securities. Notwithstanding
the foregoing or anything to the contrary in this Agreement, the following
documentation, notices and information shall be deemed not to contain Nonpublic
Information: (A) the Credit Documents, (B) notification of changes in the terms
of the Credit Documents and (C) all information delivered pursuant to Section
5.1(a) or (b).

 

(p)       Substitution of SEC Reports; Purchase Accounting. Notwithstanding
anything to the contrary in this Section 5.1:

 

(i)     the filing by the Borrower of a Form 10-K or Form 10-Q (or any successor
or comparable forms) with the Securities and Exchange Commission (or any
successor thereto) with respect to any Fiscal Year or Fiscal Quarter will be
deemed to satisfy the obligations under Section 5.1(a) or 5.1(b), as applicable,
as to the Credit Parties and Subsidiaries covered by such filing to deliver
financial statements and a Narrative Report; and

 

97

--------------------------------------------------------------------------------

 

 

(ii)     any financial statements required to be delivered pursuant to
Sections 5.1(a) or 5.1(b) will not be required to contain purchase accounting
adjustments relating to the Transactions or any other any transaction(s)
permitted hereunder (including Permitted Acquisitions or other Investments
permitted under Section 6.6).

 

(q)       Confidentiality and Privilege. Notwithstanding anything to the
contrary in any Credit Document, neither the Borrower nor any Subsidiary will be
required to deliver or disclose to the Administrative Agent or any Lender any
financial information or data (i) that constitutes non-financial trade secrets
or non-financial proprietary information, (ii) in respect of which disclosure is
prohibited by applicable Laws, (iii) that is subject to bona fide attorney
client or similar privilege or constitutes attorney work product or (iv) the
disclosure of which is prohibited by binding agreements not entered into
primarily for the purpose of qualifying for the exclusion in this clause (iv);
provided the foregoing will not limit the Borrower’s obligation to deliver
financial statements or forecasts pursuant to Section 5.1(a), 5.1(b) and 5.1(c).

 

5.2     Existence. Except as otherwise permitted under Section 6.8, each Credit
Party will, and will cause each of the Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights (charter and
statutory), franchises, licenses, permits and approvals unless (other than with
respect to the preservation of the existence of the Borrower) the failure to do
so would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

5.3     Payment of Taxes and Claims. The Borrower will, and will cause each of
its Subsidiaries to, pay all Taxes before the same shall become delinquent or in
default; provided that no such Tax or claim need be paid if (x) it is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as adequate reserve or other appropriate
provision, as may be required pursuant to GAAP has been made therefor, or (y)
the failure to do so would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

5.4     Maintenance of Properties. Except as otherwise permitted under Section
6.8 or where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the Borrower will,
and will cause each of the Subsidiaries to, maintain or cause to be maintained
in good repair, working order and condition, ordinary wear and tear excepted,
all properties that are necessary in the operation of the business of such
Person and from time to time will make or cause to be made all necessary
repairs, renewals and replacements thereof in Borrower’s reasonable discretion,
and prosecute, protect, defend, preserve, maintain, renew and enforce all
Intellectual Property (except to the extent the Borrower reasonably determines
in good faith that (a) such actions are not necessary, (b) such Intellectual
Property is not used in the conduct of the business of any Credit Party or (c)
it is no longer economically practicable to maintain such Intellectual Property
or the cost of such actions is excessive in relation to the value of such
Intellectual Property).

 

98

--------------------------------------------------------------------------------

 

 

5.5         Insurance.

 

(a)     The Borrower will maintain or cause to be maintained, with financially
sound and reputable unaffiliated insurers, such liability insurance, third party
property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damages in respect of the
assets, properties and Business of the Borrower and the Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons
engaged in similar Business, in each case, in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as may be customary for such Persons. Without limiting
the generality of the foregoing, the Borrower will maintain or cause to be
maintained replacement value casualty insurance on the Collateral under such
policies of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons engaged in similar Business. Subject to
Section 5.17, each such policy of insurance will, (i) in the case of liability
insurance, name the Collateral Agent, on behalf of the Secured Parties, as an
additional insured thereunder as its interests may appear and (ii) in the case
of each casualty insurance policy, contain a lender loss payable clause or
endorsement that names the Collateral Agent, on behalf of the Secured Parties,
as the lender loss payee thereunder for any covered loss. To the extent that the
requirements of this Section 5.5 are not satisfied on the Closing Date, the
Borrower may satisfy such requirements within ninety (90) days of the Closing
Date (as extended by the Administrative Agent in its reasonable discretion).

 

(b)     If any portion of any improved Material Real Estate Asset subject to a
Mortgage is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a Special Flood Hazard Area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as in effect on the Closing Date or thereafter or
any successor act thereto), then the Borrower shall, or shall cause each
applicable Credit Party to, (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Collateral Agent evidence of such compliance in form and substance reasonably
acceptable to the Collateral Agent.

 

5.6         Books and Records; Inspections. Each Credit Party will, and the
Borrower will cause each of the Subsidiaries to, keep proper books of record and
accounts in accordance with GAAP in which full, true and correct entries will be
made of all material dealings and transactions in relation to its business and
activities. Subject to the last paragraph of Section 5.1, each Credit Party
will, and the Borrower will cause each of the Subsidiaries to, permit the
Administrative Agent and any Lender and their respective authorized
representatives to visit and inspect any of the properties of such Person, to
inspect and take extracts from its and their financial and accounting records,
and to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants (provided an authorized
representative of the Borrower and its Subsidiaries shall be allowed to be
present), all upon reasonable notice and at such reasonable times during normal
business hours and as often as may reasonably be requested; provided that (a)
unless an Event of Default has occurred and is continuing, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 5.6; provided, further that unless an Event of Default has occurred and
be continuing, the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year and only one (1) such time
shall be at the Borrower’s expense and (b) in respect of any such discussions
with any independent accountants, the Borrower or such Subsidiary, as the case
may be, must receive reasonable advance notice thereof and a reasonable
opportunity to participate therein and such discussions will be subject to the
execution of any indemnity, non-reliance letter or other than requirements of
such accountants.

 

5.7         Compliance with Laws. The Borrower will comply, and will cause each
of the Subsidiaries to comply, with the requirements of all applicable Laws,
rules, regulations and orders of any Governmental Authority (including all
applicable Environmental Laws and ERISA, but excluding Export Controls and
Anti-Money Laundering Laws), noncompliance with which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Borrower will comply, and will cause each of the Subsidiaries to comply, in
all material respects with the requirements of all Export Controls, Anti-Money
Laundering Laws, the FCPA, and other applicable Anti-Corruption Laws.

 

99

--------------------------------------------------------------------------------

 

 

5.8         Anti-Money Laundering Laws and Anti-Corruption Laws(a). The Borrower
will maintain in effect and enforce, and will procure that each of the
Subsidiaries maintains in effect and enforces, policies, procedures and internal
controls reasonably designed to promote and achieve continued compliance by the
Borrower, the Subsidiaries and their respective directors, officers, and
employees with Anti-Money Laundering Laws and Anti-Corruption Laws.

 

5.9          [Reserved].

 

5.10        Additional Subsidiaries.

 

(a)        In the event that any Person becomes a Subsidiary (which, for
purposes of the foregoing reference to “Subsidiary” only, will be deemed to
include an Unrestricted Subsidiary) of the Borrower (including pursuant to a
Delaware LLC Division), such Person will be deemed to be a Subsidiary hereunder
until such time as the Borrower has designated such Subsidiary as an
Unrestricted Subsidiary in accordance with the terms hereof.

 

(b)        In the event that any Person becomes (including pursuant to a
Delaware LLC Division) a Subsidiary of the Borrower (other than an Excluded
Subsidiary), the Borrower will, within sixty 60 days (or such longer time as the
Administrative Agent may agree in its sole discretion):

 

(i)     cause such Subsidiary to become a Guarantor hereunder and a Grantor
under the Pledge and Security Agreement by executing and delivering to the
Administrative Agent and the Collateral Agent a Counterpart Agreement and such
other Collateral Documents (including the deliverables set forth in Section 5.11
below) and an acknowledgement to any Pari Passu Lien Intercreditor Agreement or
Junior Lien Intercreditor Agreement then applicable, in each case as may be
reasonably requested by the Collateral Agent and take and cause such Subsidiary
to take such actions (including the actions set forth in Section 5.11 below) as
are required by the Collateral Documents or are reasonably requested by the
Collateral Agent to perfect the security interests created by the Collateral
Documents;

 

(ii)     upon reasonable request by the Administrative Agent, take all such
actions and execute and deliver, or cause to be executed and delivered, all
appropriate resolutions, secretary certificates, certified Organizational
Documents and customary legal opinions relating to the matters described in this
Section 5.10(b); and

 

(iii)     to the extent any applicable information is required to be disclosed,
deliver to the Administrative Agent a supplement to Schedule 4.10(b), which will
be deemed to supplement Schedule 4.10(b) for all purposes hereof.

 

(c)        In the event that any Person becomes an Excluded Foreign Subsidiary
of the Borrower, and the ownership interests of such Excluded Foreign Subsidiary
are owned directly by the Borrower or by any Guarantor Subsidiary, the Borrower
will, or will cause such Guarantor Subsidiary to (in the absence of any other
applicable limitation hereunder), within sixty (60) days (or such longer time as
the Administrative Agent may agree in its sole discretion), deliver all such
applicable documents, instruments and agreements necessary in the reasonable
determination of the Administrative Agent to grant to the Collateral Agent a
perfected Lien in such ownership interests in favor of the Collateral Agent, for
the benefit of the Secured Parties, under the Pledge and Security Agreement;
provided that in no event will more than 65.0% of the Voting Capital Stock of
any such Excluded Foreign Subsidiary be required to be delivered or granted or
perfected as a Lien for the benefit of the Secured Parties; provided, further
that in no event will the Borrower or any Subsidiary be required to execute any
document, instrument or agreement, complete any filing or take any other action
(i) with respect to the creation or perfection of the Collateral Agent’s
security interest in such ownership interests in any jurisdiction outside of the
United States or any State thereof, (ii) that would violate applicable Law or
(iii) that would provide any Lien in respect of Excluded Assets (as defined in
the Pledge and Security Agreement).

 

100

--------------------------------------------------------------------------------

 

 

5.11     Material Real Estate Assets. In the event that any Credit Party
acquires a Material Real Estate Asset or an Executive Officer of the Borrower
discovers that a Real Estate Asset (other than Excluded Real Estate Assets)
owned on the Closing Date becomes a Material Real Estate Asset and such interest
has not otherwise been made subject to the Lien of the Collateral Documents in
favor of the Collateral Agent, for the benefit of the Secured Parties, then such
Credit Party, no later than ninety (90) days (or such later date agreed to by
the Administrative Agent) following the acquisition of such Material Real Estate
Asset or such discovery, will take all such actions and execute and deliver, or
cause to be executed and delivered, all such applicable Mortgages covering,
among other things, such interest in real property (provided that to the extent
any property that is to be subject to a Mortgage is located in a jurisdiction
which imposes mortgage recording taxes, intangibles tax, documentary tax or
similar tax, if such tax will be owed on the entire amount of the indebtedness
evidenced hereby, the Collateral Agent will, to the extent permitted by
applicable law, limit the amount secured by the Mortgage to the fair market
value of the Material Real Estate Asset at the time the Mortgage is entered into
if such limitation results in such tax being calculated based upon such fair
market value as reasonably determined by Borrower in good faith and without
requirement of delivery of an appraisal or other third-party valuation), title
insurance policies and endorsements thereto reasonably requested by the
Collateral Agent and to the extent available in the applicable jurisdiction at
reasonable cost (provided that any title insurance amounts shall not exceed the
reasonably ascertainable fair market value of the applicable Material Real
Estate Asset) based on readily available information, appraisals (solely to the
extent required under the FIRREA), Phase I environmental assessments (to the
extent reasonably requested by the Collateral Agent), A.L.T.A. survey plans
(provided that new or updated surveys will not be required if an existing
survey, ExpressMap or other similar documentation is available and together with
customary affidavits from the applicable Credit Party is sufficient for the
title insurer to remove the general survey exception and issue customary
survey-based endorsements attached to the title insurance policies without the
need for such new or updated surveys), “Life-of Loan” Federal Emergency
Management Agency Standard Flood Hazard Determinations under Regulation H of the
Federal Reserve Board (together with evidence of flood insurance for any
improved Material Real Estate Asset located in a flood hazard area to the extent
required by the Flood Insurance Laws, and in accordance with Section 5.5(b)
hereof), customary legal opinions regarding the security interest created by the
applicable Mortgage, certificates and documentation that the Administrative
Agent reasonably requires to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a valid and perfected lien and security interest
in such Material Real Estate Assets, with each of the foregoing documents in
form and substance reasonably satisfactory to the Collateral Agent.

 

5.12     Further Assurances. At any time or from time to time upon the request
of the Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent or the Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents. In
furtherance and not in limitation of the foregoing, each Credit Party will take
such actions as the Administrative Agent or the Collateral Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by the Collateral, including all of the outstanding
Capital Stock of the Borrower and each of the Subsidiaries to the extent
constituting Collateral.

 

101

--------------------------------------------------------------------------------

 

 

5.13      Designation of Subsidiaries and Unrestricted Subsidiaries. The
Borrower may designate any Subsidiary as an Unrestricted Subsidiary or
re-designate any Unrestricted Subsidiary as a Subsidiary, in each case, so long
as immediately before and after giving effect to such designation or
re-designation, (a) no Default or Event of Default will have occurred and be
continuing or would immediately result therefrom and (b) the Borrower and its
Subsidiaries are in compliance on a Pro Forma Basis with a Total Net Leverage
Ratio not to exceed 1.82:1.00; provided that (i) no Subsidiary may be designated
as an Unrestricted Subsidiary if such Subsidiary or any of its Subsidiaries owns
any equity interests of, or owns or holds any Lien on any property of, the
Borrower or any other Subsidiary of the Borrower that is not a Subsidiary of the
Subsidiary to be so designated and (ii) the Investment resulting from the
designation of such Subsidiary as an Unrestricted Subsidiary as described in the
definition of “Unrestricted Subsidiary” shall be permitted by Section 6.6.

 

5.14      Annual Lender Calls. Annually, at a time to be mutually agreed with,
and at the written request of, the Administrative Agent that is promptly after
the delivery of the information required pursuant to Section 5.1(a) above, the
Borrower will participate in a conference call for Lenders to discuss the
financial condition and results of operations of the Borrower and the
Subsidiaries for the most recently-ended Fiscal Year for which financial
statements have been delivered, which requirement shall be satisfied by the
Borrower’s routine earnings call in connection with the filing by the Borrower
of a Form 10-K (or any successor or comparable forms) with the Securities and
Exchange Commission (or any successor thereto).

 

5.15      Maintenance of Ratings. The Borrower will use commercially reasonable
efforts to maintain (a) a public corporate credit rating (but not a specific
rating) from S&P and a public corporate family rating (but not a specific
rating) from Moody’s, in each case in respect of the Borrower, and (b) a public
rating (but not a specific rating) in respect of the credit facilities (other
than the Term C Loans) provided to the Borrower under this Agreement from each
of S&P and Moody’s.

 

5.16      Use of Proceeds. All proceeds of the Loans will be used in accordance
with Section 2.6 (including that no part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that would entail a
violation of Regulation T, Regulation U or Regulation X).

 

5.17      Post-Closing Matters. The Borrower will, and will cause each of the
Subsidiaries to, take each of the actions set forth on Schedule 5.17 within the
time period prescribed therefor on such schedule (as such time period may be
extended by the Administrative Agent).

 

Section 6.               NEGATIVE COVENANTS

 

The Borrower and each Guarantor Subsidiary covenants and agrees that so long as
the Commitments have not been terminated and until the principal of and interest
on each Loan, all fees and all other expenses or amounts payable under any
Credit Document (other than amounts in respect of indemnification, expense
reimbursement, yield protection or tax gross-up and contingent obligations, in
each case that are not then owing or with respect to which no claim has been
made) have been paid in full and the Borrower will cause each Subsidiary to
perform (to the extent applicable to such Subsidiary), all covenants in this
Section 6.

 

102

--------------------------------------------------------------------------------

 

 

6.1         Indebtedness. The Borrower will not, nor will it permit any
Subsidiary to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become directly or indirectly liable with respect to any Indebtedness,
except:

 

(a)     the Obligations (including Incremental Facilities, Refinancing Term
Loans, Extended Term Loans, all obligations arising under any Secured Rate
Contract and all Bank Product Obligations, in each case to the extent
constituting Obligations);

 

(b)     [reserved];

 

(c)     Indebtedness of the Borrower or any Subsidiary in existence on the
Closing Date and, to the extent that any such item of Indebtedness has an
aggregate outstanding principal amount in excess of $5,000,000 (other than
intercompany Indebtedness), such Indebtedness shall be described on Schedule
6.1;

 

(d)     Indebtedness of the Borrower or any Subsidiary with respect to Capital
Leases and Purchase Money Indebtedness in an aggregate amount at any time
outstanding not to exceed the greater of (1) $30,000,000 and (2) an amount equal
to 15% of LTM Consolidated Adjusted EBITDA, in each case determined at the time
of incurrence (but not any refinancings thereof); provided that (i) such
Indebtedness is issued and any Liens securing such Indebtedness are created
within 270 days after the acquisition, construction, lease or improvement of the
asset financed and (ii) any such Indebtedness is secured only by the asset
acquired, constructed, leased or improved in connection with the incurrence of
such Indebtedness or proceeds thereof and related property (and any
improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto); provided, further, that
individual financings provided by a lender or group of lenders may be cross
collateralized to other financings provided by such lender or group;

 

(e)     Indebtedness in respect of Rate Contracts entered into for
non-speculative purposes;

 

(f)     Indebtedness of any Subsidiary owing to the Borrower or to any other
Subsidiary, or of the Borrower owing to any Subsidiary; provided that (i) all
such Indebtedness owed by a Credit Party to a Subsidiary that is not a Guarantor
Subsidiary is subordinated in right of payment to the Obligations on terms no
less favorable than the subordination provisions contained in the Global
Intercompany Note attached as Exhibit J hereto and (ii) in the case of any
Indebtedness of any such Subsidiary that is not a Guarantor Subsidiary owing to
the Borrower or any Guarantor Subsidiary, such Indebtedness is permitted under
Section 6.6;

 

(g)     Incremental Equivalent Debt;

 

(h)     Credit Agreement Refinancing Indebtedness that does not constitute
Obligations;

 

(i)     Permitted Ratio Debt;

 

(j)     [reserved];

 

(k)     Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary, or Indebtedness attaching solely to
assets that are acquired by the Borrower or any Subsidiary, in each case after
the Closing Date; provided that (i) such Indebtedness existed at the time such
Person became a Subsidiary or at the time such assets were acquired and, in each
case, was not created in anticipation or contemplation thereof and (ii) such
Indebtedness is not guaranteed by the Borrower or any of its Subsidiaries (other
than by any Person that becomes a Subsidiary in connection with the foregoing
and its Subsidiaries);

 

103

--------------------------------------------------------------------------------

 

 

(l)     Indebtedness incurred by the Borrower or any Subsidiary in the form of
indemnification, incentive, non-compete, consulting, adjustment of purchase
price or similar obligations (including “earn-outs” or similar obligations in
connection with acquisitions) and other contingent obligations (other than in
respect of Indebtedness for borrowed money of another Person), or guaranty
securing the performance of the Borrower or any Subsidiary (both before and
after liability associated therewith becomes fixed), in each case, pursuant to
any agreement entered into in connection with dispositions or acquisitions
(including Permitted Acquisitions and other permitted Investments) of any
business, assets or Subsidiary;

 

(m)     Indebtedness pursuant to any guaranties, performance, surety, statutory,
appeal or similar bonds or obligations incurred in the ordinary course of
business or any bankers’ acceptance, bank guarantees, letter of credit,
warehouse receipt or similar facilities (including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims)
or tenant improvement loans incurred in the ordinary course of business;

 

(n)     guaranties of the obligations of suppliers, customers, franchisees,
lessors and licensees of the Borrower or any Subsidiary incurred in the ordinary
course of business;

 

(o)     [reserved];

 

(p)     Indebtedness of the Borrower or any Subsidiary in connection with Bank
Products incurred in the ordinary course of business;

 

(q)     Indebtedness owing to any unaffiliated insurance company or a financing
company in connection with the financing of insurance premiums;

 

(r)     Indebtedness incurred or assumed by the Borrower or any Subsidiary in
connection with a Permitted Acquisition; provided that (i) in the case of such
Indebtedness that is assumed, such Indebtedness was not created in anticipation
or contemplation of such Permitted Acquisition and (ii) in the case of any such
Indebtedness that is incurred, such Indebtedness would qualify as Permitted
Ratio Debt;

 

(s)      [reserved];

 

(t)     to the extent constituting Indebtedness, Investments permitted under
Section 6.6 (other than under Section 6.6(n) or 6.6(q));

 

(u)     Indebtedness of Foreign Subsidiaries owed to a third party (other than a
Credit Party or a Subsidiary) in an aggregate principal amount at any time
outstanding not to exceed the greater of (1) $30,000,000 and (2) an amount equal
to 17.5% of LTM Consolidated Adjusted EBITDA;

 

(v)     Indebtedness incurred in connection with deferred compensation or
stock-based compensation;

 

(w)     [reserved];

 

(x)     the incurrence by the Borrower or any Subsidiary of Indebtedness
constituting a Permitted Refinancing in exchange for, or the net proceeds of
which are used to renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted to be
incurred under clause (c), (d), (g), (h), (i), (k), (r), (u) or (z) of this
Section 6.1;

 

104

--------------------------------------------------------------------------------

 

 

(y)     (i) guaranties by the Borrower of Indebtedness of a Guarantor
Subsidiary, (ii) guaranties by any Subsidiary of Indebtedness of the Borrower or
a Guarantor Subsidiary, or (iii) guaranties by the Borrower or a Guarantor
Subsidiary of Indebtedness of any Non-Credit Party and that, in the case of this
clause (iii), would have been permitted as an Investment by the Borrower or a
Guarantor Subsidiary in such Non-Credit Party pursuant to Section 6.6, with
respect, in each case, to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.1; provided that if the Indebtedness that is being
guarantied is unsecured and/or Subordinated Debt, the guaranty will also be
unsecured and/or be expressly subordinated in right of payment to the
Obligations; provided, further that the foregoing clause (ii) shall not be
construed to allow a Non-Credit Party to guarantee the obligations of a Credit
Party in cases where such guarantee is otherwise restricted or limited hereunder
by the definition of Incremental Equivalent Debt, Credit Agreement Refinancing
Indebtedness, Permitted Ratio Debt or otherwise;

 

(z)     additional Indebtedness of the Borrower or any Subsidiary in an
aggregate principal amount that, when taken together with all other Indebtedness
incurred pursuant to this clause (z) and then outstanding, does not exceed the
greater of (1) $60,000,000 and (2) an amount equal to 35% of LTM Consolidated
Adjusted EBITDA; and

 

(aa)     Indebtedness (a) arising from intercompany cash management
arrangements, tax and accounting operations or related activities arising in the
ordinary course of business by and among the Borrower and its Subsidiaries or
(b) consisting of intercompany loans and advances by and among the Borrower and
its Subsidiaries having a term not exceeding 364 days and made in the ordinary
course of business (inclusive of any rollover or extensions of terms); provided
that all such Indebtedness owed by a Credit Party to a Non-Credit Party is
subordinated in right of payment to the Obligations on terms no less favorable
than the subordination provisions contained in the Global Intercompany Note
attached as Exhibit J hereto;

 

provided that, the aggregate principal amount of Indebtedness of Non-Credit
Parties incurred in reliance on clause (i) or (r) of this Section 6.1 will not
exceed, at any one time outstanding, the greater of (1) $20,000,000 and (2) an
amount equal to 12% of LTM Consolidated Adjusted EBITDA, and Permitted
Refinancings of the foregoing;

 

For purposes of determining compliance with this Section 6.1:

 

(1)     the principal amount in Indebtedness outstanding under any clause of
this Section 6.1 will be determined after giving effect to the application of
proceeds of any such Indebtedness to refinance any such other Indebtedness;

 

(2)     guarantees of, or obligations in respect of letters of credit relating
to, Indebtedness that are otherwise included in the determination of a
particular amount of Indebtedness will not be included in the determination of
such amount of Indebtedness;

 

(3)     (i) the accrual of interest, (ii) the payment of premiums, fees,
expenses and charges and (iii) increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies, in each case, will not be deemed to be an incurrence of
Indebtedness;

 

105

--------------------------------------------------------------------------------

 

 

(4)     for purposes of determining compliance with any Cap on the incurrence of
Indebtedness, the Dollar equivalent principal amount of Indebtedness denominated
in a foreign currency will be calculated based on the relevant currency exchange
rate in effect on the date such Indebtedness was incurred, in the case of term
debt, or first committed or first incurred (whichever yields the lower Dollar
equivalent), in the case of revolving credit debt; provided that if such
Indebtedness is issued to refinance other Indebtedness denominated in a foreign
currency, and such refinancing would cause the applicable Dollar denominated Cap
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such Dollar denominated Cap will be deemed not to
have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (i) the principal amount of such Indebtedness being
refinanced plus (ii) the aggregate amount of accrued but unpaid interest, fees,
underwriting discounts, defeasance costs, premiums (including tender premiums)
and other costs and expenses (including original issue discount, upfront fees or
similar fees) incurred in connection with such refinancing;

 

(5)     the principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, will be calculated based on the currency exchange rate applicable to
the currencies in which such respective Indebtedness is denominated that is in
effect on the date of such refinancing; the principal amount of any non-interest
bearing Indebtedness or other discount security constituting Indebtedness at any
date will be the principal amount thereof that would be shown on a balance sheet
of the Borrower dated such date prepared in accordance with GAAP;

 

(6)     in the event that an item of Indebtedness (or any portion thereof) meets
the criteria of more than one of the clauses of this Section 6.1, the Borrower
may, in its sole discretion, at the time of incurrence, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such item of
Indebtedness (or any portion thereof) in any manner that complies with this
covenant; provided that all Indebtedness created pursuant to the Credit
Documents will be deemed to have been incurred in reliance on the exception in
clause (a) above, and shall not be permitted to be reclassified pursuant to this
paragraph (other than in connection with a refinancing thereof pursuant to a
separate exception to this covenant); provided, further, that any Indebtedness
incurred under a Dollar-based Cap may not be reclassified as Indebtedness
incurred in reliance on a financial ratio-based exception;

 

(7)     for the avoidance of doubt, if the Borrower or any Subsidiary incurs
Indebtedness using a ratio-based test on the same date that it incurs
Indebtedness under any Dollar-based Cap, then the ratio-based test will be
calculated with respect to such incurrence under the ratio-based test without
regard to any incurrence of Indebtedness under the Dollar-based Cap; and

 

(8)     in the case of any Permitted Refinancing of Indebtedness, (x) the
original amount of Refinanced Indebtedness (including with respect to successive
Permitted Refinancings) will continue to be considered to have been incurred
under the clause of this Section 6.1 in reliance on which such Refinanced
Indebtedness was initially incurred (or to which such Refinanced Indebtedness at
such time has been classified, as applicable), and (y) if Refinanced
Indebtedness was initially incurred in reliance on (or at such time has been
classified to, as applicable) a clause of this Section 6.1 that is subject to a
Cap, and such Permitted Refinancing would cause such Cap to be exceeded, then
such Cap will be deemed not to be exceeded to the extent that the aggregate
principal amount of the Refinancing Indebtedness incurred to replace the
Refinanced Indebtedness does not exceed the Maximum Refinancing Amount.

 

106

--------------------------------------------------------------------------------

 

 

6.2        Liens. The Borrower will not, nor will the Borrower permit any
Subsidiary to, directly or indirectly, create, incur, assume or permit to exist
any Lien on or with respect to any of its property or assets (including any
document or instrument in respect of goods or accounts receivable) of the
Borrower or any Subsidiary, whether now owned or hereafter acquired, or any
income or profits therefrom, except the following (collectively, “Permitted
Liens”):

 

(a)     Liens securing the Obligations (including Incremental Facilities,
Refinancing Term Commitments, Refinancing Term Loans, Extended Term Loans, and
all obligations arising under any Secured Rate Contract and all Bank Product
Obligations, in each case to the extent constituting Obligations);

 

(b)     [reserved];

 

(c)     Liens in existence on the Closing Date and, to the extent securing
Indebtedness in excess of $5,000,000, such Liens shall be described on Schedule
6.2, including any modification, replacement, extension or renewal of any such
Lien upon or in the same property subject thereto and the modification,
replacement, extension, renewal or refinancing of the obligations secured or
benefited by such Liens (including, if such Lien secures Indebtedness in
existence on the Closing Date (and to the extent required, as described on
Schedule 6.2), Liens securing any Permitted Refinancing thereof);

 

(d)     Liens securing Indebtedness in respect of Capital Leases and Purchase
Money Indebtedness, in each case permitted pursuant to Section 6.1(d), and
Permitted Refinancings thereof;

 

(e)     Liens granted to (and in favor of) a Credit Party to secure intercompany
Indebtedness permitted by Section 6.1; provided that, if such Liens encumber
Collateral, such Liens shall rank junior in priority to the Liens securing the
Obligations pursuant to intercreditor and/or subordination terms that are
reasonably acceptable to the Administrative Agent;

 

(f)     Liens securing (i) Incremental Equivalent Debt or (ii) Credit Agreement
Refinancing Indebtedness permitted under Sections 6.1(g) or (h), respectively,
and Permitted Refinancings thereof;

 

(g)     Liens on assets acquired, or on assets of a Person that is acquired,
securing Indebtedness permitted pursuant to Sections 6.1(k) or (r)(i) (provided
that such (i) Liens were existing at the time of such acquisition and were not
created in anticipation or contemplation of such acquisition and (ii) do not
extend to property not subject to such Liens at the time of such acquisition
(other than improvements, accessions, proceeds or dividends or distributions in
respect thereof and after-acquired property)) and Permitted Refinancings
thereof;

 

(h)     Liens solely on any cash earnest money deposits made by the Borrower or
any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;

 

(i)     Liens of landlords, carriers, warehousemen, mechanics, repairmen,
lessors, workmen and materialmen, and other Liens imposed by law (other than any
such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or by
ERISA), in each case incurred in the ordinary course of business and not overdue
for a period of more than sixty (60) days or, if more than sixty (60) days
overdue, are unfiled and no other action has been taken to enforce such Lien or
that are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(j)     Liens for Taxes not more than 30 days past due or to the extent the
Borrower and the Subsidiaries are in compliance with Section 5.3 with respect
thereto;

 

(k)     deposits to secure the performance of (i) tenders, bids, trade
contracts, governmental contracts, trade contracts, performance and
return-of-money bonds and other similar contracts (other than obligations for
the payment of Indebtedness for borrowed money) and (ii) leases, subleases,
statutory obligations, surety, stay, judgment and appeal bonds, performance
bonds and other obligations of a like nature, in each case incurred in the
ordinary course of business;

 

107

--------------------------------------------------------------------------------

 

 

(l)     Liens incurred by the Borrower or any Subsidiary in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other types of social security;

 

(m)     Liens created in the ordinary course of business on deposits to secure
liability for premiums to insurance carriers or securing insurance premium
financing arrangements;

 

(n)     (i) Liens that are contractual or common law rights of set-off or rights
of pledge relating to (A) the establishment of depository relations in the
ordinary course of business with banks or other deposit-taking financial
institutions not given in connection with the incurrence of Indebtedness or
(B) pooled deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Subsidiaries, or (C) purchase orders and
other agreements entered into with customers of the Borrower or any Subsidiary
in the ordinary course of business or consistent with past practice and (ii)
Liens securing cash management obligations (that do not constitute Indebtedness)
and obligations in respect of Bank Products incurred in the ordinary course of
business;

 

(o)     Liens (i) of a collection bank arising under Section 4-208 or 4-210 of
the Uniform Commercial Code on the items in the course of collection, (ii)
encumbering reasonable customary initial deposits and margin deposits, (iii)
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business or consistent with past practice and
not for speculative purposes and (iv) in favor of a banking or other financial
institution arising as a matter of law encumbering deposits or other funds
maintained with a financial institution (including the right of set-off) and
that are within the general parameters customary in the banking industry;

 

(p)     possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the Closing Date
and in connection with Investments not otherwise prohibited by this Agreement;
provided that such Liens (i) attach only to such Investments and (ii) secure
only obligations incurred in the ordinary course and arising in connection with
the acquisition or disposition of such Investments and not any obligation in
connection with margin financing or otherwise;

 

(q)     survey exceptions, encumbrances, ground leases, easements, encroachments
or reservations of, or rights of others for, licenses, rights-of-way,
servitudes, sewers, electric lines, drains, telegraph and telephone, cable
television lines and other similar utility lines, gas and oil pipelines and
other similar purposes, reservations of rights, or zoning, building codes or
other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental to the conduct of the business of such Person or
to the ownership of its properties which do not and will not in the aggregate
materially adversely interfere with the ordinary conduct of the business of the
Borrower or any Subsidiary;

 

(r)     any zoning, building or similar land use restrictions or rights reserved
to or vested in any governmental office or agency, including without limitation,
site plan agreements, development agreements and contractual zoning agreements,
to control or regulate the use of any real property;

 

108

--------------------------------------------------------------------------------

 

 

(s)     leases, subleases, licenses, sublicenses, occupancy agreements or
assignments of or in respect of real or personal property;

 

(t)     Liens disclosed by the title insurance policies (and, to the extent such
Liens secure obligations to pay money due and payable, approved by the
Collateral Agent) delivered on or subsequent to the Closing Date for any
Material Real Estate Asset subject to a Mortgage and any replacement, extension
or renewal of any such Liens (so long as the Indebtedness and other obligations
secured by such replacement, extension or renewal Liens are permitted by this
Agreement); provided that such replacement, extension or renewal Liens do not
cover any property other than the property that was subject to such Liens prior
to such replacement, extension or renewal;

 

(u)     any interest or title of a lessor or sublessor under any lease of real
estate permitted (or not prohibited) hereunder or any Liens on such interest or
title that do not affect the Borrower’s or applicable Subsidiary’s leasehold or
subleasehold estate in any Real Estate Asset;

 

(v)     leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business or consistent with past practice (or other agreement
under which the Borrower or any Subsidiary has granted rights to end users to
access and use the Borrower or any Subsidiary products, technologies, facilities
or services) which do not (x) interfere in any material respect with the
business of the Borrower and the Subsidiaries, taken as a whole, or (y) secure
any Indebtedness;

 

(w)     outbound licenses or sub-licenses of patents, copyrights, trademarks and
other Intellectual Property rights granted by the Borrower or any Subsidiary in
the ordinary course of business and any interest or title in connection
therewith, which do not interfere in any material respect with the ordinary
conduct of business of the Borrower or any Subsidiary;

 

(x)     Liens arising in connection with conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Borrower or any Subsidiary in the ordinary course of business permitted by this
Agreement, purchase orders and other agreements entered into with customers of
the Borrower or any Subsidiary in the ordinary course of business;

 

(y)     purported Liens (i) evidenced by the filing of precautionary financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business or (ii) arising from equipment or other
materials which are not owned by the Borrower or any Subsidiary located on the
premises of the Borrower or a Subsidiary (but not in connection with, or as part
of, the financing thereof) from time to time in the ordinary course of business
and consistent with current practices of the Borrower and the Subsidiaries and
precautionary financing statement filings in respect thereof;

 

(z)     Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is not prohibited hereunder;

 

(aa)     trustees’ Liens granted pursuant to any indenture governing any
Indebtedness not otherwise prohibited by this Agreement in favor of the trustee
under such indenture and securing only obligations to pay compensation to such
trustee, to reimburse such trustee of its expenses and to indemnify such trustee
under the terms of such indenture;

 

(bb)     Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods and Liens on specific items of inventory or other goods and proceeds
thereof of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit permitted under Section 6.1 issued or created
for the account of such Person to facilitate the purchase, shipment or storage
of such inventory or other goods in the ordinary course of business;

 

109

--------------------------------------------------------------------------------

 

 

(cc)     Liens on Capital Stock in joint ventures securing obligations of such
joint venture or customary buy / sell arrangements set forth in joint venture
agreements and similar binding agreements;

 

(dd)     judgment Liens not constituting an Event of Default under Section
8.1(h);

 

(ee)     [reserved];

 

(ff)     [reserved];

 

(gg)     Liens on assets of Non-Credit Parties securing Indebtedness of
Non-Credit Parties permitted to be incurred under Section 6.1;

 

(hh)     Liens securing Permitted Ratio Debt or Indebtedness incurred in
connection with a Permitted Acquisition in reliance on Section 6.1(r)(ii), in
any such case to the extent incurred as Pari Passu Lien Indebtedness or Junior
Lien Indebtedness, and Permitted Refinancings thereof; and

 

(ii)     Liens securing obligations, including Indebtedness, in an aggregate
amount that, when taken together with all other obligations secured by Liens
incurred pursuant to this clause (ii) and then outstanding, does not to exceed,
on the date such Liens are granted, the greater of (1) $30,000,000 and (2) an
amount equal to 20% of LTM Consolidated Adjusted EBITDA, and Permitted
Refinancings thereof.

 

For purposes of determining compliance with this Section 6.2:

 

(1)       the increase in the amount of any obligation secured by a Lien as a
result of fluctuations in the exchange rate of currencies will not be deemed to
be an incurrence or existence of additional Liens;

 

(2)       in the case of any Permitted Refinancing of Indebtedness or other
obligations secured by a Lien, (x) the original amount of Refinanced
Indebtedness or other obligations (including with respect to successive
Permitted Refinancings) will continue to be considered to have been incurred
under the clause of this Section 6.2 in reliance on which such Lien was
initially incurred (or to which such Lien at such time has been classified, as
applicable), and (y) if any Liens securing obligations are incurred to refinance
Liens securing obligations initially incurred in reliance on a clause of this
Section 6.2 measured by a Cap, and such refinancing would cause such Cap to be
exceeded, then such clause will be deemed not to be exceeded to the extent that
the aggregate principal amount of the new obligations incurred to replace such
existing obligations does not exceed the Maximum Refinancing Amount;

 

(3)       for the avoidance of doubt, if the Borrower or any Subsidiary incurs
any Lien securing Indebtedness using a ratio-based test on the same date that it
incurs any Lien securing Indebtedness under any Dollar-based Cap, then the
ratio-based test will be calculated with respect to such incurrence under the
ratio-based test without regard to any incurrence of Indebtedness under the
Dollar-based Cap; and

 

(4)       in the event that any Lien (or any portion thereof) meets the criteria
of more than one of the clauses of this Section 6.2, the Borrower may, in its
sole discretion, at the time of incurrence, divide, classify or reclassify, or
at any later time divide, classify or reclassify, such Lien (or any portion
thereof) in any manner that complies with this covenant; provided that all Liens
created pursuant to the Credit Documents will be deemed to have been incurred in
reliance on the exception in clause (a) above and shall not be permitted to be
reclassified pursuant to this paragraph (other than in connection with a
permitted refinancing thereof); provided, further, that any such Lien incurred
under a Dollar-based Cap may not be reclassified as a Lien incurred in reliance
on a financial ratio-based exception.

 

110

--------------------------------------------------------------------------------

 

 

6.3         No Further Negative Pledges. The Borrower will not, nor will it
permit any Subsidiary to, enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations other than:

 

(a)     specific property encumbered to secure payment of particular
Indebtedness or to be sold pursuant to an executed agreement with respect to a
permitted Asset Sale or other disposition permitted under Section 6.8;

 

(b)     restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements, asset sale agreements, stock sale agreements and similar agreements
entered into to the extent permitted hereunder; provided that such restrictions
are limited to the property or assets secured by such Liens or the property or
assets subject to such leases, licenses, joint venture agreements, asset sale
agreements, stock sale agreements or similar agreements, as the case may be;

 

(c)     [reserved];

 

(d)     restrictions set forth in any document governing Incremental Equivalent
Debt, Permitted Ratio Debt and Credit Agreement Refinancing Indebtedness, in
each case, so long as such restrictions do not restrict or otherwise impair the
rights of the Agents, the Lenders or any other Secured Party under this
Agreement or any other Credit Document or any refinancing thereof;

 

(e)     restrictions under any subordination or intercreditor agreement
reasonably acceptable to the Administrative Agent with respect to Indebtedness
permitted under Section 6.1;

 

(f)     restrictions on Non-Credit Parties pursuant to Indebtedness permitted
under Section 6.1;

 

(g)     restrictions on Persons or property at the time such Person or property
is acquired (including under Indebtedness permitted to be incurred pursuant to
Section 6.1(k)); provided such restrictions were existing at the time of such
acquisition and were not created in anticipation or contemplation thereof and
are limited to the Person or property so acquired (and any improvements,
accessions, proceeds, dividends or distributions in respect thereof and assets
fixed or appurtenant thereto);

 

(h)     restrictions on assets financed or acquired pursuant to Section 6.1(d)
(to the extent such restrictions were not created in contemplation of such
acquisition of assets and do not extend to any assets other than such assets so
acquired except to the extent permitted by Section 6.1(d));

 

(i)     restrictions that exist on the Closing Date and (to the extent not
otherwise permitted by this Section 6.3) are listed on Schedule 6.3 hereto and
to the extent such restrictions are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such restrictions;

 

(j)     apply by reason of any applicable Law, rule, regulation or order or are
required by any Governmental Authority having jurisdiction over the Borrower or
any Subsidiary;

 

111

--------------------------------------------------------------------------------

 

 

(k)     restrictions arising in connection with cash or other deposits permitted
under Section 6.2;

 

(l)     restrictions imposed by any agreement governing Indebtedness entered
into after the Closing Date and permitted under Section 6.1 that are, taken as a
whole, in the good faith judgment of the Borrower, not materially more
restrictive with respect to the Borrower or any Subsidiary than customary market
terms for Indebtedness of such type (and, in the case of any term indebtedness,
are no more restrictive than the restrictions contained in this Agreement), so
long as the Borrower shall have determined in good faith that such restrictions
will not affect its obligation or ability to make any payments required or to
provide security hereunder; and

 

(m)     restrictions imposed by any agreement governing Indebtedness entered
into after the Closing Date and permitted under Section 6.1 that limit the right
of the obligor to dispose of the assets securing such Indebtedness or that are
limited the property or assets intended to secure such Indebtedness.

 

6.4         Restricted Junior Payments. The Borrower will not, nor will it
permit any Subsidiary to, directly or indirectly, pay or make any Restricted
Junior Payment except:

 

(a)     (i) so long as no Event of Default has occurred and is continuing or
would be caused thereby, redemptions and repurchases by the Borrower of Capital
Stock of the Borrower from officers, directors, employees, advisors or
consultants or their respective estates, trusts, family members or former
spouses of any Credit Party or any Subsidiary (or their Affiliates), upon
termination of employment, in connection with the exercise of stock options,
stock appreciation rights or other equity incentives or equity based incentives
or in connection with the death or disability of such officers, directors,
employees, advisors or consultants (or Affiliate); provided that in all such
cases the aggregate amount of such payments in respect of all such Capital Stock
so redeemed or repurchased does not exceed $10,000,000 in any Fiscal Year (with
unused amounts in any Fiscal Year rolled over to the immediately succeeding
Fiscal Year), plus (A) an amount not to exceed the cash proceeds of key man life
insurance policies received by the Borrower or any Guarantor Subsidiary after
the Closing Date, (B) the amount of net cash proceeds from the sale of Capital
Stock of the Borrower (other than Disqualified Capital Stock) to officers,
directors, employees, advisors or consultants, to the extent not otherwise used
under this Agreement or applied to the Available Amount and (C) the amount of
any cash bonuses or other compensation otherwise payable to any future, present
or former director, employee, consultant or distributor of the Borrower or any
Subsidiary that are foregone in return for the redemption of Capital Stock of
the Borrower; and (ii) cashless repurchases of Capital Stock deemed to occur
upon the exercise of stock options, warrants, settlements or vesting if such
stock represents a portion of the exercise price thereof;

 

(b)     payments in the form of Capital Stock of the Borrower (other than
Disqualified Capital Stock and to the extent not otherwise used under this
Agreement or applied to the Available Amount);

 

(c)     payments in lieu of the issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock;

 

(d)     subject to the terms of any applicable subordination provisions, the
Borrower or any Subsidiary may (A) make all regularly scheduled payments of
principal, interest, fees and premiums and all payments of indemnities and
expenses in respect of any Junior Financing when due, (B) pay customary closing,
consent and similar fees related to any Junior Financing, (C) make mandatory
prepayments, mandatory redemptions and mandatory purchases in connection with a
“change of control” or “asset sale offer to purchase”, in each case pursuant to
the terms governing any Junior Financing as in effect on the date of incurrence
or issuance (including in connection with a refinancing thereof) of such Junior
Financing, (D) prepay Indebtedness (x) of the Borrower or any Subsidiary owed to
the Borrower or any Guarantor Subsidiary, (y) of any Non-Credit Party owed to
any Non-Credit Party or (z) so long as no Event of Default has occurred and is
continuing or would result therefrom, of the Borrower or any Guarantor
Subsidiary to any Non-Credit Party, (E) prepay or refinance any Junior Financing
(including the payment of any premium in connection therewith) with the proceeds
of any other Junior Financing otherwise permitted by Section 6.1 (including any
Permitted Refinancing thereof) and (F) convert any Junior Financing to Capital
Stock (other than Disqualified Capital Stock) of the Borrower;

 

112

--------------------------------------------------------------------------------

 

 

(e)     the declaration and payment of any dividend or other Restricted Equity
Payment by any Subsidiary of the Borrower on a ratable basis to its equity
holders;

 

(f)     the declaration and payment of quarterly cash dividends by the Borrower
in the amount of $0.06 per share of common Capital Stock in the Borrower;

 

(g)     Restricted Junior Payments in an aggregate amount not to exceed the
Available Amount as in effect immediately before such Restricted Junior Payment;
provided that (i) no Event of Default has occurred and is continuing or would
result therefrom and (ii) the Total Net Leverage Ratio on a Pro Forma Basis
would be less than or equal to 3.50:1.00;

 

(h)     Restricted Equity Payments and Restricted Debt Payments, so long as (i)
no Event of Default has occurred and is continuing at such time or would result
from the making of such Restricted Junior Payment, (ii) the Total Net Leverage
Ratio on a Pro Forma Basis would be less than or equal to 1.75:1.00;

 

(i)     so long as no Event of Default has occurred and is continuing at such
time or would result after giving effect thereto, Restricted Junior Payments in
an aggregate amount not to exceed $20,000,000; and

 

(j)     any Restricted Equity Payments in order to effect the Acquisition.

 

For purposes of determining compliance with this Section 6.4:

 

(1)       the amount set forth in Section 6.4(h) (without duplication) may, in
lieu of Restricted Junior Payments, be utilized by the Borrower or any
Subsidiary to make or hold any Investments without regard to Section 6.6;

 

(2)       for the avoidance of doubt, if the Borrower or any Subsidiary makes
any Restricted Junior Payment using a ratio-based test on the same date that it
makes any Restricted Junior Payment under any Dollar-based Cap, then the
ratio-based test will be calculated with respect to such payment under the
ratio-based test without regard to any payment under the Dollar-based Cap;

 

(3)        the payment of any Restricted Equity Payment within sixty (60) days
after the date of declaration thereof shall be permitted if at the date of
declaration such payment would have complied with the provisions of this
Agreement; and

 

(4)      in the event that any Restricted Junior Payment (or any portion
thereof) meets the criteria of more than one of the clauses of this Section 6.4,
the Borrower may, in its sole discretion, at the time of making such payment,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such Restricted Junior Payment (or any portion thereof) in any
manner that complies with this covenant; provided that any such Restricted
Junior Payment incurred under a Dollar-based Cap may not be reclassified as a
Restricted Junior Payment using a ratio-based test.

 

113

--------------------------------------------------------------------------------

 

 

6.5        Restrictions on Subsidiary Distributions. Except as provided herein,
the Borrower will not, nor will it permit any Subsidiary to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary of the Borrower to (i)
pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by the Borrower or any other Subsidiary of the Borrower;
(ii) repay or prepay any Indebtedness owed by such Subsidiary to the Borrower or
any other Subsidiary of the Borrower; (iii) make loans or advances to the
Borrower or any other Subsidiary of the Borrower; or (iv) transfer any of its
property or assets to the Borrower or any other Subsidiary of the Borrower, in
each case, other than restrictions:

 

(a)     in agreements evidencing Indebtedness permitted in accordance with
Section 6.1(a), (c), (d) (that impose restrictions on the property so acquired,
constructed, leased or improved and any improvements, accessions, proceeds,
dividends or distributions in respect thereof and assets fixed or appurtenant
thereto), (g), (h), (i), (k) (limited to such acquired Person or asset), (p),
(r), (u) and (z);

 

(b)     in agreements evidencing Permitted Refinancing of Indebtedness permitted
in accordance with Section 6.1(x) or other Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, defease, discharge, renew or replace other
Indebtedness; provided that any encumbrances, restrictions and conditions of a
type described in this Section 6.5 under any such refinancing are not materially
more restrictive, taken as a whole, than those contained in the documentation
governing the Indebtedness being refinanced (as determined by the Borrower in
good faith);

 

(c)     by reason of customary provisions restricting assignments, subletting,
or other transfers contained in leases, licenses, joint venture agreements and
similar agreements entered into in the ordinary course of business;

 

(d)     that are or were created by virtue of any transfer of, agreement to
transfer or option or right with respect to any property, assets or Capital
Stock not otherwise prohibited under this Agreement;

 

(e)     apply by reason of any applicable Law, rule, regulation or order or are
required by any Governmental Authority having jurisdiction over the Borrower or
any Subsidiary;

 

(f)     restrictions applicable to Non-Credit Parties or the assets of
Non-Credit Parties (including Capital Stock held by non-Credit Parties) pursuant
to Indebtedness permitted under Section 6.1 and pursuant to restrictions in
agreements related to Investments and acquisitions permitted by Section 6.6;

 

(g)     restrictions on Persons or property at the time such Person or property
is acquired; provided such restrictions were existing at the time of such
acquisition and were not created in anticipation or contemplation thereof;

 

(h)     under licensing, sub-licensing, leasing or sub-leasing agreements
entered into by the Borrower or any Subsidiary, in each case entered into in the
ordinary course of business, and provisions restricting assignment of any such
agreement entered into by the Borrower or any Subsidiary in the ordinary course
of business;

 

(i)     restrictions that exist on the Closing Date;

 

114

--------------------------------------------------------------------------------

 

 

(j)     restrictions imposed by any agreement governing Indebtedness entered
into after the Closing Date and permitted under Section 6.1 that are, taken as a
whole, in the good faith judgment of the Borrower, no more restrictive with
respect to the Borrower or any Subsidiary than customary market terms for
Indebtedness of such type (and, in any event, are no more restrictive than the
restrictions contained in this Agreement), so long as the Borrower shall have
determined in good faith that such restrictions will not affect its obligation
or ability to make any payments required hereunder;

 

(k)     negative pledges that are permitted pursuant to Section 6.3;

 

(l)     customary provisions restricting assignment of any agreement of the type
not covered by Section 6.5(h); and

 

(m)     restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business and restrictions that
arise in connection with cash or other deposits permitted hereunder.

 

6.6         Investments. The Borrower will not, nor will it permit any
Subsidiary to, directly or indirectly, make or own any Investment in any Person,
including any Joint Venture, except:

 

(a)     cash and Cash Equivalents; provided that any Investment which when made
complies with the requirements of the definition of “Cash Equivalents” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements;

 

(b)     Investments by the Borrower in any Subsidiary and by any Subsidiary in
the Borrower or any other Subsidiary; provided that to the extent any Investment
is made by any Credit Party in any Non-Credit Party, the aggregate amount of all
such Investments made after the Closing Date after giving effect to the
Transactions and in reliance on this Section 6.6(b) shall not exceed, together
with any Investments made in reliance on the proviso in clause (c) of the
definition of “Permitted Acquisition” (in each case determined on a Pro Forma
Basis giving effect to the making any such Investment, and after giving effect
to clause (1) in the last paragraph of this Section 6.6), the greater of (x)
$50,000,000 and (y) an amount equal to 30% of LTM Consolidated Adjusted EBITDA;

 

(c)     accounts receivable arising and trade credit granted in the ordinary
course of business or consistent with past practice;

 

(d)     Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors or pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
account debtors;

 

(e)     deposits, prepayments and other credits to suppliers made in the
ordinary course of business;

 

(f)     capital expenditures in respect of the Borrower and the Subsidiaries in
accordance with GAAP (other than any expenditure that involves the acquisition,
whether by purchase, merger or otherwise, of all or a material portion of the
assets of, all of the Capital Stock of, or a business line or unit or a division
of, any Person);

 

(g)     (i) advances, loans or extensions of credit by the Borrower or any
Subsidiary in compliance with applicable laws to officers, directors, and
employees of the Borrower or any Subsidiary for reasonable and customary travel,
entertainment or relocation, out-of-pocket or other business-related expenses,
(ii) loans by the Borrower or any Subsidiary in compliance with applicable laws
to officers, directors, and employees of the Borrower or any Subsidiary the
proceeds of which are used to pay taxes owed in connection with the vesting of
Capital Stock of the Borrower or any Subsidiary, and (iii) advances, loans or
extensions of credit by the Borrower or any Subsidiary to officers, directors,
and employees of the Borrower or any Subsidiary for any other purpose in an
aggregate amount at any date of determination not to exceed $1,000,000;

 

115

--------------------------------------------------------------------------------

 

 

(h)     Investments in the form of Indebtedness and/or loans and advances (a)
arising from intercompany cash management or cash pooling arrangements, tax and
accounting operations or related activities arising in the ordinary course of
business by and among the Borrower and its Subsidiaries or (b) consisting of
intercompany loans and advances by and among the Borrower and its Subsidiaries
having a term not exceeding 364 days and made in the ordinary course of business
(inclusive of any rollover or extensions of terms); provided that all such
Indebtedness and/or other obligations owed by a Credit Party to a Non-Credit
Party is subordinated in right of payment to the Obligations on terms no less
favorable than the subordination provisions contained in the Global Intercompany
Note attached as Exhibit J hereto;

 

(i)     advances of payroll payments to employees in the ordinary course of
business;

 

(j)     Permitted Acquisitions;

 

(k)     Investments in existence on the Closing Date in the Subsidiaries and
other Investments in existence on the Closing Date as described on Schedule
6.6(k)(i) and any modification, replacement, renewal, reinvestment or extension
of any of such Investments; provided that the amount of any Investment permitted
pursuant to this Section 6.6(k) is not increased from the amount of such
Investment on the Closing Date except pursuant to the terms of such Investment
as of the Closing Date or as otherwise permitted by another clause of this
Section 6.6;

 

(l)     Investments in an aggregate amount not to exceed the Available Amount as
in effect immediately before such Investment; provided that (i) no Event of
Default has occurred and is continuing or would result therefrom and (ii) the
Total Net Leverage Ratio on a Pro Forma Basis would be less than or equal to
3.50:1.00;

 

(m)     Investments of any Person that becomes a Subsidiary on or after the
Closing Date; provided that (i) such Investments exist at the time such Person
is acquired and (ii) such Investments are not made in anticipation or
contemplation of such Person becoming a Subsidiary (it being understood and
agreed that any consideration paid by a Credit Party in connection with a
Permitted Acquisition that may be allocable directly or indirectly to
Investments in Persons that are not Credit Parties (as determined in good faith
by the Borrower at the time of closing such Investment (or at the time an LCA
Election is made with respect thereto, if applicable) and without taking into
account purchase accounting adjustments) must be permitted by clause (c) of the
proviso appearing in the definition of “Permitted Acquisition”);

 

(n)     Indebtedness permitted by Section 6.1 (other than Indebtedness permitted
by Section 6.1(f)(ii), 6.1(t) or 6.1(y)(iii));

 

(o)     bank deposits in the ordinary course of business;

 

(p)     Investments made as a result of the receipt of non-cash consideration
from a disposition made in compliance with Section 6.8;

 

(q)     [reserved];

 

116

--------------------------------------------------------------------------------

 

 

(r)     so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, Investments made by the Borrower or any Subsidiary in
exchange for Capital Stock (other than Disqualified Capital Stock) of the
Borrower, in each case to the extent not otherwise used under this Agreement or
applied to the Available Amount;

 

(s)     [reserved];

 

(t)     Guarantees by (i) the Borrower of obligations of any Subsidiary and (ii)
any Subsidiary of obligations of the Borrower or any other Subsidiary, in each
case which obligations do not constitute Indebtedness;

 

(u)     Investments in Rate Contracts, so long as the same are entered into for
non-speculative purposes;

 

(v)     Investments made to effect the Transactions or in connection with the
Transactions, including any Permitted Restructuring Transaction;

 

(w)     Investments (including debt obligations and Capital Stock) (i) received
in connection with the bankruptcy, workout, recapitalization or reorganization
of, or in settlement of delinquent obligations of, or other disputes with, the
issuer of such Investment or an Affiliate thereof, (ii) arising in the ordinary
course of business or consistent with past practice or upon the foreclosure with
respect to any secured Investment, (iii) received in satisfaction of judgments
against any other Person or (iv) received as a result of the settlement,
compromise or resolutions of litigation, arbitration or other disputes of the
Borrower or any Subsidiary with Persons who are not Affiliates;

 

(x)     Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;

 

(y)     to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property, in each case in the ordinary course
of business;

 

(z)     Investments made in reliance on clause (1) of the last paragraph of
Section 6.4.

 

(aa)     Investments, so long as (i) no Event of Default has occurred and is
continuing at such time or would result after giving effect to such Investment
and (ii) the Total Net Leverage Ratio on a Pro Forma Basis is less than or equal
2.00:1.00; and

 

(bb)     Investments that do not exceed, when taken together with all other
Investments made pursuant to this clause (bb) at any time outstanding, in the
aggregate at any date of determination, the greater of (i) $50,000,000 and (ii)
an amount equal to 30% of LTM Consolidated Adjusted EBITDA.

 

For purposes of determining compliance with this Section 6.6:

 

(1)     except to the extent an Investment was made using the Available Amount,
to the extent any Investment in any Person is made in compliance with this
Section 6.6 in reliance on a clause above that is subject to a Cap and,
subsequently, such Person returns to the Borrower, any other Credit Party or, to
the extent applicable, any Subsidiary all or any portion of such Investment (in
the form of a dividend, distribution, liquidation or otherwise but excluding
intercompany Indebtedness), such return shall be deemed to be credited to the
clause of this Section 6.6 against which the Investment is then charged, but in
any event not in an amount that would result in the aggregate dollar amount able
to be invested in reliance on such category to exceed such Cap;

 

117

--------------------------------------------------------------------------------

 

 

(2)      for purposes of determining compliance with any Cap on the making of
Investments, the Dollar equivalent amount of the Investment denominated in a
foreign currency shall be calculated based on the relevant currency exchange
rate in effect on the date such Investment was made;

 

(3)      for the avoidance of doubt, if the Borrower or any Subsidiary makes any
Investment using a ratio-based test on the same date that it makes any
Investment under any Dollar-based Cap, then the ratio-based test will be
calculated with respect to such Investment under the ratio-based test without
regard to any payment under the Dollar-based Cap;

 

(4)      in the event that any Investment (or any portion thereof) meets the
criteria of more than one of the clauses of this Section 6.6, the Borrower may,
in its sole discretion, at the time of making such Investment, divide, classify
or reclassify, or at any later time divide, classify or reclassify, such
Investment (or any portion thereof) in any manner that complies with this
covenant; provided that any such Investment made under a Dollar-based Cap may
not be reclassified as an Investment using a financial ratio-based test; and

 

(5)      to the extent an Investment is permitted to be made by a Credit Party
directly in any Subsidiary or any other Person who is not a Credit Party (each
such Subsidiary or other Person, a “Target Person”) under any provision of this
Section 6.6, such Investment may be made by advance, contribution or
distribution by a Credit Party to a Subsidiary (and further advanced,
contributed or distributed to another Subsidiary) for purposes of making the
relevant Investment in (or effecting an acquisition of) the Target Person
without constituting an Investment for purposes of this Section 6.6 (it being
understood that such Investment in the Target Person must satisfy the
requirements of, and shall count towards any thresholds in, a provision of this
Section 6.6 as if made by the applicable Credit Party directly in the Target
Person).

 

6.7       [Reserved].

 

6.8       Fundamental Changes; Disposition of Assets.The Borrower will not, nor
will it permit any Subsidiary to, (i) consummate any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), (ii) convey, sell, lease, exchange, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
part of its business, assets or property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, whether now owned or
hereafter acquired or leased or (iii) sell, assign or otherwise dispose of any
Capital Stock of any Subsidiary (including, in each case in clauses (i) through
(iii), pursuant to a Delaware LLC Division), except:

 

(a)     any Subsidiary of the Borrower may merge or consolidate with the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that (x) the Borrower shall be the continuing
or surviving Person and (y) such merger or consolidation does not result in the
Borrower ceasing to be organized under the Laws of the United States, any State
or Commonwealth thereof or the District of Columbia;

 

118

--------------------------------------------------------------------------------

 

 

(b)     (i) any Non-Credit Party may merge or consolidate with or into any other
Non-Credit Party, (ii) any Subsidiary may merge or consolidate with or into any
other Subsidiary that is a Credit Party, (iii) any merger or consolidation the
sole purpose of which is to reincorporate or reorganize (x) a Credit Party in
another jurisdiction in the United States or (y) a Non-Credit Party in another
jurisdiction shall be permitted, (iv) any Subsidiary may liquidate or dissolve
or change its legal form if the Borrower determines in good faith that such
action is in the best interests of the Borrower and the Subsidiaries and is not
materially disadvantageous to the Lenders, provided, in the case of clauses (ii)
through (iv), that (A) no Change of Control shall result therefrom and (B) the
surviving Person (or, with respect to clause (iv), the Person who receives the
assets of such dissolving or liquidated Subsidiary that is a Guarantor) shall be
a Credit Party;

 

(c)     any Subsidiary may dispose of all or substantially all of its assets to
the Borrower or any other Subsidiary; provided that a Guarantor Subsidiary may
not dispose of all or substantially all of its assets to a Non-Credit Party
unless treated as an Investment that is permitted by Section 6.6.

 

(d)     conveyances, sales, leases, licenses, exchanges, transfers or other
dispositions that do not constitute Asset Sales;

 

(e)     Asset Sales; provided that (i) the consideration received for such
assets is in an amount at least equal to the fair market value thereof
(determined in good faith by the Borrower), (ii) no less than 75% of which will
paid in cash or Cash Equivalents, and (iii) the Net Cash Proceeds thereof are
applied as and to the extent required by Section 2.14(a); provided, further that
for the purposes of clause (ii), (A) any liabilities (as shown on the Borrower’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower and its Subsidiaries, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Asset Sale and for which the Borrower
and all of the Subsidiaries shall have been validly released by all applicable
creditors in writing and (B) any Designated Non-Cash Consideration received in
respect of such Asset Sale having an aggregate fair market value as reasonably
determined by the Borrower in good faith, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (B) that is
at that time outstanding, not in excess of the greater of (x) $10,000,000 and
(y) an amount equal to 5.0% of LTM Consolidated Adjusted EBITDA at the time of
the receipt of such Designated Non-Cash Consideration, with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be cash; provided, further that the Borrower and the Subsidiaries may
not sell or otherwise dispose of all or substantially all of their assets, taken
as a whole, to any Person in reliance on this clause (e);

 

(f)     the Borrower and the Subsidiaries may lease (as lessee) or license (as
licensee) real or personal property so long as any such lease or license does
not create a Capital Lease except to the extent permitted by Section 6.1(d);

 

(g)     any transaction (other than an Asset Sale (determined without regard to
the exceptions thereto in the definition thereof)) in connection with a
Permitted Acquisition or other Investment permitted by Section 6.6; provided
that (i) if the merging or consolidating Subsidiary is a Guarantor Subsidiary,
the surviving entity is or becomes a Guarantor Subsidiary or (ii) if the merging
or consolidating Credit Party is the Borrower, the surviving entity is the
Borrower;

 

(h)     [reserved];

 

(i)     dispositions of Investments in Joint Ventures or Joint Venture
Subsidiaries to the extent required by, or pursuant to, customary agreements
between the joint venture parties set forth in binding agreements between such
parties; and

 

119

--------------------------------------------------------------------------------

 

 

(j)     the Acquisition may be consummated on the Closing Date and any Permitted
Restructuring Transactions.

 

To the extent any Collateral is disposed of as permitted by this Section 6.8 to
any Person that is not a Credit Party, such Collateral shall be sold free and
clear of the Liens created by the Credit Documents, and the Administrative Agent
or the Collateral Agent, as applicable, shall, and shall be authorized to, take
any actions deemed appropriate in order to effectuate the foregoing.

 

6.9        Transactions with Affiliates. The Borrower will not, nor will it
permit any Subsidiary to, directly or indirectly, enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate of the Borrower, on terms
that are less favorable to the Borrower or that Subsidiary, as the case may be,
than those that might be obtained at the time from a Person who is not such an
Affiliate; provided that the foregoing restriction will not apply to:

 

(a)     any transaction between or among any of the Credit Parties and/or any of
their Subsidiaries (or any Person that becomes a Subsidiary as a result of such
transaction) to the extent not otherwise prohibited by this Agreement;

 

(b)     indemnity provided to and reasonable and customary fees and expense
reimbursement paid to members of the board of directors (or similar governing
body) of the Borrower or any Subsidiary;

 

(c)     (i) compensation, benefits and indemnification arrangements (including
the payment of bonuses and other deferred compensation) for directors, officers
and other employees of the Borrower or any Subsidiary entered into in the
ordinary course of business or approved by the board of directors of the
Borrower or the applicable Subsidiary, (ii) employment and severance agreements
between the Borrower or any Subsidiary and their employees, officers or
directors, entered in the ordinary course of business, (iii) any issuance of
securities, or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment arrangements, stock options, stock
ownership plans, including restricted stock plans, stock grants, directed share
programs and other equity based plans and the granting and stockholder rights of
registration rights approved by the Borrower’s board of directors; and (iv)
payments or loans (or cancellation of loans) to officers, directors and
employees that are approved by a majority of the Borrower’s board of directors,
subject to the limitations set forth in Section 6.6;

 

(d)     transactions described in Schedule 6.9 in existence on the Closing Date;

 

(e)     the existence of, or the performance of obligations under the terms of,
agreements entered into in connection with the Acquisition or a Permitted
Acquisition or other Investment permitted by Section 6.6 (including payments of
earnouts and other similar payments);

 

(f)     Restricted Junior Payments permitted by Section 6.4, Investments
permitted by Section 6.6, Indebtedness permitted by Section 6.1 and transactions
permitted by Section 6.8 (including as a result of exceptions to the definition
of “Asset Sale”); and

 

(g)     transactions involving aggregate payments or consideration of less than
$5,000,000.

 

6.10       Conduct of Business. The Borrower will not, nor will it permit any
Subsidiary to, engage in any material business other than the Business.

 

120

--------------------------------------------------------------------------------

 

 

6.11       [Reserved].

 

6.12       Certain Amendments or Waivers. The Borrower will not, nor will it
permit any Subsidiary to, (a) amend, supplement, waive or otherwise modify any
provision of its Organizational Documents in a manner that would be materially
adverse to the interests of the Lenders or (b) change or amend the terms of the
documentation with regard to any Material Indebtedness that is Junior Financing
in a manner that would be materially adverse to the interests of the Lenders
(except to the extent such changes or amendments are otherwise permitted by any
applicable intercreditor or subordination provisions applicable to such Junior
Financing).

 

6.13     Fiscal Year. The Borrower will not make any change in fiscal year;
provided, however, that the Borrower may, upon prior written notice to the
Administrative Agent, change its fiscal year to another fiscal year, in which
case, the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any amendments, adjustments or other modifications to
this Agreement that are necessary to reflect such change in fiscal year
(provided that no such change shall be effective for purposes of this Agreement
until such adjustments have been made).

 

Section 7.               GUARANTY

 

7.1       Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to the Administrative Agent for the ratable benefit of the Secured Parties the
due and punctual payment in full of all Guaranteed Obligations when the same
will become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)).

 

7.2       Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor will be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided that, solely for
purposes of calculating the Fair Share Contribution Amount with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder will not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to the
sum of (1) the aggregate amount of all payments and distributions made on or
before such date by such Contributing Guarantor in respect of this Guaranty
(including in respect of this Section 7.2), minus (2) the aggregate amount of
all payments received on or before such date by such Contributing Guarantor from
the other Contributing Guarantors as contributions under this Section 7.2. The
amounts payable as contributions hereunder will be determined as of the date on
which the related payment or distribution is made by the applicable Funding
Guarantor. The allocation among Contributing Guarantors of their obligations as
set forth in this Section 7.2 will not be construed in any way to limit the
liability of any Contributing Guarantor hereunder. Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 7.2.

 

121

--------------------------------------------------------------------------------

 

 

7.3        Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and will not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

(a)     this Guaranty is a guaranty of payment when due and not of
collectability;

 

(b)     [reserved];

 

(c)     the Administrative Agent may enforce this Guaranty upon the occurrence
of an Event of Default notwithstanding the existence of any dispute between the
Borrower and any Secured Party with respect to whether such Event of Default has
occurred and is continuing;

 

(d)     the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;

 

(e)     payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations will in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment will not be deemed to
release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment will not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

(f)     the Administrative Agent, on behalf of the Secured Parties, upon such
terms as it deems appropriate, without notice or demand and without affecting
the validity or enforceability hereof or giving rise to any reduction,
limitation, impairment, discharge or termination of any Guarantor’s liability
hereunder, from time to time may (i) renew, extend, accelerate, increase the
rate of interest on, or otherwise change the time, place, manner or terms of
payment of the Guaranteed Obligations; (ii) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Guaranteed Obligations or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations; (iii) request and accept other guaranties of the Guaranteed
Obligations and take and hold security for the payment hereof or the Guaranteed
Obligations; (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations; (v) enforce and
apply any security now or hereafter held by or for the benefit of the Secured
Parties in respect hereof or the Guaranteed Obligations and direct the order or
manner of sale thereof, or exercise any other right or remedy that the
Administrative Agent may have against any such security, in each case as the
Administrative Agent in its discretion may determine consistent herewith or the
applicable Secured Rate Contract or Bank Product Agreement and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against the Borrower or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Credit
Documents, the Secured Rate Contracts or the Bank Product Agreements; and

 

122

--------------------------------------------------------------------------------

 

 

(g)     this Guaranty and the obligations of Guarantors hereunder will be valid
and enforceable and will not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor will have had notice or knowledge of any
of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents, the Secured Rate Contracts or the Bank Product Agreements, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, any of the Secured Rate Contracts, the Bank Product
Agreements or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Guaranteed Obligations, in each case whether
or not in accordance with the terms hereof or such Credit Document, such Secured
Rate Contract, such Bank Product Agreements or any agreement relating to such
other guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents, any
of the Secured Rate Contracts, any Bank Product Agreements or from the proceeds
of any security for the Guaranteed Obligations, except to the extent such
security also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Secured Party might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Secured
Party’s consent to the change, reorganization or termination of the corporate
structure or existence of the Borrower or any Subsidiary and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which the Borrower may allege or assert against any Secured Party
in respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

 

7.4     Waivers by Guarantors. To the fullest extent permitted by law, each
Guarantor hereby waives, for the benefit of the Secured Parties: (a) any right
to require any Secured Party, as a condition of payment or performance by such
Guarantor, to (i) proceed against the Borrower, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person, (ii)
proceed against or exhaust any security held from the Borrower, any such other
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any credit on the books of any Secured Party in favor of the Borrower
or any other Person, or (iv) pursue any other remedy in the power of any Secured
Party whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Secured Party’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any rights to set-offs, recoupments and counterclaims, and (ii) promptness,
diligence and any requirement that any Secured Party protect, secure, perfect or
insure any security interest or lien or any property subject thereto; (f)
notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder, the Secured Rate Contracts, the Bank Product
Agreements or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to the Borrower
and notices of any of the matters referred to in Section 7.3 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

 

123

--------------------------------------------------------------------------------

 

 

7.5     Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations will have been indefeasibly paid in full in cash, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against the Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against the Borrower with respect to the Guaranteed Obligations, (b) any
right to enforce, or to participate in, any claim, right or remedy that any
Secured Party now has or may hereafter have against the Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Secured Party. In addition, until the Guaranteed
Obligations will have been indefeasibly paid in full in cash, each Guarantor
will withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by Section
7.2. Each Guarantor further agrees that, to the extent the waiver or agreement
to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
the Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, will be
junior and subordinate to any rights any Secured Party may have against the
Borrower, to all right, title and interest any Secured Party may have in any
such collateral or security, and to any right any Secured Party may have against
such other guarantor. If any amount will be paid to any Guarantor on account of
any such subrogation, reimbursement, indemnification or contribution rights at
any time when all Guaranteed Obligations will not have been finally and
indefeasibly paid in full, such amount will be held in trust for the
Administrative Agent on behalf of Secured Parties and will forthwith be paid
over to the Administrative Agent for the benefit of Secured Parties to be
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof. Further, in accordance with
Section 2856 of the California Civil Code, to the extent applicable, each
Guarantor waives any and all rights and defenses available to it by reason of
Sections 2787 to 2855, inclusive, of the California Civil Code (this sentence is
included solely out of an abundance of caution, and shall not be construed to
mean that any of the above-referenced provisions of California law are in any
way applicable to this Guaranty or to any of the Guaranteed Obligations).

 

124

--------------------------------------------------------------------------------

 

 

7.6       Subordination of Other Obligations. Any Indebtedness of the Borrower
or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing will be held
in trust for the Administrative Agent on behalf of Secured Parties and will
forthwith be paid over to the Administrative Agent for the benefit of Secured
Parties to be credited and applied against the Guaranteed Obligations but
without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.

 

7.7       Continuing Guaranty. This Guaranty is a continuing guaranty and will
remain in effect until all of the Guaranteed Obligations (other than obligations
under any Secured Rate Contract or Bank Product Obligation) will have been paid
in full. Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

 

7.8       Authority of Guarantors or the Borrower. It is not necessary for any
Secured Party to inquire into the capacity or powers of any Guarantor or the
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

 

7.9       Financial Condition of the Borrower. Any Credit Extension may be made
to the Borrower or continued from time to time, and any Rate Contracts may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of the
Borrower at the time of any such grant or continuation or at the time such Rate
Contracts is entered into, as the case may be. No Secured Party will have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of the Borrower. Each
Guarantor has adequate means to obtain information from the Borrower on a
continuing basis concerning the financial condition of the Borrower and their
ability to perform their obligations under the Credit Documents and the Rate
Contracts, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Borrower and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Secured
Party to disclose any matter, fact or thing relating to the business, operations
or conditions of the Borrower now known or hereafter known by any Secured Party.

 

7.10       Bankruptcy, etc.

 

(a)     The obligations of the Guarantors hereunder will not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of the Borrower or any
other Guarantor or by any defense which the Borrower or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.

 

(b)     Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) will be included in the Guaranteed Obligations because it is the
intention of the Guarantors and Secured Parties that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve the Borrower of any portion
of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

 

125

--------------------------------------------------------------------------------

 

 

(c)     In the event that all or any portion of the Guaranteed Obligations are
paid by the Borrower, the obligations of Guarantors hereunder will continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Secured Party as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
will constitute Guaranteed Obligations for all purposes hereunder.

 

7.11       Discharge of Guaranty upon Sale of Guarantor. If, in compliance with
the terms and provisions of the Credit Documents, (a) all of the Capital Stock
of any Guarantor or any of its successors in interest hereunder or (b) all or
substantially all of the property of any Guarantor is sold, disposed of or
otherwise transferred (such Guarantor, a “Transferred Guarantor”) to any Person
(other than any other Credit Party), such Transferred Guarantor will, upon the
consummation of such sale, disposition or other transfer (including by merger or
consolidation), automatically be discharged and released, without any further
action by any Secured Party or any other Person, effective as of the time of
such sale, disposition or other transfer, from its obligations under this
Agreement (including under Sections 10.2 and 10.3) and the other Credit
Documents, including its obligations to pledge and grant any Collateral owned by
it pursuant to any Collateral Document and, in the case of the sale of all of
the Capital Stock of such Transferred Guarantor, the pledge of such Capital
Stock to the Collateral Agent pursuant to the Collateral Documents will be
released, and the Collateral Agent will take, and the Secured Parties hereby
irrevocably authorize the Collateral Agent to take, such actions as are
necessary or desirable to effect each discharge and release described in this
Section 7.11 in accordance with the relevant provisions of the Collateral
Documents.

 

7.12       [Reserved].

 

7.13      General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.1 would otherwise
be held or determined to be void, voidable, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 7.1, then, notwithstanding any other provision to
the contrary, the amount of such liability will, without any further action by
such Guarantor, any Credit Party or any other Person, be automatically limited
and reduced to the highest amount (after giving effect to the rights of
subrogation and contribution established in Section 7.5) that is valid and
enforceable, not void or voidable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

 

7.14       Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor will only be liable under
this Section 7.14 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.14, or otherwise
under this Guaranty, voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 7.14 will remain
in full force and effect until the Guaranteed Obligations have been paid in
full. Each Qualified ECP Guarantor intends that this Section 7.14 constitute,
and this Section 7.14 will be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

126

--------------------------------------------------------------------------------

 

 

Section 8.                     EVENTS OF DEFAULT

 

8.1         Events of Default. Each of the events referred to in clauses (a)
through (m) of this Section 8.1 shall constitute an “Event of Default”:

 

(a)       Failure to Make Payments When Due. Failure by the Borrower to pay (i)
when due any installment of principal of any Loan, whether at stated maturity,
by acceleration, by mandatory prepayment or otherwise; or (ii) any interest on
any Loan or any fee or any other amount due hereunder within five (5) Business
Days after the date due; provided that a Term C Loan Payment Event of Default
shall not constitute an Event of Default with respect to Term Lenders (in their
capacities as such) which do not hold Term C Loan Exposure or Term Loans or Term
Loan Exposure (other than Term C Loans and Term C Loan Exposure, respectively)
unless and until the date occurring 90 days after the occurrence of such Term C
Loan Payment Event of Default (a “Term C Loan Payment Cross Default”); or

 

(b)       Default in Other Agreements.

 

(i)     Failure of the Borrower or any other Credit Party to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in Section
8.1(a)) constituting Material Indebtedness, in each case beyond the grace
period, if any, provided therefor; or

 

(ii)     a breach or default by any Credit Party with respect to any other
material term of (1) one or more items of Indebtedness constituting Material
Indebtedness or (2) any loan agreement, mortgage, indenture or other agreement
relating to Material Indebtedness, in each case beyond the grace period, if any,
provided therefor, if the effect of such breach or default is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee or agent on
behalf of such holder or holders), to cause, that Indebtedness to become or be
declared due and payable (or redeemable) prior to its stated maturity;

 

provided that (x) Section 8.1(b)(ii) will not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness and (y) such failure is unremedied or is not
duly waived or cured prior to any termination of commitments or acceleration
hereunder; or

 

(c)       Breach of Negative Covenants. Failure of any Credit Party to perform
or comply with any term or condition contained in Section 6; or

 

(d)       Breach of Representations, Etc.

 

(i)     Any Specified Representation was false in any material respect (except
for those representations and warranties that are conditioned by materiality,
which will proved to be false in any respect) or any Merger Agreement
Representation was false as of the Closing Date; or

 

(ii)     Any representation, warranty, certification or other statement made or
deemed made by any Credit Party in any Credit Document or in any certificate at
any time given by any Credit Party or any Subsidiary in writing pursuant to the
terms of the Credit Documents (other than a Specified Representation or an
Merger Agreement Representation) was false in any material respect (or, to the
extent such representation and warranty contains qualifications as to
materiality, it was false in any respect) as of the date made or deemed made; or

 

127

--------------------------------------------------------------------------------

 

 

(e)     Breach of Other Covenants. Any Credit Party defaults in the performance
of or compliance with (i) any covenant contained in Section 5.1(h) or Section
5.2 (as applicable only to the existence of the Borrower), or (ii) any other
covenant in this Agreement or in any of the other Credit Documents, other than
any such covenant referred to in subclause (i) above or any other provision of
this Section 8.1, and such default is not remedied, cured or waived within
thirty (30) days after the earlier to occur of the date on which a Responsible
Officer has knowledge of such default and the date of receipt by the Borrower of
notice from the Administrative Agent of such default; or

 

(f)     Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction enters a decree or order for relief in respect of the
Borrower or any Subsidiary (other than an Immaterial Subsidiary) in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief is granted under any
applicable law; or (ii) an involuntary case is commenced against the Borrower or
any Subsidiary (other than an Immaterial Subsidiary) under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over the Borrower or any
Subsidiary (other than an Immaterial Subsidiary), or over all or a substantial
part of its property, is entered; or there occurs the involuntary appointment of
an interim receiver, trustee or other custodian of the Borrower or any
Subsidiary (other than an Immaterial Subsidiary) for all or a substantial part
of its property; or a warrant of attachment, execution or similar process is
issued against any substantial part of the property of the Borrower or any
Subsidiary (other than an Immaterial Subsidiary), and any such event described
in this clause (ii) continues for sixty (60) days without having been dismissed,
bonded or discharged; or

 

(g)     Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The Borrower or
any Subsidiary (other than an Immaterial Subsidiary) has an order for relief
entered with respect to it or commences a voluntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or consents to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or consents to the appointment of or taking possession
by a receiver, trustee or other custodian for all or a substantial part of its
property; or the Borrower or any Subsidiary (other than an Immaterial
Subsidiary) makes any assignment for the benefit of creditors; or (ii) the
Borrower or any Subsidiary (other than an Immaterial Subsidiary) becomes unable,
or fails generally, or admits in writing its inability, to pay its debts as such
debts become due; or the board of directors (or similar governing body) the
Borrower or any Subsidiary (other than an Immaterial Subsidiary) (or any
committee thereof) adopts any resolution or otherwise authorizes any action to
approve any of the actions referred to herein or in Section 8.1(f); or

 

(h)     Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in any individual case in an amount in
excess of $30,000,000 (to the extent not covered by insurance (as to which a
solvent and unaffiliated insurance company has acknowledged and not denied
coverage)) is entered or filed against the Borrower or any Subsidiary (other
than an Immaterial Subsidiary) or any of their respective assets and remains
undischarged, unvacated, unbonded or unstayed for a period of sixty (60)
consecutive days; or

 

(i)     Dissolution. Any order, judgment or decree is entered against the
Borrower or any Subsidiary (other than an Immaterial Subsidiary) decreeing the
involuntary dissolution or split up of such Credit Party and such order remains
undischarged or unstayed for a period in excess of sixty (60) consecutive days;
or

 

128

--------------------------------------------------------------------------------

 

 

(j)       Employee Benefit Plans. There occurs one or more ERISA Events, or,
with respect to a Foreign Plan, a termination, withdrawal or noncompliance with
applicable Law or plan terms, that individually or in the aggregate results in
or could reasonably be expected to result in a Material Adverse Effect; or

 

(k)       Guaranties, Collateral Documents and other Credit Documents. At any
time after the execution and delivery thereof:

 

(i)     the Guaranty for any reason, other than the satisfaction in full of all
Guaranteed Obligations, ceases to be in full force and effect (other than in
accordance with its terms) or is declared to be null and void or any Guarantor
repudiates its obligations thereunder;

 

(ii)     this Agreement or any Collateral Document ceases to be in full force
and effect (other than by reason of a release of Collateral in accordance with
the terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or is declared null and void, or the
Collateral Agent does not have or ceases to have a valid and perfected Lien in a
material portion of the Collateral purported to be covered by the Collateral
Documents (except to the extent not required to be valid or perfected by the
Credit Documents) with the priority required by the relevant Collateral
Document, in each case, for any reason other than actions taken by or on behalf
of the Collateral Agent or any Secured Party or the failure of the Collateral
Agent or any Secured Party to take any action within its control and except as
to Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy; or

 

(iii)     any Credit Party contests the validity or enforceability of any Credit
Document in writing or denies in writing that it has any further liability,
including with respect to future advances by the Lenders, under any Credit
Document to which it is a party; or

 

(l)        Change of Control. A Change of Control occurs.

 

8.2     Remedies upon an Event of Default.

 

(a)        Upon the occurrence of any Event of Default (other than pursuant to
Section 8.1(f), 8.1(g) or a Term C Loan Payment Event of Default or, solely with
respect to the Borrower, Section 8.1(i)), at the request of the Required
Lenders, upon notice to the Borrower by the Administrative Agent:

 

(i)      the applicable Commitments will immediately terminate or be reduced (as
specified by the Administrative Agent);

 

(ii)     the aggregate principal of all applicable Loans, all accrued and unpaid
interest thereon and all fees and all other Obligations under this Agreement and
the other Credit Documents will become due and payable immediately, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by each Credit Party; and

 

129

--------------------------------------------------------------------------------

 

 

(iii)     the Administrative Agent may, and may cause the Collateral Agent to,
exercise any and all of its other rights and remedies under applicable law
(including any applicable UCC) or at equity, hereunder and under the other
Credit Documents.

 

provided that upon an Event of Default pursuant Section 8.1(f), 8.1(g) or,
solely with respect to the Borrower, 8.1(i), the Commitments of each Lender
shall automatically terminate and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent,
the Collateral Agent or any Lender.

 

(b)       Upon the occurrence of an Event of Default under Section 8.1(a) solely
with respect to the repayment of the Term C Loans (if any) on the applicable
Term Loan Maturity Date (a “Term C Loan Payment Event of Default”), (i) the
Required Term C Loan Lenders may take any of the actions specified in Section
8.2(a) in respect of the Term C Loans and Term C Loan Commitments and (ii) the
Required Lenders may take any of the actions specified in Section 8.2(a) in
respect of any Term C Loan Payment Event of Default that has occurred and is
continuing upon the occurrence of a Term C Loan Payment Cross Default.

 

8.3         Application of Proceeds. Notwithstanding anything to the contrary
contained in this Agreement or any other Credit Document, upon the occurrence
and during the continuance of an Event of Default and after the acceleration of
the principal amount of any of the Loans hereunder:

 

(a)      each Credit Party irrevocably waives the right to direct the
application of any and all payments at any time or times thereafter received by
the Administrative Agent or the Collateral Agent from or on behalf of any Credit
Party, and, as between each Credit Party on the one hand and the Administrative
Agent, the Collateral Agent and the Lenders on the other, the Administrative
Agent will have the continuing and exclusive right to apply and to reapply any
and all payments received against the Obligations in such manner as the
Administrative Agent may deem advisable and consistent with this Agreement
notwithstanding any previous application by Administrative Agent; and

 

(b)       subject to Section 2.15(d), any and all payments received by any
Secured Party (other than through the Administrative Agent), including proceeds
of Collateral, will be applied:

 

(i)     first, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to the Administrative Agent or the Collateral
Agent with respect to this Agreement, the other Credit Documents or the
Collateral;

 

(ii)     second, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to any Lender with respect to this Agreement, the
other Credit Documents or the Collateral;

 

(iii)     third, to accrued and unpaid interest on the Obligations (including
any interest which, but for the provisions of the Bankruptcy Code, would have
accrued on such amounts);

 

(iv)     fourth, (A) to the principal amount of the Obligations, (B) to any
Obligations under any Secured Rate Contract and (C) to any Obligation under any
Bank Product Agreement for which the Administrative Agent has received written
notice of such Obligations as being outstanding;

 

130

--------------------------------------------------------------------------------

 

 

(v)     fifth, to any other Indebtedness or obligations of any Credit Party
owing to the Administrative Agent, the Collateral Agent, any Lender or any other
Secured Party under the Credit Documents or any Bank Product Agreement for which
the Administrative Agent has received written notice of such Obligations as
being outstanding under such Bank Product Agreement; and

 

(vi)     sixth, to the Borrower or to whomever may be lawfully entitled to
receive such balance or as a court of competent jurisdiction may direct.

 

In carrying out the foregoing, (a) amounts received will be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (b) each of the Persons entitled to receive a payment in
any particular category will receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category.

 

Section 9.                     AGENTS

 

9.1          Appointment and Duties.

 

(a)     Appointment of Agent. Each Lender hereby appoints DBNY (together with
any successor Agent pursuant to Section 9.9) as the Administrative Agent and the
Collateral Agent hereunder and authorizes each such Agent to (i) execute and
deliver the Credit Documents and accept delivery thereof on its behalf from any
Credit Party, (ii) take such action on its behalf and to exercise all rights,
powers and remedies and perform the duties as are expressly delegated to such
Agent under such Credit Documents and (iii) exercise such powers as are
reasonably incidental thereto. In furtherance of the foregoing, each of the
Lenders (including in its capacity as a potential Secured Swap Provider or a
Bank Product Provider) hereby irrevocably appoints and authorizes the Collateral
Agent to act as the agent of (and to hold any security interest created by the
Collateral Documents for and on behalf of or in trust for) such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 9.4 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), will be
entitled to the benefits of all provisions of this Section 9 (including Section
9.8(b), as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Credit Documents) as if set forth in full herein
with respect thereto. The provisions of this Section 9 are solely for the
benefit of the Agents and the Lenders and no Credit Party will have any rights
as a third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent will act solely as an agent of the
Lenders and does not assume and will not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrower
or any Subsidiary.

 

131

--------------------------------------------------------------------------------

 

 

(b)     Duties as Collateral and Disbursing Agent. Without limiting the
generality of clause (a) above, each of the Administrative Agent and the
Collateral Agent, as applicable, will each have the right and authority (to the
exclusion of the Lenders), and is hereby authorized, to (i) act as the
disbursing and collecting agent for the Lenders with respect to all payments and
collections arising in connection with the Credit Documents (including in any
proceeding described in Section 8.1(f), (g) or (i) or any other bankruptcy,
insolvency or similar proceeding), and each Person making any payment in
connection with any Credit Document to any Secured Party is hereby authorized to
make such payment to such Agent, (ii) file and prove claims and file other
documents necessary or desirable to allow the claims of the Secured Parties with
respect to any Obligation in any proceeding described in Section 8.1(f), (g) or
(i) or any other bankruptcy, insolvency or similar proceeding (but not to vote,
consent or otherwise act on behalf of such Person), (iii) act as collateral
agent for each Secured Party for purposes of the perfection of all Liens created
by such agreements and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Credit Documents, (vi) except as may
be otherwise specified in any Credit Document, exercise all remedies given to
such Agent and the other Secured Parties with respect to the Credit Parties
and/or the Collateral, whether under the Credit Documents, applicable Law or
otherwise and (vii) execute any amendment, consent or waiver under the Credit
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that each such Agent hereby
appoints, authorizes and directs each Lender to act as collateral sub-agent for
such Agent and the Lenders for purposes of the perfection of all Liens with
respect to the Collateral, including any deposit account maintained by a Credit
Party with, and cash and Cash Equivalents held by, such Lender, and may further
authorize and direct the Lenders to take further actions as collateral
sub-agents for purposes of enforcing such Liens or otherwise to transfer the
Collateral subject thereto to such Agent, and each Lender hereby agrees to take
such further actions to the extent, and only to the extent, so authorized and
directed.

 

(c)     Limited Duties. Under the Credit Documents, each of the Administrative
Agent and the Collateral Agent (i) is acting solely on behalf of the Secured
Parties (except to the limited extent provided in Section 2.7(b) with respect to
the Register), with duties that are entirely administrative in nature,
notwithstanding the use of the defined terms “Administrative Agent,” “Collateral
Agent,” “Agent,” the terms “agent” and “collateral agent” and similar terms in
any Credit Document to refer to such Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Credit Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender or other Person and (iii) will have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Credit Document, and each Secured Party, by accepting the benefits of the Credit
Documents, hereby waives and agrees not to assert any claim against such Agent
based on the roles, duties and legal relationships expressly disclaimed in
clauses (i) through (iii) above. Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary duty or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

9.2         Binding Effect. Each Secured Party, by accepting the benefits of the
Credit Documents, agrees that (a) any action taken by the Administrative Agent,
the Collateral Agent, the Required Lenders, or the Required Term C Loan Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Credit Documents, (b) any action taken by
the Administrative Agent or the Collateral Agent in reliance upon the
instructions of Required Lenders, of Required Term C Loan Lenders (or, where so
required, such greater proportion) and (c) the exercise by the Administrative
Agent, the Collateral Agent, the Required Lenders or the Required Term C Loan
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, will be authorized and binding upon all of the Secured Parties.

 

132

--------------------------------------------------------------------------------

 

 

9.3         Use of Discretion.

 

(a)     No Action without Instructions. Neither the Administrative Agent nor the
Collateral Agent will be required to exercise any discretion or take, or to omit
to take, any action, including with respect to enforcement or collection, except
any action it is required to take or omit to take (i) under any Credit Document
or (ii) pursuant to instructions from the Required Lenders or the Required Term
C Loan Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders). Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for the Borrower and the Subsidiaries), accountants, experts and other
professional advisors selected by it. No Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of the Required Lenders or the
Required Term C Loan Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders).

 

(b)     Right Not to Follow Certain Instructions. Notwithstanding clause
(a) above, neither the Administrative Agent nor the Collateral Agent will be
required to take, or to omit to take, any action in connection herewith or any
of the other Credit Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder (i) unless, upon demand, such
Agent receives an indemnification satisfactory to it from the Lenders (or, to
the extent applicable and acceptable to such Agent, any other Person) against
all Liabilities that, by reason of such action or omission, may be imposed on,
incurred by or asserted against such Agent or any Related Person thereof or (ii)
that is, in the opinion of such Agent or its counsel, may expose such Agent to
liability or that is contrary to any Credit Document or applicable Law
including, for the avoidance of doubt any action that may be in violation of the
automatic stay under any Bankruptcy Proceeding or under the Bankruptcy Code, and
no Agent will have any duty to disclose or will be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as such Agent or any
of its Affiliates in any capacity.

 

(c)     Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything
to the contrary contained herein or in any other Credit Document, the authority
to enforce rights and remedies hereunder and under the other Credit Documents
against the Credit Parties or any of them will be vested exclusively in, and all
actions and proceedings in equity or at law in connection with such enforcement
will be instituted and maintained exclusively by, the Administrative Agent and
the Collateral Agent in accordance with the Credit Documents for the benefit of
all the Lenders; provided that the foregoing will not prohibit (i) each of the
Administrative Agent and the Collateral Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (solely in its capacity as
such Agent) hereunder and under the other Credit Documents, (ii) any Lender from
exercising setoff rights in accordance with Section 10.4 or (iii) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
bankruptcy or other debtor relief law; provided, further that if at any time
there is no Person acting as the Administrative Agent hereunder and under the
other Credit Documents, then (A) the Required Lenders will have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.1, (B) in
addition to the matters set forth in clauses (ii) and (iii) of the preceding
proviso and subject to Section 10.4, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders, and (C) notwithstanding the foregoing
clauses (A) and (B), only the Required Term C Loan Lenders may take any action
with respect to a Term C Loan Payment Event of Default pursuant to Section
8.2(b) until a Term C Loan Payment Cross Default has occurred.

 

9.4        Delegation of Rights and Duties. Each of the Administrative Agent and
the Collateral Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Credit Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Secured Party). Any such Person will benefit from this Section 9
to the extent provided by such Agent.

 

133

--------------------------------------------------------------------------------

 

 

9.5         Reliance and Liability.

 

(a)       Each of the Administrative Agent and the Collateral Agent may, without
incurring any liability hereunder, (i) treat the payee of any Term Loan Note as
its holder until such Term Loan Note has been assigned in accordance with
Section 10.6, (ii) rely on the Register to the extent set forth in Section 10.6,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

 

(b)       None of the Administrative Agent, the Collateral Agent and their
respective Related Persons will be liable for any action taken or omitted to be
taken by any of them under or in connection with any Credit Document, and each
Secured Party, the Borrower and each other Credit Party hereby waive and will
not assert (and the Borrower will cause each other Credit Party to waive and
agree not to assert) any right, claim or cause of action based thereon, except
to the extent of liabilities resulting primarily from the gross negligence or
willful misconduct of such Agent or, as the case may be, such Related Person
(each as determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein. Without
limiting the foregoing, neither the Administrative Agent nor the Collateral
Agent:

 

(i)      will be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or the
Required Term C Loan Lenders or for the actions or omissions of any of its
Related Persons selected with reasonable care (other than employees, officers
and directors of such Agent, when acting on behalf of such Agent);

 

(ii)      will be responsible to any Lender or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Credit
Document;

 

(iii)     makes any warranty or representation, or will be responsible, to any
Lender or other Person for (A) any statement, document, information, including
any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, (B) any
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection herewith or with any
Credit Document or any transaction contemplated herein or therein or any other
document, certificate or information with respect to any Credit Party, whether
or not transmitted or (except for documents expressly required under any Credit
Document to be transmitted to the Lenders by such party) omitted to be
transmitted by such Agent, including as to completeness, accuracy, scope or
adequacy thereof, or for the scope, nature or results of any due diligence
performed by such Agent in connection with the Credit Documents, (C) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Credit Document or the occurrence of any Default,
(D) the execution, effectiveness, genuineness, validity, enforceability,
collectability, sufficiency or genuineness hereof or of any Credit Document or
any other agreement, instrument or document or (E) the satisfaction of any
condition set forth in Section 3 or elsewhere in any Credit Document; provided
that, for each of the items set forth in clauses (A) through (E) hereof, each
Lender hereby waives and agrees not to assert any right, claim or cause of
action it might have against the Administrative Agent or the Collateral Agent
based thereon; and

 

134

--------------------------------------------------------------------------------

 

 

(iv)     will have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Credit Document, whether any condition set
forth in any Credit Document is satisfied or waived, as to the financial
condition of any Credit Party or as to the occurrence or continuation or
possible occurrence or continuation of any Default or Event of Default or will
be deemed to have notice or knowledge of such occurrence or continuation unless
it has received a notice from the Borrower or any Lender describing such Default
or Event of Default clearly labeled “notice of default” (in which case such
Agent will promptly give notice of such receipt to all Lenders).

 

(c)       Each party to this Agreement acknowledges and agrees that the
Administrative Agent may from time to time use one or more outside service
providers for the tracking of all Uniform Commercial Code financing statements
(and/or other collateral related filings and registrations from time to time)
required to be filed or recorded pursuant to the Credit Documents and the
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof. No Agent will be liable for any action taken or not
taken by any such service provider.

 

9.6         Agent Individually. Each of the Administrative Agent and the
Collateral Agent and their Affiliates may make loans and other extensions of
credit to, acquire Capital Stock of, engage in any kind of business, including
but not limited to any type of financial advisory business, with any Credit
Party or Affiliate thereof as though it were not acting as an Agent and may
receive separate fees and other payments therefor. To the extent the
Administrative Agent, the Collateral Agent or any of their respective Affiliates
makes any Loan or otherwise becomes a Lender hereunder, it will have and may
exercise the same rights and powers hereunder and will be subject to the same
obligations and liabilities as any other Lender and the terms “Lender,”
“Required Lenders,” “Required Term C Loan Lenders” and any similar terms will,
except where otherwise expressly provided in any Credit Document, include such
Agent or such Affiliate, as the case may be, in its individual capacity as
Lender or as one of the Required Lenders or Required Term C Loan Lenders,
respectively.

 

9.7         Lender Credit Decision.

 

(a)     Each Lender acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent, any Lender or any
of their Related Persons or upon any document (including any offering and
disclosure materials in connection with the syndication of the Loans) solely or
in part because such document was transmitted by such Agent or any of its
Related Persons, conduct its own independent investigation of the financial
condition and affairs of each Credit Party and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Credit Document or with respect to any transaction
contemplated in any Credit Document, in each case based on such documents and
information as it will deem appropriate. Each Lender further represents and
warrants that it has reviewed the confidential information memorandum and each
other document made available to it on the Platform in connection with this
Agreement and has acknowledged and accepted the terms and conditions applicable
to the recipients thereof (including any such terms and conditions set forth, or
otherwise maintained, on the Platform with respect thereto). Except for
documents expressly required by any Credit Document to be transmitted by the
Administrative Agent or the Collateral Agent to the Lenders, no such Agent will
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Credit Party or any Affiliate of
any Credit Party that may come in to the possession of such Agent or any of its
Related Persons.

 

135

--------------------------------------------------------------------------------

 

 

(b)     If any Lender has elected to abstain from receiving Nonpublic
Information concerning the Credit Parties or their Affiliates, such Lender
acknowledges that, notwithstanding such election, the Administrative Agent
and/or the Credit Parties will, from time to time, make available
syndicate-information (which may contain Nonpublic Information) as required by
the terms of, or in the course of administering the Loans to the credit
contact(s) identified for receipt of such information on the Lender’s
administrative questionnaire who are able to receive and use all syndicate-level
information (which may contain Nonpublic Information) in accordance with such
Lender’s compliance policies and contractual obligations and applicable Law,
including federal and state securities laws; provided that if such contact is
not so identified in such questionnaire, the relevant Lender hereby agrees to
promptly (and in any event within one (1) Business Day) provide such a contact
to the Administrative Agent and the Credit Parties upon request therefor by the
Administrative Agent or the Credit Parties. Notwithstanding such Lender’s
election to abstain from receiving material non-public information, such Lender
acknowledges that if such Lender chooses to communicate with the Administrative
Agent, it assumes the risk of receiving Nonpublic Information concerning the
Credit Parties or their Affiliates. In the event that any Lender has determined
for itself to not access any information disclosed through the Platform or
otherwise, such Lender acknowledges that (i) other Lenders may have availed
themselves of such information and (ii) neither the Borrower nor the
Administrative Agent has any responsibility for such Lender’s decision to limit
the scope of the information it has obtained in connection with this Agreement
and the other Credit Documents.

 

(c)     Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Initial Term B Loan or Term C Loan, will be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
the Required Lenders or the Lenders, as applicable, on the Closing Date.

 

9.8         Expenses; Indemnities; Withholding.

 

(a)     Each Lender agrees to reimburse the Administrative Agent, the Collateral
Agent and each of their respective Related Persons (to the extent not reimbursed
by any Credit Party) promptly upon demand, severally (but not jointly) and in
accordance with its Pro Rata Share, for any costs and expenses (including fees,
charges and disbursements of financial, legal and other advisors and Other Taxes
paid in the name of, or on behalf of, any Credit Party) that may be incurred by
such Agent or any of its Related Persons in connection with the preparation,
syndication, execution, delivery, administration, modification, consent, waiver
or enforcement of, or the taking of any other action (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding (including preparation for and/or response to any subpoena or
request for document production relating thereto) or otherwise) in respect of,
or legal advice with respect to, its rights or responsibilities under, any
Credit Document.

 

136

--------------------------------------------------------------------------------

 

 

(b)     Each Lender further agrees to indemnify the Administrative Agent, the
Collateral Agent and each of their respective Related Persons (to the extent not
reimbursed by any Credit Party), severally and ratably, in proportion to its Pro
Rata Share, from and against Liabilities (including, to the extent not
indemnified pursuant to Section 9.8(c), taxes, interests and penalties imposed
for not properly withholding or backup withholding on payments made to or for
the account of any Lender) that may be imposed on, incurred by or asserted
against such Agent or any of its Related Persons in any matter relating to or
arising out of, in connection with or as a result of any Credit Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by such
Agent or any of its Related Persons under or with respect to any of the
foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR RELATED
PERSON); provided, however, that no Lender will be liable to the Administrative
Agent, the Collateral Agent or any of their respective Related Persons to the
extent such liability has resulted solely and directly for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
claims, suits, judgments, litigations, investigations, inquiries or proceedings,
costs, expenses or disbursements which have resulted from the gross negligence
or willful misconduct of such Agent or, as the case may be, such Related Person,
as determined by a court of competent jurisdiction in a final non-appealable
judgment or order. No Lender shall be liable under this Section or otherwise for
any failure of another Lender to satisfy such other Lender’s obligations under
the Credit Documents.

 

(c)     To the extent required by any applicable law, the Administrative Agent
and the Collateral Agent may withhold from any payment to any Lender under a
Credit Document an amount equal to any applicable withholding tax. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that such Agent did not properly withhold tax from amounts paid to or for the
account of any Lender (because the appropriate certification form was not
delivered, was not properly executed, or fails to establish an exemption from,
or reduction of, withholding tax with respect to a particular type of payment,
or because such Lender failed to notify such Agent or any other Person of a
change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), or such Agent reasonably
determines that it was required to withhold taxes from a prior payment but
failed to do so, such Lender will promptly indemnify such Agent fully for all
amounts paid, directly or indirectly, by such Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
such Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses. Each of the Administrative Agent and the Collateral Agent may offset
against any payment to any Lender under a Credit Document, any applicable
withholding tax that was required to be withheld from any prior payment to such
Lender but which was not so withheld, as well as any other amounts for which
such Agent is entitled to indemnification from such Lender under this Section
9.8(c).

 

9.9         Resignation of Administrative Agent or Collateral Agent.

 

(a)     Each of the Administrative Agent and the Collateral Agent may resign at
any time by delivering notice of such resignation to the Lenders and the
Borrower, effective on the date set forth in such notice or, if no such date is
set forth therein, upon the date such notice will be effective, in accordance
with the terms of this Section 9.9. If such Agent delivers any such notice, the
Required Lenders will have the right, subject to the consent of the Borrower
(such consent not to be unreasonably withheld, conditioned or delayed), at all
times other than during the continuation of an Event of Default, to appoint a
successor Administrative Agent or Collateral Agent, as applicable. The
Administrative Agent’s resignation shall become effective on the earliest of (i)
30 days after delivery of the notice of resignation (regardless of whether a
successor has been appointed or not), (ii) the appointment of a successor
Administrative Agent by the Required Lenders or (iii) such other date, if any,
agreed to by the Required Lenders. If, after 30 days after the date of such
retiring Agent’s notice of resignation, no successor Administrative Agent or
Collateral Agent, as applicable, has been appointed by the Required Lenders that
has accepted such appointment, then such retiring Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent or Collateral Agent, as
applicable, from among the Lenders or a commercial banking institution organized
under the laws of the United States (or any State thereof) or a United States
branch or agency of a commercial banking institution, in each case, having
combined capital and surplus of at least $500,000,000. Each appointment under
this clause (a) will be subject to the prior consent of the Borrower, which will
not be unreasonably withheld but will not be required during the continuance of
an Event of Default.

 

137

--------------------------------------------------------------------------------

 

 

(b)     Effective immediately upon its resignation, (i) any retiring
Administrative Agent or Collateral Agent will be discharged from its duties and
obligations under the Credit Documents, (ii) the Lenders will assume and perform
all of the duties of such Agent until a successor Administrative Agent or
Collateral Agent, as applicable, will have accepted a valid appointment
hereunder, (iii) such retiring Agent and its Related Persons will no longer have
the benefit of any provision of any Credit Document as Administrative Agent or
Collateral Agent, as applicable, other than with respect to any actions taken or
omitted to be taken while such retiring Agent was, or because such Agent had
been, validly acting as Administrative Agent or Collateral Agent, as applicable,
under the Credit Documents and (iv) subject to its rights under Section 9.3,
such retiring Agent will take such action as may be reasonably necessary to
assign to the applicable successor Administrative Agent or Collateral Agent its
rights as Administrative Agent or Collateral Agent, as applicable, under the
Credit Documents. After any retiring Administrative Agent’s or Collateral
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Section 9 and Sections 10.2, 10.3, 10.4, 10.10, 10.14, 10.15, and 10.16
will inure to its benefit, its sub-agents and their respective affiliates
benefit as to any actions taken or omitted to be taken by any of them while it
was Administrative Agent or Collateral Agent hereunder. Effective immediately
upon the acceptance of a valid appointment as Administrative Agent or Collateral
Agent by a successor Administrative Agent or Collateral Agent, such successor
Administrative Agent or Collateral Agent will succeed to, and become vested
with, all the rights, powers, privileges and duties of such retiring Agent under
the Credit Documents and the retiring Administrative Agent or Collateral Agent
will promptly (A) transfer to its successor all sums, Securities and other items
of Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent or Collateral Agent under the
Credit Documents, and (B) execute and deliver to such successor Administrative
Agent or Collateral Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent or Collateral Agent of the
security interests created under the Collateral Documents.

 

9.10       Release of Collateral or Guarantors(a)     .

 

(a)      Each Lender hereby consents to the automatic release and hereby directs
the Administrative Agent and the Collateral Agent to release automatically,
without further action(or, in the case of clause (b)(ii) below, release or
subordinate) the following:

 

(i)     any Guarantor Subsidiary from its guaranty of any Obligation pursuant to
Section 7.11 or if such Guarantor Subsidiary ceases to be a Subsidiary
(including as a result of its designation as an Unrestricted Subsidiary in
accordance with the terms of this Agreement), and such Guarantor Subsidiary will
be automatically released from its Obligations thereunder; provided that no such
release shall occur if such Guarantor Subsidiary continues to be a guarantor in
respect of any Incremental Equivalent Debt, any Permitted Ratio Debt, any Credit
Agreement Refinancing Indebtedness, any Material Indebtedness of the Borrower or
any Subsidiary that is Junior Financing or any Permitted Refinancing in respect
of any of the foregoing;

 

138

--------------------------------------------------------------------------------

 

 

(ii)     any Guarantor from its guaranty upon payment and satisfaction in full
of all Loans, all other Obligations under the Credit Documents (excluding
amounts in respect of indemnification, expense reimbursement, yield protection
or tax gross-up and contingent obligations, in each case that are not then owing
or as to which no claim has been asserted) and all Obligations arising under
Secured Rate Contracts and Bank Product Agreements that the Administrative Agent
has theretofore been notified in writing by the holder of such Obligations are
then due and payable;

 

(iii)     any Lien held by the Collateral Agent for the benefit of the Secured
Parties against any Guarantor Subsidiary upon the release of such Guarantor
Subsidiary from its guaranty pursuant to clause (i) above; and

 

(iv)     any Lien held by the Collateral Agent for the benefit of the Secured
Parties against (1) any Collateral that is sold, transferred, conveyed or
otherwise disposed of by a Credit Party in a transaction permitted by the Credit
Documents (including pursuant to a valid waiver or consent), (2) any property
subject to a Lien permitted hereunder in reliance upon Section 6.1(d) and (3)
all of the Collateral and all Credit Parties, upon (A) termination of all
Incremental Revolving Credit Commitments (if any), (B) payment and satisfaction
in full of all Loans, all other Obligations under the Credit Documents
(excluding amounts in respect of indemnification, expense reimbursement, yield
protection or tax gross-up and contingent obligations, in each case that are not
then owing or as to which no claim has been asserted) and all Obligations
arising under Secured Rate Contracts and Bank Product Agreements that the
Administrative Agent has theretofore been notified in writing by the holder of
such Obligations are then due and payable and (C) to the extent requested by the
Administrative Agent, receipt by the Administrative Agent and the Secured
Parties of liability releases from the Credit Parties each in form and substance
acceptable to the Administrative Agent.

 

(b)     Each Lender hereby directs the Administrative Agent and the Collateral
Agent, and each of the Administrative Agent and the Collateral Agent hereby
agrees, upon receipt of reasonable notice from the Borrower, to execute and
deliver or file such documents and to perform other actions reasonably necessary
to release the guaranties and Liens when and as directed in this Section 9.10,
subject to receipt by the Administrative Agent of a certification of the
Borrower as to such matters as are reasonably required by the Administrative
Agent. To the extent any Collateral is disposed of as permitted by this Section
to any Person other than a Credit Party, such Collateral will be sold or
disposed of free and clear of Liens created by the Credit Documents and the
Administrative Agent will be authorized to take any actions deemed appropriate
in order to effect the foregoing.

 

(c)     In the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent (at the direction of the Required Lenders) or any Lender may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition and the Collateral Agent, as agent for and representative of
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders will otherwise agree in writing),
at the direction of the Required Lenders, will be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition (including
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code), the Collateral Agent (or any Lender, except with respect to a
“credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the Bankruptcy Code). Any release of guarantee obligations will be deemed
subject to the provision that such guarantee obligations will be reinstated if
after such release any portion of any payment in respect of the Obligations
guaranteed thereby will be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or Guarantor or any substantial part of its property, or otherwise, all
as though such payment had not been made. The Collateral Agent will not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien thereon, or
any certificate prepared by any Credit Party in connection therewith, nor will
the Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

139

--------------------------------------------------------------------------------

 

 

9.11      [Reserved].

 

9.12     Lead Arranger and Bookrunner. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Credit Document,
neither the Lead Arranger nor the Bookrunner will have any duties or
responsibilities, nor will any of such Agents have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities will be read into this
Agreement or any other Credit Document or otherwise exist against any of such
Agents. At any time that any Lender serving (or whose Affiliate is serving) as
Lead Arranger or Bookrunner will have transferred to any other Person (other
than any Affiliates) all of its interests in the Loans, such Lender (or an
Affiliate of such Lender acting as Lead Arranger or Bookrunner) will be deemed
to have concurrently resigned as such Lead Arranger or Bookrunner.

 

9.13     Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim. In the case of pendency of any proceeding under any Bankruptcy Proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan will then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
will have made any demand on the Borrower) will be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

 

(a)     to file a verified statement pursuant to the Federal Rules of Bankruptcy
Procedure that, in its sole opinion, complies with such rule’s disclosure
requirements for entities representing more than one creditor;

 

(b)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its respective agents
and counsel and all other amounts due the Administrative Agent under Section 2,
Section 10.2 and Section 10.3) allowed in such judicial proceeding; and

 

(c)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent will consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement. To the extent that the payment of any
such compensation, expenses, disbursements and advances of the Administrative
Agent, its agents and counsel, and any other amounts due the Administrative
Agent under this Agreement out of the estate in any such proceeding, will be
denied for any reason, payment of the same will be secured by a Lien on, and
will be paid out of, any and all distributions, dividends, money, securities and
other properties that the Lenders may be entitled to receive in such proceeding
whether in liquidation or under any plan of reorganization or arrangement or
otherwise.

 

140

--------------------------------------------------------------------------------

 

 

Nothing contained herein will be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

9.14       Certain ERISA Matters

 

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and the Lead Arranger and
its Affiliates, and not, for the avoidance of doubt, to or for the benefit of
the Borrower or any other Credit Party, that at least one of the following is
and will be true:

 

(i)      such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Employee Benefit Plans in connection
with the Loans, or the Commitments,

 

(ii)     transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

141

--------------------------------------------------------------------------------

 

 

(b)     In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and the Lead Arranger and its Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Credit Party, that none of the Administrative Agent, or the Lead
Arranger or any of its Affiliates is a fiduciary with respect to the assets of
such Lender involved in the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto).

 

Section 10.                     MISCELLANEOUS

 

10.1        Notices.

 

(a)     Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement will be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on Appendix B or otherwise indicated to the Borrower and the Administrative
Agent in writing, (ii) posted to the Platform (to the extent such system is
available and set up by or at the direction of the Administrative Agent prior to
posting), (iii) posted to any other E-System approved by or set up by or at the
direction of the Administrative Agent or (iv) addressed to such other address as
will be notified in writing (A) in the case of the Borrower, the Administrative
Agent and the Collateral Agent, to the other parties hereto and (B) in the case
of all other parties, to the Borrower, the Administrative Agent and the
Collateral Agent. Transmissions made by electronic mail or E-Fax to the
Administrative Agent will be effective only (x) for notices where such
transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of the Administrative
Agent applicable at the time and previously communicated to the Borrower, and
(z) if receipt of such transmission is acknowledged by the Administrative Agent.

 

(b)     Effectiveness. (i) All communications described in clause (a) above and
all other notices, demands, requests and other communications made in connection
with this Agreement will be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to the Administrative Agent pursuant to this Section 10.1 will be
effective until received by the Administrative Agent.

 

(ii)     The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System will constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Credit Documents to be provided,
given or made by a Credit Party in connection with any such communication is
true, correct and complete except as expressly noted in such communication or
E-System.

 

(c)     Each Lender will notify the Administrative Agent and the Collateral
Agent in writing of any changes in the address to which notices to such Lender
should be directed, of addresses of its Lending Office, of payment instructions
in respect of all payments to be made to it hereunder and of such other
administrative information as the Administrative Agent will reasonably request.

 

142

--------------------------------------------------------------------------------

 

 

(d)      Electronic Transmissions.

 

(i)     Authorization. Subject to the provisions of Section 10.1(a), each of the
Administrative Agent, the Collateral Agent, the Lenders, each Credit Party and
each of their Related Persons, is authorized (but not required) to transmit,
post or otherwise make or communicate, in its sole discretion, Electronic
Transmissions in connection with any Credit Document and the transactions
contemplated therein. Each Credit Party and each Secured Party hereto
acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

 

(ii)     Signatures. Subject to the provisions of Section 10.1(a), (i)(A) no
posting to any E-System will be denied legal effect merely because it is made
electronically, (B) each E Signature on any such posting will be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting will be deemed sufficient to satisfy any requirement for a “writing,” in
each case including pursuant to any Credit Document, any applicable provision of
any applicable UCC, the federal Uniform Electronic Transactions Act, the
Electronic Signatures in Global and National Commerce Act and any substantive or
procedural Law governing such subject matter, (ii) each such posting that is not
readily capable of bearing either a signature or a reproduction of a signature
may be signed, and will be deemed signed, by attaching to, or logically
associating with such posting, an E-Signature, upon which the Administrative
Agent, the Collateral Agent, each other Secured Party and each Credit Party may
rely and assume the authenticity thereof, (iii) each such posting containing a
signature, a reproduction of a signature or an E-Signature will, for all intents
and purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any E-System or E-Signature on any such
posting under the provisions of any applicable Law requiring certain documents
to be in writing or signed; provided, however, that nothing herein will limit
such party’s or beneficiary’s right to contest whether any posting to any
E-System or E-Signature has been altered after transmission.

 

(iii)     Separate Agreements. All uses of an E-System will be governed by and
subject to, in addition to Section 10.1, the separate terms, conditions and
privacy policy posted or referenced in such E-System (or such terms, conditions
and privacy policy as may be updated from time to time, including on such
E-System) and related Contractual Obligations executed by the Administrative
Agent and Credit Parties in connection with the use of such E-System.

 

(iv)     LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS
WILL BE PROVIDED “AS IS” AND “AS AVAILABLE.” NONE OF THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE
ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION
AND DISCLAIMS ALL LIABILITY (WHETHER OR NOT BASED ON STRICT LIABILITY AND
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN CONTRACT, TORT OR OTHERWISE)) FOR ERRORS OR
OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION
WITH ANY E SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. The Borrower,
each other Credit Party executing this Agreement and each Secured Party agrees
that the Administrative Agent has no responsibility for maintaining or providing
any equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

 

143

--------------------------------------------------------------------------------

 

 

(e)     Each Credit Party agrees that the Administrative Agent may make the
communications described in clause (a) above available to the other Agents or
the Lenders by posting such communications on any Platform.

 

(f)     Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Nonpublic Information with respect
to the Borrower, the Subsidiaries or their respective securities for purposes of
United States federal or state securities laws. In the event that any Public
Lender has determined for itself to not access any information disclosed through
the Platform or otherwise, such Public Lender acknowledges that (i) other
Lenders may have availed themselves of such information and (ii) neither the
Borrower nor the Administrative Agent has any responsibility for such Public
Lender’s decision to limit the scope of the information it has obtained in
connection with this Agreement and the other Credit Documents.

 

10.2     Expenses. The Borrower agrees to pay promptly, in each case for which
an invoice has been delivered to the Borrower, (a) all reasonable and documented
out-of-pocket fees and expenses of the Administrative Agent, the Collateral
Agent and DBSI in the preparation, negotiation, execution, delivery and
enforcement of the Credit Documents and any consents, amendments, waivers or
other modifications thereto (limited, in the case of legal fees and expenses, to
the fees, expenses and disbursements of one primary counsel to such Persons
taken as a whole and one local counsel in each relevant jurisdiction (which may
be a single local counsel acting in multiple jurisdictions) as may be necessary
or advisable in the judgment of such Persons); (b) all the costs of furnishing
all opinions by counsel for the Borrower and the other Credit Parties; (c) the
reasonable and documented out-of-pocket fees, expenses and disbursements of
counsel to the Administrative Agent, the Collateral Agent and the Lead Arranger
in connection with the negotiation, preparation, execution, administration and
enforcement of the Credit Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by the
Borrower, limited to fees, expenses and disbursements of one primary counsel to
such Persons taken as a whole and one local counsel in each relevant
jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) as may be necessary or advisable in the judgment of such Persons;
(d) all the reasonable and documented out-of-pocket fees and expenses of
creating, perfecting and recording Liens in favor of the Collateral Agent, for
the benefit of the Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and actual, reasonable documented out-of-pocket fees, expenses and
disbursements of counsel to each of the Administrative Agent and the Collateral
Agent and of counsel providing any opinions that the Administrative Agent and
the Collateral Agent or the Required Lenders may reasonably request in respect
of the Collateral or the Liens created pursuant to the Collateral Documents; (e)
all the reasonable and documented out-of-pocket fees and expenses and
disbursements of any auditors, accountants, consultants or appraisers reasonably
engaged by the Administrative Agent and the Collateral Agent; (f) all the
reasonable and documented out-of-pocket fees and expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by the Collateral Agent and its
counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other reasonable and documented out-of-pocket fees and
expenses incurred by the Administrative Agent and the Lead Arranger in
connection with its due diligence efforts and the syndication of the Loans and
Commitments and the transactions contemplated by the Credit Documents and any
consents, amendments, waivers or other modifications thereto; (h) without
duplication of payments described in Section 2.20(c), all Other Taxes; and (i)
after the occurrence and during the continuance of an Event of Default, all
reasonable and documented out-of-pocket fees and expenses, including reasonable
attorneys’ fees and costs of settlement, incurred by any Agent and the Lenders
in enforcing any Obligations of or in collecting any payments due from any
Credit Party hereunder or under the other Credit Documents by reason of such
Event of Default (including in connection with the sale of, collection from, or
other realization upon any of the Collateral or the enforcement of the Guaranty)
or preservation of any right or remedy under any Credit Document or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings, limited, in the case of legal fees and
expenses, to fees, disbursements and expenses of one counsel to the Agents and
the Lenders taken as a whole (and one local counsel in each relevant
jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) as may be necessary or advisable in the judgment of such Persons)
and, solely in the event of an actual or potential conflict of interest between
any Agent and the Lenders, where the Person or Persons affected by such conflict
of interest inform the Borrower in writing of such conflict of interest, one
additional counsel in each relevant jurisdiction to each group of affected
Persons similarly situated taken as a whole. For the avoidance of doubt, no
payment or expense reimbursement shall be made pursuant to this Section 10.2 in
respect of Excluded Taxes.

 

144

--------------------------------------------------------------------------------

 

 

10.3        Indemnity; Certain Waivers.

 

(a)     Indemnity. In addition to the payment of expenses pursuant to Section
10.2, each Credit Party agrees to indemnify, pay and hold harmless, each Agent,
each Lender and each of their respective Related Persons (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided
that no Credit Party will have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities (i) arise from (A) the bad faith, gross negligence or willful
misconduct of that Indemnitee or its Related Persons as determined by a court of
competent jurisdiction in a final non-appealable judgment or (B) any material
breach of the obligations of that Indemnitee or its Related Persons under this
Agreement or any other Credit Document as determined by a court of competent
jurisdiction in a final non-appealable judgment or (ii) relate to any dispute
solely among Indemnitees other than (A) claims against an Agent, in its capacity
as such or in fulfilling its role as an Agent, and (B) claims arising out of any
act or omission on the part of any Credit Party or any Subsidiary or Affiliates;
provided, further that, subject to paragraph (c) below, no Indemnitee or any
Credit Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) (other than, in the case of any Credit Party,
in respect of any such damages incurred or paid by an Indemnitee to a third
party for which such Indemnitee is otherwise entitled to indemnification
pursuant to this Section 10.3); provided, further that the Credit Parties, taken
as a whole, shall be responsible hereunder for the fees and expenses of only one
counsel for each similarly situated group of affected Indemnitees in connection
with Indemnified Liabilities arising out of the same facts or circumstances and,
if reasonably necessary or advisable in the judgment of the Agents, a single
local or foreign counsel to the Indemnitees taken as a whole in each relevant
jurisdiction and, solely in the case of an actual or perceived conflict of
interest, one additional primary counsel and one additional local or foreign
counsel in each applicable jurisdiction, in each case, to each similarly
situated group of affected Indemnitees. To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party will contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. Notwithstanding anything to the contrary herein, the Credit Parties shall
not be liable for any settlement of a claim in respect of which indemnification
could have been sought by an Indemnitee under this Section 10.3(a) if such
settlement is effected without the written consent of the Credit Parties (which
consent shall not be unreasonably withheld or delayed), but if settled with the
written consent of the Credit Parties or if there is a final and non-appealable
judgment by a court of competent jurisdiction with respect to any such claim,
the Credit Parties agree to indemnify and hold harmless each Indemnitee from and
against any and all losses and reasonable and documented or invoiced legal or
other out-of-pocket expenses by reason of such settlement or judgment in
accordance with and to the extent provided in the other provisions of this
Section 10.3. If the Credit Parties have reimbursed any Indemnitee for any legal
or other expenses in accordance with such request and there is a final and
non-appealable judicial determination that the Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
this Section 10.3, then the Indemnitee shall promptly refund such amount. This
Section 10.3 will not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

145

--------------------------------------------------------------------------------

 

 

(b)     To the extent that the Credit Parties fail to indefeasibly pay any
amount required to be paid by them to the Agents under Sections 10.3(a) in
accordance with Section 9.8(b), each Lender severally agrees to pay to the
applicable Agent such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (such indemnity will be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that the unreimbursed
claim was incurred by or asserted against any of the Agents.

 

(c)     No Indemnitee will be liable for any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including the
Platform) and neither any Indemnitee nor any Credit Party (or any of their
respective directors, officers, employees, controlling Persons, controlled
affiliates or agents) will be liable for any indirect, special, punitive or
consequential damages in connection with the Transactions, this Agreement or any
other Credit Document (including the Facilities and the use of proceeds
hereunder), or with respect to any activities or other transactions related to
the Facilities; provided that nothing contained in this sentence limits the
Credit Parties’ indemnity and reimbursement obligations to the extent such
special, indirect, punitive or consequential damages are included in any third
party claim in connection with which such Indemnitee is entitled to
indemnification hereunder.

 

10.4        Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than the
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder or with any other Credit Document,
irrespective of whether or not (a) such Lender will have made any demand
hereunder or (b) the principal of or the interest on the Loans or any other
amounts due hereunder will have become due and payable pursuant to Section 2 and
although such obligations and liabilities, or any of them, may be contingent or
unmatured. Notwithstanding the foregoing, nothing contained in this Section 10.4
shall provide any Lender with any recourse against Excluded Assets (as defined
in the Pledge and Security Agreement).

 

146

--------------------------------------------------------------------------------

 

 

10.5        Amendments and Waivers.

 

(a)     Required Consents. No amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, will in any event be effective without the written concurrence
of the Required Lenders (or, solely in the case of the proviso in Section
8.1(a), Section 8.2(b) and the related rights and remedies upon the occurrence
of a Term C Loan Payment Event of Default, the Required Term C Loan Lenders),
except that (i) this Agreement and the other Credit Documents may be amended,
modified or supplemented with the consent of the Borrower and the Administrative
Agent to cure any ambiguity, omission, obvious error, defect or inconsistency,
so long as such amendment, modification or supplement does not adversely affect
the rights of any Lender, provided that no such amendment will become effective
until the fifth Business Day after it has been posted to the Lenders, and then
only if the Required Lenders (or, solely in the case of the proviso in Section
8.1(a), Section 8.2(b) and the related rights and remedies upon the occurrence
of a Term C Loan Payment Event of Default, the Required Term C Loan Lenders)
have not objected in writing within such five (5) Business Day period, (ii) the
Borrower and the Administrative Agent may enter into additional or supplemental
Collateral Documents, (iii) the Administrative Agent may release Collateral or
Guarantors in accordance with Section 9 of this Agreement and the Collateral
Documents, (iv) this Agreement and the other Credit Documents may be amended,
modified or supplemented with the consent of the Borrower (and any Lenders
providing any such financing) to implement any Incremental Amendment in
accordance with Section 2.24, any Refinancing Amendment in accordance with
Section 2.26 or any Extension Amendment in accordance with Section 10.5(g)(iii),
or any amendment entered into in connection with any Replacement Term Loans in
accordance with Section 10.5(f)(ii), (v) this Agreement may be amended with the
consent of the Borrower and the Administrative Agent to implement any amendment
to the definition of “Eurodollar Rate” and related provisions pursuant to, and
in accordance with requirements of, Section 2.18(b), (vi) this Agreement may be
amended with the consent of the Borrower and the Administrative Agent to
implement any amendment, adjustments or other modifications to reflect a change
in fiscal year pursuant to Section 6.13 and (vii) the Agency Fee Letter may be
amended by the parties thereto without the consent of any other Person.

 

(b)     Affected Lenders’ Consent. No amendment, modification, termination, or
consent of any provision of the Credit Documents will be effective if the effect
thereof would:

 

(i)     extend the scheduled final maturity date of any Loan of any Lender
without the written consent of such Lender; provided that no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default (other than a Default or Event of Default resulting from non-payment on
the scheduled final maturity date) will constitute an extension of a final
maturity date;

 

(ii)     waive, reduce or postpone any scheduled repayment (but not prepayment
or mandatory prepayment pursuant to Section 2.14, which will be governed by
Section 10.5(a)) of any Term Loan held by any Lender pursuant to Section 2.12
without the written consent of such Lender;

 

147

--------------------------------------------------------------------------------

 

 

(iii)    reduce the rate of interest on any Loan held by any Lender (other than
(x) any waiver of any increase in the interest rate applicable to any Loan
pursuant to Section 2.10 and (y) any amendment to the definition of “Eurodollar
Rate” and related provisions pursuant to Section 2.18(b)) or any fee payable to
a Lender under this Agreement without the written consent of such Lender;

 

(iv)    waive or postpone any date scheduled for the payment of interest on any
Loan held by any Lender or any fee or other amount (excluding the principal
amount of any Loan held by a Lender) payable to a Lender under this Agreement
(it being understood that the waiver of any mandatory prepayment pursuant to
Section 2.14 will not constitute a waiver or postponement for the payment of
interest);

 

(v)      reduce the principal amount of any Loan held by a Lender without the
written consent of such Lender;

 

(vi)     amend, modify, terminate or waive any provision of Section 10.5(a),
this Section 10.5(b) or Section 10.5(c) without the written consent of all
Lenders;

 

(vii)    amend the definition of “Required Lenders” or “Pro Rata Share” without
the written consent of all Lenders, or amend the definition of “Required Term C
Loan Lenders” without the written consent of all Lenders with Term C Loan
Exposure; provided that, with the consent of the Required Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Required Lenders” or “Pro Rata Share” on substantially the same basis as the
Initial Term B Loan Commitments, the Initial Term B Loans, the Term C Loan
Commitments and the Term C Loans are included on the Closing Date; provided,
further that such definitions may also be amended in furtherance of any
amendment permitted by another subsection of this Section 10.5(b) with the
consent of such Persons as are required by such subsection (it being understood,
however, that nothing in this clause (vii) shall be construed to limit changes
to such definitions otherwise permitted by Section 10.5(a)(iv));

 

(viii)    amend, modify, terminate or waive any provision of Section 10.6(j)
without the written consent of all Lenders;

 

(ix)     release, or subordinate the Collateral Agent’s Liens on, all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from the Guaranty, except as expressly provided in this Agreement or
any of the Collateral Documents, or in connection with securing additional
secured obligations equally and ratably with the other Obligations in accordance
with the Credit Documents, without the written consent of all Lenders;

 

(x)      consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document without the written consent of
all Lenders;

 

(xi)     [reserved];

 

(xii)     subordinate the Obligations under the Credit Documents to any other
Indebtedness without the written consent of all Lenders; or

 

148

--------------------------------------------------------------------------------

 

 

(xiii)   amend or modify the definition of “Secured Swap Provider”,
“Obligations”, “Secured Rate Contracts”, “Bank Products” and “Bank Product
Provider”, in each case, in a manner materially adverse to any Secured Swap
Provider or Bank Product Provider (as applicable) holding outstanding
Obligations under Secured Rate Contracts or Bank Products (as applicable) at
such time without the written consent of such Person;

 

provided that the Required Lenders may waive any increase in the interest rate
applicable to any Loan or other Obligation pursuant to Section 2.10.

 

(c)     Other Consents. No amendment, waiver or consent will, unless in writing
and signed by the Administrative Agent or the Collateral Agent, as applicable,
in addition to the Required Lenders, the Required Term C Loan Lenders or all
Lenders directly affected thereby, as the case may be (or by Administrative
Agent with the consent of the Required Lenders, the Required Term C Loan Lenders
or all the Lenders directly affected thereby, as the case may be), affect the
rights or duties of the Administrative Agent or the Collateral Agent, as
applicable, in its capacity as such, under this Agreement or any other Credit
Document. Further, no amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, will:

 

(i)      increase or extend any Term Loan Commitment or Incremental Revolving
Credit Commitment of any Lender over the amount thereof then in effect without
the consent of such Lender; provided that no amendment, modification or waiver
of any condition precedent, covenant, Default or Event of Default will
constitute an increase in or extension of any Commitment of any Lender;

 

(ii)     [reserved];

 

(iii)    alter the required application of any repayments or prepayments
(including payments made from proceeds of Collateral) as between Classes
pursuant to Section 2.15 or Section 8.3 or modify Section 2.17 without the
consent of all Lenders, Bank Product Providers and Secured Swap Providers of
each class which is being allocated a lesser repayment or prepayment (including
payments made from proceeds of Collateral) as a result thereof; provided that
Required Lenders may waive, in whole or in part, any prepayment so long as the
application, as between Classes, of any portion of such prepayment which is
still required to be made is not altered; or

 

(iv)     amend, modify, terminate or waive any provision of Section 9 as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent.

 

Notwithstanding the foregoing, unless and until a Term C Loan Payment Cross
Default has occurred and remains continuing, only the consent of the Required
Term C Loan Lenders shall be necessary to, and upon the occurrence of a Term C
Loan Payment Cross Default, the consent of the Required Lenders shall be
necessary to (i) exercise any rights or remedies or take any action specified in
Section 8.2(a) in respect of any Term C Loan Payment Event of Default and (ii)
amend or modify this sentence, the proviso appearing in Section 8.1(a), Section
8.2(b) or the related provisions in Sections 9.3(c), 10.7 and 10.12(b)
(including the related definitions as used in such Sections, but not as used in
other Sections of this Agreement) and no such exercise, action, amendment or
modification shall be permitted (x) without the consent of the Required Term C
Loan Lenders (unless and until a Term C Loan Payment Cross Default has occurred)
and (y) without the consent of the Required Lenders (upon the occurrence and
during the continuance of a Term C Loan Payment Cross Default). For the
avoidance of doubt, no amendment, modification, waiver or consent to any Term C
Loan Payment Event of Default shall be permitted without the consent of each
Lender with Term C Loan Exposure.

 

149

--------------------------------------------------------------------------------

 

 

(d)     Execution of Amendments, etc. The Administrative Agent may, but will
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent will be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case will entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 will be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party. Without limiting the generality of the
foregoing, the making of a Loan will not be construed as a waiver of any
Default, regardless of whether any Agent or any Lender may have had notice or
knowledge of such Default at the time. No notice or demand on the Borrower or
any other Credit Party in any case will entitle the Borrower or any other Credit
Party to any other or further notice or demand in similar or other
circumstances.

 

(e)     Intercreditor Agreements and Subordination Agreements. Notwithstanding
anything to the contrary in this Agreement, no Lender consent is required to
enter into, amend or supplement any Pari Passu Lien Intercreditor Agreement, any
Junior Lien Intercreditor Agreement or any Subordination Agreement, in any such
case that is (i) for the purpose of adding the holders of Pari Passu Lien
Indebtedness, Junior Lien Indebtedness or Subordinated Debt (or a Debt
Representative with respect thereto), as applicable, permitted hereunder as
parties thereto (regardless of whether also constituting Incremental Equivalent
Debt, Credit Agreement Refinancing Indebtedness, Permitted Ratio Debt or other
category of Indebtedness hereunder), as expressly contemplated by the terms of
such Pari Passu Lien Intercreditor Agreement, such Junior Lien Intercreditor
Agreement or such Subordination Agreement (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor or subordination agreement as determined by the Administrative
Agent, are required to effectuate the foregoing; provided that such other
changes are not adverse, in any material respect, to the interests of the
Lenders) or (ii) expressly contemplated by any Pari Passu Lien Intercreditor
Agreement, any Junior Lien Intercreditor Agreement or any Subordination
Agreement.

 

(f)       Additional Amendments Provisions.

 

(i)      Nothing herein will be deemed to prohibit an amendment and/or amendment
and restatement of this Agreement consented to by the Required Lenders, the
Borrower and the Administrative Agent (A) to add one or more additional credit
facilities to this Agreement (it being understood that no Lender will have any
obligation to provide or to commit to provide all or any portion of any such
additional credit facility) and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Credit
Documents with the Term Loans and the accrued interest and fees in respect
thereof and (B) to effect the amendments contemplated by the proviso in Section
10.5(b)(vii) and to make such other amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent to provide for such additional credit facility.

 

150

--------------------------------------------------------------------------------

 

 

(ii)     In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing or exchange of all outstanding Term Loans (other than
Term C Loans) of any tranche (“Refinanced Term Loans”) with a replacement term
loan tranche hereunder (“Replacement Term Loans”); provided that (A) the
aggregate principal amount of such Replacement Term Loans will not exceed the
aggregate principal amount of such Refinanced Term Loans plus any interest,
premium or other amounts due with respect to such Refinanced Term Loans, (B) the
scheduled final maturity of such Replacement Term Loans will not be sooner than
the scheduled final maturity of such Refinanced Term Loans at the time of such
refinancing, (C) the Weighted Average Life to Maturity of such Replacement Term
Loans will not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans at the time of such refinancing, and (D) the other terms
applicable to such Indebtedness are substantially identical to, or (taken as a
whole as determined by the Borrower in good faith) are no more favorable to the
lenders providing such Replacement Term Loans than, those applicable to the
Refinanced Term Loans; provided that this clause (D) will not apply to (1)
interest rate, fees, funding discounts and other pricing terms, (2) redemption,
prepayment or other premiums, (3) optional prepayment terms, and (4) covenants
and other terms that are (i) applied to the Term Loans existing at the time of
incurrence of such Replacement Term Loans (so that existing Lenders also receive
the benefit of such provisions) and/or (ii) applicable only to periods after the
Latest Term Loan Maturity Date at the time of incurrence of such Indebtedness;
provided, further, a certificate of the Borrower delivered to the Administrative
Agent stating that the Borrower has reasonably determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that the terms and conditions satisfy the foregoing requirement.

 

(g)      Extension.

 

(i)       Notwithstanding anything to the contrary in this Agreement, pursuant
to one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Term Loans (other than Term C Loans) with a like
maturity date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of such respective Term Loans) and on the same
terms to each such Lender, the Borrower is hereby permitted to consummate from
time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date and/or commitment
termination of each such Lender’s Term Loans of such class, and, subject to the
terms hereof, otherwise modify the terms of such Term Loans pursuant to the
terms of the relevant Extension Offer (including by increasing the interest rate
and/or fees payable in respect of such Term Loans (and related outstandings)
and/or modifying the amortization schedule in respect of such Lender’s Term
Loans) (each, an “Extension” and each group of Term Loans, in each case as so
extended, as well as the original Term Loans, being a separate “tranche”), so
long as the following terms are satisfied:

 

(1)     no Default or Event of Default will have occurred and be continuing at
the time the Extension Offer is delivered to the Lenders or at the time of such
Extension;

 

151

--------------------------------------------------------------------------------

 

 

(2)     except as to interest rates, rate floors, fees, amortization, final
maturity date, Weighted Average Life to Maturity, premium, required prepayment
dates and participation in prepayments (which will, subject to the immediately
succeeding clauses (3), (4), and (5), be determined by the Borrower and set
forth in the relevant Extension Offer, subject to acceptance by the Extended
Term Lenders), the Term Loans of any Lender that agrees to an Extension with
respect to such Term Loans owed to it (an “Extended Term Lender”) extended
pursuant to any Extension (“Extended Term Loans”) will have the same terms as
the tranche of Term Loans subject to such Extension Offer (except for covenants
or other provisions contained therein or other provisions contained therein
applicable only to periods after the then Latest Term Loan Maturity Date);

 

(3)     the final maturity date of any Extended Term Loans will be no earlier
than the Latest Term Loan Maturity Date of the Term Loans extended thereby;

 

(4)     the Weighted Average Life to Maturity of any Extended Term Loans will be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby;

 

(5)     any Extended Term Loans may participate on a pro rata basis, a less than
pro rata basis or a greater than pro rata basis (except that such Extended Term
Loans may not participate on a greater than pro rata basis as compared to any
earlier or equivalent maturing Class of Term Loans (other than pursuant to a
refinancing)) with non-extending tranches of Term Loans in any mandatory
prepayments hereunder, in each case as specified in the respective Extension
Offer;

 

(6)     there will be no more than three (3) Extended Term Loan tranches at any
time during the term of this Agreement; and

 

(ii)     if the aggregate principal amount of Term Loans (calculated on the
outstanding principal amount thereof) in respect of which a Lender will have
accepted the relevant Extension Offer will exceed the maximum aggregate
principal amount of Term Loans offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans of such Lender will be extended
ratably up to such maximum amount based on the respective principal or
commitment amounts with respect to which such Lender have accepted such
Extension Offer. With respect to all Extensions consummated by the Borrower
pursuant to this Section 10.5(g), (i) such Extensions will not constitute
voluntary or mandatory payments or prepayments for purposes of Sections 2.13 or
2.14 and (ii) no Extension Offer is required to be in any minimum amount or any
minimum increment; provided that the Borrower may at its election specify as a
condition to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Term Loans of any or all
applicable tranches be tendered. The Administrative Agent, the Collateral Agent
and the Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement or any other Credit Document that may otherwise prohibit or
conflict with any such Extension or any other transaction contemplated by this
Section.

 

152

--------------------------------------------------------------------------------

 

 

(iii)     No consent of any Lender, the Collateral Agent or the Administrative
Agent will be required to effectuate any Extension, other than the consent of
each Lender agreeing to such Extension with respect to one or more of its Term
Loans (or a portion thereof). All Extended Term Loans and all obligations in
respect thereof will be Obligations under this Agreement and the other Credit
Documents and secured by the same Liens on the Collateral that secure all other
applicable Obligations. The Lenders hereby irrevocably authorize the
Administrative Agent and the Collateral Agent to enter into amendments to this
Agreement and the other Credit Documents with the Borrower (on behalf of all
Credit Parties) as may be necessary in order to establish new tranches or
sub-tranches in respect of Term Loans so extended and such technical amendments
as may be necessary in the reasonable opinion of the Administrative Agent and
the Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section (any such
amendment, an “Extension Amendment”). Without limiting the foregoing, in
connection with any Extensions the applicable Credit Parties will (at their
expense) amend (and the Collateral Agent is hereby directed by the Lenders to
amend) any Mortgage that has a maturity date prior to the then latest maturity
date so that such maturity date referenced therein is extended to the then
latest maturity date (or such later date as may be advised by local counsel to
the Collateral Agent). The Administrative Agent will promptly notify each Lender
of the effectiveness of each such Extension Amendment.

 

(iv)     In connection with any Extension, the Borrower will provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
will agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 10.5(g). This Section 10.5(g) will
supersede any provisions of this Section 10.5 or Section 2.17 or 10.4 to the
contrary

 

10.6       Successors and Assigns; Participations.

 

(a)     Generally. This Agreement will be binding upon the parties hereto and
their respective successors and assigns and will inure to the benefit of the
parties hereto and the successors and assigns of the Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all of the
Lenders. Nothing in this Agreement, expressed or implied, will be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)     Register. Each Credit Party, the Administrative Agent and the Lenders
will deem and treat the Persons listed as the Lenders in the Register as the
holders and owners of the corresponding Commitments and Loans listed therein for
all purposes hereof, and no assignment or transfer of any such Commitment or
Loan (whether or not evidenced by a Term Loan Note) will be effective, in each
case, unless and until recorded in the Register following receipt of an
Assignment Agreement effecting the assignment or transfer thereof, together with
the required forms and certificates regarding tax matters and any fees payable
in connection with such assignment, in each case, as provided in Section
10.6(d). Each assignment will be recorded in the Register on the Business Day
the Assignment Agreement is received by the Administrative Agent, if received by
12:00 noon New York City time, and on the following Business Day if received
after such time, prompt notice thereof will be provided to the Borrower and a
copy of such Assignment Agreement will be maintained. The date of such
recordation of a transfer will be referred to herein as the “Assignment
Effective Date.” Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender will be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.

 

153

--------------------------------------------------------------------------------

 

 

(c)      Right to Assign. Each Lender will have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided that, pro rata assignments will not be required, but
each such assignment will be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Loan and any related
Commitment):

 

(i)     to any Person meeting the criteria of clause (a) or clause (c) of the
definition of “Eligible Assignee” upon the giving of notice to the Borrower and
the Administrative Agent; and

 

(ii)     to any Person meeting the criteria of clause (b) of the definition of
“Eligible Assignee” and consented to by each of the Borrower (except in the case
of any assignment made in connection with the primary syndication of the Term
Loan Commitments) and the Administrative Agent (each such consent not to be (x)
unreasonably withheld, delayed or conditioned and (y) in the case of the
Borrower, required at any time an Event of Default will have occurred and then
be continuing); provided that (1) the Borrower’s refusal to accept an assignment
to a Disqualified Lender will be deemed to be reasonable, (2) the Borrower’s
consent will be required with respect to any assignments to Disqualified Lenders
and (3) the Borrower will be deemed to have consented to any such assignment
(other than to an assignment to a Disqualified Lender) of Term Loans unless it
will object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received written notice thereof; provided,
further that each such assignment pursuant to this Section 10.6(c)(ii) will be
in an aggregate amount of not less than (A) $1,000,000 (or such lesser amount as
may be agreed to by the Borrower and the Administrative Agent or as will
constitute the aggregate amount of the Incremental Revolving Credit Commitments
and Incremental Revolving Loans of the assigning Lender) with respect to the
assignment of any Incremental Revolving Credit Commitments and Incremental
Revolving Loans and (B) $1,000,000 (or such lesser amount as may be agreed to by
the Borrower and the Administrative Agent or as will constitute the aggregate
amount of the Term Loan of the assigning Lender) with respect to the assignment
of Term Loans.

 

Notwithstanding the foregoing, no assignment may be made (A) to a Natural Person
or (B) to a Disqualified Lender and, to the extent that any assignment of any
Loan and/or related Commitment is purported to be made to a Disqualified Lender,
such Disqualified Lender shall be required immediately (and in any event within
five (5) Business Days) to assign all Loans and Commitments then owned by such
Disqualified Lender to another Lender, Eligible Assignee or, subject to Section
10.6(j), the Borrower at a purchase price equal to the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Lender paid
to acquire such Loans or Commitments, in each case, plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder (and the Borrower shall be entitled to seek specific performance in
any applicable court of law or equity to enforce this sentence).

 

154

--------------------------------------------------------------------------------

 

 

(d)     Mechanics. Assignments and assumptions of Loans and Commitments will
only be effected by manual execution and delivery to the Administrative Agent of
an Assignment Agreement and will be effective as of the applicable Assignment
Effective Date. In connection with all assignments there will be delivered to
the Administrative Agent such forms, certificates or other evidence, if any, as
the assignee under such Assignment Agreement may be required to deliver pursuant
to Section 2.20(f), together with payment to the Administrative Agent of a
registration and processing fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.

 

(e)     Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date that (i) (A) it is an Eligible Assignee and (B)
it is not a Disqualified Lender, it being acknowledged by the Credit Parties,
the Lenders and the other Secured Parties that the Administrative Agent will be
entitled to rely on such representations and warranties set forth in this clause
(i) without any diligence in respect to the accuracy of such representations and
warranties and any breach of such representations and warranties by such Lender
will not give rise to any liability on the part of the Administrative Agent; and
(ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be.

 

(f)     Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date (i) the assignee thereunder
will have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and will
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder will, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender will cease to be a party hereto on the
Assignment Effective Date; provided that anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender will continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments will be modified to reflect
the Commitment of such assignee and any Commitment of such assigning Lender, if
any; and (iv) if any such assignment occurs after the issuance of any Term Loan
Note hereunder, the assigning Lender will, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Term Loan Notes to the Administrative Agent for cancellation, and thereupon the
Borrower will issue and deliver new Term Loan Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with clauses (b) through (f) will be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (g).

 

155

--------------------------------------------------------------------------------

 

 

(g)     Participations. Each Lender will have the right at any time to sell one
or more participations to any Person (other than to (x) a Disqualified Lender or
(y) the Borrower or its Affiliates) in all or any part of its Commitments, Loans
or in any other Obligation; provided that (x) the Administrative Agent may
provide a list of Disqualified Lenders to any Lender upon the request of such
Lender pursuant to Section 2.7(c) and (y) with respect to any participation by a
Lender to a Disqualified Lender or, to the extent the Borrower’s consent is
required under this Section 10.6, to any other Person, such participation will
not be rendered void as a result but the Borrower shall be entitled to pursue
any remedy available to them (whether at law or in equity, but excluding
specific performance to unwind such participation) against the Lender and such
Disqualified Lender, but in no case shall the Borrower or any other Person be
entitled to pursue any remedy against the Administrative Agent. The holder of
any such participation, other than an Affiliate of the Lender granting such
participation, will not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the scheduled maturity of any Loan or Term Loan
Note in which such participant is participating, or reduce the rate or extend
the time of payment of interest or fees thereon (except in connection with a
waiver of applicability of any post-default increase in interest rates) or
reduce the principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment will not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan will be permitted without the consent
of any participant if the participant’s participation is not increased as a
result thereof), (ii) consent to the assignment or transfer by any Credit Party
of any of its rights and obligations under this Agreement or (iii) release all
or substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Loans hereunder or
release all or substantially all of the guarantees in which such participant is
participating. The Borrower agrees that each participant will be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided that (i) the participant agrees to be subject to the
provisions of Sections 2.21 and 2.23 as if it were an assignee under Section
10.6(c), (ii) a participant will not be entitled to receive any greater payment
under Sections 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant, unless
the sale of the participation to such participant is made with the Borrower’s
prior written consent to the participant and (iii) a participant that would be a
Non-U.S. Lender if it were a Lender will not be entitled to the benefits of
Section 2.20 unless the Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of the Borrower, to
comply with Section 2.20 as though it were a Lender (it being understood that
the documentation required under Section 2.20(f) or Section 2.20(g) will be
delivered to the participant). Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Sections 2.21 and 2.23 with respect
to any participant. To the extent permitted by law, each participant also will
be entitled to the benefits of Section 10.4 as though it were a Lender; provided
that such participant agrees to be subject to Section 2.17 as though it were a
Lender. Each Lender that sells a participation, acting solely for this purpose
as a non-fiduciary agent of the Borrower, will maintain a register on which it
records the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans and Commitments
(each, a “Participant Register”). The entries in the Participant Register will
be conclusive absent manifest error, and such Lender, the Borrower and the
Administrative Agent will treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such Loans and
Commitments for all purposes of this Agreement, notwithstanding any notice to
the contrary. No Lender will have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

 

156

--------------------------------------------------------------------------------

 

 

(h)     Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign and/or pledge all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Term Loan Notes, if any, to secure
obligations of such Lender, including, without limitation, to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors and any operating circular issued by such Federal Reserve Bank or any
central bank; provided that no Lender, as between the Borrower and such Lender,
will be relieved of any of its obligations hereunder as a result of any such
assignment and pledge; provided, further, in no event will the applicable
Federal Reserve Bank, central bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder. Without limiting the foregoing, in the case of any Lender
that is a fund that invests in bank loans or similar extensions of credit, such
Lender may, without the consent of the Borrower, the Administrative Agent or any
other Person, collaterally assign or pledge all or any portion of its rights
under this Agreement, including the Loans and Term Loan Notes or any other
instrument evidencing its rights as a Lender under this Agreement, to any holder
of, trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or securities.
For the avoidance of doubt, the Administrative Agent (in its capacity as the
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(i)     [Reserved].

 

(j)     Any Lender may, so long as no Event of Default has occurred and is
continuing or would result therefrom, assign all or a portion of its rights and
obligations with respect to the Term Loans and the Term Loan Commitments (other
than Term C Loans and Term C Loan Commitments) under this Agreement to the
Borrower or any Subsidiary through (x) Dutch auctions open to all Lenders in
accordance with procedures of the type described in Section 2.25 or (y) open
market purchase on a non-pro rata basis, in each case subject to the following
limitations; provided that:

 

(i)     (x) if the assignee is the Borrower or any of its Subsidiaries, upon
such assignment, transfer or contribution, the applicable assignee will
automatically be deemed to have contributed or transferred the principal amount
of such Term Loans, plus all accrued and unpaid interest thereon, to the
Borrower; or (y) if the assignee is the Borrower (including through contribution
or transfers set forth in clause (x)), (a) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower will be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer, (b)
the aggregate outstanding principal amount of Term Loans of the remaining
Lenders will reflect such cancellation and extinguishing of the Term Loans then
held by the Borrower and (c) the Borrower will promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, will reflect
the cancellation of the applicable Term Loans in the Register; and

 

(ii)     purchases of Term Loans pursuant to this subsection (j) may not be
funded with the proceeds of Incremental Revolving Loans.

 

157

--------------------------------------------------------------------------------

 

 

(k)      Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein will constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender will be obligated to make such Loan
pursuant to the terms hereof; provided, further that nothing herein will make
the SPC a “Lender” for the purposes of this Agreement, obligate the Borrower or
any other Credit Party or the Administrative Agent to deal with such SPC
directly, obligate the Borrower or any other Credit Party in any manner to any
greater extent than it was obligated to the Granting Lender, or increase costs
or expenses of the Borrower. The Credit Parties and the Administrative Agent
will be entitled to deal solely with, and obtain good discharge from, the
Granting Lender and will not be required to investigate or otherwise seek the
consent or approval of any SPC, including for the approval of any amendment,
waiver or other modification of any provision of any Credit Document. The making
of a Loan by an SPC hereunder will utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPC will be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which will
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement will survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
state thereof. In addition, notwithstanding anything to the contrary contained
in this Section 10.6(k), any SPC may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and the Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC.

 

(l)     Electronic Signatures, Etc. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement will be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which will be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.7      Independence of Covenants; Interpretation. All covenants hereunder
will be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant will not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists. Any dispute regarding the occurrence
or continuance of a Default or Event of Default will be resolved by the Borrower
and the Required Lenders (or Administrative Agent), and no Person other than the
Required Lenders (or the Administrative Agent) will assert that a Default or
Event of Default will have occurred and be continuing; provided that subject to
the last paragraph of Section 10.5(c), solely in the case of Section 8.2(b) and
provisions relating to any Term C Loan Payment Event of Default, references to
“Required Lenders” in the immediately preceding text of this sentence will be
replaced with “Required Term C Loan Lenders”. Any Default or Event of Default
that has been cured (including by means of delivery or performance of an
obligation after the date by which such delivery or performance was due) or
waived will be deemed to no longer be continuing.

 

10.8      Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein will survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18, 2.19, 2.20, 10.2,
10.3, 10.14, 10.15 and 10.16 and the agreements of the Lenders set forth in
Sections 2.17, 9.5, 9.6 and 9.8 will survive the termination of all Commitments
and the termination hereof, and the payment in full of all other Obligations.

 

158

--------------------------------------------------------------------------------

 

 

10.9     No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document will impair such power, right or privilege or
be construed to be a waiver of any default or acquiescence therein, nor will any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and will be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Secured Rate Contracts or any of the Bank Product
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder will not impair any such right, power or
remedy or be construed to be a waiver thereof, nor will it preclude the further
exercise of any such right, power or remedy.

 

10.10     Marshalling; Payments Set Aside. No Agent or any Lender will be under
any obligation to marshal any assets in favor of any Credit Party or any other
Person or against or in payment of any or all of the Obligations. To the extent
that any Credit Party makes a payment or payments to the Administrative Agent or
the Lenders (or to the Administrative Agent, on behalf of the Lenders), or the
Administrative Agent or the Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law, any equitable cause or any intercreditor arrangement
contemplated hereunder, then, to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, will be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.

 

10.11     Severability. In case any provision in or obligation hereunder or any
Term Loan Note will be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, will
not in any way be affected or impaired thereby.

 

10.12     Obligations Several; Independent Nature of the Lenders’ Rights.

 

(a)     The obligations of the Lenders hereunder are several and no Lender will
be responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
the Lenders pursuant hereto or thereto, will be deemed to constitute the Lenders
as a partnership, an association, a joint venture or any other kind of entity.
The amounts payable at any time hereunder to each Lender will be a separate and
independent debt, and each Lender will be entitled to protect and enforce its
rights arising out hereof and it will not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

(b)     Each Lender acknowledges and agrees that it will act collectively
through the Administrative Agent and, without limiting the delegation of
authority to the Administrative Agent set forth herein, the Required Lenders
will direct the Administrative Agent with respect to the exercise of rights and
remedies hereunder (including with respect to alleging the existence or
occurrence of, and exercising rights and remedies as a result of, any Default or
Event of Default in each case that could be waived with the consent of the
Required Lenders), and such rights and remedies will not be exercised other than
through the Administrative Agent; provided that subject to the last paragraph of
Section 10.5(c), solely in the case of Section 8.2(b) and provisions relating to
any Term C Loan Payment Event of Default, references to “Required Lenders” in
the immediately preceding text of this sentence will be replaced with “Required
Term C Loan Lenders”.

 

159

--------------------------------------------------------------------------------

 

 

10.13     Headings. Section headings herein are included herein for convenience
of reference only and will not constitute a part hereof for any other purpose or
be given any substantive effect.

 

10.14     Applicable Law. This Agreement and the rights and obligations of the
parties hereunder will be governed by, and will be construed and enforced in
accordance with, the laws of the State of New York; provided that (x) the
interpretation of the definition of Company Material Adverse Effect and whether
there shall have occurred a Company Material Adverse Effect, (y) whether the
representations and warranties made with respect to the Acquired Business in the
Merger Agreement are accurate and whether as a result of a breach or inaccuracy
thereof the Borrower (or its affiliate) has the right to terminate its
obligations under the Merger Agreement, or refuse to consummate the transactions
contemplated by the Merger Agreement and (z) whether the Acquisition has been
consummated in accordance with the terms of the Merger Agreement, shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdictions other than the State of
Delaware; provided further that matters relating to the fiduciary duties of the
Company Board (as defined in the Merger Agreement) and internal corporate
affairs of the Closing Date Target shall be governed by the laws of the
Commonwealth of Massachusetts without giving effect to any choice or conflict of
law provision or rule (whether of the Commonwealth of Massachusetts or any other
jurisdiction) that would cause the application of laws of any jurisdictions
other than those of the Commonwealth of Massachusetts.

 

10.15     Consent to Jurisdiction. All judicial proceedings brought against any
Credit Party arising out of or relating hereto or any other Credit Document, or
any of the Obligations, will be brought in any state or Federal court of
competent jurisdiction in the State and County of New York, Borough of
Manhattan, and appellate courts thereof (except to the extent the Administrative
Agent requires submission to any other jurisdiction in connection with the
exercise of any rights under any Credit Document or the enforcement of any
judgement). By executing and delivering this Agreement, each Credit Party, for
itself and in connection with its properties, irrevocably (a) accepts generally
and unconditionally the exclusive jurisdiction and venue of such courts; (b)
waives any defense of forum non conveniens; (c) agrees that service of all
process in any such proceeding in any such court may be made by registered or
certified mail, return receipt requested, to the applicable Credit Party at its
address provided in accordance with Section 10.1; (d) agrees that service as
provided in clause (c) above is sufficient to confer personal jurisdiction over
the applicable Credit Party in any such proceeding in any such court, and
otherwise constitutes effective and binding service in every respect; and (e)
agrees that Agents and Lenders retain the right to serve process in any other
manner permitted by law or to bring proceedings against any Credit Party in the
courts of any other jurisdiction.

 

10.16     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THE CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY. EACH OF THE PARTIES HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR
RELATED FUTURE DEALINGS. EACH OF THE PARTIES HERETO WARRANTS AND REPRESENTS THAT
EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

160

--------------------------------------------------------------------------------

 

 

10.17     Confidentiality; Tombstones; Etc.

 

(a)     Confidentiality. Each Agent and each Lender will (A) not furnish any
Nonpublic Information identified as such by the Borrower to any other Person and
(B) treat all Nonpublic Information with the same degree of care as it treats
its own confidential information, it being understood and agreed by the Borrower
that, in any event, an Agent or a Lender may make (i) disclosures of such
information to Affiliates of such Agent, or such Lender, to their and such
Affiliates’ shareholders, officers, directors, employees, legal counsel,
independent auditors and other experts, advisors or agents who need to know such
information in connection with the transactions contemplated hereby, are
informed of the confidential nature of such information and are instructed to
keep such information confidential other than any Disqualified Lender, (ii)
disclosure to any rating agency when required by it, (iv) disclosures required
or requested by any Governmental Authority or self-regulatory authority or
representative thereof or by the NAIC or pursuant to legal or judicial process,
including in connection with assignments or pledges made pursuant to Section
10.6(h); provided that, unless specifically prohibited by applicable law, court
order or any Governmental Authority or representative thereof, each Agent and
each Lender will notify the Borrower of any request by any Governmental
Authority or representative thereof (other than any such request in connection
with any examination of the financial condition or other routine examination of
such Agent or such Lender by such Governmental Authority or representative
thereof or self-regulatory authority or any such request pursuant to the Right
to Financial Privacy Act of 1978) for disclosure of any such Nonpublic
Information prior to disclosure of such information, (v) disclosures in
connection with the enforcement of its rights under any Credit Document, (vi)
disclosures to any other party to this Agreement, (vii) disclosures to an actual
or prospective assignee, participant or any potential counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
of its Affiliates or any of their respective obligations (provided that such
assignee, participant or counterparty is not a Disqualified Lender and is
advised of and agrees to be bound by either the provisions of this Section 10.17
or other provisions at least as restrictive as this Section 10.17), (viii)
disclosures with the consent of the Borrower and (ix) disclosures to the extent
such Nonpublic Information (A) becomes publicly available other than as a result
of a breach of this Section 10.17 or (B) becomes available to such Agent or such
Lender on a non-confidential basis from a source other than the Borrower or any
Subsidiary or any of their respective Affiliates that is not known by such Agent
or such Lender to be subject to confidentiality obligations to the Borrower or
any Subsidiary or their respective Affiliate. In addition, each Agent and each
Lender may disclose the existence of this Agreement and the information about
this Agreement to market data collectors, similar services providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents. For the avoidance of doubt, in no event will any Agent
or any Lender disclose Nonpublic Information to any Disqualified Lender unless
such disclosure is otherwise consented to by the Borrower.

 

(b)     Tombstones. Each Credit Party consents to the publication by the Lead
Arranger of advertisements in financial and other newspapers and periodicals or
on a home page or similar place for dissemination of information on the Internet
or worldwide web as it may choose, and the circulation of similar promotional
materials, on and following the Closing Date in the form of a “tombstone” or
otherwise, containing information customarily included in such advertisements
and materials consisting of (i) the names of the Borrower and its Affiliates (or
any of them), (ii) the Lead Arranger and its Affiliates’ titles and roles in
connection with the Transactions and (iii) the amount, type and closing date of
the Commitments and the Loans.

 

161

--------------------------------------------------------------------------------

 

 

10.18     Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law will not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder will bear interest at the Highest Lawful Rate
until the total amount of interest due hereunder equals the amount of interest
which would have been due hereunder if the stated rates of interest set forth in
this Agreement had at all times been in effect. In addition, if when the Loans
made hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, the Borrower will pay to the Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of the
Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess will be cancelled automatically and, if previously paid, will at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

 

10.19     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, but all such counterparts together will constitute but one and the
same instrument. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement by facsimile transmission or Electronic
Transmission will be as effective as delivery of a manually executed counterpart
hereof.

 

10.20     No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
will arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

 

10.21     Effectiveness; Entire Agreement. This Agreement will become effective
upon the execution of a counterpart hereof by each of the parties hereto and
receipt by the Borrower and the Administrative Agent of written or telephonic
notification of such execution and authorization of delivery thereof.

 

10.22     No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties. Each Credit
Party acknowledges and agrees:

 

(a)     nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders and each Credit Party, its stockholders or its affiliates;

 

(b)     the transactions contemplated by the Credit Documents are arm’s-length
commercial transactions between the Lenders, on the one hand, and each Credit
Party, on the other;

 

(c)     in connection therewith and with the process leading to such transaction
each of the Lenders is acting solely as a principal and not the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person;

 

162

--------------------------------------------------------------------------------

 

 

(d)     no Lender has assumed an advisory or fiduciary responsibility in favor
of any Credit Party with respect to the transactions contemplated hereby or the
process leading thereto (irrespective of whether any Lender or any of its
affiliates has advised or is currently advising any Credit Party on other
matters) or any other obligation to any Credit Party except the obligations
expressly set forth in the Credit Documents;

 

(e)     each Credit Party has consulted its own legal and financial advisors to
the extent it deemed appropriate;

 

(f)     each Credit Party is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto; and

 

(g)     no Credit Party will claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to any
Credit Party, in connection with such transaction or the process leading
thereto.

 

10.23     No Third Parties Benefit. This Agreement is made and entered into for
the sole protection and legal benefit of the Borrower, the Lenders, party
hereto, the Agents and each other Secured Party, and their permitted successors
and assigns, and no other Person will be a direct or indirect legal beneficiary
of, or have any direct or indirect cause of action or claim in connection with,
this Agreement or any of the other Credit Documents. No Agent or any Lender will
have any obligation to any Person not a party to this Agreement or the other
Credit Documents.

 

10.24     PATRIOT Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Credit Parties that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the PATRIOT Act.

 

10.25     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

 [Remainder of Page Intentionally Left Blank]

 

163

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER:

 

 

  COHU, INC.                             By: /s/ Jeffrey D. Jones       Name:
Jeffrey D. Jones       Title:   Chief Financial Officer  

 

 

[Project Xavier - Signature Page to Credit and Guaranty Agreement]

 

 

--------------------------------------------------------------------------------

 

 

  GUARANTOR SUBSIDIARIES:                    

DELTA DESIGN, INC.

KITA USA, INC.

ROSENHEIM AUTOMATION SYSTEMS

CORPORATION

XCERRA CORPORATION

MULTITEST ELECTRONIC SYSTEMS INC.

EVERETT CHARLES TECHNOLOGIES LLC

XCERRA INTERNATIONAL INC.

                            By: /s/ Jeffrey D.
Jones                                                                    Name:
Jeffrey D. Jones
Title:   Chief Financial Officer

 

 

[Project Xavier - Signature Page to Credit and Guaranty Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as

Administrative Agent, Collateral Agent and a Lender

 

 

 

By: /s/ Marguerite Sutton                                             
       Name: Marguerite Sutton
       Title:   Vice President

 

 

 

 

By: /s/ Alicia Schug                                                      
       Name: Alicia Schug
       Title:   Vice President

 

 

[Project Xavier - Signature Page to Credit and Guaranty Agreement]

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX A-1
TO CREDIT AND GUARANTY AGREEMENT

 

Initial Term B Loan Commitments

 

Lender

Initial Term B Loan

Commitment

Pro Rata Share

Deutsche Bank AG New York Branch

$350,000,000

100.000000000%

Total:

$350,000,000

100.000000000%

 

 

Appendix A-1-1

--------------------------------------------------------------------------------

 

 

APPENDIX A-2
TO CREDIT AND GUARANTY AGREEMENT

 

 

 

Term C Loan Commitments

 

Lender

Term C Loan

Commitment

Pro Rata Share

Deutsche Bank AG New York Branch

$0

N/A

Total:

$0

N/A

 

 

Appendix A-2-1

--------------------------------------------------------------------------------

 

 

APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT

 

Notice Addresses

 

 

(i)     if to the Borrower or any other Credit Party:

 

Cohu, Inc.

Chief Financial Officer

12367 Crosthwaite Circle

Poway, CA 92064

Attention: Jeffrey D. Jones (jjones@cohu.com)

 

and

 

Cohu, Inc.

General Counsel

12367 Crosthwaite Circle

Poway, CA 92064

Attention: Tom Kampfer (TKampfer@cohu.com)

 

with a copy (which shall not constitute notice) to:

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Duane McLaughlin (dmclaughlin@cgsh.com)

 

 

(ii)     if to the Administrative Agent or the Collateral Agent:

 

Deutsche Bank AG New York Branch

60 Wall Street

New York, New York 10005

Attention: Agency Transactions (Agency.Transactions@db.com)

 

with a copy (which shall not constitute notice) to:

 

White & Case LLP

1221 Avenue of the Americas

New York, New York 10020-1095

Attention: Eric F. Leicht (eleicht@whitecase.com)

 

Appendix B-1

 